JS 44 (Rev. 10/20)              Case 2:21-cv-01050-MAK
                                                   CIVILDocument
                                                         COVER1SHEET
                                                                 Filed 03/04/21 Page 1 of 472
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
I. (a) PLAINTIFFS                                                                                         DEFENDANTS
          EARLY WARNING SERVICES, LLC                                                                     WILLIAM GRECIA,
   (b)    County of Residence of First Listed Plaintiff           Maricopa County , AZ                    County of Residence of First Listed Defendant              Chester County
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                 (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.

   (c)    Attorneys (Firm Name, Address, and Telephone Number)                                             Attorneys (If Known)

         'DQLHO-*RHWWOH%DNHU +RVWHWOHU//3&LUD&HQWUHWK)O                                 Matthew Wawryn, Wawrzyn LLC, 200 East Randolph St.,
         $UFK6W3KLODGHOSKLD3$                                              Suite 5100, Chicago, IL 60601, 312-235-3120
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                       (For Diversity Cases Only)                                    and One Box for Defendant)
  1    U.S. Government                 3    Federal Question                                                                    PTF        DEF                                         PTF      DEF
         Plaintiff                            (U.S. Government Not a Party)                      Citizen of This State            1          1      Incorporated or Principal Place         4     4
                                                                                                                                                      of Business In This State

  2    U.S. Government                 4    Diversity                                            Citizen of Another State            2          2   Incorporated and Principal Place           5         5
         Defendant                            (Indicate Citizenship of Parties in Item III)                                                           of Business In Another State

                                                                                                 Citizen or Subject of a             3          3   Foreign Nation                             6         6
                                                                                                   Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                    Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                            FORFEITURE/PENALTY                       BANKRUPTCY                       OTHER STATUTES
  110 Insurance                       PERSONAL INJURY              PERSONAL INJURY                  625 Drug Related Seizure             422 Appeal 28 USC 158             375 False Claims Act
  120 Marine                          310 Airplane                365 Personal Injury -                 of Property 21 USC 881           423 Withdrawal                    376 Qui Tam (31 USC
  130 Miller Act                      315 Airplane Product            Product Liability             690 Other                                28 USC 157                        3729(a))
  140 Negotiable Instrument                Liability              367 Health Care/                                                                                         400 State Reapportionment
  150 Recovery of Overpayment         320 Assault, Libel &            Pharmaceutical                                                     PROPERTY RIGHTS                   410 Antitrust
      & Enforcement of Judgment            Slander                    Personal Injury                                                     820 Copyrights                   430 Banks and Banking
  151 Medicare Act                    330 Federal Employers’          Product Liability                                                   830 Patent                       450 Commerce
  152 Recovery of Defaulted                Liability              368 Asbestos Personal                                                   835 Patent - Abbreviated         460 Deportation
       Student Loans                  340 Marine                      Injury Product                                                          New Drug Application         470 Racketeer Influenced and
       (Excludes Veterans)            345 Marine Product              Liability                                                           840 Trademark                        Corrupt Organizations
  153 Recovery of Overpayment              Liability             PERSONAL PROPERTY                           LABOR                        880 Defend Trade Secrets         480 Consumer Credit
      of Veteran’s Benefits           350 Motor Vehicle           370 Other Fraud                   710 Fair Labor Standards                  Act of 2016                      (15 USC 1681 or 1692)
  160 Stockholders’ Suits             355 Motor Vehicle           371 Truth in Lending                  Act                                                                485 Telephone Consumer
  190 Other Contract                      Product Liability       380 Other Personal                720 Labor/Management                 SOCIAL SECURITY                       Protection Act
  195 Contract Product Liability      360 Other Personal              Property Damage                   Relations                        861 HIA (1395ff)                  490 Cable/Sat TV
  196 Franchise                           Injury                  385 Property Damage               740 Railway Labor Act                862 Black Lung (923)              850 Securities/Commodities/
                                      362 Personal Injury -           Product Liability             751 Family and Medical               863 DIWC/DIWW (405(g))                Exchange
                                          Medical Malpractice                                           Leave Act                        864 SSID Title XVI                890 Other Statutory Actions
      REAL PROPERTY                     CIVIL RIGHTS             PRISONER PETITIONS                 790 Other Labor Litigation           865 RSI (405(g))                  891 Agricultural Acts
  210 Land Condemnation               440 Other Civil Rights      Habeas Corpus:                    791 Employee Retirement                                                893 Environmental Matters
  220 Foreclosure                     441 Voting                  463 Alien Detainee                    Income Security Act              FEDERAL TAX SUITS                 895 Freedom of Information
  230 Rent Lease & Ejectment          442 Employment              510 Motions to Vacate                                                  870 Taxes (U.S. Plaintiff             Act
  240 Torts to Land                   443 Housing/                    Sentence                                                               or Defendant)                 896 Arbitration
  245 Tort Product Liability              Accommodations          530 General                                                            871 IRS—Third Party               899 Administrative Procedure
  290 All Other Real Property         445 Amer. w/Disabilities -  535 Death Penalty                     IMMIGRATION                           26 USC 7609                      Act/Review or Appeal of
                                          Employment              Other:                            462 Naturalization Application                                             Agency Decision
                                      446 Amer. w/Disabilities -  540 Mandamus & Other              465 Other Immigration                                                  950 Constitutionality of
                                          Other                   550 Civil Rights                      Actions                                                                State Statutes
                                      448 Education               555 Prison Condition
                                                                  560 Civil Detainee -
                                                                      Conditions of
                                                                      Confinement
V. ORIGIN (Place an “X” in One Box Only)
X 1 Original              2 Removed from                     3     Remanded from               4 Reinstated or             5 Transferred from     6 Multidistrict                      8 Multidistrict
    Proceeding              State Court                            Appellate Court               Reopened                    Another District         Litigation -                       Litigation -
                                                                                                                             (specify)                Transfer                           Direct File
                                       Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                       35 U.S.C. § 1 et seq., 28 U.S.C. §§ 2201 and 2202
VI. CAUSE OF ACTION                    Brief description of cause:
                                       3.            This is a civil action for declaratory judgment of invalidity and non-infringement of a patent.
VII. REQUESTED IN                            CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:                              UNDER RULE 23, F.R.Cv.P.                                                                           JURY DEMAND:                    Yes           No
VIII. RELATED CASE(S)
                                            (See instructions):
      IF ANY                                                        JUDGE                                                                DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD
          03/04/2021                                                                            /s/ Daniel J. Goettle
FOR OFFICE USE ONLY

  RECEIPT #                     AMOUNT                                     APPLYING IFP                                    JUDGE                           MAG. JUDGE
                            Case 2:21-cv-01050-MAK
                                               UNITEDDocument   1 Filed
                                                      STATES DISTRICT    03/04/21 Page 2 of 472
                                                                      COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                    (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                        Early Warning Services, LLC, 16552 N. 90th St., Scottsdale, AZ 85260
Address of Plaintiff: ______________________________________________________________________________________________
                             William Grecia, 121 Lenora Ln, Downington, PA, 19335-1142
Address of Defendant: ____________________________________________________________________________________________
                                                                       Phoenix, Arizona
Place of Accident, Incident or Transaction: ___________________________________________________________________________


RELATED CASE, IF ANY:

Case Number: ______________________________                     Judge: _________________________________                     Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                       No   ✔
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                       No   ✔
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier
       numbered case pending or within one year previously terminated action of this court?
                                                                                                                                Yes                       No   ✔
4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                       No    ✔
       case filed by the same individual?

I certify that, to my knowledge, the within case             is /   ●   is not related to any case now pending or within one year previously terminated action in
this court except as noted above.
      03/04/2021
                                                                            /s/ Daniel J. Goettle                                           85046
DATE: __________________________________                                     0XVWVLJQKHUH
                                                             __________________________________________                       ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                                   Attorney I.D. # (if applicable)


CIVIL: 3ODFHD¥LQRQHFDWHJRU\RQO\

A.            Federal Question Cases:                                                      B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                       1.    Insurance Contract and Other Contracts
       2.     FELA                                                                               2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                          3.    Assault, Defamation
       4.     Antitrust                                                                          4.    Marine Personal Injury
✔      5.     Patent                                                                             5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                         6.    Other Personal Injury (Please specify): _____________________
       7.     Civil Rights                                                                       7.    Products Liability
       8.     Habeas Corpus                                                                      8.    Products Liability – Asbestos
       9.     Securities Act(s) Cases                                                            9.    All other Diversity Cases
       10.    Social Security Review Cases                                                             (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                            ARBITRATION CERTIFICATION
                                                  (7KHHIIHFWRIWKLVFHUWLILFDWLRQLVWRUHPRYHWKHFDVHIURPHOLJLELOLW\IRUDUELWUDWLRQ

              Daniel J. Goettle
I, ____________________________________________, counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
              exceed the sum of $150,000.00 exclusive of interest and costs:

     ✔        Relief other than monetary damages is sought.

                                                                           /s/ Daniel J. Goettle
      03/04/2021
DATE: __________________________________                                   6LJQKHUHLIDSSOLFDEOH
                                                             __________________________________________                                     85046
                                                                                                                              ___________________________________
                                                                         Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 (/2018)
         Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 3 of 472




                        IN THE UNITED STATES DISTRICT COURT

                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EARLY WARNING SERVICES, LLC

                PLAINTIFF,
                                                   Case No.________________
        v.

 WILLIAM GRECIA,

                DEFENDANT.


  COMPLAINT FOR DECLARATORY JUDGMENT OF PATENT INVALIDITY AND
                      NON-INFRINGEMENT

       Plaintiff Early Warning Services, LLC (“EWS”) alleges as follows against defendant

William Grecia (“Grecia”).

                                        I.      PARTIES

       1.      EWS is a Delaware limited liability company having a principal place of business

at 16552 N. 90th St., Scottsdale, AZ 85260.

       2.      Grecia is an individual who, upon information and belief, is domiciled in

Downingtown, Pennsylvania.

                              II.    NATURE OF THE ACTION

       3.      This is a civil action for declaratory judgment of invalidity and non-infringement

of Grecia’s patent under the Declaratory Judgement Act, 28 U.S.C. §§ 2201 and 2202.

                             III.   JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a), the Patent Laws of the United States, 35 U.S.C. §§ 1 et seq., particularly 35 U.S.C §§ 101,

102, 103, 112, and/or 271, and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202.
         Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 4 of 472




       5.      The Court has personal jurisdiction over Grecia as he is an individual residing in

this District. Grecia identified this District as his residence in Application Disclosure Statements

(“ADS”) filed with the United States Patent & Trademark Office (“USPTO” or “Patent Office”).

For example, on July 31, 2014, Grecia signed and submitted an ADS in connection with U.S.

Patent No. 8,887,308 wherein he identified his residence as Downingtown, PA. See Exhibit 1.

Moreover, Grecia’s publicly available LinkedIn’s webpage identifies his location as

Downingtown, PA, and Grecia has alleged in Federal Court complaints filed as recently as

February 6, 2021 that he is “residing in Downingtown, Pennsylvania.” See Exhibit 2.

       6.      Upon information and belief, Grecia regularly transacts business in this judicial

district and elsewhere in the United States, in part, by enforcing his patent rights against third

parties through licenses or litigation involving his patent portfolio, including U.S. Patent No.

8,402,555 (“the ’555 Patent”). For example, Grecia filed over 50 federal lawsuits for purported

infringement of his patents against numerous corporate defendants such as Google Inc., Apple

Inc., Sony Network Entertainment International, LLC, Samsung Electronics America, Inc.,

Microsoft Corp., and Amazon.com. The past corporate targets of Grecia’s frequent patent

infringement suits include four of EWS’ customers, namely, The Bank of New York Mellon

Corporation, Citibank, N.A., Morgan Stanley Smith Barney, LLC, and TIAA, FSB d/b/a TIAA

Bank. In the prior lawsuits against these four EWS customers, the court invalidated a different

one of Grecia’s patents, and Grecia did not appeal the court’s order.

       7.      Grecia continues to attempt to contort the scope of his patents in order to pursue

claims against participants in the financial services industry. On December 23, 2020, at 4:04 a.m.,

Grecia directed his attorney to send “William Grecia’s demand” to counsel for EWS. See Exhibit

3.




                                                 2
         Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 5 of 472




       8.      Upon information and belief, Grecia enforces his patent portfolio from this District,

conducts and solicits business in this District, including sending infringement demands from this

District, and conducts a significant volume of business in this District.

       9.      Venue is proper in this judicial district pursuant to 28 U.S.C § 1391 because Grecia

resides in this District and is subject to the Court’s personal jurisdiction and a substantial part of

the events or omission giving rise to these claims occurred in this District.

                                 IV.   FACTUAL BACKGROUND

                      Grecia Threatens to Sue EWS and/or its Customers

       10.     EWS is the owner of the Zelle® network, a financial services network focused on

transforming digital payment experiences. EWS provides certain services to its customers to

enable such customers to participate in the Zelle® network. In particular, EWS’s customers in the

financial industry participate in the Zelle® network and provide certain financial payment services

to their respective customers.

       11.     On December 23, 2020, Grecia sent a “demand” letter to EWS’s counsel. In the

letter, Grecia claimed enforceable rights in, to, and under the ’555 Patent, and specifically accused

four (4) EWS customers of directly infringing his patent rights. Specifically, Grecia accuses

EWS’s customers First National Bank of Central Texas (FNBCT), Frost Bank, American Bank,

and First National Bank of Texas (FNBT) of infringing the ’555 Patent. See Exhibit 3.

       12.     Grecia contends he is the owner of the ‘555 Patent, entitled “Personalized digital

media access system (PDMAS).” See attached Exhibit 4.

       13.     Grecia contends he has the power and authority to enforce the ’555 Patent. See

Exhibit 4.




                                                  3
         Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 6 of 472




       14.     Grecia contends he is the owner of the ’555 Patent, entitled “Personalized digital

media access system (PDMAS).” See Id.

       15.     Grecia contends he has the power and authority to enforce the ’555 Patent. Id.

       16.     Grecia demanded EWS “move wisely” to “buy out” these cases for an “early

discounted amount” before filing cases against each of EWS’s customers “directly after January

5th 2021.” Id. By doing so, Grecia accused EWS of indirectly infringing his patent rights.

       17.     Grecia threatens to extort larger sums of money from EWS and/or EWS’s

customers after filing suits against them in the Western District of Texas. See Id. With his demand,

Grecia sent four claim charts purporting to identify EWS’s customers’ alleged infringement of at

least claim 23 of the ’555 Patent. Id.

       18.     However, Grecia’s demand is not limited to the four identified EWS customers.

Grecia threatens further enforcement efforts and, indicative of his bad faith, states that he will “not

consider any bulk or global” deals concerning EWS’s Zelle® network “at all in 2021.” Id.

       19.     On January 8, 2021, Grecia filed a complaint against Frost Bank in the United

States District Court for the Western District of Texas, case no. 6:21-cv-00016-ADA (“Frost

Lawsuit”). See Exhibit 5.

       20.     On January 19, 2021, Frost Bank sent a letter to EWS demanding indemnification

from EWS for the Frost Lawsuit filed by Grecia, and EWS has agreed to defend and indemnify

Frost Bank from Grecia’s allegations in the Frost Lawsuit.

       21.     Grecia also has indicated that he “may” in the future add EWS as a party to the

Frost Lawsuit but has not taken any steps to do so.




                                                  4
         Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 7 of 472




       22.     In an email dated February 4, 2021, Grecia also stated that EWS’ customer, First

National Bank of Central Texas (FNBCT), “has a pending Zelle action” although Grecia has not

yet commenced litigation against FNBCT. See Exhibit 6.

                   The ’555 Patent Recites Patent-Ineligible Subject Matter

       23.     The claims of Grecia’s ’555 Patent are directed to the abstract idea of monitoring

and protecting access to digital data to prevent unauthorized access.

       24.     The ’555 Patent relates to the field of digital rights management (“DRM”). Exhibit

4 at 1:19–26. DRM is a generic term for algorithms used to prevent unauthorized copying or

distribution of digital media, such as music, movies, or games, by restricting access to the media

across devices, such as computers. Id. at 1:28–34.

       25.     According to the ’555 Patent, traditional DRM schemes have two shortcomings.

Id. at 2:54–3:2. First, traditional systems rely on digital content providers to maintain computer

servers to receive and send authorization keys. Id. at 2:54–56. But sometimes content providers

discontinue servers or go out of business after the DRM content has been sold to consumers, who

then lose the ability to access content they had purchased. Id. at 2:59–62. Second, traditional

systems often function by linking rights to access content to the machine on which the content was

acquired, which means that users can lose access to the content if the machine breaks Id. at 2:64–

3:2.

       26.     Grecia’s DRM scheme, as described in the ’555 Patent, allegedly solves these

problems by “branding” the digital content with information that associates a user with that digital

content. Id. at 3:2–7, 4:2–9. The branding takes place by writing the information into “metadata,”

which is a log that travels with the digital content at all times. This branding purportedly enables

the user to access the digital file from any device. Id.




                                                  5
         Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 8 of 472




       27.        To implement this abstract idea of branding data with the user’s permission to

access that data, claim 15 simply recites a set of generic computing functions—(1) receiving an

encrypted digital media access branding request. . . the request comprising a membership

verification token. . .; (2) authenticating the membership verification token. . .; (3) establishing a

connection with at least one communications console. . .; (4) requesting at least one identification

reference. . .; (5) receiving at least one electronic identification reference from the at least one

communications console; and (6) branding metadata of the encrypted digital media by writing the

membership verification token and the electronic identification reference into the metadata. All

of these functions are performed by generic computing devices (e.g., an “apparatus”) without any

inventive step.

       28.        Dependent claim 23, which depends from independent claim 15 simply further

recites “wherein the encrypted digital media is associated with an identifier stored in a database,

the identifier being cross-referenced with a corresponding token from the list of associated tokens

stored in the token database for verification.”

       29.        The claims of the ’555 Patent, and claims 15 and 23 in particular, do not teach a

specific way to improve the functionality of a computer.

       30.        The claims of the ’555 Patent, and claims 15 and 23 in particular, are not limited to

a specific technical solution in digital rights management.

       31.        The claims of the ’555 Patent, and claims 15 and 23 in particular, recite generic

computer components to control access to digital content through a series of functionally-oriented

steps that employ conventional computer components.

                        Prior Art Invalidates the Claims of the ’555 Patent

       32.        U.S. Patent Application Publication No. 2007/0156726 to Levy, published July 5,

2007, is prior art to the ’555 Patent under 35 U.S.C. § 102(b) (pre-AIA). See Exhibit 7.


                                                    6
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 9 of 472




       33.    Assertions and Protocols for the Security Asserting Markup Language V2.0

(“SAML”), published March 15, 2005, is prior art to the ’555 Patent under 35 U.S.C. § 102(b)

(pre-AIA). See Exhibit 8.

       34.    EWS is informed and believes, and thereupon alleges that SAML was publicly

available as of March 17, 2005 from OASIS (“a non-profit consortium that drives the development,

convergence and adoption of open standards for the global information society”) through the

OASIS website having the following URL: http://docs.oasis-open.org/security/saml/v2.0/saml-

core-2.0-os.pdf, as confirmed by the affidavits of Messrs. Scott McGrath and Christopher Butler,

see Exhibits 9 and 10.

       35.    Applied Cryptography (“Applied Cryptography”), published in 1996, is prior art to

the ’555 Patent under 35 U.S.C. § 102(b) (pre-AIA). See Exhibit 11. EWS is informed and

believes, and thereupon alleges that Applied Cryptography has been publicly available at the

Cornell University Library since at least November 21, 2001.

       36.    The claims of the ’555 Patent, and claim 23 in particular, are invalid for being

anticipated by known prior art references under 35 U.S.C. § 102 (pre-AIA), including the Levy

reference.

       37.    The claims of the ’555 Patent, are rendered obvious by a combination of prior art

references under 35 U.S.C. § 103 (pre-AIA), including the Levy, SAML, and Applied

Cryptography references.

       38.    Each of the claims of the ’555 Patent that Grecia has asserted against EWS and its

customers are invalid and/or unpatentable under, at least, 35 U.S.C. §§ 102 and 103 (pre-AIA).

                            The Claims of the ’555 Patent are Indefinite




                                               7
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 10 of 472




       39.     The claims of the ’555 Patent, and specifically at least claims 15 and 23, invoke 35

U.S.C 112, ¶ 6 (pre-AIA) and are indefinite under 35 U.S.C. § 112, ¶ 2 (pre-AIA).

       40.     The “computer program product” term of claims 15 and 23 are means-plus-function

terms. The computer program product of claims 15 includes “a non-transitory computer usable

medium” and a “computer readable program code stored therein.” The “computer program

product” phrase is expressed as means for “performing” specified function.             The generic

components recited by claim 15 fail to provide sufficient structure or an algorithm for performing

the recited functions. For example, the ’555 Patent specification does not disclose the structure

that performs the functions of “receiving”, “authenticating”, “establishing”, “requesting”,

“receiving”, or “branding”. Because the ’555 Patent specification does not contain a disclosure of

structures for performing the recited functions, claims 15 and 23 are indefinite under 35 U.S.C.

§ 112, ¶ 2 (pre-AIA).

       41.     The claims of the ’555 Patent, and specifically at least claims 15 and 23, are

indefinite under 35 U.S.C § 112, ¶ 2 (pre-AIA).

       42.     The term “metadata of the encrypted digital media” in claim 15 is indefinite under

35 U.S.C. § 112, ¶ 2 (pre-AIA). The ’555 Patent specification provides an express definition for

“metadata” — “[t]o understand metadata and the uses, metadata is defined simply as to ‘describe

other data’. It provides information about certain item’s content.” Exhibit 4 at 13:24-27.

However, at least claim 15’s recitation of “metadata” is inconsistent with the ’555 Patent

specification’s express definition of “metadata.” Because one of ordinary skill in the art could not

ascertain the scope of at least claims 15 and 23 with reasonable certainty, at least claims 15 and 23

are invalid.




                                                  8
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 11 of 472




       43.      The term “communication console” in claim 15 is indefinite under 35 U.S.C. § 112,

¶ 2 (pre-AIA). In the claim chart that Grecia attached to his demand letter, the “at least one

communications console” does not align to a single system that is different from the system that

is allegedly receiving an encrypted digital media access branding request. See Exhibit 4. Because

one of ordinary skill in the art could not ascertain the scope of at least claims 15 and 23 with

reasonable certainty, at least claims 15 and 23 are invalid.

       44.      Another court has also found Claims 12-14 and 24-26 of the ’555 patent indefinite

and thus invalid. See Exhibit 12.

             The Claims of the ’555 Patent Lack Written Description and Are Not Enabled

       45.      The claims of the ’555 Patent, and specifically at least claims 15 and 23, lack

written description in and/or are not enabled by the specification and are therefore invalid under

35 U.S.C. § 112, ¶ 1 (pre-AIA).

       46.      For example, the following limitations of claim 15 are not supported or enabled by

the specification:

      “verified web service capable of facilitating a two way data exchange to complete a

       verification process.”

      “facilitating interoperability between a plurality of data processing devices.”

      “the communications console is a combination of a graphic user interface (GUI) and an

       Application Programmable Interface (API) protocol wherein the API is related to a verified

       web service.”

      “metadata of the encrypted digital media” to the extent it is not limited to metadata stored

       within files comprising the encrypted digital content.




                                                 9
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 12 of 472




 Grecia Defrauds the USPTO into Issuing a Certificate of Correction That Impermissibly
                     Broadens the Scope of the ’555 Patent Claims

       47.     Grecia is named as an inventor on a number of U.S. Patents. Grecia is very familiar

with the prosecution process and procedure. Moreover, Grecia is well aware of his duty of candor

and good faith dealing with the USPTO, which includes his duty to disclose information material

to patentability.   In particular, Grecia executed a Declaration for Utility or Design Patent

Application (37 C.F.R. 1.63) that was filed with the USPTO on February 15, 2012 in connection

with the Serial No. 13/397,517, which issued as the ’555 Patent. The declaration specifically

states, “I acknowledge the duty to disclose information which is material to patentability as defined

in 37 CFR 1.56 . . . .” See Exhibit 13.

       48.     Grecia committed fraud on the USPTO during prosecution of the ’555 Patent.

       49.     Grecia submitted multiple Requests for Certificates of Correction after issuance of

the ’555 Patent. First, in a Request for Certificate of Correction under 37 C.F.R. 1.323 submitted

to the USPTO on August 16, 2013, Grecia falsely stated that the corrections were “clerical,

typographical, and of minor character.” See Exhibit 14. Grecia knew that the corrections sought

were not merely clerical in nature, and he also knew that he did in fact change the scope of the

claims to require additional examination. Specifically, Grecia submitted a Request for Certificate

of Correction for independent claims 1, 12, and 15 of the ’555 Patent and all claims dependent

therefrom by changing the phrase “obtained from” to “related to” (emphasis added), which

materially broadened the scope of the issued claims.

       50.     Second, in a Request for Certificate of Correction under 37 C.F.R. 1.323 submitted

to the USPTO a month later on September 16, 2013, Grecia falsely stated that the corrections were

of a clerical nature, of a typographical nature, or a mistake of minor character, and that the request

“does not involve changes that would constitute new matter or require re-examination.” See



                                                 10
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 13 of 472




Exhibit 15. Grecia knew that the corrections sought were not merely clerical in nature and did in

fact change the scope of the claims to require additional examination. Specifically, Grecia

submitted a Request for Certificate of Correction for dependent claims 11, 16, and 25 and all claims

dependent therefrom by changing the phrase “selected from a group consisting of a purchase

permission, a rental permission, or membership permission coupled to a royalty scheme; wherein

the permission is represented by” to “selected from a group consisting of a purchase permission, a

rental permission, or membership permission coupled to a royalty scheme; wherein the purchase

permission, rental permission, and membership permission is represented by” (emphasis added),

which materially broadened the scope of the issued claims.

       51.     A reasonable USPTO Patent Examiner would have considered these changes

material and important in deciding whether to allow the patent application. Moreover, had Grecia

sought to timely amend his clams with his proposed amendments, the record would include the

USPTO Patent Examiner’s search strategy and treatment of such proposed amendments. Grecia

knowingly made the false statements described above with the intent to deceive the USPTO, and

deprived the USPTO Patent Examiner of an opportunity to substantively review the changes by

submitting them in a Request for Certificate of Correction.

       52.     Even after attempting to enforce the ’555 Patent against numerous other parties,

Grecia, on December 23, 2020 — the day he sent his demand letter to EWS to specifically allege

infringement of Claim 23 — filed a Request for Certificate of Correction regarding claim 23. See

Exhibit 16.

       53.     Grecia’s deliberate false representations to the Patent Office regarding the nature

and effect of his Requests for Certificates of Correction were made with the intent to deceive the

Patent Office and constitute inequitable conduct.




                                                11
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 14 of 472




       54.     But for Grecia’s affirmative false representation, the claims of the ’555 Patent

would not have issued as amended by the Certificates of Correction (see Exhibits 17 and 18)

because the changes sought in the Certificates of Correction were not disclosed to the USPTO

during substantive prosecution of the application, which deprived the USPTO Patent Examiner of

time for consideration of the scope of the terms “related to” and “selected from a group consisting

of a purchase permission, a rental permission, or membership permission coupled to a royalty

scheme; wherein the purchase permission, rental permission, and membership permission is

represented by,” and were not properly considered by the USPTO Patent Examiner.

       55.     Grecia’s deliberate false representations to the Patent Office have injured and are

injuring EWS and its customers because Grecia is now attempting to enforce unpatentable claims

of the ’555 Patent against EWS and its customers.

                 Courts Have Invalidated Patents Related to the ’555 Patent

       56.     As alleged above, the claims of Grecia’s ’555 Patent are directed to the abstract

idea of monitoring and protecting access to digital data to prevent unauthorized access.

       57.     Grecia contends he is also the owner of U.S. Patent No. 8,887,308 (“the ’308

Patent”), entitled “Digital cloud access (PDMAS part III).” See Exhibit 19. The ’308 Patent is

related and claims priority to the ’555 Patent. The ’555 Patent and the ’308 Patent share

substantially identical specifications Grecia filed a Terminal Disclaimer disclaiming the term of

the ’308 Patent that would extend beyond the expiration of the ’555 Patent and U.S. Patent No.

8,533,860 (“the ’860 Patent”). Accordingly, Grecia has admitted that the claimed invention of the

’555 Patent is the same as the claimed invention of the ’308 Patent.

       58.     Grecia asserted the sole claim of the ’308 Patent in five nearly identical lawsuits

against EWS’s customers in the Southern District of New York. In granting EWS’s customer’s




                                                12
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 15 of 472




motions to dismiss, the Court found the sole claim of the ’308 Patent to be invalid as being directed

to an abstract idea. See Exhibit 20, Grecia v. Bank of New York Mellon Corp., 19-cv-02810-VEC,

Amended Opinion and Order, Dkt. 55 (S.D.N.Y Apr. 20, 2020), and related cases Grecia v.

CitiBank, N.A., 19-cv-02811, Grecia v. Morgan Stanley Smith Barney LLC, 19-cv-02812, Grecia

v. TIAA, FSB d/b/a TIAA Bank, 19-cv-02813, and Grecia v. Samsung Electronics America, Inc.,

19-cv-03278. The claim of the ’308 Patent is, for purposes of subject-matter eligibility, legally

indistinguishable from the ’555 Patent’s claims, as evidenced by the aforementioned Terminal

Disclaimer.

       59.     Grecia contends he is also the owner of the ’860 Patent, entitled “Personalized

digital media access system—PDMAS part II.” See Exhibit 21. The ’860 Patent is related and

claims priority to the ’555 Patent. The ’555 Patent and the ’860 Patent share substantially identical

specifications. Grecia filed a Terminal Disclaimer disclaiming the term of the ’860 Patent that

would extend beyond the expiration of the ’555 Patent. Accordingly, Grecia has admitted that the

claimed invention of the ’555 Patent is the same as the claimed invention of the ’860 Patent.

       60.     The Southern District of New York found claims 12-14 and 24-26 of the ’555

Patent and Claims 9, 10, and 21-30 of the ’860 Patent invalid for indefiniteness and entered a

Stipulation and Joint Motion for Entry of Final Judgement Based on the Court’s Indefiniteness

Rulings. See Exhibits 12 and 22, Grecia v. Samsung Electronics America, Inc., No., 1:16-cv-

09691-RJS, Dkt. 58 and 60 (S.D.N.Y. September 7 and 22, 2018).

       61.     On appeal, the Court of Appeals for the Federal Circuit affirmed the Southern

District of New York’s determination that claim 21 of the ’860 Patent and claims 22, 24, 25, and

27-30 which depend therefrom are invalid as indefinite for claiming a means-plus-function term




                                                 13
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 16 of 472




without sufficient structure under 35 U.S.C. § 112, ¶¶ 2 and 6 (pre-AIA). See Exhibit 23, Grecia

v. Samsung Electronics America, Inc., 19-01019, Dkt. 21 (Fed. Cir. Aug. 20, 2019).

       62.     In an Inter Partes Review proceeding, the USPTO entered Judgment against Grecia

and cancelled claims 1-8 and 11-20 of the ’860 Patent. Mastercard International Incorporated v.

Grecia, IPR2017-00791, Paper 13 (PTAB Sept. 27, 2017). See Exhibit 24.

       63.     Accordingly, all of the claims of the ’860 Patent have been found invalid or

cancelled by a Court or the USPTO.

          Grecia’s Infringement Allegations Have Injured, and Are Injuring, EWS

       64.     Through his demand letter, Grecia charges EWS and its customers with direct and

indirect infringement of certain claims of the ’555 Patent, and has created an actual case or

controversy between Grecia and EWS by threatening actual and imminent injury to EWS that can

be redressed by judicial relief and that injury is of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.

       65.     Through his demand letter, Grecia further attempts to enforce against EWS and its

customers claims of the ’555 Patent that are unenforceable because of Grecia’s deliberate false

representations to the Patent Office.

       66.     For example, as alleged above, there is a controversy between Grecia and EWS

concerning EWS’s alleged liability for at least inducement of infringement based on the alleged

acts of direct infringement by EWS’s customers First National Bank of Central Texas (FNBCT),

Frost Bank, American Bank, and First National Bank of Texas (FNBT). Accordingly, Grecia has

affirmatively put EWS in a position where it must either pursue allegedly infringing behavior or

abandon that which EWS has a right to do.




                                                 14
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 17 of 472




       67.      Furthermore, in response to a demand from Frost Bank, EWS has agreed to

indemnify Frost Bank from Grecia’s infringement allegations and is assuming the substantial cost

of defending the Frost Lawsuit.

       68.      EWS’s injury also includes uncertainty in the marketplace as to whether EWS

customers’ participation in the Zelle® network, including but not limited to FNBCT, Frost Bank,

American Bank, and FNBT, are free from infringement based on the alleged infringement the ’555

Patent’s claims.

       69.      Absent a declaration of non-infringement, invalidity, or unenforceability of the

’555 Patent, Grecia’s continued wrongful assertions of infringement will cause EWS and its

customers irreparable injury and damage.

       70.      Grecia and EWS have adverse legal interests, and there is a definite and concrete

dispute between Grecia and EWS that is real, substantial, and on-going.

             EWS and its Customers Do Not Infringe the Claims of the ’555 Patent

       71.      EWS has not infringed, and is not infringing, either directly, indirectly, wilfully or

otherwise, upon any claim, much less any valid and enforceable claim, of the ’555 Patent.

       72.      EWS’s customers, by their purchase and/or use of Zelle® network services have

not infringed, and are not infringing, either directly, indirectly, wilfully or otherwise, upon any

claim, much less any valid and enforceable claim, of the ’555 Patent.

       73.      Grecia knows, and/or should have known, that EWS has not infringed, and is not

infringing, either directly, indirectly wilfully or otherwise upon any claims of the ’555 Patent.

       74.      Grecia knows, and/or should have known, that EWS’s customers have not

infringed, and are not infringing, either directly, indirectly wilfully or otherwise upon any claims

of the ’555 Patent.




                                                 15
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 18 of 472




       75.     EWS has not and is not infringing upon any claims of the ’555 Patent because,

among other reasons: (i) the claims of the ’555 Patent are invalid and/or unenforceable; (ii) EWS

does not induce any customer to infringe (or contributorily infringing) any claim of the ’555 Patent;

and (iii) EWS’s Zelle® network does not meet all of the limitations of claim 15, for example, but

not exclusively so, the steps of authenticating the membership verification token, establishing a

connection, requesting at least one electronic identification references from the at least one

communications console, and branding metadata.

       76.     EWS’s customers, through their purchase and/or use of the Zelle® network, have

not and are not infringing upon any claims of the ’555 Patent because, among other reasons: (i)

the claims of the ’555 Patent are invalid and/or unenforceable; and (ii) EWS’s customers do not

meet all of the limitations of claim 15, for example, but not exclusively so, the steps of requesting

at least one electronic identification references from the at least one communications console,

receiving the at least one electronic identification reference from the at least one communications

console; and branding metadata.

                                           COUNT 1
                               (Invalidity under 35 U.S.C. § 101)

       77.     EWS realleges and incorporates paragraphs 1 through 76 as if fully set forth in this

paragraph.

       78.     As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and reality exists to warrant the issuance of a declaratory

judgment.

       79.     A judicial declaration is necessary and appropriate so that EWS may ascertain its

rights regarding the ’555 Patent.




                                                 16
          Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 19 of 472




          80.    Upon information and belief, all of the claims of the ’555 Patent are invalid under

35 U.S.C. § 101 for one or more of the following reasons, as well as others hereinafter set forth or

which EWS may hereafter discover or otherwise become informed:

                 (a) The alleged invention(s) are directed to an abstract idea and contain no inventive

          concept sufficient to transform the claimed abstract idea into a patent-eligible application.

          81.    EWS is entitled to a declaratory judgment that the claims of the ’555 Patent are

invalid under 35 U.S.C. § 101.

                                            COUNT 2
                     (Invalidity under 35 U.S.C. §§ 102 and/or 103 (pre-AIA))

          82.    EWS realleges and incorporates paragraphs 1 through 81 as if fully set forth in this

paragraph.

          83.    Grecia alleges in his demand letter that EWS and its customers have infringed and

are infringing the ’555 Patent. EWS denies that it or its customers in any way infringe the ’555

Patent.

          84.    As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and reality exists with respect to the validity of the ’555 Patent

to warrant the issuance of a declaratory judgment.

          85.    A judicial declaration is necessary and appropriate so that EWS may ascertain its

rights regarding the ’555 Patent.

          86.    Upon information and belief, all of the claims of the ’555 Patent are invalid under

35 U.S.C. §§ 102 and/or 103 (pre-AIA) for one or more of the following reasons, as well as others

hereinafter set forth or which EWS may hereafter discover or otherwise become informed:




                                                   17
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 20 of 472




       (a)     The claimed invention(s) was/were patented or described in a printed publication

in this for a foreign country, or were in public use, on sale or sold in this country, more than one

year prior to the date of the application thereof in the United States; and/or

       (b)     The difference between the subject matter sought to be patented in the ’555 Patent

and the prior art is such that the subject matter as a whole would have been obvious at the time the

alleged invention(s) was/were made to a person having ordinary skill in the art to which said

subject matter pertains.

       87.     Each and every limitation of the claims of the ’555 Patent, and specifically at least

claim 23 that Grecia explicitly alleges as being infringed, is disclosed in the prior art references,

including but not limited to, in the Levy reference. For example, but not exclusively so, claims 1-

8, 10-13, and 15-26 are anticipated by Levy.

       88.     The claims of the ’555 Patent are rendered obvious by the combined disclosures

and teachings of the prior art, including SAML and Applied Cryptography. For example, but not

exclusively so, claims 2 and 11 are rendered obvious by Levy in view of SAML and claims 9 and

14 are rendered obvious by Levy in view of Applied Cryptography.

       89.     EWS is entitled to a declaratory judgment that the claims of the ’555 Patent are

invalid under 35 U.S.C. §§ 102 and/or 103 (pre-AIA).

                                            COUNT 3
                           (Invalidity under 35 U.S.C. § 112 (pre-AIA))

       90.     EWS realleges and incorporates paragraphs 1 through 89 as if fully set forth in this

paragraph.

       91.     As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and reality exists to warrant the issuance of a declaratory

judgment.



                                                 18
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 21 of 472




       92.     A judicial declaration is necessary and appropriate so that EWS may ascertain its

rights regarding the ’555 Patent.

       93.     Upon information and belief, all of the claims of the ’555 Patent are invalid under

35 U.S.C. § 112 (pre-AIA) for one or more of the following reasons, as well as others hereinafter

set forth or which EWS may hereafter discover or otherwise become informed:

               (a)     The specification of the ’555 Patent does not contain a written description

of the alleged invention, and of the manner and process of making and using it, in such full, clear,

concise, and exact terms as to enable any person skilled in the art to which it pertains, or with

which it is most nearly connected, to make and use the same; and/or

               (b)     The specification of the ’555 Patent does not conclude with one or more

claims particularly pointing out and distinctly claiming the subject matter which the inventor

regards as his alleged invention.

       94.     EWS is entitled to a declaratory judgment that the claims of the ’555 Patent are

invalid under 35 U.S.C. § 112 (pre-AIA).

                                           COUNT 4
                       (Unenforceability for Fraud on the Patent Office)

       95.     EWS realleges and incorporates paragraphs 1 through 94 as if fully set forth in this

paragraph.

       96.     As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and reality exists to warrant the issuance of a declaratory

judgment.

       97.     A judicial declaration is necessary and appropriate so that EWS may ascertain its

rights regarding the ’555 Patent.




                                                19
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 22 of 472




       98.        Upon information and belief, Grecia knowingly and wilfully committed fraud on

the Patent Office by making false representations with an intent to defraud the USPTO into issuing

Certificate of Corrections for the ’555 Patent.

       99.        But for Grecia’s false statements, the Patent Office would not have issued

Certificates of Corrections for the ’555 Patent.

       100.       Because Grecia obtained the Certificate of Corrections through fraud on the

USPTO, the claims of the ’555 Patent are unenforceable.

       101.       EWS is entitled to a declaratory judgment that that the claims of the ’555 Patent are

unenforceable due to fraud on the USPTO.

                                             COUNT 5
                              (Declaration of No Patent Infringement)

       102.       EWS realleges and incorporates paragraphs 1 through 101 as if fully set forth in

this paragraph.

       103.       Any claims of the ’555 Patent that may not, arguendo, be held invalid and/or

unenforceable are so restricted in scope that EWS has not infringed, and does not infringe, upon

any such claims.

       104.       Any claims of the ’555 Patent that may not, arguendo, be held invalid and/or

unenforceable are so restricted in scope that EWS’s customers have not infringed, and do not

infringe, upon any such claims.

       105.       As a result of the acts described in the foregoing paragraphs, a substantial

controversy of sufficient immediacy and reality exists to warrant the issuance of a declaratory

judgment.

       106.       EWS is entitled to a declaratory judgment that it has not infringed and does not

infringe, directly or indirectly, any valid and enforceable claim of the ’555 Patent.



                                                   20
        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 23 of 472




       107.      EWS is entitled to a declaratory judgment that its customers, through their purchase

and/or use of the Zelle® network, have not infringed and do not infringe, directly or indirectly,

any valid and enforceable claim of the ’555 Patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, EWS, reserving its right to amend its pleadings to add additional defense,

affirmative defences, and counterclaims if warranted by discovery, respectfully requests that the

Court grant the following relief:

                 (a)    Judgment in EWS’s favor on each Count;

                 (b)    A declaration from the Court that the claims of the ’555 Patent are invalid;

                 (c)    A declaration from the Court that the ’555 Patent is unenforceable due to

       fraud on the USPTO;

                 (d)    A declaration from the Court that EWS and its Zelle® network do not

       indirectly infringe, e.g., do not induce or contributorily infringe, any claim of the ’555

       Patent;

                 (e)    A declaration from the Court that EWS and its Zelle® network do not

       directly infringe any claim of the ’555 Patent;

                 (f)    A declaration from the Court that EWS’s customers, by using EWS’s

       Zelle® network, do not indirectly infringe, e.g., do not induce or contributorily infringe,

       any claim of the ’555 Patent;

                 (g)    A declaration from the Court that EWS’s customers, by using EWS’s

       Zelle® network, do not directly infringe any claim of the ’555 Patent;

                 (h)    A judgment that Grecia is not entitled to damages, injunctive or other relief

       in this or any future action related to any claim of the ’555 Patent filed against EWS or its

       customers;


                                                 21
         Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 24 of 472




                (i)     An order declaring that EWS is a prevailing party and that this is an

         exceptional case, awarding EWS its costs, expenses, and reasonable attorneys’ fees under

         35 U.S.C. § 285; and

                (j)     That EWS be granted such other and additional relief as the Court deems

         just and proper.



Dated:    March 4, 2021                      RESPECTFULLY SUBMITTED,

                                             BAKER & HOSTETLER LLP


                                             By: /s/ Daniel J. Goettle____
                                             Daniel J. Goettle
                                             Cira Centre, 12th Floor
                                             2929 Arch Street
                                             Philadelphia, PA 19104
                                             Phone:
                                             Facsimile:
                                             Email:

                                             Attorneys for Plaintiff Early Warning Services, LLC




                                                22
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 25 of 472




              EXHIBIT 1
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 26 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 27 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 28 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 29 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 30 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 31 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 32 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 33 of 472




            EXHIBIT 2
         Case
          Case2:21-cv-01050-MAK
                6:21-cv-00131-ADA Document
                                   Document1 1 Filed
                                                 Filed
                                                     03/04/21
                                                       02/06/21 Page
                                                                 Page341 of
                                                                         of 472
                                                                            6




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WILLIAM GRECIA,

               Plaintiff,                                Civil Action File No.: 6:21-cv-00131

vs.

SAMSUNG AUSTIN                                                  JURY TRIAL DEMANDED
SEMICONDUCTOR, LLC

               Defendant.



                 COMPLAINT FOR WILLFUL PATENT INFRINGEMENT

        William Grecia brings this patent-infringement action against Samsung Austin

 Semiconductor, LLC (“Samsung”).

                                       Nature of the Action

        William Grecia built a product that monitors access to digital content. His product is

 called “Digital Debit,” and Mr. Grecia’s company has registered the “Digital Debit” trademark.

        Mr. Grecia also patented his product. Since 2014, Mr. Grecia has been trying, thorough

 litigation and otherwise, to license his patents to Samsung.

        This case is about a computer product called Samsung Knox.

        Samsung Knox monitors access to digital content stored in Samsung customers’

 accounts.

        Samsung has willfully infringed Mr. Grecia’s patent for years and owes Mr. Grecia a

 reasonable royalty.
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00131-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      02/06/21 Page
                                                                Page352 of
                                                                        of 472
                                                                           6




                                                Parties

        1.      Plaintiff William Grecia is an individual residing in Downingtown, Pennsylvania.

        2.      Defendant Samsung Austin Semiconductor, LLC is a Delaware limited liability

company with its principal place of business at 12100 Samsung Boulevard, Austin, Texas 78754.

                                       Jurisdiction and Venue

        3.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

seq.

        4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

1331 and 1338(a).

        5.      This Court may exercise personal jurisdiction over Samsung. Samsung conducts

continuous and systematic business in this District; and this patent-infringement case arises

directly from Samsung’s continuous and systematic activity in this District. In short, this Court’s

exercise of jurisdiction over Samsung would be consistent with the Texas long-arm statute and

traditional notions of fair play and substantial justice.

        6.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1)-(2) and

1400(b).

                              Infringement of U.S. Patent No. 8,402,555

        7.      William Grecia is the exclusive owner of United States Patent No. 8,402,555 (the

“’555 patent”), attached hereto as “Exhibit A.”

        8.      The ’555 patent is valid and enforceable.

        9.      Samsung infringes claim 17 of the ’555 patent. Samsung makes, uses, and sells

the Samsung Knox computer product. This product associates customer account’s with a Knox

service account identifier.




                                                   2
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00131-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      02/06/21 Page
                                                                Page363 of
                                                                        of 472
                                                                           6




       10.     Attached hereto as “Exhibit B” and incorporated into this complaint as if alleged

herein is a claim chart setting forth the language of claim 17 and the accused Knox computer

product that Samsung makes, uses, and sells.

       11.     Independent claim 15 of the ’555 patent is a computer product: “A computer

program product for use with a computer, the computer program product comprising a non-

transitory computer usable medium having a computer readable program code stored therein for

monitoring access to an encrypted digital media, the method facilitating interoperability between

a plurality of data processing devices, the computer program product performing the steps of . . .

.” (’555 patent, col. 16:46-52.)

       12.     Claim 17 depends from independent claim 15 and recites “the computer program

product of claim 15, wherein the computer program product facilitates access rights

authentication for the encrypted digital media, the branding request is an access request, and

wherein the read or write request of metadata is performed in connection with a combination of a

memory, CPU, server, database, and cloud system; the access request is generated by either a

human user, a machine, or a human programmed computerized device; the access request further

comprises a membership verification token and a rights token; wherein the rights token is a flag

indicating the verification token is successfully verified.” The Samsung Knox computer program

product is capable of facilitating access to Knox Enabled Apps (KEA). The Samsung Knox

computer program product is capable of requesting KEA app access request generated by a

machine (e.g., “Knox Platform is anchored in the actual chipset of the device… Samsung

phones, tablets, and wearables”). The Samsung Knox computer program product is capable of a

read or write request of KEA app metadata (required to operate, see evidence to the right) that

can be performed in connection with a combination of: Knox device CPU; Knox device memory;




                                                3
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00131-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      02/06/21 Page
                                                                Page374 of
                                                                        of 472
                                                                           6




Knox License Manager; Knox user database, and Knox Cloud Solutions. The Samsung Knox

computer program product is capable of recognizing a Samsung Knox account (membership

verification token) and a Access Token (rights token). The Access Token is a flag for the Knox

computer program product that the Samsung Knox is successfully verified.

       13.     Claim 17’s product has the capacity for “authenticating the membership

verification token, the authentication being performed in connection with a token database . . . .”

(’555 patent, col. 16:60-62.) The Samsung Knox computer program product is capable of

authenticating the Knox Account (membership verification token) with a Knox Account database

(e.g., “If you enter your password incorrectly 5 consecutive times, your account will be locked

for 10 minutes”).

       14.     Samsung Knox is a computer program product for use with Samsung devices

(e.g., computers) that is “tied” to operating system code stored in Samsung device storage (see

page 1 “chipset” admission evidence). The Samsung Knox computer program product is capable

of receiving an access read or write request of Knox encrypted data associated metadata

comprising a Knox Account (membership verification token) from at least one communication

console of a Knox device of a plurality of over 286 Knox devices.

       15.     Claim language: “establishing a connection with the at least one communications

console wherein the communications console is a combination of a graphic user interface (GUI)

and an Application Programmable Interface (API) protocol wherein the API is related to a

verified web service, the verified web service capable of facilitating a two way data exchange to

complete a verification process . . . .” (’555 patent, cols. 16:63-17:2.)




                                                  4
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00131-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      02/06/21 Page
                                                                Page385 of
                                                                        of 472
                                                                           6




        16.     The Samsung Knox computer program product communications console

comprises a GUI (e.g., Android Knox UI) and a Knox API protocol which is related to and

capable of establishing a connection to the Knox Web Services.

        17.     Claim 17 is a product with the capacity of “requesting at least one electronic

identification reference from the at least one communications console wherein the electronic

identification reference comprises a verified web service account identifier of the first user;

receiving the at least one electronic identification reference from the at least one communications

console . . . .” (’555 patent, col. 17:3-8.)

        18.     The Samsung Knox computer program product is capable of requesting and

receiving a Knox Web Service account identifier (IMEI/MEID).

        19.     Claim 17’s product includes the capacity for “branding metadata of the encrypted

digital media by writing the membership verification token and the electronic identification

reference into the metadata.” Samsung Knox computer program product is capable of writing the

Knox Account (membership verification token) and the Knox Web Service web service account

identifier (IMEI/MEID) into the Knox metadata (e.g., “metadata collected for every flow that is

created on the device for sending and receiving application data).

        20.     Samsung’s infringement of the ’555 patent is willful. Attached hereto as

“Exhibit C,” “Exhibit D,” and “Exhibit E,” is correspondence regarding Samsung’s need for a

license under the William Grecia patents, including the ’555 patent.

                                           Prayer for Relief

        WHEREFORE, William Grecia prays for the following relief against Samsung:

        (a)     Judgment that Samsung has directly infringed claim 17 of the ’555 patent;

        (b)     For a reasonable royalty;




                                                  5
       Case
        Case2:21-cv-01050-MAK
              6:21-cv-00131-ADA Document
                                 Document1 1 Filed
                                               Filed
                                                   03/04/21
                                                     02/06/21 Page
                                                               Page396 of
                                                                       of 472
                                                                          6




      (c)    For pre-judgment interest and post-judgment interest at the maximum rate

             allowed by law;

      (d)    For injunctive relief, including a preliminary injunction; and

      (e)    For such other and further relief as the Court may deem just and proper.

                                   Demand for Jury Trial

      William Grecia demands a trial by jury on all matters and issues triable by jury.


                                                   Respectfully Submitted,


Date: February 6, 2021                             /s/Artoush Ohanian_______
                                                   Texas State Bar No. 24013260
                                                   H. Artoush Ohanian
                                                   artoush@ohanianip.com
                                                   OHANIANIP
                                                   604 West 13th Street
                                                   Austin, Texas 78701
                                                   (512) 298.2005 (telephone & facsimile)

                                                   Matthew M. Wawrzyn (application for pro
                                                   hac vice admission forthcoming)
                                                   matt@wawrzynlaw.com
                                                   WAWRZYN LLC
                                                   200 East Randolph Street, Suite 5100
                                                   Chicago, IL 60601
                                                   (312) 235-3120 (telephone)
                                                   (312) 233-0063 (facsimile)

                                                   Counsel for William Grecia




                                               6
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 40 of 472




            EXHIBIT 3
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 41 of 472




From:                           Matt Wawrzyn <matt@wawrzynlaw.com>
Sent:                           Wednesday, December 23, 2020 3:59 PM
To:                             Chen, George
Subject:                        Fwd: All Four (4) 2021 cases - Zelle - Western District Jurisdiction
Attachments:                    FNBCT_Zelle_555-23.pdf; Frost Bank_Zelle_555-23.pdf; American-Bank_Zelle_555-23.pdf;
                                FNBT_Zelle_555-23.pdf



George:




Matt
---------- Forwarded message ---------
From: Grecia Family
Date: Wed, Dec 23, 2020 at 4:04 AM
Subject: All Four (4) 2021 cases - Zelle - Western District Jurisdiction
To: Matt Wawrzyn <matt@wawrzynlaw.com>


Matt:

Forgive the multiple emails while forming this information together. As expressed in the earlier email, Grecia
will be enforcing only 4 new cases in 2021, all in Albright's jurisdiction. These are the same 4 cases Aliaswire
settled in Albright court, but with a much less and weaker set of patent claims than 555.

These are the 4 cases EWS are welcome to buy licenses for as the indemnifying party for a early discounted
amount of $600,000 each case. After filing, each case will seek to settle for $1.2mln each.

Albright respects the OOVOO CAFC precedent and these cases will hit Discovery.

In Albright's discovery, Grecia will demand and get access to each of the 4 cases mobile source codes. It's
advisable that EWS consider their choices on their past IPR success and move wisely.

EWS has until January 5 to either buy out these cases early or Grecia moves forward. Buyout for all 4 cases
would total $2.4mln but will exit higher than the JPMC disputed agreement amount per new Zelle case.

Grecia will not consider any bulk or global Zelle deals at all in 2021. If JPMC cures their breach in 2021 then
Grecia may consider revisiting a global Zelle deal in the future after time has passed to allow the JPMC damage
to any good faith between the parties to heal.

                                                         1
                  Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 42 of 472

For now, these are the 4 2021 cases that will be enforced and filed with Albright directly after January 5th 2021.

These 4 charts with the above avoidance/license offer are requested to go out today to EWS, If unable to accept
these for any possible reason should be informed back to us by Dec 28.

*Only Grecia's IP portfolio with Re-Issue license is offered, Qondado and WGP LLC assets are not inclusive or
offered.

Thank You,


Grecia Family Estate & Trust
P: (212) 390-0355
E: business@greciafamily.estate

CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the addressee(s) and
may contain confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
recipient of this message or their agent, or if this message has been addressed to you in error, please immediately alert the sender by
reply email and then delete this message and any attachments. If you are not the intended recipient, you are hereby notified that any
use, dissemination, copying, or storage of this message or its attachments is strictly prohibited.




--
Matthew M. Wawrzyn
wawrzynllc.com
200 East Randolph Street
Suite 5100
Chicago, IL 60601
312.235.3120 (office)
312.233.0063 (facsimile)
847.274.9844 (mobile)
matt@wawrzynlaw.com




                                                                   2
                                        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 43 of 472

                                                U.S. Patent #8,402,555: FNBCT With Zelle
                                                               Computer Readable Medium Claim (Mobile App)
          Claim 23                          Analysis                                                    Select Evidence
The computer program            The FNBCT mobile
product according to            application is a computer
claim 15, wherein the           program product for use with
encrypted digital media         a (mobile) computer to
[Sullivan claim                 associate FNBCT accounts
construction order              with a Zelle service account
meaning: computer               identifier for cross-reference
facilitated data] is            by writing and cross-
associated with an              referencing a Zelle web
identifier stored in a          service CXCToken (see page
database, the identifier        6) to the FNBCT computer
being cross-referenced          product metadata.
with a corresponding
token from the list of
associated tokens stored
in the token database for
verification.

A computer program
product for use with a
computer, the computer
program product
comprising a non-
transitory computer
usable medium having a
computer readable
program code stored
therein for monitoring
access to an encrypted
digital media, the method
facilitating interoperability
between a plurality of
data processing devices,
the computer program
product performing the
steps of:
                                                              Source: Apple App Store                      Source: Google Play Store

                                                              Source: https://www.fnbct.com/getzelle/


US Pat. #8,402,555: FNBCT ZELLE                                                                                                        Page 1
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 44 of 472

receiving an encrypted      FNBCT computer product
digital media access        receives an access request
branding request from at    by receiving a membership
least one                   verification token through the
communications console      FNBCT computer product’s
of the plurality of data    communication console.
processing devices, the
branding request being a
read or write request of
metadata of the
encrypted digital media,
the request comprising a
membership verification
token provided by a first
user, corresponding to
the encrypted digital
media;




US Pat. #8,402,555: FNBCT ZELLE                                                                       Page 2
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 45 of 472

authenticating the          FNBCT computer product
membership verification     authenticate the membership
token, the authentication   verification token with a User
being performed in          ID database.
connection with a token
database;




US Pat. #8,402,555: FNBCT ZELLE                                                                       Page 3
                                     Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 46 of 472

establishing a connection    FNBCT computer product
with the at least one        establish an API
communications console       communication related to the
wherein the                  ZELLE RESTful API.
communications console
is a combination of a
graphic user interface
(GUI) and an
Applications
Programmable Interface
(API) protocol wherein
the API is related to a
verified web service, the
verified web service                                        Source: https://letstalkpayments.com/interview-with-early-warning-and-clearxchange-the-most-
capable of facilitating a                                   powerful-bank-focused-alliance-in-the-authentication-and-digital-payments-industry/
two way data exchange
to complete a verification
process;




                                                            Source: http://www-01.ibm.com/support/docview.wss?uid=swg27050366&aid=1
                                                            Wayback: https://web.archive.org/web/20180214204352/http://www-
                                                            01.ibm.com/support/docview.wss?uid=swg27050366&aid=1




US Pat. #8,402,555: FNBCT ZELLE                                                                                                       Page 4
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 47 of 472

requesting at least one      FNBCT computer product
electronic identification    request and receive a
reference from the at        CXCToken (e.g., an account
least one                    electronic Identification
communications console       reference) from the ZELLE
wherein the electronic       RESTful API communication.
identification reference
comprises a verified web
service account identifier
of the first user;

receiving the at least one
electronic identification
reference from the at
least one
communications console;




                                                          ^Page 24:
                                                          Source: http://www-01.ibm.com/support/docview.wss?uid=swg27050366&aid=1
                                                          Wayback: https://web.archive.org/web/20180214204352/http://www-
                                                          01.ibm.com/support/docview.wss?uid=swg27050366&aid=1




                             .

                                                          ^Page 21



                                                          ^Page 7, definition of “Token”



US Pat. #8,402,555: FNBCT ZELLE                                                                                               Page 5
                                   Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 48 of 472

and branding metadata of   FNBCT computer product
the encrypted digital      write (e.g., enroll user to
media by writing the       Zelle) to associate the
membership verification    verification token (email or
token and the electronic   mobile number) and the Zelle
identification reference   CXCToken for cross-
into the metadata.         reference with the computer
                           product user account data
                           that associates with users
                           Zelle account data.




                                                          Source: https://www.fnbct.com/getzelle/




US Pat. #8,402,555: FNBCT ZELLE                                                                      Page 6
                                        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 49 of 472

                                          U.S. Patent #8,402,555: FROST BANK With Zelle
                                                              Computer Readable Medium Claim (Mobile App)
          Claim 23                         Analysis                                                    Select Evidence
The computer program            The FROST BANK mobile
product according to            application is a computer
claim 15, wherein the           program product for use with
encrypted digital media         a (mobile) computer to
[Sullivan claim                 associate FROST BANK
construction order              accounts with a Zelle service
meaning: computer               account identifier for cross-
facilitated data] is            reference by writing and
associated with an              cross-referencing a Zelle web
identifier stored in a          service CXCToken (see page
database, the identifier        6) to the FROST BANK
being cross-referenced          computer product metadata.
with a corresponding
token from the list of
associated tokens stored
in the token database for
verification.

A computer program
product for use with a
computer, the computer
program product
comprising a non-
transitory computer
usable medium having a
computer readable
program code stored
therein for monitoring
access to an encrypted
digital media, the method
facilitating interoperability
between a plurality of
data processing devices,
the computer program
product performing the
steps of:


                                                              Source: Apple App Store                     Source: Google Play Store

                                                              Source: https://www.frostbank.com/online-mobile/zelle
US Pat. #8,402,555: FROST BANK ZELLE                                                                                                  Page 1
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 50 of 472

receiving an encrypted      FROST BANK computer
digital media access        product receives an access
branding request from at    request by receiving a
least one                   membership verification
communications console      token through the FROST
of the plurality of data    BANK computer product’s
processing devices, the     communication console.
branding request being a
read or write request of
metadata of the
encrypted digital media,
the request comprising a
membership verification
token provided by a first
user, corresponding to
the encrypted digital
media;




US Pat. #8,402,555: FROST BANK ZELLE                                                                  Page 2
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 51 of 472

authenticating the          FROST BANK computer
membership verification     product authenticate the
token, the authentication   membership verification
being performed in          token with a User ID
connection with a token     database.
database;




US Pat. #8,402,555: FROST BANK ZELLE                                                                  Page 3
                                     Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 52 of 472

establishing a connection    FROST BANK computer
with the at least one        product establish an API
communications console       communication related to the
wherein the                  ZELLE RESTful API.
communications console
is a combination of a
graphic user interface
(GUI) and an
Applications
Programmable Interface
(API) protocol wherein
the API is related to a
verified web service, the
verified web service                                        Source: https://letstalkpayments.com/interview-with-early-warning-and-clearxchange-the-most-
capable of facilitating a                                   powerful-bank-focused-alliance-in-the-authentication-and-digital-payments-industry/
two way data exchange
to complete a verification
process;




                                                            Source: http://www-01.ibm.com/support/docview.wss?uid=swg27050366&aid=1
                                                            Wayback: https://web.archive.org/web/20180214204352/http://www-
                                                            01.ibm.com/support/docview.wss?uid=swg27050366&aid=1




US Pat. #8,402,555: FROST BANK ZELLE                                                                                                  Page 4
                                     Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 53 of 472

requesting at least one      FROST BANK computer
electronic identification    product request and receive a
reference from the at        CXCToken (e.g., an account
least one                    electronic Identification
communications console       reference) from the ZELLE
wherein the electronic       RESTful API communication.
identification reference
comprises a verified web
service account identifier
of the first user;

receiving the at least one
electronic identification
reference from the at
least one
communications console;




                                                             ^Page 24:
                                                             Source: http://www-01.ibm.com/support/docview.wss?uid=swg27050366&aid=1
                                                             Wayback: https://web.archive.org/web/20180214204352/http://www-
                                                             01.ibm.com/support/docview.wss?uid=swg27050366&aid=1




                             .

                                                             ^Page 21



                                                             ^Page 7, definition of “Token”



US Pat. #8,402,555: FROST BANK ZELLE                                                                                             Page 5
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 54 of 472

and branding metadata of   FROST BANK computer
the encrypted digital      product write (e.g., enroll user
media by writing the       to Zelle) to associate the
membership verification    verification token (email or
token and the electronic   mobile number) and the Zelle
identification reference   CXCToken for cross-
into the metadata.         reference with the computer
                           product user account data
                           that associates with users
                           Zelle account data.




                                                              Source: https://www.frostbank.com/online-mobile/zelle




US Pat. #8,402,555: FROST BANK ZELLE                                                                                  Page 6
                                        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 55 of 472

                                       U.S. Patent #8,402,555: AMERICAN BANK With Zelle
                                                               Computer Readable Medium Claim (Mobile App)
          Claim 23                        Analysis                                                      Select Evidence
The computer program            The AMERICAN BANK
product according to            mobile application is a
claim 15, wherein the           computer program product for
encrypted digital media         use with a (mobile) computer
[Sullivan claim                 to associate AMERICAN
construction order              BANK accounts with a Zelle
meaning: computer               service account identifier for
facilitated data] is            cross-reference by writing
associated with an              and cross-referencing a Zelle
identifier stored in a          web service CXCToken (see
database, the identifier        page 6) to the AMERICAN
being cross-referenced          BANK computer product
with a corresponding            metadata.
token from the list of
associated tokens stored
in the token database for
verification.

A computer program
product for use with a
computer, the computer
program product
comprising a non-
transitory computer
usable medium having a
computer readable
program code stored
therein for monitoring
access to an encrypted
digital media, the method
facilitating interoperability
between a plurality of
data processing devices,
the computer program
product performing the
steps of:
                                                              Source: Apple App Store                    Source: Google Play Store

                                                              Source: https://www.ambankwaco.com/Zelle.aspx



US Pat. #8,402,555: AMERICAN BANK ZELLE                                                                                              Page 1
                                   Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 56 of 472

receiving an encrypted      AMERICAN BANK computer
digital media access        product receives an access
branding request from at    request by receiving a
least one                   membership verification
communications console      token through the
of the plurality of data    AMERICAN BANK computer
processing devices, the     product’s communication
branding request being a    console.
read or write request of
metadata of the
encrypted digital media,
the request comprising a
membership verification
token provided by a first
user, corresponding to
the encrypted digital
media;




US Pat. #8,402,555: AMERICAN BANK ZELLE                                                              Page 2
                                   Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 57 of 472

authenticating the          AMERICAN BANK computer
membership verification     product authenticate the
token, the authentication   membership verification
being performed in          token with a User ID
connection with a token     database.
database;




US Pat. #8,402,555: AMERICAN BANK ZELLE                                                              Page 3
                                     Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 58 of 472

establishing a connection    AMERICAN BANK computer
with the at least one        product establish an API
communications console       communication related to the
wherein the                  ZELLE RESTful API.
communications console
is a combination of a
graphic user interface
(GUI) and an
Applications
Programmable Interface
(API) protocol wherein
the API is related to a
verified web service, the
verified web service                                        Source: https://letstalkpayments.com/interview-with-early-warning-and-clearxchange-the-most-
capable of facilitating a                                   powerful-bank-focused-alliance-in-the-authentication-and-digital-payments-industry/
two way data exchange
to complete a verification
process;




                                                            Source: http://www-01.ibm.com/support/docview.wss?uid=swg27050366&aid=1
                                                            Wayback: https://web.archive.org/web/20180214204352/http://www-
                                                            01.ibm.com/support/docview.wss?uid=swg27050366&aid=1




US Pat. #8,402,555: AMERICAN BANK ZELLE                                                                                               Page 4
                                     Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 59 of 472

requesting at least one      AMERICAN BANK computer
electronic identification    product request and receive a
reference from the at        CXCToken (e.g., an account
least one                    electronic Identification
communications console       reference) from the ZELLE
wherein the electronic       RESTful API communication.
identification reference
comprises a verified web
service account identifier
of the first user;

receiving the at least one
electronic identification
reference from the at
least one
communications console;




                                                             ^Page 24:
                                                             Source: http://www-01.ibm.com/support/docview.wss?uid=swg27050366&aid=1
                                                             Wayback: https://web.archive.org/web/20180214204352/http://www-
                                                             01.ibm.com/support/docview.wss?uid=swg27050366&aid=1




                             .

                                                             ^Page 21



                                                             ^Page 7, definition of “Token”



US Pat. #8,402,555: AMERICAN BANK ZELLE                                                                                          Page 5
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 60 of 472

and branding metadata of   AMERICAN BANK computer
the encrypted digital      product write (e.g., enroll user
media by writing the       to Zelle) to associate the
membership verification    verification token (email or
token and the electronic   mobile number) and the Zelle
identification reference   CXCToken for cross-
into the metadata.         reference with the computer
                           product user account data
                           that associates with users
                           Zelle account data.




                                                              Source: https://www.ambankwaco.com/Zelle.aspx




US Pat. #8,402,555: AMERICAN BANK ZELLE                                                                       Page 6
                                        Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 61 of 472

                                                 U.S. Patent #8,402,555: FNBT With Zelle
                                                               Computer Readable Medium Claim (Mobile App)
          Claim 23                          Analysis                                                    Select Evidence
The computer program            The FNBT mobile application
product according to            is a computer program
claim 15, wherein the           product for use with a
encrypted digital media         (mobile) computer to
[Sullivan claim                 associate FNBT accounts
construction order              with a Zelle service account
meaning: computer               identifier for cross-reference
facilitated data] is            by writing and cross-
associated with an              referencing a Zelle web
identifier stored in a          service CXCToken (see page
database, the identifier        6) to the FNBT computer
being cross-referenced          product metadata.
with a corresponding
token from the list of
associated tokens stored
in the token database for
verification.

A computer program
product for use with a
computer, the computer
program product
comprising a non-
transitory computer
usable medium having a
computer readable
program code stored
therein for monitoring
access to an encrypted
digital media, the method
facilitating interoperability
between a plurality of
data processing devices,
the computer program
product performing the                                        Source: https://www.1stnb.com/zelle
steps of:




US Pat. #8,402,555: FNBT ZELLE                                                                                            Page 1
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 62 of 472

receiving an encrypted      FNBT computer product
digital media access        receives an access request
branding request from at    by receiving a membership
least one                   verification token through the
communications console      FNBT computer product’s
of the plurality of data    communication console.
processing devices, the
branding request being a
read or write request of
metadata of the
encrypted digital media,
the request comprising a
membership verification
token provided by a first
user, corresponding to
the encrypted digital
media;




US Pat. #8,402,555: FNBT ZELLE                                                                        Page 2
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 63 of 472

authenticating the          FNBT computer product
membership verification     authenticate the membership
token, the authentication   verification token with a User
being performed in          ID database.
connection with a token
database;




US Pat. #8,402,555: FNBT ZELLE                                                                        Page 3
                                     Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 64 of 472

establishing a connection    FNBT computer product
with the at least one        establish an API
communications console       communication related to the
wherein the                  ZELLE RESTful API.
communications console
is a combination of a
graphic user interface
(GUI) and an
Applications
Programmable Interface
(API) protocol wherein
the API is related to a
verified web service, the
verified web service                                        Source: https://letstalkpayments.com/interview-with-early-warning-and-clearxchange-the-most-
capable of facilitating a                                   powerful-bank-focused-alliance-in-the-authentication-and-digital-payments-industry/
two way data exchange
to complete a verification
process;




                                                            Source: http://www-01.ibm.com/support/docview.wss?uid=swg27050366&aid=1
                                                            Wayback: https://web.archive.org/web/20180214204352/http://www-
                                                            01.ibm.com/support/docview.wss?uid=swg27050366&aid=1




US Pat. #8,402,555: FNBT ZELLE                                                                                                        Page 4
                                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 65 of 472

requesting at least one      FNBT computer product
electronic identification    request and receive a
reference from the at        CXCToken (e.g., an account
least one                    electronic Identification
communications console       reference) from the ZELLE
wherein the electronic       RESTful API communication.
identification reference
comprises a verified web
service account identifier
of the first user;

receiving the at least one
electronic identification
reference from the at
least one
communications console;




                                                          ^Page 24:
                                                          Source: http://www-01.ibm.com/support/docview.wss?uid=swg27050366&aid=1
                                                          Wayback: https://web.archive.org/web/20180214204352/http://www-
                                                          01.ibm.com/support/docview.wss?uid=swg27050366&aid=1




                             .

                                                          ^Page 21



                                                          ^Page 7, definition of “Token”



US Pat. #8,402,555: FNBT ZELLE                                                                                                Page 5
                                   Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 66 of 472

and branding metadata of   FNBT computer product write
the encrypted digital      (e.g., enroll user to Zelle) to
media by writing the       associate the verification
membership verification    token (email or mobile
token and the electronic   number) and the Zelle
identification reference   CXCToken for cross-
into the metadata.         reference with the computer
                           product user account data
                           that associates with users
                           Zelle account data.




                                                             Source: https://www.1stnb.com/zelle




US Pat. #8,402,555: FNBT ZELLE                                                                       Page 6
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 67 of 472




            EXHIBIT 4
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 68 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 69 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 70 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 71 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 72 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 73 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 74 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 75 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 76 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 77 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 78 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 79 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 80 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 81 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 82 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 83 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 84 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 85 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 86 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 87 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 88 of 472




            EXHIBIT 5
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00016-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      01/08/21 Page
                                                                Page891 of
                                                                        of 472
                                                                           6




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


WILLIAM GRECIA,

               Plaintiff,                                       Civil Action No.: 6:21-cv-00016

vs.

CULLEN/FROST BANKERS, INC.,                                       JURY TRIAL DEMANDED

               Defendant.



                        COMPLAINT FOR PATENT INFRINGEMENT

       William Grecia brings this patent-infringement action against Cullen/Frost Bankers, Inc.

(“Frost Bank”).

                                               Parties

       1.      Plaintiff William Grecia is an individual residing in Downingtown, Pennsylvania.

       2.         Frost Bank is a Texas corporation, having its principal place of business in San

Antonio, Texas.

                                      Jurisdiction and Venue

       3.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et

seq.

       4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§

1331 and 1338(a).

       5.      This Court may exercise personal jurisdiction over Frost Bank. Frost Bank

conducts continuous and systematic business in this District; and this patent-infringement case

arises directly from Frost Bank’s continuous and systematic activity in this District. In short, this
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00016-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      01/08/21 Page
                                                                Page902 of
                                                                        of 472
                                                                           6




Court’s exercise of jurisdiction over Frost Bank would be consistent with the Texas long-arm

statute and traditional notions of fair play and substantial justice.

       6.         Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1)-(2) and

1400(b).

                             Infringement of U.S. Patent No. 8,402,555

       7.         William Grecia is the exclusive owner of United States Patent No. 8,402,555 (the

“‘555 patent”), attached hereto as “Exhibit A.”

       8.         The ‘555 patent is valid and enforceable.

       9.         Frost Bank infringes claim 16 of the ‘555 patent. Frost Bank uses the Zelle

computer product. This product associates Frost Bank customer accounts with a Zelle service

account identifier.

       10.        Attached hereto as “Exhibit B” and incorporated into this complaint as if alleged

herein is a claim chart setting forth the language of claim 16 and the accused Zelle computer

product that Frost Bank uses.

       11.        Claim 15 of the ‘555 patent is a computer product: “A computer program product

for use with a computer, the computer program product comprising a non-transitory computer

usable medium having a computer readable program code stored therein for monitoring access to

an encrypted digital media, the method facilitating interoperability between a plurality of data

processing devices, the computer program product performing the steps of . . . .” (‘555 patent,

col. 16:46-52.)

       12.        Frost Bank offers its customers—individuals and businesses holding accounts

with Frost Bank—a way to make and receive payments digitally. This is the Zelle computer




                                                   2
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00016-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      01/08/21 Page
                                                                Page913 of
                                                                        of 472
                                                                           6




program product that includes code that facilitates monitoring access to the Frost Bank account

holder’s money.

       13.     The claim 16 product has the capability of “receiving an encrypted digital media

access branding request from at least one communications console of the plurality of data

processing devices, the branding request being a read or write request of metadata of the

encrypted digital media, the request comprising a membership verification token provided by a

first user, corresponding to the encrypted digital media . . . .” (‘555 patent, col. 16:53-59.)

       14.     Frost Bank uses of the Zelle computer program product. The Zelle product is

capable of receiving an access request in the form of an email or mobile telephone number

through the Frost Bank communications console—Frost Bank’s mobile application.

       15.     Claim 16’s product has the capacity for “authenticating the membership

verification token, the authentication being performed in connection with a token database . . . .”

(‘555 patent, col. 16:60-62.) Frost Bank uses the Zelle computer program product, which is

capable of authenticating the membership verification token with a Zelle User ID database. In

other words, the Zelle product that Frost Bank uses includes a database that authenticates the

Frost Bank account holder’s email or mobile phone number.

       16.     Claim 16: “establishing a connection with the at least one communications

console wherein the communications console is a combination of a graphic user interface (GUI)

and an Application Programmable Interface (API) protocol wherein the API is related to a

verified web service, the verified web service capable of facilitating a two way data exchange to

complete a verification process . . . .” (‘555 patent, cols. 16:63-17:2.)

       17.     Frost Bank uses of the Zelle computer program product. This product is capable

of establishing an API communication related to the ZELLE RESTful API. The Frost Bank




                                                  3
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00016-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      01/08/21 Page
                                                                Page924 of
                                                                        of 472
                                                                           6




communications console (i.e., the Frost Bank mobile app) is a combination of a GUI and an API

related to the Zelle network.

        18.     Claim 16 is a product with the capacity of “requesting at least one electronic

identification reference from the at least one communications console wherein the electronic

identification reference comprises a verified web service account identifier of the first user;

receiving the at least one electronic identification reference from the at least one communications

console . . . .” (‘555 patent, col. 17:3-8.)

        19.     Frost Bank uses the Zelle computer program product, which is capable of

requesting and receiving a CXCToken (i.e., an account electronic identification reference) from

the Zelle network.

        20.     Claim 16’s product includes the capacity for “branding metadata of the encrypted

digital media by writing the membership verification token and the electronic identification

reference into the metadata.”

        21.     Frost Bank uses the Zelle computer program product, which is capable of writing

the Frost Bank account holder’s email or phone number and the Zelle CXCToken to the Zelle

Computer Product metadata. By this action, which the Zelle product is capable of performing,

Frost Bank enrolls the Frost Bank account holder in the Zelle service.

        22.     Claim 16, “wherein the membership verification token comprises at least one

token selected from a group consisting of a purchase permission, a rental permission, or

membership permission coupled to a royalty scheme; wherein the permission is represented by

one or more of a letter, number, combination of letters and numbers, phrase, authorization, list,

interface button or an instrument of trade for access rights of the encrypted digital media.” (‘555

patent, col. 17:12-22.)




                                                  4
        Case
         Case2:21-cv-01050-MAK
               6:21-cv-00016-ADA Document
                                  Document1 1 Filed
                                                Filed
                                                    03/04/21
                                                      01/08/21 Page
                                                                Page935 of
                                                                        of 472
                                                                           6




       23.    Frost Bank uses the Zelle computer program product to associate Frost Bank

accounts with a Zelle service account identifier. The account holder’s email or phone number is a

membership permission coupled to a royalty scheme. Once the account holder’s email or phone

number is enrolled and capable of sending money via the Zelle computer product, the Zelle

product counts each instance of sent money as a “transaction.” Enrolling the account holder’s

email or phone number is coupled to a royalty scheme according to each Zelle “transaction.”

                                       Prayer for Relief

       WHEREFORE, William Grecia prays for the following relief against Frost Bank:

       (a)    Judgment that Frost Bank has directly infringed claim 16 of the ‘555 patent;

       (b)    For a reasonable royalty;

       (c)    For pre-judgment interest and post-judgment interest at the maximum rate

              allowed by law;

       (d)    For injunctive relief, including a preliminary injuction; and

       (e)    For such other and further relief as the Court may deem just and proper.

                                    Demand for Jury Trial

       William Grecia demands a trial by jury on all matters and issues triable by jury.


                                                     Respectfully Submitted,


Date: January 8, 2021                               /s/ H. Artoush Ohanian

                                                    H. Artoush Ohanian
                                                    artoush@ohanianip.com
                                                    OHANIANIP
                                                    604 West 13th Street
                                                    Austin, Texas 78701
                                                    (512) 298.2005 (telephone & facsimile)




                                                5
Case
 Case2:21-cv-01050-MAK
       6:21-cv-00016-ADA Document
                          Document1 1 Filed
                                        Filed
                                            03/04/21
                                              01/08/21 Page
                                                        Page946 of
                                                                of 472
                                                                   6




                                      Matthew M. Wawrzyn (application for pro
                                      hac vice admission forthcoming)
                                      matt@wawrzynlaw.com
                                      WAWRZYN LLC
                                      200 East Randolph Street, Suite 5100
                                      Chicago, IL 60601
                                      (312) 235-3120 (telephone)
                                      (312) 233-0063 (facsimile)

                                      Counsel for William Grecia




                                  6
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 95 of 472




            EXHIBIT 6
                Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 96 of 472




From:                              Maskovich, Jacob
Sent:                              Friday, February 12, 2021 10:25 AM
To:                                McClintock, Teri
Subject:                           FW: Preliminary litigation avoidance discounted patent license offer
Attachments:                       FNBCT_Zelle_555-23.pdf




                         JACOB MASKOVICH
                         Attorney
                         BRYAN CAVE LEIGHTON PAISNER LLP - Phoenix, AZ USA
                         jamaskovich@bclplaw.com
                         T: +1 602 364 7164




From: Chen, George <george.chen@bryancave.com>
Sent: Thursday, February 4, 2021 9:38 AM
To: Maskovich, Jacob <jamaskovich@bryancave.com>; Smith, Cory <cory.smith@bryancave.com>; Kelly, Erin
<erin.kelly@bryancave.com>
Subject: FW: Preliminary litigation avoidance discounted patent license offer

Redacted


                         GEORGE C. CHEN
                         Partner
                         BRYAN CAVE LEIGHTON PAISNER LLP - Phoenix, AZ USA
                         george.chen@bclplaw.com
                         T: +1 602 364 7367 M: +1 602 769 7233

                         Phoenix Patent Law Lawyer of the Year, The Best Lawyers in America 2020; Phoenix Intellectual Property Litigation
                         Lawyer of the Year, The Best Lawyers in America 2019; WTR1000 2020; Top Attorney, Super Lawyers 2020; Power List,
                         Lawyers of Color 2020


From: Johnson, Warren <Warren.Johnson@earlywarning.com>
Sent: Thursday, February 4, 2021 9:35 AM
To: Chen, George <george.chen@bryancave.com>
Cc: Oppenheim, David <David.Oppenheim@earlywarning.com>
Subject: FW: Preliminary litigation avoidance discounted patent license offer

Redacted


From: Grecia Family <business@greciafamily.estate>
Sent: Thursday, February 4, 2021 7:49 AM
To: ben.kelly@bakermckenzie.com; john.flaim@bakermckenzie.com
                                                                  1
                  Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 97 of 472
Cc: Johnson, Warren <Warren.Johnson@earlywarning.com>; Matt Wawrzyn <matt@wawrzynlaw.com>
Subject: [EXTERNAL] Preliminary litigation avoidance discounted patent license offer

[RECEIVED FROM AN EXTERNAL SENDER]

Dear Mr. Kelly, Mr. Flaim:

Your client First National Bank of Central Texas has a pending Zelle action.

Your client qualifies for a "small entity" pre-litigation blanket license discount that is an alternative to the -price per user-
license negotiated after week 8 of the WDTX Case Management Conference.

Please contact Mr. Grecia's lead attorney to discuss the opportunity to establish the discounted blanket license offer of
$2,750,000.

Please contact Mr. Grecia's lead attorney Mr. Matt Wawrzyn (matt@wawrzynlaw.com) within 15 business days of this
correspondence (by February 15, 2021) to begin the license process.

Please be advised that the -price per user- calculation divided upon a hypothetical negotiation model of $255 per year,
per user will resume after February 15, 2021. Please see the following licensing calculus reference
here: https://www.earlywarning.com/press-release/zeller-closes-2020-record-307-billion-sent-12-billion-transactions

CC: Early Warning Services LLC as the possible indemnifying party.


Thank You,



Grecia Family Estate & Trust
P: (212) 390-0355
E: business@greciafamily.estate

CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are intended solely for the addressee(s) and
may contain confidential and/or privileged information and may be legally protected from disclosure. If you are not the intended
recipient of this message or their agent, or if this message has been addressed to you in error, please immediately alert the sender
by reply email and then delete this message and any attachments. If you are not the intended recipient, you are hereby notified that
any use, dissemination, copying, or storage of this message or its attachments is strictly prohibited.




                                                                 2
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 98 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 99 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 100 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 101 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 102 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 103 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 104 of 472




             EXHIBIT 7
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 105 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 106 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 107 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 108 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 109 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 110 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 111 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 112 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 113 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 114 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 115 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 116 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 117 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 118 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 119 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 120 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 121 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 122 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 123 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 124 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 125 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 126 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 127 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 128 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 129 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 130 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 131 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 132 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 133 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 134 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 135 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 136 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 137 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 138 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 139 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 140 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 141 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 142 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 143 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 144 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 145 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 146 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 147 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 148 of 472




             EXHIBIT 8
           Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 149 of 472




2    Assertions and Protocols for the OASIS
3    Security Assertion Markup Language
4    (SAML) V2.0
5    OASIS Standard, 15 March 2005

6    Document identifier:
7         saml-core-2.0-os

8    Location:
9           http://docs.oasis-open.org/security/saml/v2.0/

10   Editors:
11           Scott Cantor, Internet2
12           John Kemp, Nokia
13           Rob Philpott, RSA Security
14           Eve Maler, Sun Microsystems
15   SAML V2.0 Contributors:
16         Conor P. Cahill, AOL
17         John Hughes, Atos Origin
18         Hal Lockhart, BEA Systems
19         Michael Beach, Boeing
20         Rebekah Metz, Booz Allen Hamilton
21         Rick Randall, Booz Allen Hamilton
22         Thomas Wisniewski, Entrust
23         Irving Reid, Hewlett-Packard
24         Paula Austel, IBM
25         Maryann Hondo, IBM
26         Michael McIntosh, IBM
27         Tony Nadalin, IBM
28         Nick Ragouzis, Individual
29         Scott Cantor, Internet2
30         RL 'Bob' Morgan, Internet2
31         Peter C Davis, Neustar
32         Jeff Hodges, Neustar
33         Frederick Hirsch, Nokia
34         John Kemp, Nokia
35         Paul Madsen, NTT
36         Steve Anderson, OpenNetwork
37         Prateek Mishra, Principal Identity
38         John Linn, RSA Security
39         Rob Philpott, RSA Security
40         Jahan Moreh, Sigaba
41         Anne Anderson, Sun Microsystems



1    saml-core-2.0-os                                                    15 March 2005
2    Copyright © OASIS Open 2005. All Rights Reserved.                     Page 1 of 86


                                                                        AMEX 1007
           Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 150 of 472


42             Eve Maler, Sun Microsystems
43             Ron Monzillo, Sun Microsystems
44             Greg Whitehead, Trustgenix

45   Abstract:
46          This specification defines the syntax and semantics for XML-encoded assertions about
47          authentication, attributes, and authorization, and for the protocols that convey this information.

48   Status:
49             This is an OASIS Standard document produced by the Security Services Technical Committee. It
50             was approved by the OASIS membership on 1 March 2005.
51             Committee members should submit comments and potential errata to the security-
52             services@lists.oasis-open.org list. Others should submit them by filling out the web form located
53             at http://www.oasis-open.org/committees/comments/form.php?wg_abbrev=security. The
54             committee will publish on its web page (http://www.oasis-open.org/committees/security) a catalog
55             of any changes made to this document as a result of comments.
56             For information on whether any patents have been disclosed that may be essential to
57             implementing this specification, and any offers of patent licensing terms, please refer to the
58             Intellectual Property Rights web page for the Security Services TC (http://www.oasis-
59             open.org/committees/security/ipr.php).




3    saml-core-2.0-os                                                                                  15 March 2005
4    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 2 of 86


                                                                                                     AMEX 1007
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 151 of 472



60    Table of Contents
61    1 Introduction..................................................................................................................................................7
62       1.1 Notation................................................................................................................................................7
63       1.2 Schema Organization and Namespaces.............................................................................................8
64       1.3 Common Data Types...........................................................................................................................8
65          1.3.1 String Values................................................................................................................................8
66          1.3.2 URI Values....................................................................................................................................9
67          1.3.3 Time Values..................................................................................................................................9
68          1.3.4 ID and ID Reference Values.........................................................................................................9
69    2 SAML Assertions.......................................................................................................................................11
70       2.1 Schema Header and Namespace Declarations................................................................................ 11
71        2.2 Name Identifiers.................................................................................................................................12
72           2.2.1 Element <BaseID>......................................................................................................................12
73           2.2.2 Complex Type NameIDType......................................................................................................13
74           2.2.3 Element <NameID>....................................................................................................................14
75           2.2.4 Element <EncryptedID>..............................................................................................................14
76           2.2.5 Element <Issuer>.......................................................................................................................15
77        2.3 Assertions..........................................................................................................................................15
78           2.3.1 Element <AssertionIDRef>.........................................................................................................15
79           2.3.2 Element <AssertionURIRef>......................................................................................................15
80           2.3.3 Element <Assertion>..................................................................................................................15
81           2.3.4 Element <EncryptedAssertion>..................................................................................................17
82        2.4 Subjects.............................................................................................................................................17
83           2.4.1 Element <Subject> ....................................................................................................................18
84              2.4.1.1 Element <SubjectConfirmation>.........................................................................................18
85              2.4.1.2 Element <SubjectConfirmationData>..................................................................................19
86              2.4.1.3 Complex Type KeyInfoConfirmationDataType....................................................................20
87              2.4.1.4 Example of a Key-Confirmed <Subject>.............................................................................21
88        2.5 Conditions..........................................................................................................................................21
89           2.5.1 Element <Conditions>................................................................................................................21
90              2.5.1.1 General Processing Rules..................................................................................................22
91              2.5.1.2 Attributes NotBefore and NotOnOrAfter .............................................................................23
92              2.5.1.3 Element <Condition>...........................................................................................................23
93              2.5.1.4 Elements <AudienceRestriction> and <Audience>.............................................................23
94              2.5.1.5 Element <OneTimeUse>.....................................................................................................24
95              2.5.1.6 Element <ProxyRestriction>................................................................................................25
96        2.6 Advice................................................................................................................................................25
97           2.6.1 Element <Advice>.......................................................................................................................26
98        2.7 Statements.........................................................................................................................................26
 99          2.7.1 Element <Statement>.................................................................................................................26
100          2.7.2 Element <AuthnStatement>.......................................................................................................26
101             2.7.2.1 Element <SubjectLocality>..................................................................................................28
102             2.7.2.2 Element <AuthnContext>....................................................................................................28
103          2.7.3 Element <AttributeStatement>...................................................................................................29
104             2.7.3.1 Element <Attribute>.............................................................................................................29
105                2.7.3.1.1 Element <AttributeValue>............................................................................................30
106             2.7.3.2 Element <EncryptedAttribute>............................................................................................31
107          2.7.4 Element <AuthzDecisionStatement>..........................................................................................31
108             2.7.4.1 Simple Type DecisionType..................................................................................................33
109             2.7.4.2 Element <Action>................................................................................................................33



 5    saml-core-2.0-os                                                                                                                              15 March 2005
 6    Copyright © OASIS Open 2005. All Rights Reserved.                                                                                               Page 3 of 86


                                                                                                                                                AMEX 1007
             Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 152 of 472


110           2.7.4.3 Element <Evidence>...........................................................................................................34
111   3 SAML Protocols.........................................................................................................................................35
112      3.1 Schema Header and Namespace Declarations................................................................................ 35
113      3.2 Requests and Responses..................................................................................................................36
114         3.2.1 Complex Type RequestAbstractType.........................................................................................36
115         3.2.2 Complex Type StatusResponseType.........................................................................................38
116            3.2.2.1 Element <Status>................................................................................................................39
117            3.2.2.2 Element <StatusCode>.......................................................................................................39
118            3.2.2.3 Element <StatusMessage>.................................................................................................42
119            3.2.2.4 Element <StatusDetail>.......................................................................................................42
120      3.3 Assertion Query and Request Protocol..............................................................................................42
121         3.3.1 Element <AssertionIDRequest>.................................................................................................42
122         3.3.2 Queries.......................................................................................................................................42
123            3.3.2.1 Element <SubjectQuery>....................................................................................................42
124            3.3.2.2 Element <AuthnQuery>.......................................................................................................43
125               3.3.2.2.1 Element <RequestedAuthnContext>...........................................................................44
126            3.3.2.3 Element <AttributeQuery>...................................................................................................45
127            3.3.2.4 Element <AuthzDecisionQuery>.........................................................................................46
128         3.3.3 Element <Response>.................................................................................................................46
129         3.3.4 Processing Rules........................................................................................................................47
130      3.4 Authentication Request Protocol........................................................................................................47
131         3.4.1 Element <AuthnRequest>..........................................................................................................48
132            3.4.1.1 Element <NameIDPolicy>...................................................................................................50
133            3.4.1.2 Element <Scoping>.............................................................................................................51
134            3.4.1.3 Element <IDPList>..............................................................................................................52
135               3.4.1.3.1 Element <IDPEntry>....................................................................................................52
136            3.4.1.4 Processing Rules................................................................................................................53
137            3.4.1.5 Proxying...............................................................................................................................54
138               3.4.1.5.1 Proxying Processing Rules..........................................................................................54
139      3.5 Artifact Resolution Protocol................................................................................................................55
140         3.5.1 Element <ArtifactResolve>.........................................................................................................56
141         3.5.2 Element <ArtifactResponse>......................................................................................................56
142         3.5.3 Processing Rules........................................................................................................................56
143      3.6 Name Identifier Management Protocol..............................................................................................57
144         3.6.1 Element <ManageNameIDRequest>..........................................................................................57
145         3.6.2 Element <ManageNameIDResponse>.......................................................................................58
146         3.6.3 Processing Rules........................................................................................................................58
147      3.7 Single Logout Protocol.......................................................................................................................59
148         3.7.1 Element <LogoutRequest>.........................................................................................................60
149         3.7.2 Element <LogoutResponse>......................................................................................................60
150         3.7.3 Processing Rules........................................................................................................................61
151            3.7.3.1 Session Participant Rules...................................................................................................61
152            3.7.3.2 Session Authority Rules......................................................................................................62
153      3.8 Name Identifier Mapping Protocol......................................................................................................63
154         3.8.1 Element <NameIDMappingRequest>.........................................................................................63
155         3.8.2 Element <NameIDMappingResponse>......................................................................................64
156         3.8.3 Processing Rules........................................................................................................................64
157   4 SAML Versioning.......................................................................................................................................65
158      4.1 SAML Specification Set Version........................................................................................................65
159         4.1.1 Schema Version.........................................................................................................................65
160         4.1.2 SAML Assertion Version.............................................................................................................65
161         4.1.3 SAML Protocol Version...............................................................................................................66
162            4.1.3.1 Request Version..................................................................................................................66



 7    saml-core-2.0-os                                                                                                                          15 March 2005
 8    Copyright © OASIS Open 2005. All Rights Reserved.                                                                                           Page 4 of 86


                                                                                                                                            AMEX 1007
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 153 of 472


163            4.1.3.2 Response Version...............................................................................................................66
164            4.1.3.3 Permissible Version Combinations.....................................................................................67
165      4.2 SAML Namespace Version................................................................................................................67
166         4.2.1 Schema Evolution.......................................................................................................................67
167   5 SAML and XML Signature Syntax and Processing...................................................................................68
168       5.1 Signing Assertions.............................................................................................................................68
169       5.2 Request/Response Signing...............................................................................................................68
170      5.3 Signature Inheritance.........................................................................................................................68
171      5.4 XML Signature Profile........................................................................................................................69
172         5.4.1 Signing Formats and Algorithms................................................................................................69
173         5.4.2 References.................................................................................................................................69
174         5.4.3 Canonicalization Method............................................................................................................69
175         5.4.4 Transforms.................................................................................................................................69
176         5.4.5 KeyInfo........................................................................................................................................70
177         5.4.6 Example......................................................................................................................................70
178   6 SAML and XML Encryption Syntax and Processing................................................................................. 73
179      6.1 General Considerations.....................................................................................................................73
180      6.2 Combining Signatures and Encryption...............................................................................................73
181   7 SAML Extensibility.....................................................................................................................................74
182      7.1 Schema Extension.............................................................................................................................74
183         7.1.1 Assertion Schema Extension......................................................................................................74
184         7.1.2 Protocol Schema Extension.......................................................................................................74
185      7.2 Schema Wildcard Extension Points...................................................................................................75
186         7.2.1 Assertion Extension Points.........................................................................................................75
187         7.2.2 Protocol Extension Points...........................................................................................................75
188      7.3 Identifier Extension.............................................................................................................................75
189   8 SAML-Defined Identifiers..........................................................................................................................76
190       8.1 Action Namespace Identifiers............................................................................................................76
191          8.1.1 Read/Write/Execute/Delete/Control...........................................................................................76
192          8.1.2 Read/Write/Execute/Delete/Control with Negation.....................................................................76
193          8.1.3 Get/Head/Put/Post......................................................................................................................77
194          8.1.4 UNIX File Permissions................................................................................................................77
195       8.2 Attribute Name Format Identifiers......................................................................................................77
196          8.2.1 Unspecified.................................................................................................................................77
197          8.2.2 URI Reference............................................................................................................................78
198          8.2.3 Basic...........................................................................................................................................78
199       8.3 Name Identifier Format Identifiers.....................................................................................................78
200          8.3.1 Unspecified.................................................................................................................................78
201          8.3.2 Email Address.............................................................................................................................78
202          8.3.3 X.509 Subject Name...................................................................................................................78
203          8.3.4 Windows Domain Qualified Name..............................................................................................78
204          8.3.5 Kerberos Principal Name............................................................................................................79
205          8.3.6 Entity Identifier............................................................................................................................79
206          8.3.7 Persistent Identifier.....................................................................................................................79
207          8.3.8 Transient Identifier......................................................................................................................80
208       8.4 Consent Identifiers.............................................................................................................................80
209          8.4.1 Unspecified.................................................................................................................................80
210          8.4.2 Obtained.....................................................................................................................................80
211          8.4.3 Prior............................................................................................................................................80
212          8.4.4 Implicit.........................................................................................................................................81
213          8.4.5 Explicit........................................................................................................................................81



  9   saml-core-2.0-os                                                                                                                             15 March 2005
 10   Copyright © OASIS Open 2005. All Rights Reserved.                                                                                              Page 5 of 86


                                                                                                                                               AMEX 1007
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 154 of 472


214        8.4.6 Unavailable.................................................................................................................................81
215        8.4.7 Inapplicable.................................................................................................................................81
216   9 References................................................................................................................................................82
217       9.1 Normative References.......................................................................................................................82
218       9.2 Non-Normative References...............................................................................................................82
219   Appendix A. Acknowledgments....................................................................................................................84
220   Appendix B. Notices.....................................................................................................................................86
221




 11   saml-core-2.0-os                                                                                                                           15 March 2005
 12   Copyright © OASIS Open 2005. All Rights Reserved.                                                                                            Page 6 of 86


                                                                                                                                             AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 155 of 472



222   1 Introduction
223   The Security Assertion Markup Language (SAML) defines the syntax and processing semantics of
224   assertions made about a subject by a system entity. In the course of making, or relying upon such
225   assertions, SAML system entities may use other protocols to communicate either regarding an assertion
226   itself, or the subject of an assertion. This specification defines both the structure of SAML assertions, and
227   an associated set of protocols, in addition to the processing rules involved in managing a SAML system.
228   SAML assertions and protocol messages are encoded in XML [XML] and use XML namespaces
229   [XMLNS]. They are typically embedded in other structures for transport, such as HTTP POST requests or
230   XML-encoded SOAP messages. The SAML bindings specification [SAMLBind] provides frameworks for
231   the embedding and transport of SAML protocol messages. The SAML profiles specification [SAMLProf]
232   provides a baseline set of profiles for the use of SAML assertions and protocols to accomplish specific
233   use cases or achieve interoperability when using SAML features.
234    For additional explanation of SAML terms and concepts, refer to the SAML technical overview
235   [SAMLTechOvw] and the SAML glossary [SAMLGloss] . Files containing just the SAML assertion schema
236   [SAML-XSD] and protocol schema [SAMLP-XSD] are also available. The SAML conformance document
237   [SAMLConform] lists all of the specifications that comprise SAML V2.0.
238   The following sections describe how to understand the rest of this specification.


239   1.1 Notation
240   The keywords "MUST", "MUST NOT", "REQUIRED", "SHALL", "SHALL NOT", "SHOULD", "SHOULD
241   NOT", "RECOMMENDED", "MAY", and "OPTIONAL" in this specification are to be interpreted as
242   described in IETF RFC 2119 [RFC 2119].
243         Listings of SAML schemas appear like this.
244
245         Example code listings appear like this.
246            Note: Notes like this are sometimes used to highlight non-normative commentary.

247   This specification uses schema documents conforming to W3C XML Schema [Schema1] and normative
248   text to describe the syntax and semantics of XML-encoded SAML assertions and protocol messages. In
249   cases of disagreement between the SAML schema documents and schema listings in this specification,
250   the schema documents take precedence. Note that in some cases the normative text of this specification
251   imposes constraints beyond those indicated by the schema documents.
252   Conventional XML namespace prefixes are used throughout the listings in this specification to stand for
253   their respective namespaces (see Section 1.2) as follows, whether or not a namespace declaration is
254   present in the example:

         Prefix                 XML Namespace                                      Comments

      saml:          urn:oasis:names:tc:SAML:2.0:assertion This is the SAML V2.0 assertion namespace, defined in a
                                                           schema [SAML-XSD]. The prefix is generally elided in
                                                           mentions of SAML assertion-related elements in text.

      samlp:         urn:oasis:names:tc:SAML:2.0:protocol   This is the SAML V2.0 protocol namespace, defined in a
                                                            schema [SAMLP-XSD]. The prefix is generally elided in
                                                            mentions of XML protocol-related elements in text.

      ds:            http://www.w3.org/2000/09/xmldsig#     This namespace is defined in the XML Signature Syntax and
                                                            Processing specification [XMLSig] and its governing schema
                                                            [XMLSig-XSD].




 13   saml-core-2.0-os                                                                                   15 March 2005
 14   Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 7 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 156 of 472


         Prefix                 XML Namespace                                      Comments

      xenc:          http://www.w3.org/2001/04/xmlenc#     This namespace is defined in the XML Encryption Syntax
                                                           and Processing specification [XMLEnc] and its governing
                                                           schema [XMLEnc-XSD].

      xs:            http://www.w3.org/2001/XMLSchema      This namespace is defined in the W3C XML Schema
                                                           specification [Schema1]. In schema listings, this is the
                                                           default namespace and no prefix is shown. For clarity, the
                                                           prefix is generally shown in specification text when XML
                                                           Schema-related constructs are mentioned.

      xsi:           http://www.w3.org/2001/XMLSchema-     This namespace is defined in the W3C XML Schema
                     instance                              specification [Schema1] for schema-related markup that
                                                           appears in XML instances.
255   This specification uses the following typographical conventions in text: <SAMLElement>,
256   <ns:ForeignElement>, XMLAttribute, Datatype, OtherKeyword.


257   1.2 Schema Organization and Namespaces
258   The SAML assertion structures are defined in a schema [SAML-XSD] associated with the following XML
259   namespace:
260         urn:oasis:names:tc:SAML:2.0:assertion

261   The SAML request-response protocol structures are defined in a schema [SAMLP-XSD] associated with
262   the following XML namespace:
263         urn:oasis:names:tc:SAML:2.0:protocol

264   The assertion schema is imported into the protocol schema. See Section 4.2 for information on SAML
265   namespace versioning.
266   Also imported into both schemas is the schema for XML Signature [XMLSig], which is associated with the
267   following XML namespace:
268         http://www.w3.org/2000/09/xmldsig#

269   Finally, the schema for XML Encryption [XMLEnc] is imported into the assertion schema and is associated
270   with the following XML namespace:
271         http://www.w3.org/2001/04/xmlenc#


272   1.3 Common Data Types
273   The following sections define how to use and interpret common data types that appear throughout the
274   SAML schemas.


275   1.3.1 String Values
276   All SAML string values have the type xs:string, which is built in to the W3C XML Schema Datatypes
277   specification [Schema2]. Unless otherwise noted in this specification or particular profiles, all strings in
278   SAML messages MUST consist of at least one non-whitespace character (whitespace is defined in the
279   XML Recommendation [XML] Section 2.3).
280   Unless otherwise noted in this specification or particular profiles, all elements in SAML documents that
281   have the XML Schema xs:string type, or a type derived from that, MUST be compared using an exact
282   binary comparison. In particular, SAML implementations and deployments MUST NOT depend on case-
283   insensitive string comparisons, normalization or trimming of whitespace, or conversion of locale-specific



 15   saml-core-2.0-os                                                                                     15 March 2005
 16   Copyright © OASIS Open 2005. All Rights Reserved.                                                      Page 8 of 86


                                                                                                       AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 157 of 472


284   formats such as numbers or currency. This requirement is intended to conform to the W3C working-draft
285   Requirements for String Identity, Matching, and String Indexing [W3C-CHAR].
286   If an implementation is comparing values that are represented using different character encodings, the
287   implementation MUST use a comparison method that returns the same result as converting both values to
288   the Unicode character encoding, Normalization Form C [UNICODE-C], and then performing an exact
289   binary comparison. This requirement is intended to conform to the W3C Character Model for the World
290   Wide Web [W3C-CharMod], and in particular the rules for Unicode-normalized Text.
291   Applications that compare data received in SAML documents to data from external sources MUST take
292   into account the normalization rules specified for XML. Text contained within elements is normalized so
293   that line endings are represented using linefeed characters (ASCII code 10Decimal), as described in the XML
294   Recommendation [XML] Section 2.11. XML attribute values defined as strings (or types derived from
295   strings) are normalized as described in [XML] Section 3.3.3. All whitespace characters are replaced with
296   blanks (ASCII code 32Decimal).
297   The SAML specification does not define collation or sorting order for XML attribute values or element
298   content. SAML implementations MUST NOT depend on specific sorting orders for values, because these
299   can differ depending on the locale settings of the hosts involved.


300   1.3.2 URI Values
301   All SAML URI reference values have the type xs:anyURI, which is built in to the W3C XML Schema
302   Datatypes specification [Schema2].
303   Unless otherwise indicated in this specification, all URI reference values used within SAML-defined
304   elements or attributes MUST consist of at least one non-whitespace character, and are REQUIRED to be
305   absolute [RFC 2396].
306   Note that the SAML specification makes extensive use of URI references as identifiers, such as status
307   codes, format types, attribute and system entity names, etc. In such cases, it is essential that the values
308   be both unique and consistent, such that the same URI is never used at different times to represent
309   different underlying information.


310   1.3.3 Time Values
311   All SAML time values have the type xs:dateTime, which is built in to the W3C XML Schema Datatypes
312   specification [Schema2], and MUST be expressed in UTC form, with no time zone component.
313   SAML system entities SHOULD NOT rely on time resolution finer than milliseconds. Implementations
314   MUST NOT generate time instants that specify leap seconds.


315   1.3.4 ID and ID Reference Values
316   The xs:ID simple type is used to declare SAML identifiers for assertions, requests, and responses. Values
317   declared to be of type xs:ID in this specification MUST satisfy the following properties in addition to those
318   imposed by the definition of the xs:ID type itself:
319      • Any party that assigns an identifier MUST ensure that there is negligible probability that that party or
320        any other party will accidentally assign the same identifier to a different data object.
321      • Where a data object declares that it has a particular identifier, there MUST be exactly one such
322        declaration.

323   The mechanism by which a SAML system entity ensures that the identifier is unique is left to the
324   implementation. In the case that a random or pseudorandom technique is employed, the probability of two
325   randomly chosen identifiers being identical MUST be less than or equal to 2-128 and SHOULD be less than
326   or equal to 2-160. This requirement MAY be met by encoding a randomly chosen value between 128 and


 17   saml-core-2.0-os                                                                                 15 March 2005
 18   Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 9 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 158 of 472


327   160 bits in length. The encoding must conform to the rules defining the xs:ID datatype. A pseudorandom
328   generator MUST be seeded with unique material in order to ensure the desired uniqueness properties
329   between different systems.
330   The xs:NCName simple type is used in SAML to reference identifiers of type xs:ID since xs:IDREF
331   cannot be used for this purpose. In SAML, the element referred to by a SAML identifier reference might
332   actually be defined in a document separate from that in which the identifier reference is used. Using
333   xs:IDREF would violate the requirement that its value match the value of an ID attribute on some element
334   in the same XML document.

335            Note: It is anticipated that the World Wide Web Consortium will standardize a global
336            attribute for holding ID-typed values, called xml:id [XML-ID]. The Security Services
337            Technical Committee plans to move away from SAML-specific ID attributes to this style of
338            assigning unique identifiers as soon as practicable after the xml:id attribute is
339            standardized.




 19   saml-core-2.0-os                                                                             15 March 2005
 20   Copyright © OASIS Open 2005. All Rights Reserved.                                             Page 10 of 86


                                                                                                AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 159 of 472



340   2 SAML Assertions
341   An assertion is a package of information that supplies zero or more statements made by a SAML
342   authority; SAML authorities are sometimes referred to as asserting parties in discussions of assertion
343   generation and exchange, and system entities that use received assertions are known as relying parties.
344   (Note that these terms are different from requester and responder, which are reserved for discussions of
345   SAML protocol message exchange.)
346   SAML assertions are usually made about a subject, represented by the <Subject> element. However,
347   the <Subject> element is optional, and other specifications and profiles may utilize the SAML assertion
348   structure to make similar statements without specifying a subject, or possibly specifying the subject in an
349   alternate way. Typically there are a number of service providers that can make use of assertions about a
350   subject in order to control access and provide customized service, and accordingly they become the
351   relying parties of an asserting party called an identity provider.
352   This SAML specification defines three different kinds of assertion statements that can be created by a
353   SAML authority. All SAML-defined statements are associated with a subject. The three kinds of statement
354   defined in this specification are:
355      • Authentication: The assertion subject was authenticated by a particular means at a particular time.
356      • Attribute: The assertion subject is associated with the supplied attributes.
357      • Authorization Decision: A request to allow the assertion subject to access the specified resource
358        has been granted or denied.

359   The outer structure of an assertion is generic, providing information that is common to all of the
360   statements within it. Within an assertion, a series of inner elements describe the authentication, attribute,
361   authorization decision, or user-defined statements containing the specifics.
362   As described in Section 7, extensions are permitted by the SAML assertion schema, allowing user-defined
363   extensions to assertions and statements, as well as allowing the definition of new kinds of assertions and
364   statements.
365   The SAML technical overview [SAMLTechOvw] and glossary [SAMLGloss] provide more detailed
366   explanation of SAML terms and concepts.


367   2.1 Schema Header and Namespace Declarations
368   The following schema fragment defines the XML namespaces and other header information for the
369   assertion schema:
370        <schema targetNamespace="urn:oasis:names:tc:SAML:2.0:assertion"
371            xmlns="http://www.w3.org/2001/XMLSchema"
372            xmlns:saml="urn:oasis:names:tc:SAML:2.0:assertion"
373            xmlns:ds="http://www.w3.org/2000/09/xmldsig#"
374            xmlns:xenc="http://www.w3.org/2001/04/xmlenc#"
375            elementFormDefault="unqualified"
376            attributeFormDefault="unqualified"
377            blockDefault="substitution"
378            version="2.0">
379            <import namespace="http://www.w3.org/2000/09/xmldsig#"
380                schemaLocation="http://www.w3.org/TR/2002/REC-xmldsig-core-
381        20020212/xmldsig-core-schema.xsd"/>
382            <import namespace="http://www.w3.org/2001/04/xmlenc#"
383                schemaLocation="http://www.w3.org/TR/2002/REC-xmlenc-core-
384        20021210/xenc-schema.xsd"/>
385            <annotation>
386                <documentation>
387                    Document identifier: saml-schema-assertion-2.0




 21   saml-core-2.0-os                                                                                  15 March 2005
 22   Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 11 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 160 of 472


388                      Location: http://docs.oasis-open.org/security/saml/v2.0/
389                      Revision history:
390                      V1.0 (November, 2002):
391                        Initial Standard Schema.
392                      V1.1 (September, 2003):
393                        Updates within the same V1.0 namespace.
394                      V2.0 (March, 2005):
395                        New assertion schema for SAML V2.0 namespace.
396                  </documentation>
397              </annotation>
398        …
399        </schema>


400   2.2 Name Identifiers
401   The following sections define the SAML constructs that contain descriptive identifiers for subjects and the
402   issuers of assertions and protocol messages.
403   There are a number of circumstances in SAML in which it is useful for two system entities to communicate
404   regarding a third party; for example, the SAML authentication request protocol enables third-party
405   authentication of a subject. Thus, it is useful to establish a means by which parties may be associated
406   with identifiers that are meaningful to each of the parties. In some cases, it will be necessary to limit the
407   scope within which an identifier is used to a small set of system entities (to preserve the privacy of a
408   subject, for example). Similar identifiers may also be used to refer to the issuer of a SAML protocol
409   message or assertion.
410   It is possible that two or more system entities may use the same name identifier value when referring to
411   different identities. Thus, each entity may have a different understanding of that same name. SAML
412   provides name qualifiers to disambiguate a name identifier by effectively placing it in a federated
413   namespace related to the name qualifiers. SAML V2.0 allows an identifier to be qualified in terms of both
414   an asserting party and a particular relying party or affiliation, allowing identifiers to exhibit pair-wise
415   semantics, when required.
416   Name identifiers may also be encrypted to further improve their privacy-preserving characteristics,
417   particularly in cases where the identifier may be transmitted via an intermediary.

418            Note: To avoid use of relatively advanced XML schema constructs (among other
419            reasons), the various types of identifier elements do not share a common type hierarchy.


420   2.2.1 Element <BaseID>
421   The <BaseID> element is an extension point that allows applications to add new kinds of identifiers. Its
422   BaseIDAbstractType complex type is abstract and is thus usable only as the base of a derived type. It
423   includes the following attributes for use by extended identifier representations:

424   NameQualifier [Optional]
425            The security or administrative domain that qualifies the identifier. This attribute provides a means
426            to federate identifiers from disparate user stores without collision.

427   SPNameQualifier [Optional]
428            Further qualifies an identifier with the name of a service provider or affiliation of providers. This
429            attribute provides an additional means to federate identifiers on the basis of the relying party or
430            parties.

431   The NameQualifier and SPNameQualifier attributes SHOULD be omitted unless the identifier's type
432   definition explicitly defines their use and semantics.




 23   saml-core-2.0-os                                                                                    15 March 2005
 24   Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 12 of 86


                                                                                                       AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 161 of 472


433   The following schema fragment defines the <BaseID> element and its BaseIDAbstractType complex
434   type:
435       <attributeGroup name="IDNameQualifiers">
436          <attribute name="NameQualifier" type="string" use="optional"/>
437          <attribute name="SPNameQualifier" type="string" use="optional"/>
438       </attributeGroup>
439       <element name="BaseID" type="saml:BaseIDAbstractType"/>
440       <complexType name="BaseIDAbstractType" abstract="true">
441          <attributeGroup ref="saml:IDNameQualifiers"/>
442       </complexType>


443   2.2.2 Complex Type NameIDType
444   The NameIDType complex type is used when an element serves to represent an entity by a string-valued
445   name. It is a more restricted form of identifier than the <BaseID> element and is the type underlying both
446   the <NameID> and <Issuer> elements. In addition to the string content containing the actual identifier, it
447   provides the following optional attributes:

448   NameQualifier [Optional]
449         The security or administrative domain that qualifies the name. This attribute provides a means to
450         federate names from disparate user stores without collision.

451   SPNameQualifier [Optional]
452            Further qualifies a name with the name of a service provider or affiliation of providers. This
453            attribute provides an additional means to federate names on the basis of the relying party or
454            parties.

455   Format [Optional]
456            A URI reference representing the classification of string-based identifier information. See Section
457            8.3 for the SAML-defined URI references that MAY be used as the value of the Format attribute
458            and their associated descriptions and processing rules. Unless otherwise specified by an element
459            based on this type, if no Format value is provided, then the value
460            urn:oasis:names:tc:SAML:1.0:nameid-format:unspecified (see Section 8.3.1) is in
461            effect.

462            When a Format value other than one specified in Section 8.3 is used, the content of an element
463            of this type is to be interpreted according to the definition of that format as provided outside of this
464            specification. If not otherwise indicated by the definition of the format, issues of anonymity,
465            pseudonymity, and the persistence of the identifier with respect to the asserting and relying parties
466            are implementation-specific.

467   SPProvidedID [Optional]
468            A name identifier established by a service provider or affiliation of providers for the entity, if
469            different from the primary name identifier given in the content of the element. This attribute
470            provides a means of integrating the use of SAML with existing identifiers already in use by a
471            service provider. For example, an existing identifier can be "attached" to the entity using the Name
472            Identifier Management protocol defined in Section 3.6.

473   Additional rules for the content of (or the omission of) these attributes can be defined by elements that
474   make use of this type, and by specific Format definitions. The NameQualifier and SPNameQualifier
475   attributes SHOULD be omitted unless the element or format explicitly defines their use and semantics.
476   The following schema fragment defines the NameIDType complex type:
477        <complexType name="NameIDType">
478           <simpleContent>




 25   saml-core-2.0-os                                                                                    15 March 2005
 26   Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 13 of 86


                                                                                                       AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 162 of 472


479               <extension base="string">
480                  <attributeGroup ref="saml:IDNameQualifiers"/>
481                  <attribute name="Format" type="anyURI" use="optional"/>
482                  <attribute name="SPProvidedID" type="string" use="optional"/>
483               </extension>
484           </simpleContent>
485        </complexType>


486   2.2.3 Element <NameID>
487   The <NameID> element is of type NameIDType (see Section 2.2.2), and is used in various SAML
488   assertion constructs such as the <Subject> and <SubjectConfirmation> elements, and in various
489   protocol messages (see Section 3).
490   The following schema fragment defines the <NameID> element:
491        <element name="NameID" type="saml:NameIDType"/>


492   2.2.4 Element <EncryptedID>
493   The <EncryptedID> element is of type EncryptedElementType, and carries the content of an
494   unencrypted identifier element in encrypted fashion, as defined by the XML Encryption Syntax and
495   Processing specification [XMLEnc]. The <EncryptedID> element contains the following elements:
496   <xenc:EncryptedData> [Required]
497            The encrypted content and associated encryption details, as defined by the XML Encryption
498            Syntax and Processing specification [XMLEnc]. The Type attribute SHOULD be present and, if
499            present, MUST contain a value of http://www.w3.org/2001/04/xmlenc#Element. The
500            encrypted content MUST contain an element that has a type of NameIDType or AssertionType,
501            or a type that is derived from BaseIDAbstractType, NameIDType, or AssertionType.

502   <xenc:EncryptedKey> [Zero or More]
503            Wrapped decryption keys, as defined by [XMLEnc]. Each wrapped key SHOULD include a
504            Recipient attribute that specifies the entity for whom the key has been encrypted. The value of
505            the Recipient attribute SHOULD be the URI identifier of a SAML system entity, as defined by
506            Section 8.3.6.

507   Encrypted identifiers are intended as a privacy protection mechanism when the plain-text value passes
508   through an intermediary. As such, the ciphertext MUST be unique to any given encryption operation. For
509   more on such issues, see [XMLEnc] Section 6.3.
510   Note that an entire assertion can be encrypted into this element and used as an identifier. In such a case,
511   the <Subject> element of the encrypted assertion supplies the "identifier" of the subject of the enclosing
512   assertion. Note also that if the identifying assertion is invalid, then so is the enclosing assertion.
513   The following schema fragment defines the <EncryptedID> element and its EncryptedElementType
514   complex type:
515       <complexType name="EncryptedElementType">
516          <sequence>
517              <element ref="xenc:EncryptedData"/>
518              <element ref="xenc:EncryptedKey" minOccurs="0" maxOccurs="unbounded"/>
519          </sequence>
520       </complexType>
521       <element name="EncryptedID" type="saml:EncryptedElementType"/>




 27   saml-core-2.0-os                                                                               15 March 2005
 28   Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 14 of 86


                                                                                                  AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 163 of 472


522   2.2.5 Element <Issuer>
523   The <Issuer> element, with complex type NameIDType, provides information about the issuer of a
524   SAML assertion or protocol message. The element requires the use of a string to carry the issuer's name,
525   but permits various pieces of descriptive data (see Section 2.2.2).
526   Overriding the usual rule for this element's type, if no Format value is provided with this element, then the
527   value urn:oasis:names:tc:SAML:2.0:nameid-format:entity is in effect (see Section 8.3.6).
528   The following schema fragment defines the <Issuer> element:
529        <element name="Issuer" type="saml:NameIDType"/>


530   2.3 Assertions
531   The following sections define the SAML constructs that either contain assertion information or provide a
532   means to refer to an existing assertion.


533   2.3.1 Element <AssertionIDRef>
534   The <AssertionIDRef> element makes a reference to a SAML assertion by its unique identifier. The
535   specific authority who issued the assertion or from whom the assertion can be obtained is not specified as
536   part of the reference. See Section 3.3.1 for a protocol element that uses such a reference to ask for the
537   corresponding assertion.
538   The following schema fragment defines the <AssertionIDRef> element:
539        <element name="AssertionIDRef" type="NCName"/>


540   2.3.2 Element <AssertionURIRef>
541   The <AssertionURIRef> element makes a reference to a SAML assertion by URI reference. The URI
542   reference MAY be used to retrieve the corresponding assertion in a manner specific to the URI reference.
543   See Section 3.7 of the Bindings specification [SAMLBind] for information on how this element is used in a
544   protocol binding to accomplish this.
545   The following schema fragment defines the <AssertionURIRef> element:
546        <element name="AssertionURIRef" type="anyURI"/>


547   2.3.3 Element <Assertion>
548   The <Assertion> element is of the AssertionType complex type. This type specifies the basic
549   information that is common to all assertions, including the following elements and attributes:
550   Version [Required]
551       The version of this assertion. The identifier for the version of SAML defined in this specification is
552       "2.0". SAML versioning is discussed in Section 4.
553   ID [Required]
554       The identifier for this assertion. It is of type xs:ID, and MUST follow the requirements specified in
555       Section 1.3.4 for identifier uniqueness.
556   IssueInstant [Required]
557       The time instant of issue in UTC, as described in Section 1.3.3.




 29   saml-core-2.0-os                                                                                  15 March 2005
 30   Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 15 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 164 of 472


558   <Issuer> [Required]
559       The SAML authority that is making the claim(s) in the assertion. The issuer SHOULD be unambiguous
560       to the intended relying parties.
561       This specification defines no particular relationship between the entity represented by this element
562       and the signer of the assertion (if any). Any such requirements imposed by a relying party that
563       consumes the assertion or by specific profiles are application-specific.
564   <ds:Signature> [Optional]
565       An XML Signature that protects the integrity of and authenticates the issuer of the assertion, as
566       described below and in Section 5.
567   <Subject> [Optional]
568       The subject of the statement(s) in the assertion.

569   <Conditions> [Optional]
570       Conditions that MUST be evaluated when assessing the validity of and/or when using the assertion.
571       See Section 2.5 for additional information on how to evaluate conditions.
572   <Advice> [Optional]
573       Additional information related to the assertion that assists processing in certain situations but which
574       MAY be ignored by applications that do not understand the advice or do not wish to make use of it.
575   Zero or more of the following statement elements:
576   <Statement>
577       A statement of a type defined in an extension schema. An xsi:type attribute MUST be used to
578       indicate the actual statement type.
579   <AuthnStatement>
580       An authentication statement.
581   <AuthzDecisionStatement>
582       An authorization decision statement.
583   <AttributeStatement>
584       An attribute statement.
585   An assertion with no statements MUST contain a <Subject> element. Such an assertion identifies a
586   principal in a manner which can be referenced or confirmed using SAML methods, but asserts no further
587   information associated with that principal.
588   Otherwise <Subject>, if present, identifies the subject of all of the statements in the assertion. If
589   <Subject> is omitted, then the statements in the assertion apply to a subject or subjects identified in an
590   application- or profile-specific manner. SAML itself defines no such statements, and an assertion without a
591   subject has no defined meaning in this specification.
592   Depending on the requirements of particular protocols or profiles, the issuer of a SAML assertion may
593   often need to be authenticated, and integrity protection may often be required. Authentication and
594   message integrity MAY be provided by mechanisms provided by a protocol binding in use during the
595   delivery of an assertion (see [SAMLBind]). The SAML assertion MAY be signed, which provides both
596   authentication of the issuer and integrity protection.
597   If such a signature is used, then the <ds:Signature> element MUST be present, and a relying party
598   MUST verify that the signature is valid (that is, that the assertion has not been tampered with) in
599   accordance with [XMLSig]. If it is invalid, then the relying party MUST NOT rely on the contents of the
600   assertion. If it is valid, then the relying party SHOULD evaluate the signature to determine the identity and
601   appropriateness of the issuer and may continue to process the assertion in accordance with this


 31   saml-core-2.0-os                                                                                 15 March 2005
 32   Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 16 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 165 of 472


602   specification and as it deems appropriate (for example, evaluating conditions, advice, following profile-
603   specific rules, and so on).
604   Note that whether signed or unsigned, the inclusion of multiple statements within a single assertion is
605   semantically equivalent to a set of assertions containing those statements individually (provided the
606   subject, conditions, etc. are also the same).
607   The following schema fragment defines the <Assertion> element and its AssertionType complex type:
608        <element name="Assertion" type="saml:AssertionType"/>
609        <complexType name="AssertionType">
610           <sequence>
611               <element ref="saml:Issuer"/>
612               <element ref="ds:Signature" minOccurs="0"/>
613               <element ref="saml:Subject" minOccurs="0"/>
614               <element ref="saml:Conditions" minOccurs="0"/>
615               <element ref="saml:Advice" minOccurs="0"/>
616               <choice minOccurs="0" maxOccurs="unbounded">
617                  <element ref="saml:Statement"/>
618                  <element ref="saml:AuthnStatement"/>
619                  <element ref="saml:AuthzDecisionStatement"/>
620                  <element ref="saml:AttributeStatement"/>
621               </choice>
622           </sequence>
623           <attribute name="Version" type="string" use="required"/>
624           <attribute name="ID" type="ID" use="required"/>
625           <attribute name="IssueInstant" type="dateTime" use="required"/>
626        </complexType>


627   2.3.4 Element <EncryptedAssertion>
628   The <EncryptedAssertion> element represents an assertion in encrypted fashion, as defined by the
629   XML Encryption Syntax and Processing specification [XMLEnc]. The <EncryptedAssertion> element
630   contains the following elements:
631   <xenc:EncryptedData> [Required]
632            The encrypted content and associated encryption details, as defined by the XML Encryption
633            Syntax and Processing specification [XMLEnc]. The Type attribute SHOULD be present and, if
634            present, MUST contain a value of http://www.w3.org/2001/04/xmlenc#Element. The
635            encrypted content MUST contain an element that has a type of or derived from AssertionType.

636   <xenc:EncryptedKey> [Zero or More]
637            Wrapped decryption keys, as defined by [XMLEnc]. Each wrapped key SHOULD include a
638            Recipient attribute that specifies the entity for whom the key has been encrypted. The value of
639            the Recipient attribute SHOULD be the URI identifier of a SAML system entity as defined by
640            Section 8.3.6.

641   Encrypted assertions are intended as a confidentiality protection mechanism when the plain-text value
642   passes through an intermediary.
643   The following schema fragment defines the <EncryptedAssertion> element:
644       <element name="EncryptedAssertion" type="saml:EncryptedElementType"/>


645   2.4 Subjects
646   This section defines the SAML constructs used to describe the subject of an assertion.




 33   saml-core-2.0-os                                                                                15 March 2005
 34   Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 17 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 166 of 472


647   2.4.1 Element <Subject>
648   The optional <Subject> element specifies the principal that is the subject of all of the (zero or more)
649   statements in the assertion. It contains an identifier, a series of one or more subject confirmations, or
650   both:
651   <BaseID>, <NameID>, or <EncryptedID> [Optional]
652       Identifies the subject.
653   <SubjectConfirmation> [Zero or More]
654       Information that allows the subject to be confirmed. If more than one subject confirmation is provided,
655       then satisfying any one of them is sufficient to confirm the subject for the purpose of applying the
656       assertion.
657   A <Subject> element can contain both an identifier and zero or more subject confirmations which a
658   relying party can verify when processing an assertion. If any one of the included subject confirmations are
659   verified, the relying party MAY treat the entity presenting the assertion as one that the asserting party has
660   associated with the principal identified in the name identifier and associated with the statements in the
661   assertion. This attesting entity and the actual subject may or may not be the same entity.
662   If there are no subject confirmations included, then any relationship between the presenter of the assertion
663   and the actual subject is unspecified.
664   A <Subject> element SHOULD NOT identify more than one principal.

665   The following schema fragment defines the <Subject> element and its SubjectType complex type:
666        <element name="Subject" type="saml:SubjectType"/>
667        <complexType name="SubjectType">
668           <choice>
669               <sequence>
670                  <choice>
671                      <element ref="saml:BaseID"/>
672                      <element ref="saml:NameID"/>
673                      <element ref="saml:EncryptedID"/>
674                  </choice>
675                  <element ref="saml:SubjectConfirmation" minOccurs="0"
676        maxOccurs="unbounded"/>
677               </sequence>
678               <element ref="saml:SubjectConfirmation" maxOccurs="unbounded"/>
679           </choice>
680        </complexType>


681   2.4.1.1 Element <SubjectConfirmation>
682   The <SubjectConfirmation> element provides the means for a relying party to verify the
683   correspondence of the subject of the assertion with the party with whom the relying party is
684   communicating. It contains the following attributes and elements:
685   Method [Required]
686       A URI reference that identifies a protocol or mechanism to be used to confirm the subject. URI
687       references identifying SAML-defined confirmation methods are currently defined in the SAML profiles
688       specification [SAMLProf]. Additional methods MAY be added by defining new URIs and profiles or by
689       private agreement.
690   <BaseID>, <NameID>, or <EncryptedID> [Optional]
691       Identifies the entity expected to satisfy the enclosing subject confirmation requirements.




 35   saml-core-2.0-os                                                                                 15 March 2005
 36   Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 18 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 167 of 472


692   <SubjectConfirmationData> [Optional]
693       Additional confirmation information to be used by a specific confirmation method. For example, typical
694       content of this element might be a <ds:KeyInfo> element as defined in the XML Signature Syntax
695       and Processing specification [XMLSig], which identifies a cryptographic key (See also Section
696       2.4.1.3). Particular confirmation methods MAY define a schema type to describe the elements,
697       attributes, or content that may appear in the <SubjectConfirmationData> element.
698   The following schema fragment defines the <SubjectConfirmation> element and its
699   SubjectConfirmationType complex type:
700        <element name="SubjectConfirmation" type="saml:SubjectConfirmationType"/>
701        <complexType name="SubjectConfirmationType">
702           <sequence>
703               <choice minOccurs="0">
704                  <element ref="saml:BaseID"/>
705                  <element ref="saml:NameID"/>
706                  <element ref="saml:EncryptedID"/>
707               </choice>
708               <element ref="saml:SubjectConfirmationData" minOccurs="0"/>
709           </sequence>
710           <attribute name="Method" type="anyURI" use="required"/>
711        </complexType>


712   2.4.1.2 Element <SubjectConfirmationData>
713   The <SubjectConfirmationData> element has the SubjectConfirmationDataType complex type. It
714   specifies additional data that allows the subject to be confirmed or constrains the circumstances under
715   which the act of subject confirmation can take place. Subject confirmation takes place when a relying
716   party seeks to verify the relationship between an entity presenting the assertion (that is, the attesting
717   entity) and the subject of the assertion's claims. It contains the following optional attributes that can apply
718   to any method:
719   NotBefore [Optional]
720       A time instant before which the subject cannot be confirmed. The time value is encoded in UTC, as
721       described in Section 1.3.3.
722   NotOnOrAfter [Optional]
723       A time instant at which the subject can no longer be confirmed. The time value is encoded in UTC, as
724       described in Section 1.3.3.
725   Recipient [Optional]
726       A URI specifying the entity or location to which an attesting entity can present the assertion. For
727       example, this attribute might indicate that the assertion must be delivered to a particular network
728       endpoint in order to prevent an intermediary from redirecting it someplace else.
729   InResponseTo [Optional]
730       The ID of a SAML protocol message in response to which an attesting entity can present the
731       assertion. For example, this attribute might be used to correlate the assertion to a SAML request that
732       resulted in its presentation.
733   Address [Optional]
734       The network address/location from which an attesting entity can present the assertion. For example,
735       this attribute might be used to bind the assertion to particular client addresses to prevent an attacker
736       from easily stealing and presenting the assertion from another location. IPv4 addresses SHOULD be
737       represented in the usual dotted-decimal format (e.g., "1.2.3.4"). IPv6 addresses SHOULD be
738       represented as defined by Section 2.2 of IETF RFC 3513 [RFC 3513] (e.g.,
739       "FEDC:BA98:7654:3210:FEDC:BA98:7654:3210").



 37   saml-core-2.0-os                                                                                   15 March 2005
 38   Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 19 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 168 of 472


740   Arbitrary attributes
741       This complex type uses an <xs:anyAttribute> extension point to allow arbitrary namespace-
742       qualified XML attributes to be added to <SubjectConfirmationData> constructs without the need
743       for an explicit schema extension. This allows additional fields to be added as needed to supply
744       additional confirmation-related information. SAML extensions MUST NOT add local (non-namespace-
745       qualified) XML attributes or XML attributes qualified by a SAML-defined namespace to the
746       SubjectConfirmationDataType complex type or a derivation of it; such attributes are reserved for
747       future maintenance and enhancement of SAML itself.
748   Arbitrary elements
749       This complex type uses an <xs:any> extension point to allow arbitrary XML elements to be added to
750       <SubjectConfirmationData> constructs without the need for an explicit schema extension. This
751       allows additional elements to be added as needed to supply additional confirmation-related
752       information.
753   Particular confirmation methods and profiles that make use of those methods MAY require the use of one
754   or more of the attributes defined within this complex type. For examples of how these attributes (and
755   subject confirmation in general) can be used, see the Profiles specification [SAMLProf].
756   Note that the time period specified by the optional NotBefore and NotOnOrAfter attributes, if present,
757   SHOULD fall within the overall assertion validity period as specified by the <Conditions> element's
758   NotBefore and NotOnOrAfter attributes. If both attributes are present, the value for NotBefore
759   MUST be less than (earlier than) the value for NotOnOrAfter.
760   The following schema fragment defines the <SubjectConfirmationData> element and its
761   SubjectConfirmationDataType complex type:
762        <element name="SubjectConfirmationData"
763        type="saml:SubjectConfirmationDataType"/>
764        <complexType name="SubjectConfirmationDataType" mixed="true">
765           <complexContent>
766               <restriction base="anyType">
767                  <sequence>
768                      <any namespace="##any" processContents="lax" minOccurs="0"
769        maxOccurs="unbounded"/>
770                  </sequence>
771                  <attribute name="NotBefore" type="dateTime" use="optional"/>
772                  <attribute name="NotOnOrAfter" type="dateTime" use="optional"/>
773                  <attribute name="Recipient" type="anyURI" use="optional"/>
774                  <attribute name="InResponseTo" type="NCName" use="optional"/>
775                  <attribute name="Address" type="string" use="optional"/>
776                  <anyAttribute namespace="##other" processContents="lax"/>
777               </restriction>
778           </complexContent>
779        </complexType>


780   2.4.1.3 Complex Type KeyInfoConfirmationDataType
781   The KeyInfoConfirmationDataType complex type constrains a <SubjectConfirmationData>
782   element to contain one or more <ds:KeyInfo> elements that identify cryptographic keys that are used in
783   some way to authenticate an attesting entity. The particular confirmation method MUST define the exact
784   mechanism by which the confirmation data can be used. The optional attributes defined by the
785   SubjectConfirmationDataType complex type MAY also appear.
786   This complex type, or a type derived from it, SHOULD be used by any confirmation method that defines its
787   confirmation data in terms of the <ds:KeyInfo> element.




 39   saml-core-2.0-os                                                                            15 March 2005
 40   Copyright © OASIS Open 2005. All Rights Reserved.                                            Page 20 of 86


                                                                                               AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 169 of 472


788   Note that in accordance with [XMLSig], each <ds:KeyInfo> element MUST identify a single
789   cryptographic key. Multiple keys MAY be identified with separate <ds:KeyInfo> elements, such as when
790   a principal uses different keys to confirm itself to different relying parties.
791   The following schema fragment defines the KeyInfoConfirmationDataType complex type:
792        <complexType name="KeyInfoConfirmationDataType" mixed="false">
793           <complexContent>
794               <restriction base="saml:SubjectConfirmationDataType">
795                  <sequence>
796                      <element ref="ds:KeyInfo" maxOccurs="unbounded"/>
797                  </sequence>
798               </restriction>
799           </complexContent>
800        </complexType>


801   2.4.1.4 Example of a Key-Confirmed <Subject>
802   To illustrate the way in which the various elements and types fit together, below is an example of a
803   <Subject> element containing a name identifier and a subject confirmation based on proof of
804   possession of a key. Note the use of the KeyInfoConfirmationDataType to identify the confirmation data
805   syntax as being a <ds:KeyInfo> element:
806        <Subject>
807           <NameID Format="urn:oasis:names:tc:SAML:1.1:nameid-format:emailAddress">
808           scott@example.org
809           </NameID>
810           <SubjectConfirmation Method="urn:oasis:names:tc:SAML:2.0:cm:holder-of-key">
811               <SubjectConfirmationData xsi:type="saml:KeyInfoConfirmationDataType">
812                  <ds:KeyInfo>
813                      <ds:KeyName>Scott's Key</ds:KeyName>
814                  </ds:KeyInfo>
815               </SubjectConfirmationData>
816           </SubjectConfirmation>
817        </Subject>


818   2.5 Conditions
819   This section defines the SAML constructs that place constraints on the acceptable use of SAML
820   assertions.


821   2.5.1 Element <Conditions>
822   The <Conditions> element MAY contain the following elements and attributes:
823   NotBefore [Optional]
824       Specifies the earliest time instant at which the assertion is valid. The time value is encoded in UTC, as
825       described in Section 1.3.3.
826   NotOnOrAfter [Optional]
827       Specifies the time instant at which the assertion has expired. The time value is encoded in UTC, as
828       described in Section 1.3.3.
829   <Condition> [Any Number]
830       A condition of a type defined in an extension schema. An xsi:type attribute MUST be used to
831       indicate the actual condition type.
832   <AudienceRestriction> [Any Number]
833       Specifies that the assertion is addressed to a particular audience.


 41   saml-core-2.0-os                                                                                15 March 2005
 42   Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 21 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 170 of 472


834   <OneTimeUse> [Optional]
835            Specifies that the assertion SHOULD be used immediately and MUST NOT be retained for future
836            use. Although the schema permits multiple occurrences, there MUST be at most one instance of
837            this element.

838   <ProxyRestriction> [Optional]
839       Specifies limitations that the asserting party imposes on relying parties that wish to subsequently act
840       as asserting parties themselves and issue assertions of their own on the basis of the information
841       contained in the original assertion. Although the schema permits multiple occurrences, there MUST
842       be at most one instance of this element.
843   Because the use of the xsi:type attribute would permit an assertion to contain more than one instance
844   of a SAML-defined subtype of ConditionsType (such as OneTimeUseType), the schema does not
845   explicitly limit the number of times particular conditions may be included. A particular type of condition
846   MAY define limits on such use, as shown above.
847   The following schema fragment defines the <Conditions> element and its ConditionsType complex
848   type:
849        <element name="Conditions" type="saml:ConditionsType"/>
850        <complexType name="ConditionsType">
851           <choice minOccurs="0" maxOccurs="unbounded">
852               <element ref="saml:Condition"/>
853               <element ref="saml:AudienceRestriction"/>
854               <element ref="saml:OneTimeUse"/>
855               <element ref="saml:ProxyRestriction"/>
856           </choice>
857           <attribute name="NotBefore" type="dateTime" use="optional"/>
858           <attribute name="NotOnOrAfter" type="dateTime" use="optional"/>
859        </complexType>


860   2.5.1.1 General Processing Rules
861   If an assertion contains a <Conditions> element, then the validity of the assertion is dependent on the
862   sub-elements and attributes provided, using the following rules in the order shown below.
863   Note that an assertion that has condition validity status Valid may nonetheless be untrustworthy or invalid
864   for reasons such as not being well-formed or schema-valid, not being issued by a trustworthy SAML
865   authority, or not being authenticated by a trustworthy means.
866   Also note that some conditions may not directly impact the validity of the containing assertion (they always
867   evaluate to Valid), but may restrict the behavior of relying parties with respect to the use of the assertion.
868   1. If no sub-elements or attributes are supplied in the <Conditions> element, then the assertion is
869      considered to be Valid with respect to condition processing.
870   2. If any sub-element or attribute of the <Conditions> element is determined to be invalid, then the
871      assertion is considered to be Invalid.
872   3. If any sub-element or attribute of the <Conditions> element cannot be evaluated, or if an element is
873      encountered that is not understood, then the validity of the assertion cannot be determined and is
874      considered to be Indeterminate.
875   4. If all sub-elements and attributes of the <Conditions> element are determined to be Valid, then the
876      assertion is considered to be Valid with respect to condition processing.
877   The first rule that applies terminates condition processing; thus a determination that an assertion is
878   Invalid takes precedence over that of Indeterminate.




 43   saml-core-2.0-os                                                                                 15 March 2005
 44   Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 22 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 171 of 472


879   An assertion that is determined to be Invalid or Indeterminate MUST be rejected by a relying party
880   (within whatever context or profile it was being processed), just as if the assertion were malformed or
881   otherwise unusable.

882   2.5.1.2 Attributes NotBefore and NotOnOrAfter
883   The NotBefore and NotOnOrAfter attributes specify time limits on the validity of the assertion within
884   the context of its profile(s) of use. They do not guarantee that the statements in the assertion will be
885   correct or accurate throughout the validity period.
886   The NotBefore attribute specifies the time instant at which the validity interval begins. The
887   NotOnOrAfter attribute specifies the time instant at which the validity interval has ended.
888   If the value for either NotBefore or NotOnOrAfter is omitted, then it is considered unspecified. If the
889   NotBefore attribute is unspecified (and if all other conditions that are supplied evaluate to Valid), then
890   the assertion is Valid with respect to conditions at any time before the time instant specified by the
891   NotOnOrAfter attribute. If the NotOnOrAfter attribute is unspecified (and if all other conditions that are
892   supplied evaluate to Valid), the assertion is Valid with respect to conditions from the time instant specified
893   by the NotBefore attribute with no expiry. If neither attribute is specified (and if any other conditions that
894   are supplied evaluate to Valid), the assertion is Valid with respect to conditions at any time.
895   If both attributes are present, the value for NotBefore MUST be less than (earlier than) the value for
896   NotOnOrAfter.

897   2.5.1.3 Element <Condition>
898   The <Condition> element serves as an extension point for new conditions. Its ConditionAbstractType
899   complex type is abstract and is thus usable only as the base of a derived type.
900   The following schema fragment defines the <Condition> element and its ConditionAbstractType
901   complex type:
902        <element name="Condition" type="saml:ConditionAbstractType"/>
903        <complexType name="ConditionAbstractType" abstract="true"/>


904   2.5.1.4 Elements <AudienceRestriction> and <Audience>
905   The <AudienceRestriction> element specifies that the assertion is addressed to one or more
906   specific audiences identified by <Audience> elements. Although a SAML relying party that is outside the
907   audiences specified is capable of drawing conclusions from an assertion, the SAML asserting party
908   explicitly makes no representation as to accuracy or trustworthiness to such a party. It contains the
909   following element:
910   <Audience>
911       A URI reference that identifies an intended audience. The URI reference MAY identify a document
912       that describes the terms and conditions of audience membership. It MAY also contain the unique
913       identifier URI from a SAML name identifier that describes a system entity (see Section 8.3.6).
914   The audience restriction condition evaluates to Valid if and only if the SAML relying party is a member of
915   one or more of the audiences specified.
916   The SAML asserting party cannot prevent a party to whom the assertion is disclosed from taking action on
917   the basis of the information provided. However, the <AudienceRestriction> element allows the
918   SAML asserting party to state explicitly that no warranty is provided to such a party in a machine- and
919   human-readable form. While there can be no guarantee that a court would uphold such a warranty
920   exclusion in every circumstance, the probability of upholding the warranty exclusion is considerably
921   improved.



 45   saml-core-2.0-os                                                                                 15 March 2005
 46   Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 23 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 172 of 472


922   Note that multiple <AudienceRestriction> elements MAY be included in a single assertion, and each
923   MUST be evaluated independently. The effect of this requirement and the preceding definition is that
924   within a given condition, the audiences form a disjunction (an "OR") while multiple conditions form a
925   conjunction (an "AND").
926   The following schema fragment defines the <AudienceRestriction> element and its
927   AudienceRestrictionType complex type:
928        <element name="AudienceRestriction"
929        type="saml:AudienceRestrictionType"/>
930        <complexType name="AudienceRestrictionType">
931           <complexContent>
932               <extension base="saml:ConditionAbstractType">
933                  <sequence>
934                      <element ref="saml:Audience" maxOccurs="unbounded"/>
935                  </sequence>
936               </extension>
937           </complexContent>
938        </complexType>
939        <element name="Audience" type="anyURI"/>


940   2.5.1.5 Element <OneTimeUse>
941   In general, relying parties may choose to retain assertions, or the information they contain in some other
942   form, for reuse. The <OneTimeUse> condition element allows an authority to indicate that the information
943   in the assertion is likely to change very soon and fresh information should be obtained for each use. An
944   example would be an assertion containing an <AuthzDecisionStatement> which was the result of a
945   policy which specified access control which was a function of the time of day.
946   If system clocks in a distributed environment could be precisely synchronized, then this requirement could
947   be met by careful use of the validity interval. However, since some clock skew between systems will
948   always be present and will be combined with possible transmission delays, there is no convenient way for
949   the issuer to appropriately limit the lifetime of an assertion without running a substantial risk that it will
950   already have expired before it arrives.
951   The <OneTimeUse> element indicates that the assertion SHOULD be used immediately by the relying
952   party and MUST NOT be retained for future use. Relying parties are always free to request a fresh
953   assertion for every use. However, implementations that choose to retain assertions for future use MUST
954   observe the <OneTimeUse> element. This condition is independent from the NotBefore and
955   NotOnOrAfter condition information.
956   To support the single use constraint, a relying party should maintain a cache of the assertions it has
957   processed containing such a condition. Whenever an assertion with this condition is processed, the cache
958   should be checked to ensure that the same assertion has not been previously received and processed by
959   the relying party.
960   A SAML authority MUST NOT include more than one <OneTimeUse> element within a <Conditions>
961   element of an assertion.
962   For the purposes of determining the validity of the <Conditions> element, the <OneTimeUse> is
963   considered to always be valid. That is, this condition does not affect validity but is a condition on use.
964   The following schema fragment defines the <OneTimeUse> element and its OneTimeUseType complex
965   type:
966        <element name="OneTimeUse" type="saml:OneTimeUseType"/>
967        <complexType name="OneTimeUseType">
968           <complexContent>
969               <extension base="saml:ConditionAbstractType"/>
970        </complexContent>
971        </complexType>




 47   saml-core-2.0-os                                                                                   15 March 2005
 48   Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 24 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 173 of 472


972    2.5.1.6 Element <ProxyRestriction>
973    Specifies limitations that the asserting party imposes on relying parties that in turn wish to act as asserting
974    parties and issue subsequent assertions of their own on the basis of the information contained in the
975    original assertion. A relying party acting as an asserting party MUST NOT issue an assertion that itself
976    violates the restrictions specified in this condition on the basis of an assertion containing such a condition.
977    The <ProxyRestriction> element contains the following elements and attributes:
978    Count [Optional]
979        Specifies the maximum number of indirections that the asserting party permits to exist between this
980        assertion and an assertion which has ultimately been issued on the basis of it.
981    <Audience> [Zero or More]
982        Specifies the set of audiences to whom the asserting party permits new assertions to be issued on
983        the basis of this assertion.
984    A Count value of zero indicates that a relying party MUST NOT issue an assertion to another relying party
985    on the basis of this assertion. If greater than zero, any assertions so issued MUST themselves contain a
986    <ProxyRestriction> element with a Count value of at most one less than this value.
987    If no <Audience> elements are specified, then no audience restrictions are imposed on the relying
988    parties to whom subsequent assertions can be issued. Otherwise, any assertions so issued MUST
989    themselves contain an <AudienceRestriction> element with at least one of the <Audience>
990    elements present in the previous <ProxyRestriction> element, and no <Audience> elements
991    present that were not in the previous <ProxyRestriction> element.
992    A SAML authority MUST NOT include more than one <ProxyRestriction> element within a
993    <Conditions> element of an assertion.
994    For the purposes of determining the validity of the <Conditions> element, the <ProxyRestriction>
995    condition is considered to always be valid. That is, this condition does not affect validity but is a condition
996    on use.
997    The following schema fragment defines the <ProxyRestriction> element and its
998    ProxyRestrictionType complex type:
 999        <element name="ProxyRestriction" type="saml:ProxyRestrictionType"/>
1000        <complexType name="ProxyRestrictionType">
1001           <complexContent>
1002               <extension base="saml:ConditionAbstractType">
1003                  <sequence>
1004                      <element ref="saml:Audience" minOccurs="0"
1005        maxOccurs="unbounded"/>
1006                  </sequence>
1007                  <attribute name="Count" type="nonNegativeInteger" use="optional"/>
1008               </extension>
1009           </complexContent>
1010        </complexType>


1011   2.6 Advice
1012   This section defines the SAML constructs that contain additional information about an assertion that an
1013   asserting party wishes to provide to a relying party.




 49    saml-core-2.0-os                                                                                   15 March 2005
 50    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 25 of 86


                                                                                                       AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 174 of 472


1014   2.6.1 Element <Advice>
1015   The <Advice> element contains any additional information that the SAML authority wishes to provide.
1016   This information MAY be ignored by applications without affecting either the semantics or the validity of
1017   the assertion.
1018   The <Advice> element contains a mixture of zero or more <Assertion>, <EncryptedAssertion>,
1019   <AssertionIDRef>, and <AssertionURIRef> elements, and namespace-qualified elements in
1020   other non-SAML namespaces.
1021   Following are some potential uses of the <Advice> element:
1022      • Include evidence supporting the assertion claims to be cited, either directly (through incorporating
1023        the claims) or indirectly (by reference to the supporting assertions).
1024      • State a proof of the assertion claims.
1025      • Specify the timing and distribution points for updates to the assertion.

1026   The following schema fragment defines the <Advice> element and its AdviceType complex type:
1027        <element name="Advice" type="saml:AdviceType"/>
1028        <complexType name="AdviceType">
1029           <choice minOccurs="0" maxOccurs="unbounded">
1030               <element ref="saml:AssertionIDRef"/>
1031               <element ref="saml:AssertionURIRef"/>
1032               <element ref="saml:Assertion"/>
1033               <element ref="saml:EncryptedAssertion"/>
1034               <any namespace="##other" processContents="lax"/>
1035           </choice>
1036        </complexType>


1037   2.7 Statements
1038   The following sections define the SAML constructs that contain statement information.


1039   2.7.1 Element <Statement>
1040   The <Statement> element is an extension point that allows other assertion-based applications to reuse
1041   the SAML assertion framework. SAML itself derives its core statements from this extension point. Its
1042   StatementAbstractType complex type is abstract and is thus usable only as the base of a derived type.
1043   The following schema fragment defines the <Statement> element and its StatementAbstractType
1044   complex type:
1045        <element name="Statement" type="saml:StatementAbstractType"/>
1046        <complexType name="StatementAbstractType" abstract="true"/>


1047   2.7.2 Element <AuthnStatement>
1048   The <AuthnStatement> element describes a statement by the SAML authority asserting that the
1049   assertion subject was authenticated by a particular means at a particular time. Assertions containing
1050   <AuthnStatement> elements MUST contain a <Subject> element.

1051   It is of type AuthnStatementType, which extends StatementAbstractType with the addition of the
1052   following elements and attributes:

1053            Note: The <AuthorityBinding> element and its corresponding type were removed
1054            from <AuthnStatement> for V2.0 of SAML.



 51    saml-core-2.0-os                                                                                15 March 2005
 52    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 26 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 175 of 472


1055   AuthnInstant [Required]
1056       Specifies the time at which the authentication took place. The time value is encoded in UTC, as
1057       described in Section 1.3.3.
1058   SessionIndex [Optional]
1059       Specifies the index of a particular session between the principal identified by the subject and the
1060       authenticating authority.
1061   SessionNotOnOrAfter [Optional]
1062       Specifies a time instant at which the session between the principal identified by the subject and the
1063       SAML authority issuing this statement MUST be considered ended. The time value is encoded in
1064       UTC, as described in Section 1.3.3. There is no required relationship between this attribute and a
1065       NotOnOrAfter condition attribute that may be present in the assertion.
1066   <SubjectLocality> [Optional]
1067       Specifies the DNS domain name and IP address for the system from which the assertion subject was
1068       apparently authenticated.
1069   <AuthnContext> [Required]
1070       The context used by the authenticating authority up to and including the authentication event that
1071       yielded this statement. Contains an authentication context class reference, an authentication context
1072       declaration or declaration reference, or both. See the Authentication Context specification
1073       [SAMLAuthnCxt] for a full description of authentication context information.

1074   In general, any string value MAY be used as a SessionIndex value. However, when privacy is a
1075   consideration, care must be taken to ensure that the SessionIndex value does not invalidate other
1076   privacy mechanisms. Accordingly, the value SHOULD NOT be usable to correlate activity by a principal
1077   across different session participants. Two solutions that achieve this goal are provided below and are
1078   RECOMMENDED:
1079   •   Use small positive integers (or reoccurring constants in a list) for the SessionIndex. The SAML
1080       authority SHOULD choose the range of values such that the cardinality of any one integer will be
1081       sufficiently high to prevent a particular principal's actions from being correlated across multiple session
1082       participants. The SAML authority SHOULD choose values for SessionIndex randomly from within
1083       this range (except when required to ensure unique values for subsequent statements given to the
1084       same session participant but as part of a distinct session).
1085   •   Use the enclosing assertion's ID value in the SessionIndex.

1086   The following schema fragment defines the <AuthnStatement> element and its AuthnStatementType
1087   complex type:
1088        <element name="AuthnStatement" type="saml:AuthnStatementType"/>
1089        <complexType name="AuthnStatementType">
1090           <complexContent>
1091               <extension base="saml:StatementAbstractType">
1092                  <sequence>
1093                      <element ref="saml:SubjectLocality" minOccurs="0"/>
1094                      <element ref="saml:AuthnContext"/>
1095                  </sequence>
1096                  <attribute name="AuthnInstant" type="dateTime" use="required"/>
1097                  <attribute name="SessionIndex" type="string" use="optional"/>
1098                  <attribute name="SessionNotOnOrAfter" type="dateTime"
1099        use="optional"/>
1100               </extension>
1101           </complexContent>
1102        </complexType>




 53    saml-core-2.0-os                                                                                   15 March 2005
 54    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 27 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 176 of 472


1103   2.7.2.1 Element <SubjectLocality>
1104   The <SubjectLocality> element specifies the DNS domain name and IP address for the system from
1105   which the assertion subject was authenticated. It has the following attributes:
1106   Address [Optional]
1107       The network address of the system from which the principal identified by the subject was
1108       authenticated. IPv4 addresses SHOULD be represented in dotted-decimal format (e.g., "1.2.3.4").
1109       IPv6 addresses SHOULD be represented as defined by Section 2.2 of IETF RFC 3513 [RFC 3513]
1110       (e.g., "FEDC:BA98:7654:3210:FEDC:BA98:7654:3210").
1111   DNSName [Optional]
1112       The DNS name of the system from which the principal identified by the subject was authenticated.
1113   This element is entirely advisory, since both of these fields are quite easily “spoofed,” but may be useful
1114   information in some applications.
1115   The following schema fragment defines the <SubjectLocality> element and its SubjectLocalityType
1116   complex type:
1117        <element name="SubjectLocality" type="saml:SubjectLocalityType"/>
1118        <complexType name="SubjectLocalityType">
1119           <attribute name="Address" type="string" use="optional"/>
1120           <attribute name="DNSName" type="string" use="optional"/>
1121        </complexType>


1122   2.7.2.2 Element <AuthnContext>
1123   The <AuthnContext> element specifies the context of an authentication event. The element can contain
1124   an authentication context class reference, an authentication context declaration or declaration reference,
1125   or both. Its complex AuthnContextType has the following elements:
1126   <AuthnContextClassRef> [Optional]
1127       A URI reference identifying an authentication context class that describes the authentication context
1128       declaration that follows.
1129   <AuthnContextDecl> or <AuthnContextDeclRef> [Optional]
1130       Either an authentication context declaration provided by value, or a URI reference that identifies such
1131       a declaration. The URI reference MAY directly resolve into an XML document containing the
1132       referenced declaration.
1133   <AuthenticatingAuthority> [Zero or More]
1134       Zero or more unique identifiers of authentication authorities that were involved in the authentication of
1135       the principal (not including the assertion issuer, who is presumed to have been involved without being
1136       explicitly named here).
1137   See the Authentication Context specification [SAMLAuthnCxt] for a full description of authentication
1138   context information.
1139   The following schema fragment defines the <AuthnContext> element and its AuthnContextType
1140   complex type:
1141        <element name="AuthnContext" type="saml:AuthnContextType"/>
1142        <complexType name="AuthnContextType">
1143           <sequence>
1144               <choice>
1145                  <sequence>
1146                      <element ref="saml:AuthnContextClassRef"/>
1147                      <choice minOccurs="0">



 55    saml-core-2.0-os                                                                                 15 March 2005
 56    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 28 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 177 of 472


1148                         <element ref="saml:AuthnContextDecl"/>
1149                         <element ref="saml:AuthnContextDeclRef"/>
1150                      </choice>
1151                  </sequence>
1152                  <choice>
1153                      <element ref="saml:AuthnContextDecl"/>
1154                      <element ref="saml:AuthnContextDeclRef"/>
1155                  </choice>
1156               </choice>
1157               <element ref="saml:AuthenticatingAuthority" minOccurs="0"
1158        maxOccurs="unbounded"/>
1159           </sequence>
1160        </complexType>
1161        <element name="AuthnContextClassRef" type="anyURI"/>
1162        <element name="AuthnContextDeclRef" type="anyURI"/>
1163        <element name="AuthnContextDecl" type="anyType"/>
1164        <element name="AuthenticatingAuthority" type="anyURI"/>


1165   2.7.3 Element <AttributeStatement>
1166   The <AttributeStatement> element describes a statement by the SAML authority asserting that the
1167   assertion subject is associated with the specified attributes. Assertions containing
1168   <AttributeStatement> elements MUST contain a <Subject> element.

1169   It is of type AttributeStatementType, which extends StatementAbstractType with the addition of the
1170   following elements:
1171   <Attribute> or <EncryptedAttribute> [One or More]
1172       The <Attribute> element specifies an attribute of the assertion subject. An encrypted SAML
1173       attribute may be included with the <EncryptedAttribute> element.
1174   The following schema fragment defines the <AttributeStatement> element and its
1175   AttributeStatementType complex type:
1176        <element name="AttributeStatement" type="saml:AttributeStatementType"/>
1177        <complexType name="AttributeStatementType">
1178           <complexContent>
1179               <extension base="saml:StatementAbstractType">
1180                  <choice maxOccurs="unbounded">
1181                      <element ref="saml:Attribute"/>
1182                      <element ref="saml:EncryptedAttribute"/>
1183                  </choice>
1184               </extension>
1185           </complexContent>
1186        </complexType>


1187   2.7.3.1 Element <Attribute>
1188   The <Attribute> element identifies an attribute by name and optionally includes its value(s). It has the
1189   AttributeType complex type. It is used within an attribute statement to express particular attributes and
1190   values associated with an assertion subject, as described in the previous section. It is also used in an
1191   attribute query to request that the values of specific SAML attributes be returned (see Section 3.3.2.3 for
1192   more information). The <Attribute> element contains the following XML attributes:
1193   Name [Required]
1194       The name of the attribute.
1195   NameFormat [Optional]
1196       A URI reference representing the classification of the attribute name for purposes of interpreting the



 57    saml-core-2.0-os                                                                                15 March 2005
 58    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 29 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 178 of 472


1197       name. See Section 8.2 for some URI references that MAY be used as the value of the NameFormat
1198       attribute and their associated descriptions and processing rules. If no NameFormat value is provided,
1199       the identifier urn:oasis:names:tc:SAML:2.0:attrname-format:unspecified (see Section
1200       8.2.1) is in effect.
1201   FriendlyName [Optional]
1202       A string that provides a more human-readable form of the attribute's name, which may be useful in
1203       cases in which the actual Name is complex or opaque, such as an OID or a UUID. This attribute's
1204       value MUST NOT be used as a basis for formally identifying SAML attributes.
1205   Arbitrary attributes
1206       This complex type uses an <xs:anyAttribute> extension point to allow arbitrary XML attributes to
1207       be added to <Attribute> constructs without the need for an explicit schema extension. This allows
1208       additional fields to be added as needed to supply additional parameters to be used, for example, in an
1209       attribute query. SAML extensions MUST NOT add local (non-namespace-qualified) XML attributes or
1210       XML attributes qualified by a SAML-defined namespace to the AttributeType complex type or a
1211       derivation of it; such attributes are reserved for future maintenance and enhancement of SAML itself.
1212   <AttributeValue> [Any Number]
1213            Contains a value of the attribute. If an attribute contains more than one discrete value, it is
1214            RECOMMENDED that each value appear in its own <AttributeValue> element. If more than
1215            one <AttributeValue> element is supplied for an attribute, and any of the elements have a
1216            datatype assigned through xsi:type, then all of the <AttributeValue> elements must have
1217            the identical datatype assigned.

1218   The meaning of an <Attribute> element that contains no <AttributeValue> elements depends on
1219   its context. Within an <AttributeStatement>, if the SAML attribute exists but has no values, then the
1220   <AttributeValue> element MUST be omitted. Within a <samlp:AttributeQuery>, the absence of
1221   values indicates that the requester is interested in any or all of the named attribute's values (see also
1222   Section 3.3.2.3).
1223   Any other uses of the <Attribute> element by profiles or other specifications MUST define the
1224   semantics of specifying or omitting <AttributeValue> elements.
1225   The following schema fragment defines the <Attribute> element and its AttributeType complex type:
1226        <element name="Attribute" type="saml:AttributeType"/>
1227        <complexType name="AttributeType">
1228           <sequence>
1229               <element ref="saml:AttributeValue" minOccurs="0" maxOccurs="unbounded"/>
1230           </sequence>
1231           <attribute name="Name" type="string" use="required"/>
1232           <attribute name="NameFormat" type="anyURI" use="optional"/>
1233           <attribute name="FriendlyName" type="string" use="optional"/>
1234           <anyAttribute namespace="##other" processContents="lax"/>
1235        </complexType>


1236   2.7.3.1.1 Element <AttributeValue>
1237   The <AttributeValue> element supplies the value of a specified SAML attribute. It is of the
1238   xs:anyType type, which allows any well-formed XML to appear as the content of the element.
1239   If the data content of an <AttributeValue> element is of an XML Schema simple type (such as
1240   xs:integer or xs:string), the datatype MAY be declared explicitly by means of an xsi:type declaration
1241   in the <AttributeValue> element. If the attribute value contains structured data, the necessary data
1242   elements MAY be defined in an extension schema.




 59    saml-core-2.0-os                                                                              15 March 2005
 60    Copyright © OASIS Open 2005. All Rights Reserved.                                              Page 30 of 86


                                                                                                 AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 179 of 472


1243            Note: Specifying a datatype other than an XML Schema simple type on
1244            <AttributeValue> using xsi:type will require the presence of the extension schema
1245            that defines the datatype in order for schema processing to proceed.

1246   If a SAML attribute includes an empty value, such as the empty string, the corresponding
1247   <AttributeValue> element MUST be empty (generally this is serialized as <AttributeValue/>).
1248   This overrides the requirement in Section 1.3.1 that string values in SAML content contain at least one
1249   non-whitespace character.
1250   If a SAML attribute includes a "null" value, the corresponding <AttributeValue> element MUST be
1251   empty and MUST contain the reserved xsi:nil XML attribute with a value of "true" or "1".
1252   The following schema fragment defines the <AttributeValue> element:
1253        <element name="AttributeValue" type="anyType" nillable="true"/>


1254   2.7.3.2 Element <EncryptedAttribute>
1255   The <EncryptedAttribute> element represents a SAML attribute in encrypted fashion, as defined by
1256   the XML Encryption Syntax and Processing specification [XMLEnc]. The <EncryptedAttribute>
1257   element contains the following elements:
1258   <xenc:EncryptedData> [Required]
1259            The encrypted content and associated encryption details, as defined by the XML Encryption
1260            Syntax and Processing specification [XMLEnc]. The Type attribute SHOULD be present and, if
1261            present, MUST contain a value of http://www.w3.org/2001/04/xmlenc#Element. The
1262            encrypted content MUST contain an element that has a type of or derived from AttributeType.

1263   <xenc:EncryptedKey> [Zero or More]
1264            Wrapped decryption keys, as defined by [XMLEnc]. Each wrapped key SHOULD include a
1265            Recipient attribute that specifies the entity for whom the key has been encrypted. The value of
1266            the Recipient attribute SHOULD be the URI identifier of a system entity with a SAML name
1267            identifier, as defined by Section 8.3.6.

1268   Encrypted attributes are intended as a confidentiality protection when the plain-text value passes through
1269   an intermediary.
1270   The following schema fragment defines the <EncryptedAttribute> element:
1271       <element name="EncryptedAttribute" type="saml:EncryptedElementType"/>


1272   2.7.4 Element <AuthzDecisionStatement>
1273            Note: The <AuthzDecisionStatement> feature has been frozen as of SAML V2.0,
1274            with no future enhancements planned. Users who require additional functionality may
1275            want to consider the eXtensible Access Control Markup Language [XACML], which offers
1276            enhanced authorization decision features.

1277   The <AuthzDecisionStatement> element describes a statement by the SAML authority asserting that
1278   a request for access by the assertion subject to the specified resource has resulted in the specified
1279   authorization decision on the basis of some optionally specified evidence. Assertions containing
1280   <AuthzDecisionStatement> elements MUST contain a <Subject> element.
1281   The resource is identified by means of a URI reference. In order for the assertion to be interpreted
1282   correctly and securely, the SAML authority and SAML relying party MUST interpret each URI reference in
1283   a consistent manner. Failure to achieve a consistent URI reference interpretation can result in different




 61    saml-core-2.0-os                                                                               15 March 2005
 62    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 31 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 180 of 472


1284   authorization decisions depending on the encoding of the resource URI reference. Rules for normalizing
1285   URI references are to be found in IETF RFC 2396 [RFC 2396] Section 6:
1286            In general, the rules for equivalence and definition of a normal form, if any, are scheme
1287            dependent. When a scheme uses elements of the common syntax, it will also use the common
1288            syntax equivalence rules, namely that the scheme and hostname are case insensitive and a URL
1289            with an explicit ":port", where the port is the default for the scheme, is equivalent to one where
1290            the port is elided.
1291   To avoid ambiguity resulting from variations in URI encoding, SAML system entities SHOULD employ the
1292   URI normalized form wherever possible as follows:
1293      • SAML authorities SHOULD encode all resource URI references in normalized form.
1294      • Relying parties SHOULD convert resource URI references to normalized form prior to processing.

1295   Inconsistent URI reference interpretation can also result from differences between the URI reference
1296   syntax and the semantics of an underlying file system. Particular care is required if URI references are
1297   employed to specify an access control policy language. The following security conditions SHOULD be
1298   satisfied by the system which employs SAML assertions:
1299      • Parts of the URI reference syntax are case sensitive. If the underlying file system is case insensitive,
1300        a requester SHOULD NOT be able to gain access to a denied resource by changing the case of a
1301        part of the resource URI reference.
1302      • Many file systems support mechanisms such as logical paths and symbolic links, which allow users
1303        to establish logical equivalences between file system entries. A requester SHOULD NOT be able to
1304        gain access to a denied resource by creating such an equivalence.

1305   The <AuthzDecisionStatement> element is of type AuthzDecisionStatementType, which extends
1306   StatementAbstractType with the addition of the following elements and attributes:
1307   Resource [Required]
1308       A URI reference identifying the resource to which access authorization is sought. This attribute MAY
1309       have the value of the empty URI reference (""), and the meaning is defined to be "the start of the
1310       current document", as specified by IETF RFC 2396 [RFC 2396] Section 4.2.
1311   Decision [Required]
1312       The decision rendered by the SAML authority with respect to the specified resource. The value is of
1313       the DecisionType simple type.
1314   <Action> [One or more]
1315       The set of actions authorized to be performed on the specified resource.
1316   <Evidence> [Optional]
1317       A set of assertions that the SAML authority relied on in making the decision.
1318   The following schema fragment defines the <AuthzDecisionStatement> element and its
1319   AuthzDecisionStatementType complex type:
1320        <element name="AuthzDecisionStatement"
1321        type="saml:AuthzDecisionStatementType"/>
1322        <complexType name="AuthzDecisionStatementType">
1323           <complexContent>
1324               <extension base="saml:StatementAbstractType">
1325                  <sequence>
1326                      <element ref="saml:Action" maxOccurs="unbounded"/>
1327                      <element ref="saml:Evidence" minOccurs="0"/>
1328                  </sequence>
1329                  <attribute name="Resource" type="anyURI" use="required"/>
1330                  <attribute name="Decision" type="saml:DecisionType" use="required"/>



 63    saml-core-2.0-os                                                                                          15 March 2005
 64    Copyright © OASIS Open 2005. All Rights Reserved.                                                          Page 32 of 86


                                                                                                              AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 181 of 472


1331               </extension>
1332           </complexContent>
1333        </complexType>


1334   2.7.4.1 Simple Type DecisionType
1335   The DecisionType simple type defines the possible values to be reported as the status of an
1336   authorization decision statement.
1337   Permit
1338       The specified action is permitted.
1339   Deny
1340       The specified action is denied.
1341   Indeterminate
1342       The SAML authority cannot determine whether the specified action is permitted or denied.
1343   The Indeterminate decision value is used in situations where the SAML authority requires the ability to
1344   provide an affirmative statement but where it is not able to issue a decision. Additional information as to
1345   the reason for the refusal or inability to provide a decision MAY be returned as <StatusDetail>
1346   elements in the enclosing <Response>.

1347   The following schema fragment defines the DecisionType simple type:
1348        <simpleType name="DecisionType">
1349           <restriction base="string">
1350               <enumeration value="Permit"/>
1351               <enumeration value="Deny"/>
1352               <enumeration value="Indeterminate"/>
1353           </restriction>
1354        </simpleType>


1355   2.7.4.2 Element <Action>
1356   The <Action> element specifies an action on the specified resource for which permission is sought. Its
1357   string-data content provides the label for an action sought to be performed on the specified resource, and
1358   it has the following attribute:
1359   Namespace [Optional]
1360       A URI reference representing the namespace in which the name of the specified action is to be
1361       interpreted. If this element is absent, the namespace
1362       urn:oasis:names:tc:SAML:1.0:action:rwedc-negation specified in Section 8.1.2 is in
1363       effect.
1364   The following schema fragment defines the <Action> element and its ActionType complex type:
1365        <element name="Action" type="saml:ActionType"/>
1366        <complexType name="ActionType">
1367           <simpleContent>
1368               <extension base="string">
1369                  <attribute name="Namespace" type="anyURI" use="required"/>
1370               </extension>
1371           </simpleContent>
1372        </complexType>




 65    saml-core-2.0-os                                                                               15 March 2005
 66    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 33 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 182 of 472


1373   2.7.4.3 Element <Evidence>
1374   The <Evidence> element contains one or more assertions or assertion references that the SAML
1375   authority relied on in issuing the authorization decision. It has the EvidenceType complex type. It contains
1376   a mixture of one or more of the following elements:
1377   <AssertionIDRef> [Any number]
1378       Specifies an assertion by reference to the value of the assertion’s ID attribute.
1379   <AssertionURIRef> [Any number]
1380       Specifies an assertion by means of a URI reference.
1381   <Assertion> [Any number]
1382       Specifies an assertion by value.
1383   <EncryptedAssertion> [Any number]
1384       Specifies an encrypted assertion by value.
1385   Providing an assertion as evidence MAY affect the reliance agreement between the SAML relying party
1386   and the SAML authority making the authorization decision. For example, in the case that the SAML relying
1387   party presented an assertion to the SAML authority in a request, the SAML authority MAY use that
1388   assertion as evidence in making its authorization decision without endorsing the <Evidence> element’s
1389   assertion as valid either to the relying party or any other third party.
1390   The following schema fragment defines the <Evidence> element and its EvidenceType complex type:
1391        <element name="Evidence" type="saml:EvidenceType"/>
1392        <complexType name="EvidenceType">
1393           <choice maxOccurs="unbounded">
1394               <element ref="saml:AssertionIDRef"/>
1395               <element ref="saml:AssertionURIRef"/>
1396               <element ref="saml:Assertion"/>
1397               <element ref="saml:EncryptedAssertion"/>
1398           </choice>
1399        </complexType>




 67    saml-core-2.0-os                                                                               15 March 2005
 68    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 34 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 183 of 472



1400   3 SAML Protocols
1401   SAML protocol messages can be generated and exchanged using a variety of protocols. The SAML
1402   bindings specification [SAMLBind] describes specific means of transporting protocol messages using
1403   existing widely deployed transport protocols. The SAML profile specification [SAMLProf] describes a
1404   number of applications of the protocols defined in this section together with additional processing rules,
1405   restrictions, and requirements that facilitate interoperability.
1406   Specific SAML request and response messages derive from common types. The requester sends an
1407   element derived from RequestAbstractType to a SAML responder, and the responder generates an
1408   element adhering to or deriving from StatusResponseType, as shown in Figure 1.
1409


                          RequestAbstractType                                StatusResponseType
                                                       Process Request



1411                                      Figure 1: SAML Request-Response Protocol
1412   In certain cases, when permitted by profiles, a SAML response MAY be generated and sent without the
1413   responder having received a corresponding request.
1414   The protocols defined by SAML achieve the following actions:
1415      • Returning one or more requested assertions. This can occur in response to either a direct request
1416        for specific assertions or a query for assertions that meet particular criteria.
1417      • Performing authentication on request and returning the corresponding assertion
1418      • Registering a name identifier or terminating a name registration on request
1419      • Retrieving a protocol message that has been requested by means of an artifact
1420      • Performing a near-simultaneous logout of a collection of related sessions (“single logout”) on
1421        request
1422      • Providing a name identifier mapping on request

1423   Throughout this section, text descriptions of elements and types in the SAML protocol namespace are not
1424   shown with the conventional namespace prefix samlp:. For clarity, text descriptions of elements and
1425   types in the SAML assertion namespace are indicated with the conventional namespace prefix saml:.


1426   3.1 Schema Header and Namespace Declarations
1427   The following schema fragment defines the XML namespaces and other header information for the
1428   protocol schema:
1429        <schema
1430            targetNamespace="urn:oasis:names:tc:SAML:2.0:protocol"
1431            xmlns="http://www.w3.org/2001/XMLSchema"
1432            xmlns:samlp="urn:oasis:names:tc:SAML:2.0:protocol"
1433            xmlns:saml="urn:oasis:names:tc:SAML:2.0:assertion"
1434            xmlns:ds="http://www.w3.org/2000/09/xmldsig#"
1435            elementFormDefault="unqualified"
1436            attributeFormDefault="unqualified"
1437            blockDefault="substitution"
1438            version="2.0">



 69    saml-core-2.0-os                                                                                 15 March 2005
 70    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 35 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 184 of 472


1439            <import namespace="urn:oasis:names:tc:SAML:2.0:assertion"
1440                schemaLocation="saml-schema-assertion-2.0.xsd"/>
1441            <import namespace="http://www.w3.org/2000/09/xmldsig#"
1442                schemaLocation="http://www.w3.org/TR/2002/REC-xmldsig-core-
1443        20020212/xmldsig-core-schema.xsd"/>
1444            <annotation>
1445                <documentation>
1446                    Document identifier: saml-schema-protocol-2.0
1447                    Location: http://docs.oasis-open.org/security/saml/v2.0/
1448                    Revision history:
1449                    V1.0 (November, 2002):
1450                      Initial Standard Schema.
1451                    V1.1 (September, 2003):
1452                      Updates within the same V1.0 namespace.
1453                    V2.0 (March, 2005):
1454                      New protocol schema based in a SAML V2.0 namespace.
1455             </documentation>
1456            </annotation>
1457        …
1458        </schema>


1459   3.2 Requests and Responses
1460   The following sections define the SAML constructs and basic requirements that underlie all of the request
1461   and response messages used in SAML protocols.


1462   3.2.1 Complex Type RequestAbstractType
1463   All SAML requests are of types that are derived from the abstract RequestAbstractType complex type.
1464   This type defines common attributes and elements that are associated with all SAML requests:

1465            Note: The <RespondWith> element has been removed from RequestAbstractType
1466            for V2.0 of SAML.

1467   ID [Required]
1468       An identifier for the request. It is of type xs:ID and MUST follow the requirements specified in Section
1469       1.3.4 for identifier uniqueness. The values of the ID attribute in a request and the InResponseTo
1470       attribute in the corresponding response MUST match.
1471   Version [Required]
1472       The version of this request. The identifier for the version of SAML defined in this specification is "2.0".
1473       SAML versioning is discussed in Section 4.
1474   IssueInstant [Required]
1475       The time instant of issue of the request. The time value is encoded in UTC, as described in Section
1476       1.3.3.
1477   Destination [Optional]
1478       A URI reference indicating the address to which this request has been sent. This is useful to prevent
1479       malicious forwarding of requests to unintended recipients, a protection that is required by some
1480       protocol bindings. If it is present, the actual recipient MUST check that the URI reference identifies the
1481       location at which the message was received. If it does not, the request MUST be discarded. Some
1482       protocol bindings may require the use of this attribute (see [SAMLBind]).
1483   Consent [Optional]
1484       Indicates whether or not (and under what conditions) consent has been obtained from a principal in
1485       the sending of this request. See Section 8.4 for some URI references that MAY be used as the value



 71    saml-core-2.0-os                                                                                   15 March 2005
 72    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 36 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 185 of 472


1486       of the Consent attribute and their associated descriptions. If no Consent value is provided, the
1487       identifier urn:oasis:names:tc:SAML:2.0:consent:unspecified (see Section 8.4.1) is in
1488       effect.
1489   <saml:Issuer> [Optional]
1490       Identifies the entity that generated the request message. (For more information on this element, see
1491       Section 2.2.5.)
1492   <ds:Signature> [Optional]
1493       An XML Signature that authenticates the requester and provides message integrity, as described
1494       below and in Section 5.
1495   <Extensions> [Optional]
1496       This extension point contains optional protocol message extension elements that are agreed on
1497       between the communicating parties. No extension schema is required in order to make use of this
1498       extension point, and even if one is provided, the lax validation setting does not impose a requirement
1499       for the extension to be valid. SAML extension elements MUST be namespace-qualified in a non-
1500       SAML-defined namespace.
1501   Depending on the requirements of particular protocols or profiles, a SAML requester may often need to
1502   authenticate itself, and message integrity may often be required. Authentication and message integrity
1503   MAY be provided by mechanisms provided by the protocol binding (see [SAMLBind]). The SAML request
1504   MAY be signed, which provides both authentication of the requester and message integrity.
1505   If such a signature is used, then the <ds:Signature> element MUST be present, and the SAML
1506   responder MUST verify that the signature is valid (that is, that the message has not been tampered with)
1507   in accordance with [XMLSig]. If it is invalid, then the responder MUST NOT rely on the contents of the
1508   request and SHOULD respond with an error. If it is valid, then the responder SHOULD evaluate the
1509   signature to determine the identity and appropriateness of the signer and may continue to process the
1510   request or respond with an error (if the request is invalid for some other reason).
1511   If a Consent attribute is included and the value indicates that some form of principal consent has been
1512   obtained, then the request SHOULD be signed.
1513   If a SAML responder deems a request to be invalid according to SAML syntax or processing rules, then if
1514   it responds, it MUST return a SAML response message with a <StatusCode> element with the value
1515   urn:oasis:names:tc:SAML:2.0:status:Requester. In some cases, for example during a
1516   suspected denial-of-service attack, not responding at all may be warranted.
1517   The following schema fragment defines the RequestAbstractType complex type:
1518        <complexType name="RequestAbstractType" abstract="true">
1519           <sequence>
1520               <element ref="saml:Issuer" minOccurs="0"/>
1521               <element ref="ds:Signature" minOccurs="0"/>
1522               <element ref="samlp:Extensions" minOccurs="0"/>
1523           </sequence>
1524           <attribute name="ID" type="ID" use="required"/>
1525           <attribute name="Version" type="string" use="required"/>
1526           <attribute name="IssueInstant" type="dateTime" use="required"/>
1527           <attribute name="Destination" type="anyURI" use="optional"/>
1528           <attribute name="Consent" type="anyURI" use="optional"/>
1529        </complexType>
1530        <element name="Extensions" type="samlp:ExtensionsType"/>
1531        <complexType name="ExtensionsType">
1532           <sequence>
1533               <any namespace="##other" processContents="lax" maxOccurs="unbounded"/>
1534           </sequence>
1535        </complexType>




 73    saml-core-2.0-os                                                                               15 March 2005
 74    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 37 of 86


                                                                                                  AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 186 of 472


1536   3.2.2 Complex Type StatusResponseType
1537   All SAML responses are of types that are derived from the StatusResponseType complex type. This type
1538   defines common attributes and elements that are associated with all SAML responses:
1539   ID [Required]
1540       An identifier for the response. It is of type xs:ID, and MUST follow the requirements specified in
1541       Section 1.3.4 for identifier uniqueness.
1542   InResponseTo [Optional]
1543       A reference to the identifier of the request to which the response corresponds, if any. If the response
1544       is not generated in response to a request, or if the ID attribute value of a request cannot be
1545       determined (for example, the request is malformed), then this attribute MUST NOT be present.
1546       Otherwise, it MUST be present and its value MUST match the value of the corresponding request's
1547       ID attribute.
1548   Version [Required]
1549       The version of this response. The identifier for the version of SAML defined in this specification is
1550       "2.0". SAML versioning is discussed in Section 4.
1551   IssueInstant [Required]
1552       The time instant of issue of the response. The time value is encoded in UTC, as described in Section
1553       1.3.3.
1554   Destination [Optional]
1555       A URI reference indicating the address to which this response has been sent. This is useful to prevent
1556       malicious forwarding of responses to unintended recipients, a protection that is required by some
1557       protocol bindings. If it is present, the actual recipient MUST check that the URI reference identifies the
1558       location at which the message was received. If it does not, the response MUST be discarded. Some
1559       protocol bindings may require the use of this attribute (see [SAMLBind]).
1560   Consent [Optional]
1561       Indicates whether or not (and under what conditions) consent has been obtained from a principal in
1562       the sending of this response. See Section 8.4 for some URI references that MAY be used as the value
1563       of the Consent attribute and their associated descriptions. If no Consent value is provided, the
1564       identifier urn:oasis:names:tc:SAML:2.0:consent:unspecified (see Section 8.4.1) is in
1565       effect.
1566   <saml:Issuer> [Optional]
1567       Identifies the entity that generated the response message. (For more information on this element, see
1568       Section 2.2.5.)
1569   <ds:Signature> [Optional]
1570       An XML Signature that authenticates the responder and provides message integrity, as described
1571       below and in Section 5.
1572   <Extensions> [Optional]
1573       This extension point contains optional protocol message extension elements that are agreed on
1574       between the communicating parties. . No extension schema is required in order to make use of this
1575       extension point, and even if one is provided, the lax validation setting does not impose a requirement
1576       for the extension to be valid. SAML extension elements MUST be namespace-qualified in a non-
1577       SAML-defined namespace.
1578   <Status> [Required]
1579       A code representing the status of the corresponding request.



 75    saml-core-2.0-os                                                                                 15 March 2005
 76    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 38 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 187 of 472


1580   Depending on the requirements of particular protocols or profiles, a SAML responder may often need to
1581   authenticate itself, and message integrity may often be required. Authentication and message integrity
1582   MAY be provided by mechanisms provided by the protocol binding (see [SAMLBind]). The SAML
1583   response MAY be signed, which provides both authentication of the responder and message integrity.
1584   If such a signature is used, then the <ds:Signature> element MUST be present, and the SAML
1585   requester receiving the response MUST verify that the signature is valid (that is, that the message has not
1586   been tampered with) in accordance with [XMLSig]. If it is invalid, then the requester MUST NOT rely on
1587   the contents of the response and SHOULD treat it as an error. If it is valid, then the requester SHOULD
1588   evaluate the signature to determine the identity and appropriateness of the signer and may continue to
1589   process the response as it deems appropriate.
1590   If a Consent attribute is included and the value indicates that some form of principal consent has been
1591   obtained, then the response SHOULD be signed.
1592   The following schema fragment defines the StatusResponseType complex type:
1593        <complexType name="StatusResponseType">
1594           <sequence>
1595               <element ref="saml:Issuer" minOccurs="0"/>
1596               <element ref="ds:Signature" minOccurs="0"/>
1597               <element ref="samlp:Extensions" minOccurs="0"/>
1598               <element ref="samlp:Status"/>
1599           </sequence>
1600           <attribute name="ID" type="ID" use="required"/>
1601           <attribute name="InResponseTo" type="NCName" use="optional"/>
1602           <attribute name="Version" type="string" use="required"/>
1603           <attribute name="IssueInstant" type="dateTime" use="required"/>
1604           <attribute name="Destination" type="anyURI" use="optional"/>
1605           <attribute name="Consent" type="anyURI" use="optional"/>
1606        </complexType>


1607   3.2.2.1 Element <Status>
1608   The <Status> element contains the following elements:
1609   <StatusCode> [Required]
1610       A code representing the status of the activity carried out in response to the corresponding request.
1611   <StatusMessage> [Optional]
1612       A message which MAY be returned to an operator.
1613   <StatusDetail> [Optional]
1614       Additional information concerning the status of the request.
1615   The following schema fragment defines the <Status> element and its StatusType complex type:
1616        <element name="Status" type="samlp:StatusType"/>
1617        <complexType name="StatusType">
1618           <sequence>
1619               <element ref="samlp:StatusCode"/>
1620               <element ref="samlp:StatusMessage" minOccurs="0"/>
1621               <element ref="samlp:StatusDetail" minOccurs="0"/>
1622           </sequence>
1623        </complexType>


1624   3.2.2.2 Element <StatusCode>
1625   The <StatusCode> element specifies a code or a set of nested codes representing the status of the
1626   corresponding request. The <StatusCode> element has the following element and attribute:



 77    saml-core-2.0-os                                                                               15 March 2005
 78    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 39 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 188 of 472


1627   Value [Required]
1628       The status code value. This attribute contains a URI reference. The value of the topmost
1629       <StatusCode> element MUST be from the top-level list provided in this section.
1630   <StatusCode> [Optional]
1631       A subordinate status code that provides more specific information on an error condition. Note that
1632       responders MAY omit subordinate status codes in order to prevent attacks that seek to probe for
1633       additional information by intentionally presenting erroneous requests.
1634   The permissible top-level <StatusCode> values are as follows:
1635   urn:oasis:names:tc:SAML:2.0:status:Success
1636       The request succeeded. Additional information MAY be returned in the <StatusMessage> and/or
1637       <StatusDetail> elements.
1638   urn:oasis:names:tc:SAML:2.0:status:Requester
1639       The request could not be performed due to an error on the part of the requester.
1640   urn:oasis:names:tc:SAML:2.0:status:Responder
1641       The request could not be performed due to an error on the part of the SAML responder or SAML
1642       authority.
1643   urn:oasis:names:tc:SAML:2.0:status:VersionMismatch
1644       The SAML responder could not process the request because the version of the request message was
1645       incorrect.
1646   The following second-level status codes are referenced at various places in this specification. Additional
1647   second-level status codes MAY be defined in future versions of the SAML specification. System entities
1648   are free to define more specific status codes by defining appropriate URI references.
1649   urn:oasis:names:tc:SAML:2.0:status:AuthnFailed
1650       The responding provider was unable to successfully authenticate the principal.
1651   urn:oasis:names:tc:SAML:2.0:status:InvalidAttrNameOrValue
1652       Unexpected or invalid content was encountered within a <saml:Attribute> or
1653       <saml:AttributeValue> element.

1654   urn:oasis:names:tc:SAML:2.0:status:InvalidNameIDPolicy
1655       The responding provider cannot or will not support the requested name identifier policy.

1656   urn:oasis:names:tc:SAML:2.0:status:NoAuthnContext
1657       The specified authentication context requirements cannot be met by the responder.

1658   urn:oasis:names:tc:SAML:2.0:status:NoAvailableIDP
1659       Used by an intermediary to indicate that none of the supported identity provider <Loc> elements in an
1660       <IDPList> can be resolved or that none of the supported identity providers are available.
1661   urn:oasis:names:tc:SAML:2.0:status:NoPassive
1662       Indicates the responding provider cannot authenticate the principal passively, as has been requested.
1663   urn:oasis:names:tc:SAML:2.0:status:NoSupportedIDP
1664       Used by an intermediary to indicate that none of the identity providers in an <IDPList> are
1665       supported by the intermediary.




 79    saml-core-2.0-os                                                                                15 March 2005
 80    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 40 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 189 of 472


1666   urn:oasis:names:tc:SAML:2.0:status:PartialLogout
1667       Used by a session authority to indicate to a session participant that it was not able to propagate logout
1668       to all other session participants.

1669   urn:oasis:names:tc:SAML:2.0:status:ProxyCountExceeded
1670       Indicates that a responding provider cannot authenticate the principal directly and is not permitted to
1671       proxy the request further.
1672   urn:oasis:names:tc:SAML:2.0:status:RequestDenied
1673       The SAML responder or SAML authority is able to process the request but has chosen not to respond.
1674       This status code MAY be used when there is concern about the security context of the request
1675       message or the sequence of request messages received from a particular requester.
1676   urn:oasis:names:tc:SAML:2.0:status:RequestUnsupported
1677       The SAML responder or SAML authority does not support the request.
1678   urn:oasis:names:tc:SAML:2.0:status:RequestVersionDeprecated
1679       The SAML responder cannot process any requests with the protocol version specified in the request.
1680   urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooHigh
1681       The SAML responder cannot process the request because the protocol version specified in the
1682       request message is a major upgrade from the highest protocol version supported by the responder.
1683   urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooLow
1684       The SAML responder cannot process the request because the protocol version specified in the
1685       request message is too low.
1686   urn:oasis:names:tc:SAML:2.0:status:ResourceNotRecognized
1687       The resource value provided in the request message is invalid or unrecognized.
1688   urn:oasis:names:tc:SAML:2.0:status:TooManyResponses
1689       The response message would contain more elements than the SAML responder is able to return.
1690   urn:oasis:names:tc:SAML:2.0:status:UnknownAttrProfile
1691       An entity that has no knowledge of a particular attribute profile has been presented with an attribute
1692       drawn from that profile.

1693   urn:oasis:names:tc:SAML:2.0:status:UnknownPrincipal
1694       The responding provider does not recognize the principal specified or implied by the request.

1695   urn:oasis:names:tc:SAML:2.0:status:UnsupportedBinding
1696       The SAML responder cannot properly fulfill the request using the protocol binding specified in the
1697       request.

1698   The following schema fragment defines the <StatusCode> element and its StatusCodeType complex
1699   type:
1700        <element name="StatusCode" type="samlp:StatusCodeType"/>
1701        <complexType name="StatusCodeType">
1702           <sequence>
1703               <element ref="samlp:StatusCode" minOccurs="0"/>
1704           </sequence>
1705           <attribute name="Value" type="anyURI" use="required"/>
1706        </complexType>




 81    saml-core-2.0-os                                                                                 15 March 2005
 82    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 41 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 190 of 472


1707   3.2.2.3 Element <StatusMessage>
1708   The <StatusMessage> element specifies a message that MAY be returned to an operator:
1709   The following schema fragment defines the <StatusMessage> element:
1710        <element name="StatusMessage" type="string"/>


1711   3.2.2.4 Element <StatusDetail>
1712   The <StatusDetail> element MAY be used to specify additional information concerning the status of
1713   the request. The additional information consists of zero or more elements from any namespace, with no
1714   requirement for a schema to be present or for schema validation of the <StatusDetail> contents.

1715   The following schema fragment defines the <StatusDetail> element and its StatusDetailType
1716   complex type:
1717        <element name="StatusDetail" type="samlp:StatusDetailType"/>
1718        <complexType name="StatusDetailType">
1719           <sequence>
1720               <any namespace="##any" processContents="lax" minOccurs="0"
1721        maxOccurs="unbounded"/>
1722           </sequence>
1723        </complexType>


1724   3.3 Assertion Query and Request Protocol
1725   This section defines messages and processing rules for requesting existing assertions by reference or
1726   querying for assertions by subject and statement type.


1727   3.3.1 Element <AssertionIDRequest>
1728   If the requester knows the unique identifier of one or more assertions, the <AssertionIDRequest>
1729   message element can be used to request that they be returned in a <Response> message. The
1730   <saml:AssertionIDRef> element is used to specify each assertion to return. See Section 2.3.1 for
1731   more information on this element.
1732   The following schema fragment defines the <AssertionIDRequest> element:
1733        <element name="AssertionIDRequest" type="samlp:AssertionIDRequestType"/>
1734        <complexType name="AssertionIDRequestType">
1735           <complexContent>
1736               <extension base="samlp:RequestAbstractType">
1737                  <sequence>
1738                      <element ref="saml:AssertionIDRef" maxOccurs="unbounded"/>
1739                  </sequence>
1740               </extension>
1741           </complexContent>
1742        </complexType>


1743   3.3.2 Queries
1744   The following sections define the SAML query request messages.

1745   3.3.2.1 Element <SubjectQuery>
1746   The <SubjectQuery> message element is an extension point that allows new SAML queries to be
1747   defined that specify a single SAML subject. Its SubjectQueryAbstractType complex type is abstract and


 83    saml-core-2.0-os                                                                             15 March 2005
 84    Copyright © OASIS Open 2005. All Rights Reserved.                                             Page 42 of 86


                                                                                                AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 191 of 472


1748   is thus usable only as the base of a derived type. SubjectQueryAbstractType adds the
1749   <saml:Subject> element (defined in Section 2.4) to RequestAbstractType.
1750   The following schema fragment defines the <SubjectQuery> element and its
1751   SubjectQueryAbstractType complex type:
1752        <element name="SubjectQuery" type="samlp:SubjectQueryAbstractType"/>
1753        <complexType name="SubjectQueryAbstractType" abstract="true">
1754           <complexContent>
1755               <extension base="samlp:RequestAbstractType">
1756                  <sequence>
1757                      <element ref="saml:Subject"/>
1758                  </sequence>
1759               </extension>
1760           </complexContent>
1761        </complexType>


1762   3.3.2.2 Element <AuthnQuery>
1763   The <AuthnQuery> message element is used to make the query “What assertions containing
1764   authentication statements are available for this subject?” A successful <Response> will contain one or
1765   more assertions containing authentication statements.
1766   The <AuthnQuery> message MUST NOT be used as a request for a new authentication using
1767   credentials provided in the request. <AuthnQuery> is a request for statements about authentication acts
1768   that have occurred in a previous interaction between the indicated subject and the authentication authority.
1769   This element is of type AuthnQueryType, which extends SubjectQueryAbstractType with the addition of
1770   the following element and attribute:
1771   SessionIndex [Optional]
1772       If present, specifies a filter for possible responses. Such a query asks the question “What assertions
1773       containing authentication statements do you have for this subject within the context of the supplied
1774       session information?”
1775   <RequestedAuthnContext> [Optional]
1776       If present, specifies a filter for possible responses. Such a query asks the question "What assertions
1777       containing authentication statements do you have for this subject that satisfy the authentication
1778       context requirements in this element?"
1779   In response to an authentication query, a SAML authority returns assertions with authentication
1780   statements as follows:
1781       • Rules given in Section 3.3.4 for matching against the <Subject> element of the query identify the
1782         assertions that may be returned.
1783      • If the SessionIndex attribute is present in the query, at least one <AuthnStatement> element in
1784        the set of returned assertions MUST contain a SessionIndex attribute that matches the
1785        SessionIndex attribute in the query. It is OPTIONAL for the complete set of all such matching
1786        assertions to be returned in the response.
1787      • If the <RequestedAuthnContext> element is present in the query, at least one
1788        <AuthnStatement> element in the set of returned assertions MUST contain an
1789        <AuthnContext> element that satisfies the element in the query (see Section 3.3.2.2.1). It is
1790        OPTIONAL for the complete set of all such matching assertions to be returned in the response.

1791   The following schema fragment defines the <AuthnQuery> element and its AuthnQueryType complex
1792   type:
1793        <element name="AuthnQuery" type="samlp:AuthnQueryType"/>




 85    saml-core-2.0-os                                                                               15 March 2005
 86    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 43 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 192 of 472


1794        <complexType name="AuthnQueryType">
1795           <complexContent>
1796               <extension base="samlp:SubjectQueryAbstractType">
1797                  <sequence>
1798                      <element ref="samlp:RequestedAuthnContext" minOccurs="0"/>
1799                  </sequence>
1800                  <attribute name="SessionIndex" type="string" use="optional"/>
1801               </extension>
1802           </complexContent>
1803        </complexType>


1804   3.3.2.2.1 Element <RequestedAuthnContext>
1805   The <RequestedAuthnContext> element specifies the authentication context requirements of
1806   authentication statements returned in response to a request or query. Its RequestedAuthnContextType
1807   complex type defines the following elements and attributes:
1808   <saml:AuthnContextClassRef> or <saml:AuthnContextDeclRef> [One or More]
1809       Specifies one or more URI references identifying authentication context classes or declarations.
1810       These elements are defined in Section 2.7.2.2. For more information about authentication context
1811       classes, see [SAMLAuthnCxt].
1812   Comparison [Optional]
1813       Specifies the comparison method used to evaluate the requested context classes or statements, one
1814       of "exact", "minimum", "maximum", or "better". The default is "exact".
1815   Either a set of class references or a set of declaration references can be used. The set of supplied
1816   references MUST be evaluated as an ordered set, where the first element is the most preferred
1817   authentication context class or declaration. If none of the specified classes or declarations can be satisfied
1818   in accordance with the rules below, then the responder MUST return a <Response> message with a
1819   second-level <StatusCode> of urn:oasis:names:tc:SAML:2.0:status:NoAuthnContext.
1820   If Comparison is set to "exact" or omitted, then the resulting authentication context in the authentication
1821   statement MUST be the exact match of at least one of the authentication contexts specified.
1822   If Comparison is set to "minimum", then the resulting authentication context in the authentication
1823   statement MUST be at least as strong (as deemed by the responder) as one of the authentication
1824   contexts specified.
1825   If Comparison is set to "better", then the resulting authentication context in the authentication
1826   statement MUST be stronger (as deemed by the responder) than any one of the authentication contexts
1827   specified.
1828   If Comparison is set to "maximum", then the resulting authentication context in the authentication
1829   statement MUST be as strong as possible (as deemed by the responder) without exceeding the strength
1830   of at least one of the authentication contexts specified.
1831   The following schema fragment defines the <RequestedAuthnContext> element and its
1832   RequestedAuthnContextType complex type:
1833        <element name="RequestedAuthnContext" type="samlp:RequestedAuthnContextType"/>
1834        <complexType name="RequestedAuthnContextType">
1835           <choice>
1836               <element ref="saml:AuthnContextClassRef" maxOccurs="unbounded"/>
1837               <element ref="saml:AuthnContextDeclRef" maxOccurs="unbounded"/>
1838           </choice>
1839           <attribute name="Comparison" type="samlp:AuthnContextComparisonType"
1840        use="optional"/>
1841        </complexType>
1842        <simpleType name="AuthnContextComparisonType">




 87    saml-core-2.0-os                                                                                 15 March 2005
 88    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 44 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 193 of 472


1843           <restriction base="string">
1844               <enumeration value="exact"/>
1845               <enumeration value="minimum"/>
1846               <enumeration value="maximum"/>
1847               <enumeration value="better"/>
1848           </restriction>
1849        </simpleType>


1850   3.3.2.3 Element <AttributeQuery>
1851   The <AttributeQuery> element is used to make the query “Return the requested attributes for this
1852   subject.” A successful response will be in the form of assertions containing attribute statements, to the
1853   extent allowed by policy. This element is of type AttributeQueryType, which extends
1854   SubjectQueryAbstractType with the addition of the following element:
1855   <saml:Attribute> [Any Number]
1856       Each <saml:Attribute> element specifies an attribute whose value(s) are to be returned. If no
1857       attributes are specified, it indicates that all attributes allowed by policy are requested. If a given
1858       <saml:Attribute> element contains one or more <saml:AttributeValue> elements, then if
1859       that attribute is returned in the response, it MUST NOT contain any values that are not equal to the
1860       values specified in the query. In the absence of equality rules specified by particular profiles or
1861       attributes, equality is defined as an identical XML representation of the value. For more information on
1862       <saml:Attribute>, see Section 2.7.3.1.
1863   A single query MUST NOT contain two <saml:Attribute> elements with the same Name and
1864   NameFormat values (that is, a given attribute MUST be named only once in a query).
1865   In response to an attribute query, a SAML authority returns assertions with attribute statements as follows:
1866      • Rules given in Section 3.3.4 for matching against the <Subject> element of the query identify the
1867        assertions that may be returned.
1868      • If any <Attribute> elements are present in the query, they constrain/filter the attributes and
1869        optionally the values returned, as noted above.
1870      • The attributes and values returned MAY also be constrained by application-specific policy
1871        considerations.

1872   The second-level status codes urn:oasis:names:tc:SAML:2.0:status:UnknownAttrProfile
1873   and urn:oasis:names:tc:SAML:2.0:status:InvalidAttrNameOrValue MAY be used to
1874   indicate problems with the interpretation of attribute or value information in a query.
1875   The following schema fragment defines the <AttributeQuery> element and its AttributeQueryType
1876   complex type:
1877        <element name="AttributeQuery" type="samlp:AttributeQueryType"/>
1878        <complexType name="AttributeQueryType">
1879           <complexContent>
1880               <extension base="samlp:SubjectQueryAbstractType">
1881                  <sequence>
1882                      <element ref="saml:Attribute" minOccurs="0"
1883        maxOccurs="unbounded"/>
1884                  </sequence>
1885               </extension>
1886           </complexContent>
1887        </complexType>




 89    saml-core-2.0-os                                                                                15 March 2005
 90    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 45 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 194 of 472


1888   3.3.2.4 Element <AuthzDecisionQuery>
1889   The <AuthzDecisionQuery> element is used to make the query “Should these actions on this resource
1890   be allowed for this subject, given this evidence?” A successful response will be in the form of assertions
1891   containing authorization decision statements.

1892            Note: The <AuthzDecisionQuery> feature has been frozen as of SAML V2.0, with no
1893            future enhancements planned. Users who require additional functionality may want to
1894            consider the eXtensible Access Control Markup Language [XACML], which offers
1895            enhanced authorization decision features.

1896   This element is of type AuthzDecisionQueryType, which extends SubjectQueryAbstractType with the
1897   addition of the following elements and attribute:
1898   Resource [Required]
1899       A URI reference indicating the resource for which authorization is requested.
1900   <saml:Action> [One or More]
1901       The actions for which authorization is requested. For more information on this element, see Section
1902       2.7.4.2.
1903   <saml:Evidence> [Optional]
1904       A set of assertions that the SAML authority MAY rely on in making its authorization decision. For more
1905       information on this element, see Section 2.7.4.3.
1906   In response to an authorization decision query, a SAML authority returns assertions with authorization
1907   decision statements as follows:
1908      • Rules given in Section 3.3.4 for matching against the <Subject> element of the query identify the
1909        assertions that may be returned.

1910   The following schema fragment defines the <AuthzDecisionQuery> element and its
1911   AuthzDecisionQueryType complex type:
1912        <element name="AuthzDecisionQuery" type="samlp:AuthzDecisionQueryType"/>
1913        <complexType name="AuthzDecisionQueryType">
1914           <complexContent>
1915               <extension base="samlp:SubjectQueryAbstractType">
1916                  <sequence>
1917                      <element ref="saml:Action" maxOccurs="unbounded"/>
1918                      <element ref="saml:Evidence" minOccurs="0"/>
1919                  </sequence>
1920                  <attribute name="Resource" type="anyURI" use="required"/>
1921               </extension>
1922           </complexContent>
1923        </complexType>


1924   3.3.3 Element <Response>
1925   The <Response> message element is used when a response consists of a list of zero or more assertions
1926   that satisfy the request. It has the complex type ResponseType, which extends StatusResponseType
1927   and adds the following elements:
1928   <saml:Assertion> or <saml:EncryptedAssertion> [Any Number]
1929       Specifies an assertion by value, or optionally an encrypted assertion by value. See Section 2.3.3 for
1930       more information on these elements.
1931   The following schema fragment defines the <Response> element and its ResponseType complex type:




 91    saml-core-2.0-os                                                                               15 March 2005
 92    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 46 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 195 of 472


1932        <element name="Response" type="samlp:ResponseType"/>
1933        <complexType name="ResponseType">
1934           <complexContent>
1935               <extension base="samlp:StatusResponseType">
1936                  <choice minOccurs="0" maxOccurs="unbounded">
1937                      <element ref="saml:Assertion"/>
1938                      <element ref="saml:EncryptedAssertion"/>
1939                  </choice>
1940               </extension>
1941           </complexContent>
1942        </complexType>


1943   3.3.4 Processing Rules
1944   In response to a SAML-defined query message, every assertion returned by a SAML authority MUST
1945   contain a <saml:Subject> element that strongly matches the <saml:Subject> element found in the
1946   query.
1947   A <saml:Subject> element S1 strongly matches S2 if and only if the following two conditions both
1948   apply:
1949      • If S2 includes an identifier element (<BaseID>, <NameID>, or <EncryptedID>), then S1 MUST
1950        include an identical identifier element, but the element MAY be encrypted (or not) in either S1 or S2.
1951        In other words, the decrypted form of the identifier MUST be identical in S1 and S2. "Identical"
1952        means that the identifier element's content and attribute values MUST be the same. An encrypted
1953        identifier will be identical to the original according to this definition, once decrypted.
1954      • If S2 includes one or more <saml:SubjectConfirmation> elements, then S1 MUST include at
1955        least one <saml:SubjectConfirmation> element such that S1 can be confirmed in the manner
1956        described by at least one <saml:SubjectConfirmation> element in S2.

1957   As an example of what is and is not permitted, S1 could contain a <saml:NameID> with a particular
1958   Format value, and S2 could contain a <saml:EncryptedID> element that is the result of encrypting
1959   S1's <saml:NameID> element. However, S1 and S2 cannot contain a <saml:NameID> element with
1960   different Format values and element content, even if the two identifiers are considered to refer to the
1961   same principal.
1962   If the SAML authority cannot provide an assertion with any statements satisfying the constraints
1963   expressed by a query or assertion reference, the <Response> element MUST NOT contain an
1964   <Assertion> element and MUST include a <StatusCode> element with the value
1965   urn:oasis:names:tc:SAML:2.0:status:Success.
1966   All other processing rules associated with the underlying request and response messages MUST be
1967   observed.


1968   3.4 Authentication Request Protocol
1969   When a principal (or an agent acting on the principal's behalf) wishes to obtain assertions containing
1970   authentication statements to establish a security context at one or more relying parties, it can use the
1971   authentication request protocol to send an <AuthnRequest> message element to a SAML authority and
1972   request that it return a <Response> message containing one or more such assertions. Such assertions
1973   MAY contain additional statements of any type, but at least one assertion MUST contain at least one
1974   authentication statement. A SAML authority that supports this protocol is also termed an identity provider.
1975   Apart from this requirement, the specific contents of the returned assertions depend on the profile or
1976   context of use. Also, the exact means by which the principal or agent authenticates to the identity provider
1977   is not specified, though the means of authentication might impact the content of the response. Other
1978   issues related to the validation of authentication credentials by the identity provider or any communication



 93    saml-core-2.0-os                                                                                15 March 2005
 94    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 47 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 196 of 472


1979   between the identity provider and any other entities involved in the authentication process are also out of
1980   scope of this protocol.
1981   The descriptions and processing rules in the following sections reference the following actors, many of
1982   whom might be the same entity in a particular profile of use:
1983   Requester
1984            The entity who creates the authentication request and to whom the response is to be returned.

1985   Presenter
1986            The entity who presents the request to the identity provider and either authenticates itself during
1987            the transmission of the message, or relies on an existing security context to establish its identity. If
1988            not the requester, the presenter acts as an intermediary between the requester and the
1989            responding identity provider.

1990   Requested Subject
1991          The entity about whom one or more assertions are being requested.

1992   Attesting Entity
1993            The entity or entities expected to be able to satisfy one of the <SubjectConfirmation>
1994            elements of the resulting assertion(s).

1995   Relying Party
1996            The entity or entities expected to consume the assertion(s) to accomplish a purpose defined by
1997            the profile or context of use, generally to establish a security context.

1998   Identity Provider
1999            The entity to whom the presenter gives the request and from whom the presenter receives the
2000            response.


2001   3.4.1 Element <AuthnRequest>
2002   To request that an identity provider issue an assertion with an authentication statement, a presenter
2003   authenticates to that identity provider (or relies on an existing security context) and sends it an
2004   <AuthnRequest> message that describes the properties that the resulting assertion needs to have to
2005   satisfy its purpose. Among these properties may be information that relates to the content of the assertion
2006   and/or information that relates to how the resulting <Response> message should be delivered to the
2007   requester. The process of authentication of the presenter may take place before, during, or after the initial
2008   delivery of the <AuthnRequest> message.
2009   The requester might not be the same as the presenter of the request if, for example, the requester is a
2010   relying party that intends to use the resulting assertion to authenticate or authorize the requested subject
2011   so that the relying party can decide whether to provide a service.
2012   The <AuthnRequest> message SHOULD be signed or otherwise authenticated and integrity protected
2013   by the protocol binding used to deliver the message.
2014   This message has the complex type AuthnRequestType, which extends RequestAbstractType and
2015   adds the following elements and attributes, all of which are optional in general, but may be required by
2016   specific profiles:
2017   <saml:Subject> [Optional]
2018       Specifies the requested subject of the resulting assertion(s). This may include one or more
2019       <saml:SubjectConfirmation> elements to indicate how and/or by whom the resulting assertions
2020       can be confirmed. For more information on this element, see Section 2.4.



 95    saml-core-2.0-os                                                                                    15 March 2005
 96    Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 48 of 86


                                                                                                        AMEX 1007
             Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 197 of 472


2021       If entirely omitted or if no identifier is included, the presenter of the message is presumed to be the
2022       requested subject. If no <saml:SubjectConfirmation> elements are included, then the presenter
2023       is presumed to be the only attesting entity required and the method is implied by the profile of use
2024       and/or the policies of the identity provider.
2025   <NameIDPolicy> [Optional]
2026       Specifies constraints on the name identifier to be used to represent the requested subject. If omitted,
2027       then any type of identifier supported by the identity provider for the requested subject can be used,
2028       constrained by any relevant deployment-specific policies, with respect to privacy, for example.
2029   <saml:Conditions> [Optional]
2030       Specifies the SAML conditions the requester expects to limit the validity and/or use of the resulting
2031       assertion(s). The responder MAY modify or supplement this set as it deems necessary. The
2032       information in this element is used as input to the process of constructing the assertion, rather than as
2033       conditions on the use of the request itself. (For more information on this element, see Section 2.5.)
2034   <RequestedAuthnContext> [Optional]
2035       Specifies the requirements, if any, that the requester places on the authentication context that applies
2036       to the responding provider's authentication of the presenter. See Section 3.3.2.2.1 for processing rules
2037       regarding this element.
2038   <Scoping> [Optional]
2039       Specifies a set of identity providers trusted by the requester to authenticate the presenter, as well as
2040       limitations and context related to proxying of the <AuthnRequest> message to subsequent identity
2041       providers by the responder.
2042   ForceAuthn [Optional]
2043       A Boolean value. If "true", the identity provider MUST authenticate the presenter directly rather than
2044       rely on a previous security context. If a value is not provided, the default is "false". However, if both
2045       ForceAuthn and IsPassive are "true", the identity provider MUST NOT freshly authenticate the
2046       presenter unless the constraints of IsPassive can be met.
2047   IsPassive [Optional]
2048       A Boolean value. If "true", the identity provider and the user agent itself MUST NOT visibly take control
2049       of the user interface from the requester and interact with the presenter in a noticeable fashion. If a
2050       value is not provided, the default is "false".
2051   AssertionConsumerServiceIndex [Optional]
2052       Indirectly identifies the location to which the <Response> message should be returned to the
2053       requester. It applies only to profiles in which the requester is different from the presenter, such as the
2054       Web Browser SSO profile in [SAMLProf]. The identity provider MUST have a trusted means to map
2055       the index value in the attribute to a location associated with the requester. [SAMLMeta] provides one
2056       possible mechanism. If omitted, then the identity provider MUST return the <Response> message to
2057       the default location associated with the requester for the profile of use. If the index specified is invalid,
2058       then the identity provider MAY return an error <Response> or it MAY use the default location. This
2059       attribute is mutually exclusive with the AssertionConsumerServiceURL and ProtocolBinding
2060       attributes.
2061   AssertionConsumerServiceURL [Optional]
2062       Specifies by value the location to which the <Response> message MUST be returned to the
2063       requester. The responder MUST ensure by some means that the value specified is in fact associated
2064       with the requester. [SAMLMeta] provides one possible mechanism; signing the enclosing
2065       <AuthnRequest> message is another. This attribute is mutually exclusive with the
2066       AssertionConsumerServiceIndex attribute and is typically accompanied by the
2067       ProtocolBinding attribute.



 97    saml-core-2.0-os                                                                                    15 March 2005
 98    Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 49 of 86


                                                                                                        AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 198 of 472


2068   ProtocolBinding [Optional]
2069       A URI reference that identifies a SAML protocol binding to be used when returning the <Response>
2070       message. See [SAMLBind] for more information about protocol bindings and URI references defined
2071       for them. This attribute is mutually exclusive with the AssertionConsumerServiceIndex attribute
2072       and is typically accompanied by the AssertionConsumerServiceURL attribute.
2073   AttributeConsumingServiceIndex [Optional]
2074       Indirectly identifies information associated with the requester describing the SAML attributes the
2075       requester desires or requires to be supplied by the identity provider in the <Response> message. The
2076       identity provider MUST have a trusted means to map the index value in the attribute to information
2077       associated with the requester. [SAMLMeta] provides one possible mechanism. The identity provider
2078       MAY use this information to populate one or more <saml:AttributeStatement> elements in the
2079       assertion(s) it returns.
2080   ProviderName [Optional]
2081       Specifies the human-readable name of the requester for use by the presenter's user agent or the
2082       identity provider.
2083   See Section 3.4.1.4 for general processing rules regarding this message.
2084   The following schema fragment defines the <AuthnRequest> element and its AuthnRequestType
2085   complex type:
2086        <element name="AuthnRequest" type="samlp:AuthnRequestType"/>
2087        <complexType name="AuthnRequestType">
2088           <complexContent>
2089               <extension base="samlp:RequestAbstractType">
2090                  <sequence>
2091                      <element ref="saml:Subject" minOccurs="0"/>
2092                      <element ref="samlp:NameIDPolicy" minOccurs="0"/>
2093                      <element ref="saml:Conditions" minOccurs="0"/>
2094                      <element ref="samlp:RequestedAuthnContext" minOccurs="0"/>
2095                      <element ref="samlp:Scoping" minOccurs="0"/>
2096                  </sequence>
2097                  <attribute name="ForceAuthn" type="boolean" use="optional"/>
2098                  <attribute name="IsPassive" type="boolean" use="optional"/>
2099                  <attribute name="ProtocolBinding" type="anyURI" use="optional"/>
2100                  <attribute name="AssertionConsumerServiceIndex" type="unsignedShort"
2101        use="optional"/>
2102                  <attribute name="AssertionConsumerServiceURL" type="anyURI"
2103        use="optional"/>
2104                  <attribute name="AttributeConsumingServiceIndex"
2105        type="unsignedShort" use="optional"/>
2106                  <attribute name="ProviderName" type="string" use="optional"/>
2107               </extension>
2108           </complexContent>
2109        </complexType>


2110   3.4.1.1 Element <NameIDPolicy>
2111   The <NameIDPolicy> element tailors the name identifier in the subjects of assertions resulting from an
2112   <AuthnRequest>. Its NameIDPolicyType complex type defines the following attributes:
2113   Format [Optional]
2114       Specifies the URI reference corresponding to a name identifier format defined in this or another
2115       specification (see Section 8.3 for examples). The additional value of
2116       urn:oasis:names:tc:SAML:2.0:nameid-format:encrypted is defined specifically for use
2117       within this attribute to indicate a request that the resulting identifier be encrypted.




 99    saml-core-2.0-os                                                                            15 March 2005
100    Copyright © OASIS Open 2005. All Rights Reserved.                                            Page 50 of 86


                                                                                                AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 199 of 472


2118   SPNameQualifier [Optional]
2119       Optionally specifies that the assertion subject's identifier be returned (or created) in the namespace of
2120       a service provider other than the requester, or in the namespace of an affiliation group of service
2121       providers. See for example the definition of urn:oasis:names:tc:SAML:2.0:nameid-
2122       format:persistent in Section 8.3.7.
2123   AllowCreate [Optional]
2124       A Boolean value used to indicate whether the identity provider is allowed, in the course of fulfilling the
2125       request, to create a new identifier to represent the principal. Defaults to "false". When "false", the
2126       requester constrains the identity provider to only issue an assertion to it if an acceptable identifier for
2127       the principal has already been established. Note that this does not prevent the identity provider from
2128       creating such identifiers outside the context of this specific request (for example, in advance for a
2129       large number of principals).
2130   When this element is used, if the content is not understood by or acceptable to the identity provider, then a
2131   <Response> message element MUST be returned with an error <Status>, and MAY contain a second-
2132   level <StatusCode> of urn:oasis:names:tc:SAML:2.0:status:InvalidNameIDPolicy.
2133   If the Format value is omitted or set to urn:oasis:names:tc:SAML:2.0:nameid-
2134   format:unspecified, then the identity provider is free to return any kind of identifier, subject to any
2135   additional constraints due to the content of this element or the policies of the identity provider or principal.
2136   The special Format value urn:oasis:names:tc:SAML:2.0:nameid-format:encrypted indicates
2137   that the resulting assertion(s) MUST contain <EncryptedID> elements instead of plaintext. The
2138   underlying name identifier's unencrypted form can be of any type supported by the identity provider for the
2139   requested subject.
2140   Regardless of the Format in the <NameIDPolicy>, the identity provider MAY return an
2141   <EncryptedID> in the resulting assertion subject if the policies in effect at the identity provider (possibly
2142   specific to the service provider) require that an encrypted identifier be used.
2143   Note that if the requester wishes to permit the identity provider to establish a new identifier for the principal
2144   if none exists, it MUST include this element with the AllowCreate attribute set to "true". Otherwise,
2145   only a principal for whom the identity provider has previously established an identifier usable by the
2146   requester can be authenticated successfully. This is primarily useful in conjunction with the
2147   urn:oasis:names:tc:SAML:2.0:nameid-format:persistent Format value (see Section 8.3.7).

2148   The following schema fragment defines the <NameIDPolicy> element and its NameIDPolicyType
2149   complex type:
2150        <element name="NameIDPolicy" type="samlp:NameIDPolicyType"/>
2151        <complexType name="NameIDPolicyType">
2152           <attribute name="Format" type="anyURI" use="optional"/>
2153           <attribute name="SPNameQualifier" type="string" use="optional"/>
2154           <attribute name="AllowCreate" type="boolean" use="optional"/>
2155        </complexType>


2156   3.4.1.2 Element <Scoping>
2157   The <Scoping> element specifies the identity providers trusted by the requester to authenticate the
2158   presenter, as well as limitations and context related to proxying of the <AuthnRequest> message to
2159   subsequent identity providers by the responder. Its ScopingType complex type defines the following
2160   elements and attribute:
2161   ProxyCount [Optional]
2162       Specifies the number of proxying indirections permissible between the identity provider that receives
2163       this <AuthnRequest> and the identity provider who ultimately authenticates the principal. A count of
2164       zero permits no proxying, while omitting this attribute expresses no such restriction.



101    saml-core-2.0-os                                                                                    15 March 2005
102    Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 51 of 86


                                                                                                        AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 200 of 472


2165   <IDPList> [Optional]
2166       An advisory list of identity providers and associated information that the requester deems acceptable
2167       to respond to the request.
2168   <RequesterID> [Zero or More]
2169       Identifies the set of requesting entities on whose behalf the requester is acting. Used to communicate
2170       the chain of requesters when proxying occurs, as described in Section 3.4.1.5. See Section 8.3.6 for a
2171       description of entity identifiers.
2172   In profiles specifying an active intermediary, the intermediary MAY examine the list and return a
2173   <Response> message with an error <Status> and a second-level <StatusCode> of
2174   urn:oasis:names:tc:SAML:2.0:status:NoAvailableIDP or
2175   urn:oasis:names:tc:SAML:2.0:status:NoSupportedIDP if it cannot contact or does not support
2176   any of the specified identity providers.
2177   The following schema fragment defines the <Scoping> element and its ScopingType complex type:
2178        <element name="Scoping" type="samlp:ScopingType"/>
2179        <complexType name="ScopingType">
2180           <sequence>
2181               <element ref="samlp:IDPList" minOccurs="0"/>
2182               <element ref="samlp:RequesterID" minOccurs="0" maxOccurs="unbounded"/>
2183           </sequence>
2184           <attribute name="ProxyCount" type="nonNegativeInteger" use="optional"/>
2185        </complexType>
2186        <element name="RequesterID" type="anyURI"/>


2187   3.4.1.3 Element <IDPList>
2188   The <IDPList> element specifies the identity providers trusted by the requester to authenticate the
2189   presenter. Its IDPListType complex type defines the following elements:
2190   <IDPEntry> [One or More]
2191       Information about a single identity provider.
2192   <GetComplete> [Optional]
2193       If the <IDPList> is not complete, using this element specifies a URI reference that can be used to
2194       retrieve the complete list. Retrieving the resource associated with the URI MUST result in an XML
2195       instance whose root element is an <IDPList> that does not itself contain a <GetComplete>
2196       element.
2197   The following schema fragment defines the <IDPList> element and its IDPListType complex type:
2198        <element name="IDPList" type="samlp:IDPListType"/>
2199        <complexType name="IDPListType">
2200           <sequence>
2201               <element ref="samlp:IDPEntry" maxOccurs="unbounded"/>
2202               <element ref="samlp:GetComplete" minOccurs="0"/>
2203           </sequence>
2204        </complexType>
2205        <element name="GetComplete" type="anyURI"/>


2206   3.4.1.3.1 Element <IDPEntry>
2207   The <IDPEntry> element specifies a single identity provider trusted by the requester to authenticate the
2208   presenter. Its IDPEntryType complex type defines the following attributes:
2209   ProviderID [Required]
2210       The unique identifier of the identity provider. See Section 8.3.6 for a description of such identifiers.



103    saml-core-2.0-os                                                                                   15 March 2005
104    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 52 of 86


                                                                                                       AMEX 1007
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 201 of 472


2211   Name [Optional]
2212       A human-readable name for the identity provider.
2213   Loc [Optional]
2214       A URI reference representing the location of a profile-specific endpoint supporting the authentication
2215       request protocol. The binding to be used must be understood from the profile of use.
2216   The following schema fragment defines the <IDPEntry> element and its IDPEntryType complex type:
2217           <element name="IDPEntry" type="samlp:IDPEntryType"/>
2218           <complexType name="IDPEntryType">
2219              <attribute name="ProviderID" type="anyURI" use="required"/>
2220              <attribute name="Name" type="string" use="optional"/>
2221              <attribute name="Loc" type="anyURI" use="optional"/>
2222           </complexType>


2223   3.4.1.4 Processing Rules
2224   The <AuthnRequest> and <Response> exchange supports a variety of usage scenarios and is
2225   therefore typically profiled for use in a specific context in which this optionality is constrained and specific
2226   kinds of input and output are required or prohibited. The following processing rules apply as invariant
2227   behavior across any profile of this protocol exchange. All other processing rules associated with the
2228   underlying request and response messages MUST also be observed.
2229   The responder MUST ultimately reply to an <AuthnRequest> with a <Response> message containing
2230   one or more assertions that meet the specifications defined by the request, or with a <Response>
2231   message containing a <Status> describing the error that occurred. The responder MAY conduct
2232   additional message exchanges with the presenter as needed to initiate or complete the authentication
2233   process, subject to the nature of the protocol binding and the authentication mechanism. As described in
2234   the next section, this includes proxying the request by directing the presenter to another identity provider
2235   by issuing its own <AuthnRequest> message, so that the resulting assertion can be used to
2236   authenticate the presenter to the original responder, in effect using SAML as the authentication
2237   mechanism.
2238   If the responder is unable to authenticate the presenter or does not recognize the requested subject, or if
2239   prevented from providing an assertion by policies in effect at the identity provider (for example the
2240   intended subject has prohibited the identity provider from providing assertions to the relying party), then it
2241   MUST return a <Response> with an error <Status>, and MAY return a second-level <StatusCode> of
2242   urn:oasis:names:tc:SAML:2.0:status:AuthnFailed or
2243   urn:oasis:names:tc:SAML:2.0:status:UnknownPrincipal.
2244   If the <saml:Subject> element in the request is present, then the resulting assertions'
2245   <saml:Subject> MUST strongly match the request <saml:Subject>, as described in Section 3.3.4,
2246   except that the identifier MAY be in a different format if specified by <NameIDPolicy>. In such a case,
2247   the identifier's physical content MAY be different, but it MUST refer to the same principal.
2248   All of the content defined specifically within <AuthnRequest> is optional, although some may be required
2249   by certain profiles. In the absence of any specific content at all, the following behavior is implied:
2250       •    The assertion(s) returned MUST contain a <saml:Subject> element that represents the
2251            presenter. The identifier type and format are determined by the identity provider. At least one
2252            statement in at least one assertion MUST be a <saml:AuthnStatement> that describes the
2253            authentication performed by the responder or authentication service associated with it.
2254       •    The request presenter should, to the extent possible, be the only attesting entity able to satisfy the
2255            <saml:SubjectConfirmation> of the assertion(s). In the case of weaker confirmation
2256            methods, binding-specific or other mechanisms will be used to help satisfy this requirement.




105    saml-core-2.0-os                                                                                     15 March 2005
106    Copyright © OASIS Open 2005. All Rights Reserved.                                                     Page 53 of 86


                                                                                                        AMEX 1007
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 202 of 472


2257       •    The resulting assertion(s) MUST contain a <saml:AudienceRestriction> element
2258            referencing the requester as an acceptable relying party. Other audiences MAY be included as
2259            deemed appropriate by the identity provider.

2260   3.4.1.5 Proxying
2261   If an identity provider that receives an <AuthnRequest> has not yet authenticated the presenter or
2262   cannot directly authenticate the presenter, but believes that the presenter has already authenticated to
2263   another identity provider or a non-SAML equivalent, it may respond to the request by issuing a new
2264   <AuthnRequest> on its own behalf to be presented to the other identity provider, or a request in
2265   whatever non-SAML format the entity recognizes. The original identity provider is termed the proxying
2266   identity provider.
2267   Upon the successful return of a <Response> (or non-SAML equivalent) to the proxying provider, the
2268   enclosed assertion or non-SAML equivalent MAY be used to authenticate the presenter so that the
2269   proxying provider can issue an assertion of its own in response to the original <AuthnRequest>,
2270   completing the overall message exchange. Both the proxying and authenticating identity providers MAY
2271   include constraints on proxying activity in the messages and assertions they issue, as described in
2272   previous sections and below.
2273   The requester can influence proxy behavior by including a <Scoping> element where the provider sets a
2274   desired ProxyCount value and/or indicates a list of preferred identity providers which may be proxied by
2275   including an ordered <IDPList> of preferred providers.
2276   An identity provider can control secondary use of its assertions by proxying identity providers using a
2277   <ProxyRestriction> element in the assertions it issues.

2278   3.4.1.5.1 Proxying Processing Rules
2279   An identity provider MAY proxy an <AuthnRequest> if the <ProxyCount> attribute is omitted or is
2280   greater than zero. Whether it chooses to proxy or not is a matter of local policy. An identity provider MAY
2281   choose to proxy for a provider specified in the <IDPList>, if provided, but is not required to do so.
2282   An identity provider MUST NOT proxy a request where <ProxyCount> is set to zero. The identity
2283   provider MUST return an error <Status> containing a second-level <StatusCode> value of
2284   urn:oasis:names:tc:SAML:2.0:status:ProxyCountExceeded, unless it can directly
2285   authenticate the presenter.
2286   If it chooses to proxy to a SAML identity provider, when creating the new <AuthnRequest>, the proxying
2287   identity provider MUST include equivalent or stricter forms of all the information included in the original
2288   request (such as authentication context policy). Note, however, that the proxying provider is free to specify
2289   whatever <NameIDPolicy> it wishes to maximize the chances of a successful response.
2290   If the authenticating identity provider is not a SAML identity provider, then the proxying provider MUST
2291   have some other way to ensure that the elements governing user agent interaction (<IsPassive>, for
2292   example) will be honored by the authenticating provider.
2293   The new <AuthnRequest> MUST contain a <ProxyCount> attribute with a value of at most one less
2294   than the original value. If the original request does not contain a <ProxyCount> attribute, then the new
2295   request SHOULD contain a <ProxyCount> attribute.
2296   If an <IDPList> was specified in the original request, the new request MUST also contain an
2297   <IDPList>. The proxying identity provider MAY add additional identity providers to the end of the
2298   <IDPList>, but MUST NOT remove any from the list.




107    saml-core-2.0-os                                                                                15 March 2005
108    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 54 of 86


                                                                                                    AMEX 1007
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 203 of 472


2299   The authentication request and response are processed in normal fashion, in accordance with the rules
2300   given in this section and the profile of use. Once the presenter has authenticated to the proxying identity
2301   provider (in the case of SAML by delivering a <Response>), the following steps are followed:
2302       •    The proxying identity provider prepares a new assertion on its own behalf by copying in the
2303            relevant information from the original assertion or non-SAML equivalent.
2304       •    The new assertion's <saml:Subject> MUST contain an identifier that satisfies the original
2305            requester 's preferences, as defined by its <NameIDPolicy> element.
2306       •    The <saml:AuthnStatement> in the new assertion MUST include a <saml:AuthnContext>
2307            element containing a <saml:AuthenticatingAuthority> element referencing the identity
2308            provider to which the proxying identity provider referred the presenter. If the original assertion
2309            contains <saml:AuthnContext> information that includes one or more
2310            <saml:AuthenticatingAuthority> elements, those elements SHOULD be included in the
2311            new assertion, with the new element placed after them.
2312       •    If the authenticating identity provider is not a SAML provider, then the proxying identity provider
2313            MUST generate a unique identifier value for the authenticating provider. This value SHOULD be
2314            consistent over time across different requests. The value MUST not conflict with values used or
2315            generated by other SAML providers.
2316       •    Any other <saml:AuthnContext> information MAY be copied, translated, or omitted in
2317            accordance with the policies of the proxying identity provider, provided that the original
2318            requirements dictated by the requester are met.
2319   If, in the future, the identity provider is asked to authenticate the same presenter for a second requester,
2320   and this request is equally or less strict than the original request (as determined by the proxying identity
2321   provider), the identity provider MAY skip the creation of a new <AuthnRequest> to the authenticating
2322   identity provider and immediately issue another assertion (assuming the original assertion or non-SAML
2323   equivalent it received is still valid).


2324   3.5 Artifact Resolution Protocol
2325   The artifact resolution protocol provides a mechanism by which SAML protocol messages can be
2326   transported in a SAML binding by reference instead of by value. Both requests and responses can be
2327   obtained by reference using this specialized protocol. A message sender, instead of binding a message to
2328   a transport protocol, sends a small piece of data called an artifact using the binding. An artifact can take a
2329   variety of forms, but must support a means by which the receiver can determine who sent it. If the receiver
2330   wishes, it can then use this protocol in conjunction with a different (generally synchronous) SAML binding
2331   protocol to resolve the artifact into the original protocol message.
2332   The most common use for this mechanism is with bindings that cannot easily carry a message because of
2333   size constraints, or to enable a message to be communicated via a secure channel between the SAML
2334   requester and responder, avoiding the need for a signature.
2335   Depending on the characteristics of the underlying message being passed by reference, the artifact
2336   resolution protocol MAY require protections such as mutual authentication, integrity protection,
2337   confidentiality, etc. from the protocol binding used to resolve the artifact. In all cases, the artifact MUST
2338   exhibit a single-use semantic such that once it has been successfully resolved, it can no longer be used
2339   by any party.
2340   Regardless of the protocol message obtained, the result of resolving an artifact MUST be treated exactly
2341   as if the message so obtained had been sent originally in place of the artifact.




109    saml-core-2.0-os                                                                                   15 March 2005
110    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 55 of 86


                                                                                                       AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 204 of 472


2342   3.5.1 Element <ArtifactResolve>
2343   The <ArtifactResolve> message is used to request that a SAML protocol message be returned in an
2344   <ArtifactResponse> message by specifying an artifact that represents the SAML protocol message.
2345   The original transmission of the artifact is governed by the specific protocol binding that is being used; see
2346   [SAMLBind] for more information on the use of artifacts in bindings.
2347   The <ArtifactResolve> message SHOULD be signed or otherwise authenticated and integrity
2348   protected by the protocol binding used to deliver the message.
2349   This message has the complex type ArtifactResolveType, which extends RequestAbstractType and
2350   adds the following element:
2351   <Artifact> [Required]
2352       The artifact value that the requester received and now wishes to translate into the protocol message it
2353       represents. See [SAMLBind] for specific artifact format information.
2354   The following schema fragment defines the <ArtifactResolve> element and its ArtifactResolveType
2355   complex type:
2356        <element name="ArtifactResolve" type="samlp:ArtifactResolveType"/>
2357        <complexType name="ArtifactResolveType">
2358           <complexContent>
2359               <extension base="samlp:RequestAbstractType">
2360                  <sequence>
2361                      <element ref="samlp:Artifact"/>
2362                  </sequence>
2363               </extension>
2364           </complexContent>
2365        </complexType>
2366        <element name="Artifact" type="string"/>


2367   3.5.2 Element <ArtifactResponse>
2368   The recipient of an <ArtifactResolve> message MUST respond with an <ArtifactResponse>
2369   message element. This element is of complex type ArtifactResponseType, which extends
2370   StatusResponseType with a single optional wildcard element corresponding to the SAML protocol
2371   message being returned. This wrapped message element can be a request or a response.
2372   The <ArtifactResponse> message SHOULD be signed or otherwise authenticated and integrity
2373   protected by the protocol binding used to deliver the message.
2374   The following schema fragment defines the <ArtifactResponse> element and its
2375   ArtifactResponseType complex type:
2376        <element name="ArtifactResponse" type="samlp:ArtifactResponseType"/>
2377        <complexType name="ArtifactResponseType">
2378           <complexContent>
2379               <extension base="samlp:StatusResponseType">
2380                  <sequence>
2381                      <any namespace="##any" processContents="lax" minOccurs="0"/>
2382                  </sequence>
2383               </extension>
2384           </complexContent>
2385        </complexType>


2386   3.5.3 Processing Rules
2387   If the responder recognizes the artifact as valid, then it responds with the associated protocol message in
2388   an <ArtifactResponse> message element. Otherwise, it responds with an <ArtifactResponse>



111    saml-core-2.0-os                                                                                 15 March 2005
112    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 56 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 205 of 472


2389   element with no embedded message. In both cases, the <Status> element MUST include a
2390   <StatusCode> element with the code value urn:oasis:names:tc:SAML:2.0:status:Success. A
2391   response message with no embedded message inside it is termed an empty response in the remainder of
2392   this section.
2393   The responder MUST enforce a one-time-use property on the artifact by ensuring that any subsequent
2394   request with the same artifact by any requester results in an empty response as described above.
2395   Some SAML protocol messages, most particularly the <AuthnRequest> message in some profiles, MAY
2396   be intended for consumption by any party that receives it and can respond appropriately. In most other
2397   cases, however, a message is intended for a specific entity. In such cases, the artifact when issued MUST
2398   be associated with the intended recipient of the message that the artifact represents. If the artifact issuer
2399   receives an <ArtifactResolve> message from a requester that cannot authenticate itself as the
2400   original intended recipient, then the artifact issuer MUST return an empty response.
2401   The artifact issuer SHOULD enforce the shortest practical time limit on the usability of an artifact, such
2402   that an acceptable window of time (but no more) exists for the artifact receiver to obtain the artifact and
2403   return it in an <ArtifactResolve> message to the issuer.
2404   Note that the <ArtifactResponse> message's InResponseTo attribute MUST contain the value of
2405   the corresponding <ArtifactResolve> message's ID attribute, but the embedded protocol message
2406   will contain its own message identifier, and in the case of an embedded response, may contain a different
2407   InResponseTo value that corresponds to the original request message to which the embedded message
2408   is responding.
2409   All other processing rules associated with the underlying request and response messages MUST be
2410   observed.


2411   3.6 Name Identifier Management Protocol
2412   After establishing a name identifier for a principal, an identity provider wishing to change the value and/or
2413   format of the identifier that it will use when referring to the principal, or to indicate that a name identifier will
2414   no longer be used to refer to the principal, informs service providers of the change by sending them a
2415   <ManageNameIDRequest> message.
2416   A service provider also uses this message to register or change the SPProvidedID value to be included
2417   when the underlying name identifier is used to communicate with it, or to terminate the use of a name
2418   identifier between itself and the identity provider.
2419   Note that this protocol is typically not used with "transient" name identifiers, since their value is not
2420   intended to be managed on a long term basis.


2421   3.6.1 Element <ManageNameIDRequest>
2422   A provider sends a <ManageNameIDRequest> message to inform the recipient of a changed name
2423   identifier or to indicate the termination of the use of a name identifier.
2424   The <ManageNameIDRequest> message SHOULD be signed or otherwise authenticated and integrity
2425   protected by the protocol binding used to deliver the message.
2426   This message has the complex type ManageNameIDRequestType, which extends
2427   RequestAbstractType and adds the following elements:
2428   <saml:NameID> or <saml:EncryptedID> [Required]
2429       The name identifier and associated descriptive data (in plaintext or encrypted form) that specify the
2430       principal as currently recognized by the identity and service providers prior to this request. (For more
2431       information on these elements, see Section 2.2.)



113    saml-core-2.0-os                                                                                       15 March 2005
114    Copyright © OASIS Open 2005. All Rights Reserved.                                                       Page 57 of 86


                                                                                                           AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 206 of 472


2432   <NewID> or <NewEncryptedID> or <Terminate> [Required]
2433       The new identifier value (in plaintext or encrypted form) to be used when communicating with the
2434       requesting provider concerning this principal, or an indication that the use of the old identifier has
2435       been terminated. In the former case, if the requester is the service provider, the new identifier MUST
2436       appear in subsequent <NameID> elements in the SPProvidedID attribute. If the requester is the
2437       identity provider, the new value will appear in subsequent <NameID> elements as the element's
2438       content.
2439   The following schema fragment defines the <ManageNameIDRequest> element and its
2440   ManageNameIDRequestType complex type:
2441        <element name="ManageNameIDRequest" type="samlp:ManageNameIDRequestType"/>
2442        <complexType name="ManageNameIDRequestType">
2443           <complexContent>
2444               <extension base="samlp:RequestAbstractType">
2445                  <sequence>
2446                      <choice>
2447                         <element ref="saml:NameID"/>
2448                         <element ref="saml:EncryptedID"/>
2449                      </choice>
2450                      <choice>
2451                         <element ref="samlp:NewID"/>
2452                         <element ref="samlp:NewEncryptedID"/>
2453                         <element ref="samlp:Terminate"/>
2454                      </choice>
2455                  </sequence>
2456               </extension>
2457           </complexContent>
2458        </complexType>
2459        <element name="NewID" type="string"/>
2460        <element name="NewEncryptedID" type="saml:EncryptedElementType"/>
2461        <element name="Terminate" type="samlp:TerminateType"/>
2462        <complexType name="TerminateType"/>


2463   3.6.2 Element <ManageNameIDResponse>
2464   The recipient of a <ManageNameIDRequest> message MUST respond with a
2465   <ManageNameIDResponse> message, which is of type StatusResponseType with no additional
2466   content.
2467   The <ManageNameIDResponse> message SHOULD be signed or otherwise authenticated and integrity
2468   protected by the protocol binding used to deliver the message.
2469   The following schema fragment defines the <ManageNameIDResponse> element:
2470        <element name="ManageNameIDResponse" type="samlp:StatusResponseType"/>


2471   3.6.3 Processing Rules
2472   If the request includes a <saml:NameID> (or encrypted version) that the recipient does not recognize,
2473   the responding provider MUST respond with an error <Status> and MAY respond with a second-level
2474   <StatusCode> of urn:oasis:names:tc:SAML:2.0:status:UnknownPrincipal.
2475   If the <Terminate> element is included in the request, the requesting provider is indicating that (in the
2476   case of a service provider) it will no longer accept assertions from the identity provider or (in the case of
2477   an identity provider) it will no longer issue assertions to the service provider about the principal. The
2478   receiving provider can perform any maintenance with the knowledge that the relationship represented by
2479   the name identifier has been terminated. It can choose to invalidate the active session(s) of a principal for
2480   whom a relationship has been terminated.




115    saml-core-2.0-os                                                                                 15 March 2005
116    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 58 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 207 of 472


2481   If the service provider requests that its identifier for the principal be changed by including a <NewID> (or
2482   <NewEncryptedID>) element, the identity provider MUST include the element's content as the
2483   SPProvidedID when subsequently communicating to the service provider regarding this principal.
2484   If the identity provider requests that its identifier for the principal be changed by including a <NewID> (or
2485   <NewEncryptedID>) element, the service provider MUST use the element's content as the
2486   <saml:NameID> element content when subsequently communicating with the identity provider regarding
2487   this principal.
2488   Note that neither, either, or both of the original and new identifier MAY be encrypted (using the
2489   <EncryptedID> and <NewEncryptedID> elements).
2490   In any case, the <saml:NameID> content in the request and its associated SPProvidedID attribute
2491   MUST contain the most recent name identifier information established between the providers for the
2492   principal.
2493   In the case of an identifier with a Format of urn:oasis:names:tc:SAML:2.0:nameid-
2494   format:persistent, the NameQualifier attribute MUST contain the unique identifier of the identity
2495   provider that created the identifier. If the identifier was established between the identity provider and an
2496   affiliation group of which the service provider is a member, then the SPNameQualifier attribute MUST
2497   contain the unique identifier of the affiliation group. Otherwise, it MUST contain the unique identifier of the
2498   service provider. These attributes MAY be omitted if they would otherwise match the value of the
2499   containing protocol message's <Issuer> element, but this is NOT RECOMMENDED due to the
2500   opportunity for confusion.
2501   Changes to these identifiers may take a potentially significant amount of time to propagate through the
2502   systems at both the requester and the responder. Implementations might wish to allow each party to
2503   accept either identifier for some period of time following the successful completion of a name identifier
2504   change. Not doing so could result in the inability of the principal to access resources.
2505   All other processing rules associated with the underlying request and response messages MUST be
2506   observed.


2507   3.7 Single Logout Protocol
2508   The single logout protocol provides a message exchange protocol by which all sessions provided by a
2509   particular session authority are near-simultaneously terminated. The single logout protocol is used either
2510   when a principal logs out at a session participant or when the principal logs out directly at the
2511   session authority. This protocol may also be used to log out a principal due to a timeout. The reason for
2512   the logout event can be indicated through the Reason attribute.
2513
2514   The principal may have established authenticated sessions with both the session authority and individual
2515   session participants, based on assertions containing authentication statements supplied by the session
2516   authority.
2517
2518   When the principal invokes the single logout process at a session participant, the session participant
2519   MUST send a <LogoutRequest> message to the session authority that provided the assertion
2520   containing the authentication statement related to that session at the session participant.
2521
2522   When either the principal invokes a logout at the session authority, or a session participant sends a logout
2523   request to the session authority specifying that principal, the session authority SHOULD send a
2524   <LogoutRequest> message to each session participant to which it provided assertions containing
2525   authentication statements under its current session with the principal, with the exception of the session
2526   participant that sent the <LogoutRequest> message to the session authority. It SHOULD attempt to
2527   contact as many of these participants as it can using this protocol, terminate its own session with the
2528   principal, and finally return a <LogoutResponse> message to the requesting session participant, if any.




117    saml-core-2.0-os                                                                                    15 March 2005
118    Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 59 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 208 of 472


2529   3.7.1 Element <LogoutRequest>
2530   A session participant or session authority sends a <LogoutRequest> message to indicate that a session
2531   has been terminated.
2532   The <LogoutRequest> message SHOULD be signed or otherwise authenticated and integrity protected
2533   by the protocol binding used to deliver the message.
2534   This message has the complex type LogoutRequestType, which extends RequestAbstractType and
2535   adds the following elements and attributes:
2536   NotOnOrAfter [Optional]
2537       The time at which the request expires, after which the recipient may discard the message. The time
2538       value is encoded in UTC, as described in Section 1.3.3.
2539   Reason [Optional]
2540       An indication of the reason for the logout, in the form of a URI reference.
2541   <saml:BaseID> or <saml:NameID> or <saml:EncryptedID> [Required]
2542       The identifier and associated attributes (in plaintext or encrypted form) that specify the principal as
2543       currently recognized by the identity and service providers prior to this request. (For more information
2544       on this element, see Section 2.2.)
2545   <SessionIndex> [Optional]
2546       The identifier that indexes this session at the message recipient.
2547   The following schema fragment defines the <LogoutRequest> element and associated
2548   LogoutRequestType complex type:
2549        <element name="LogoutRequest" type="samlp:LogoutRequestType"/>
2550            <complexType name="LogoutRequestType">
2551                <complexContent>
2552                    <extension base="samlp:RequestAbstractType">
2553                         <sequence>
2554                             <choice>
2555                                 <element ref="saml:BaseID"/>
2556                                 <element ref="saml:NameID"/>
2557                                 <element ref="saml:EncryptedID"/>
2558                             </choice>
2559                             <element ref="samlp:SessionIndex" minOccurs="0"
2560        maxOccurs="unbounded"/>
2561                         </sequence>
2562                         <attribute name="Reason" type="string" use="optional"/>
2563                         <attribute name="NotOnOrAfter" type="dateTime"
2564        use="optional"/>
2565                    </extension>
2566                </complexContent>
2567            </complexType>
2568            <element name="SessionIndex" type="string"/>


2569   3.7.2 Element <LogoutResponse>
2570   The recipient of a <LogoutRequest> message MUST respond with a <LogoutResponse> message, of
2571   type StatusResponseType, with no additional content specified.
2572   The <LogoutResponse> message SHOULD be signed or otherwise authenticated and integrity
2573   protected by the protocol binding used to deliver the message.
2574   The following schema fragment defines the <LogoutResponse> element:




119    saml-core-2.0-os                                                                                15 March 2005
120    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 60 of 86


                                                                                                    AMEX 1007
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 209 of 472


2575          <element name="LogoutResponse" type="samlp:StatusResponseType"/>


2576   3.7.3 Processing Rules
2577   The message sender MAY use the Reason attribute to indicate the reason for sending the
2578   <LogoutRequest>. The following values are defined by this specification for use by all message
2579   senders; other values MAY be agreed on between participants:
2580   urn:oasis:names:tc:SAML:2.0:logout:user
2581          Specifies that the message is being sent because the principal wishes to terminate the indicated
2582          session.
2583   urn:oasis:names:tc:SAML:2.0:logout:admin
2584          Specifies that the message is being sent because an administrator wishes to terminate the indicated
2585          session for that principal.
2586   All other processing rules associated with the underlying request and response messages MUST be
2587   observed.
2588   Additional processing rules are provided in the following sections.

2589   3.7.3.1 Session Participant Rules
2590   When a session participant receives a <LogoutRequest> message, the session participant MUST
2591   authenticate the message. If the sender is the authority that provided an assertion containing an
2592   authentication statement linked to the principal's current session, the session participant MUST invalidate
2593   the principal's session(s) referred to by the <saml:BaseID>, <saml:NameID>, or
2594   <saml:EncryptedID> element, and any <SessionIndex> elements supplied in the message. If no
2595   <SessionIndex> elements are supplied, then all sessions associated with the principal MUST be
2596   invalidated.
2597
2598   The session participant MUST apply the logout request message to any assertion that meets the following
2599   conditions, even if the assertion arrives after the logout request:
2600      •     The subject of the assertion strongly matches the <saml:BaseID>, <saml:NameID>, or
2601            <saml:EncryptedID> element in the <LogoutRequest>, as defined in Section 3.3.4.
2602      •     The SessionIndex attribute of one of the assertion's authentication statements matches one of
2603            the <SessionIndex> elements specified in the logout request, or the logout request contains no
2604            <SessionIndex> elements.
2605      •     The assertion would otherwise be valid, based on the time conditions specified in the assertion itself
2606            (in particular, the value of any specified NotOnOrAfter attributes in conditions or subject
2607            confirmation data).
2608      •     The logout request has not yet expired (determined by examining the NotOnOrAfter attribute on
2609            the message).

2610              Note: This rule is intended to prevent a situation in which a session participant receives a
2611              logout request targeted at a single, or multiple, assertion(s) (as identified by the
2612              <SessionIndex> element(s)) before it receives the actual – and possibly still valid -
2613              assertion(s) targeted by the logout request. It should honor the logout request until the
2614              logout request itself may be discarded (the NotOnOrAfter value on the request has
2615              been exceeded) or the assertion targeted by the logout request has been received and
2616              has been handled appropriately.




121    saml-core-2.0-os                                                                                   15 March 2005
122    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 61 of 86


                                                                                                       AMEX 1007
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 210 of 472


2617   3.7.3.2 Session Authority Rules
2618   When a session authority receives a <LogoutRequest> message, the session authority MUST
2619   authenticate the sender. If the sender is a session participant to which the session authority provided an
2620   assertion containing an authentication statement for the current session, then the session authority
2621   SHOULD do the following in the specified order:
2622      • Send a <LogoutRequest> message to any session authority on behalf of whom the session
2623         authority proxied the principal's authentication, unless the second authority is the originator of the
2624         <LogoutRequest>.
2625      •    Send a <LogoutRequest> message to each session participant for which the session authority
2626           provided assertions in the current session, other than the originator of a current
2627           <LogoutRequest>.
2628      •    Terminate the principal's current session as specified by the <saml:BaseID>, <saml:NameID>,
2629           or <saml:EncryptedID> element, and any <SessionIndex> elements present in the logout
2630           request message.

2631   If the session authority successfully terminates the principal's session with respect to itself, then it MUST
2632   respond to the original requester, if any, with a <LogoutResponse> message containing a top-level
2633   status code of urn:oasis:names:tc:SAML:2.0:status:Success. If it cannot do so, then it MUST
2634   respond with a <LogoutResponse> message containing a top-level status code indicating the error.
2635   Thus, the top-level status indicates the state of the logout operation only with respect to the session
2636   authority itself.
2637   The session authority SHOULD attempt to contact each session participant using any applicable/usable
2638   protocol binding, even if one or more of these attempts fails or cannot be attempted (for example because
2639   the original request takes place using a protocol binding that does not enable the logout to be propagated
2640   to all participants).
2641   In the event that not all session participants successfully respond to these <LogoutRequest> messages
2642   (or if not all participants can be contacted), then the session authority MUST include in its
2643   <LogoutResponse> message a second-level status code of
2644   urn:oasis:names:tc:SAML:2.0:status:PartialLogout to indicate that not all other session
2645   participants successfully responded with confirmation of the logout.
2646   Note that a session authority MAY initiate a logout for reasons other than having received a
2647   <LogoutRequest> from a session participant – these include, but are not limited to:
2648      • If some timeout period was agreed out-of-band with an individual session participant, the session
2649        authority MAY send a <LogoutRequest> to that individual participant alone.
2650      • An agreed global timeout period has been exceeded.
2651      • The principal or some other trusted entity has requested logout of the principal directly at the session
2652        authority.
2653      • The session authority has determined that the principal's credentials may have been compromised.

2654   When constructing a logout request message, the session authority MUST set the value of the
2655   NotOnOrAfter attribute of the message to a time value, indicating an expiration time for the message,
2656   after which the logout request may be discarded by the recipient. This value SHOULD be set to a time
2657   value equal to or greater than the value of any NotOnOrAfter attribute specified in the assertion most
2658   recently issued as part of the targeted session (as indicated by the SessionIndex attribute on the logout
2659   request).
2660   In addition to the values specified in Section 3.6.3 for the Reason attribute, the following values are also
2661   available for use by the session authority only:
2662   urn:oasis:names:tc:SAML:2.0:logout:global-timeout



123    saml-core-2.0-os                                                                                  15 March 2005
124    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 62 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 211 of 472


2663            Specifies that the message is being sent because of the global session timeout interval period
2664            being exceeded.
2665   urn:oasis:names:tc:SAML:2.0:logout:sp-timeout
2666            Specifies that the message is being sent because a timeout interval period agreed between a
2667            participant and the session authority has been exceeded.


2668   3.8 Name Identifier Mapping Protocol
2669   When an entity that shares an identifier for a principal with an identity provider wishes to obtain a name
2670   identifier for the same principal in a particular format or federation namespace, it can send a request to
2671   the identity provider using this protocol.
2672   For example, a service provider that wishes to communicate with another service provider with whom it
2673   does not share an identifier for the principal can use an identity provider that shares an identifier for the
2674   principal with both service providers to map from its own identifier to a new identifier, generally encrypted,
2675   with which it can communicate with the second service provider.
2676   Regardless of the type of identifier involved, the mapped identifier SHOULD be encrypted into a
2677   <saml:EncryptedID> element unless a specific deployment dictates such protection is unnecessary.


2678   3.8.1 Element <NameIDMappingRequest>
2679   To request an alternate name identifier for a principal from an identity provider, a requester sends an
2680   <NameIDMappingRequest> message. This message has the complex type
2681   NameIDMappingRequestType, which extends RequestAbstractType and adds the following elements:
2682   <saml:BaseID> or <saml:NameID> or <saml:EncryptedID> [Required]
2683       The identifier and associated descriptive data that specify the principal as currently recognized by the
2684       requester and the responder. (For more information on this element, see Section 2.2.)
2685   <NameIDPolicy> [Required]
2686       The requirements regarding the format and optional name qualifier for the identifier to be returned.

2687   The message SHOULD be signed or otherwise authenticated and integrity protected by the protocol
2688   binding used to deliver the message.
2689   The following schema fragment defines the <NameIDMappingRequest> element and its
2690   NameIDMappingRequestType complex type:
2691        <element name="NameIDMappingRequest" type="samlp:NameIDMappingRequestType"/>
2692        <complexType name="NameIDMappingRequestType">
2693           <complexContent>
2694               <extension base="samlp:RequestAbstractType">
2695                  <sequence>
2696                      <choice>
2697                         <element ref="saml:BaseID"/>
2698                         <element ref="saml:NameID"/>
2699                         <element ref="saml:EncryptedID"/>
2700                      </choice>
2701                      <element ref="samlp:NameIDPolicy"/>
2702                  </sequence>
2703               </extension>
2704           </complexContent>
2705        </complexType>




125    saml-core-2.0-os                                                                                  15 March 2005
126    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 63 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 212 of 472


2706   3.8.2 Element <NameIDMappingResponse>
2707   The recipient of a <NameIDMappingRequest> message MUST respond with a
2708   <NameIDMappingResponse> message. This message has the complex type
2709   NameIDMappingResponseType, which extends StatusResponseType and adds the following element:
2710   <saml:NameID> or <saml:EncryptedID> [Required]
2711       The identifier and associated attributes that specify the principal in the manner requested, usually in
2712       encrypted form. (For more information on this element, see Section 2.2.)
2713   The message SHOULD be signed or otherwise authenticated and integrity protected by the protocol
2714   binding used to deliver the message.
2715   The following schema fragment defines the <NameIDMappingResponse> element and its
2716   NameIDMappingResponseType complex type:
2717        <element name="NameIDMappingResponse" type="samlp:NameIDMappingResponseType"/>
2718        <complexType name="NameIDMappingResponseType">
2719           <complexContent>
2720               <extension base="samlp:StatusResponseType">
2721                  <choice>
2722                      <element ref="saml:NameID"/>
2723                      <element ref="saml:EncryptedID"/>
2724                  </choice>
2725               </extension>
2726           </complexContent>
2727        </complexType>


2728   3.8.3 Processing Rules
2729   If the responder does not recognize the principal identified in the request, it MAY respond with an error
2730   <Status> containing a second-level <StatusCode> of
2731   urn:oasis:names:tc:SAML:2.0:status:UnknownPrincipal.
2732   At the responder's discretion, the
2733   urn:oasis:names:tc:SAML:2.0:status:InvalidNameIDPolicy status code MAY be returned to
2734   indicate an inability or unwillingness to supply an identifier in the requested format or namespace.
2735   All other processing rules associated with the underlying request and response messages MUST be
2736   observed.




127    saml-core-2.0-os                                                                                 15 March 2005
128    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 64 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 213 of 472



2737   4 SAML Versioning
2738   The SAML specification set is versioned in two independent ways. Each is discussed in the following
2739   sections, along with processing rules for detecting and handling version differences. Also included are
2740   guidelines on when and why specific version information is expected to change in future revisions of the
2741   specification.
2742   When version information is expressed as both a Major and Minor version, it is expressed in the form
2743   Major.Minor. The version number MajorB.MinorB is higher than the version number MajorA.MinorA if and
2744   only if:
2745   (MajorB > MajorA) OR ( ( MajorB = MajorA ) AND (MinorB > MinorA ))


2746   4.1 SAML Specification Set Version
2747   Each release of the SAML specification set will contain a major and minor version designation describing
2748   its relationship to earlier and later versions of the specification set. The version will be expressed in the
2749   content and filenames of published materials, including the specification set documents and XML schema
2750   documents. There are no normative processing rules surrounding specification set versioning, since it
2751   merely encompasses the collective release of normative specification documents which themselves
2752   contain processing rules.
2753   The overall size and scope of changes to the specification set documents will informally dictate whether a
2754   set of changes constitutes a major or minor revision. In general, if the specification set is backwards
2755   compatible with an earlier specification set (that is, valid older syntax, protocols, and semantics remain
2756   valid), then the new version will be a minor revision. Otherwise, the changes will constitute a major
2757   revision.


2758   4.1.1 Schema Version
2759   As a non-normative documentation mechanism, any XML schema documents published as part of the
2760   specification set will contain a version attribute on the <xs:schema> element whose value is in the
2761   form Major.Minor, reflecting the specification set version in which it has been published. Validating
2762   implementations MAY use the attribute as a means of distinguishing which version of a schema is being
2763   used to validate messages, or to support multiple versions of the same logical schema.


2764   4.1.2 SAML Assertion Version
2765   The SAML <Assertion> element contains an attribute for expressing the major and minor version of the
2766   assertion in a string of the form Major.Minor. Each version of the SAML specification set will be construed
2767   so as to document the syntax, semantics, and processing rules of the assertions of the same version.
2768   That is, specification set version 1.0 describes assertion version 1.0, and so on.
2769   There is explicitly NO relationship between the assertion version and the target XML namespace specified
2770   for the schema definitions for that assertion version.
2771   The following processing rules apply:
2772      • A SAML asserting party MUST NOT issue any assertion with an overall Major.Minor assertion
2773        version number not supported by the authority.
2774      • A SAML relying party MUST NOT process any assertion with a major assertion version number not
2775        supported by the relying party.
2776      • A SAML relying party MAY process or MAY reject an assertion whose minor assertion version
2777        number is higher than the minor assertion version number supported by the relying party. However,
2778        all assertions that share a major assertion version number MUST share the same general


129    saml-core-2.0-os                                                                                 15 March 2005
130    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 65 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 214 of 472


2779         processing rules and semantics, and MAY be treated in a uniform way by an implementation. For
2780         example, if a V1.1 assertion shares the syntax of a V1.0 assertion, an implementation MAY treat the
2781         assertion as a V1.0 assertion without ill effect. (See Section 4.2.1 for more information about the
2782         likely effects of schema evolution.)


2783   4.1.3 SAML Protocol Version
2784   The various SAML protocols' request and response elements contain an attribute for expressing the major
2785   and minor version of the request or response message using a string of the form Major.Minor. Each
2786   version of the SAML specification set will be construed so as to document the syntax, semantics, and
2787   processing rules of the protocol messages of the same version. That is, specification set version 1.0
2788   describes request and response version V1.0, and so on.
2789   There is explicitly NO relationship between the protocol version and the target XML namespace specified
2790   for the schema definitions for that protocol version.
2791   The version numbers used in SAML protocol request and response elements will match for any particular
2792   revision of the SAML specification set.

2793   4.1.3.1 Request Version
2794   The following processing rules apply to requests:
2795      • A SAML requester SHOULD issue requests with the highest request version supported by both the
2796        SAML requester and the SAML responder.
2797      • If the SAML requester does not know the capabilities of the SAML responder, then it SHOULD
2798        assume that the responder supports requests with the highest request version supported by the
2799        requester.
2800      • A SAML requester MUST NOT issue a request message with an overall Major.Minor request version
2801        number matching a response version number that the requester does not support.
2802      • A SAML responder MUST reject any request with a major request version number not supported by
2803        the responder.
2804      • A SAML responder MAY process or MAY reject any request whose minor request version number is
2805        higher than the highest supported request version that it supports. However, all requests that share
2806        a major request version number MUST share the same general processing rules and semantics,
2807        and MAY be treated in a uniform way by an implementation. That is, if a V1.1 request shares the
2808        syntax of a V1.0 request, a responder MAY treat the request message as a V1.0 request without ill
2809        effect. (See Section 4.2.1 for more information about the likely effects of schema evolution.)


2810   4.1.3.2 Response Version
2811   The following processing rules apply to responses:
2812      • A SAML responder MUST NOT issue a response message with a response version number higher
2813        than the request version number of the corresponding request message.
2814      • A SAML responder MUST NOT issue a response message with a major response version number
2815        lower than the major request version number of the corresponding request message except to
2816        report the error urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooHigh.
2817      • An error response resulting from incompatible SAML protocol versions MUST result in reporting a
2818        top-level <StatusCode> value of
2819        urn:oasis:names:tc:SAML:2.0:status:VersionMismatch, and MAY result in reporting
2820        one of the following second-level values:



131    saml-core-2.0-os                                                                             15 March 2005
132    Copyright © OASIS Open 2005. All Rights Reserved.                                             Page 66 of 86


                                                                                                 AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 215 of 472


2821         urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooHigh,
2822         urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooLow, or
2823         urn:oasis:names:tc:SAML:2.0:status:RequestVersionDeprecated.


2824   4.1.3.3 Permissible Version Combinations
2825   Assertions of a particular major version appear only in response messages of the same major version, as
2826   permitted by the importation of the SAML assertion namespace into the SAML protocol schema. For
2827   example, a V1.1 assertion MAY appear in a V1.0 response message, and a V1.0 assertion in a V1.1
2828   response message, if the appropriate assertion schema is referenced during namespace importation. But
2829   a V1.0 assertion MUST NOT appear in a V2.0 response message because they are of different major
2830   versions.


2831   4.2 SAML Namespace Version
2832   XML schema documents published as part of the specification set contain one or more target
2833   namespaces into which the type, element, and attribute definitions are placed. Each namespace is distinct
2834   from the others, and represents, in shorthand, the structural and syntactic definitions that make up that
2835   part of the specification.
2836   The namespace URI references defined by the specification set will generally contain version information
2837   of the form Major.Minor somewhere in the URI. The major and minor version in the URI MUST correspond
2838   to the major and minor version of the specification set in which the namespace is first introduced and
2839   defined. This information is not typically consumed by an XML processor, which treats the namespace
2840   opaquely, but is intended to communicate the relationship between the specification set and the
2841   namespaces it defines. This pattern is also followed by the SAML-defined URI-based identifiers that are
2842   listed in Section 8.
2843   As a general rule, implementers can expect the namespaces and the associated schema definitions
2844   defined by a major revision of the specification set to remain valid and stable across minor revisions of the
2845   specification. New namespaces may be introduced, and when necessary, old namespaces replaced, but
2846   this is expected to be rare. In such cases, the older namespaces and their associated definitions should
2847   be expected to remain valid until a major specification set revision.


2848   4.2.1 Schema Evolution
2849   In general, maintaining namespace stability while adding or changing the content of a schema are
2850   competing goals. While certain design strategies can facilitate such changes, it is complex to predict how
2851   older implementations will react to any given change, making forward compatibility difficult to achieve.
2852   Nevertheless, the right to make such changes in minor revisions is reserved, in the interest of namespace
2853   stability. Except in special circumstances (for example, to correct major deficiencies or to fix errors),
2854   implementations should expect forward-compatible schema changes in minor revisions, allowing new
2855   messages to validate against older schemas.
2856   Implementations SHOULD expect and be prepared to deal with new extensions and message types in
2857   accordance with the processing rules laid out for those types. Minor revisions MAY introduce new types
2858   that leverage the extension facilities described in Section 7. Older implementations SHOULD reject such
2859   extensions gracefully when they are encountered in contexts that dictate mandatory semantics. Examples
2860   include new query, statement, or condition types.




133    saml-core-2.0-os                                                                                15 March 2005
134    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 67 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 216 of 472



2861   5 SAML and XML Signature Syntax and Processing
2862   SAML assertions and SAML protocol request and response messages may be signed, with the following
2863   benefits. An assertion signed by the asserting party supports assertion integrity, authentication of the
2864   asserting party to a SAML relying party, and, if the signature is based on the SAML authority’s public-
2865   private key pair, non-repudiation of origin. A SAML protocol request or response message signed by the
2866   message originator supports message integrity, authentication of message origin to a destination, and, if
2867   the signature is based on the originator's public-private key pair, non-repudiation of origin.
2868   A digital signature is not always required in SAML. For example, in some circumstances, signatures may
2869   be “inherited," such as when an unsigned assertion gains protection from a signature on the containing
2870   protocol response message. "Inherited" signatures should be used with care when the contained object
2871   (such as the assertion) is intended to have a non-transitory lifetime. The reason is that the entire context
2872   must be retained to allow validation, exposing the XML content and adding potentially unnecessary
2873   overhead. As another example, the SAML relying party or SAML requester may have obtained an
2874   assertion or protocol message from the SAML asserting party or SAML responder directly (with no
2875   intermediaries) through a secure channel, with the asserting party or SAML responder having
2876   authenticated to the relying party or SAML responder by some means other than a digital signature.
2877   Many different techniques are available for "direct" authentication and secure channel establishment
2878   between two parties. The list includes TLS/SSL (see [RFC 2246]/[SSL3]), HMAC, password-based
2879   mechanisms, and so on. In addition, the applicable security requirements depend on the communicating
2880   applications and the nature of the assertion or message transported. It is RECOMMENDED that, in all
2881   other contexts, digital signatures be used for assertions and request and response messages.
2882   Specifically:
2883      • A SAML assertion obtained by a SAML relying party from an entity other than the SAML asserting
2884        party SHOULD be signed by the SAML asserting party.
2885      • A SAML protocol message arriving at a destination from an entity other than the originating sender
2886        SHOULD be signed by the sender.
2887      • Profiles MAY specify alternative signature mechanisms such as S/MIME or signed Java objects that
2888        contain SAML documents. Caveats about retaining context and interoperability apply. XML
2889        Signatures are intended to be the primary SAML signature mechanism, but this specification
2890        attempts to ensure compatibility with profiles that may require other mechanisms.
2891      • Unless a profile specifies an alternative signature mechanism, any XML Digital Signatures MUST be
2892        enveloped.


2893   5.1 Signing Assertions
2894   All SAML assertions MAY be signed using XML Signature. This is reflected in the assertion schema as
2895   described in Section 2.


2896   5.2 Request/Response Signing
2897   All SAML protocol request and response messages MAY be signed using XML Signature. This is reflected
2898   in the schema as described in Section 3.


2899   5.3 Signature Inheritance
2900   A SAML assertion may be embedded within another SAML element, such as an enclosing <Assertion>
2901   or a request or response, which may be signed. When a SAML assertion does not contain a
2902   <ds:Signature> element, but is contained in an enclosing SAML element that contains a
2903   <ds:Signature> element, and the signature applies to the <Assertion> element and all its children,



135    saml-core-2.0-os                                                                                 15 March 2005
136    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 68 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 217 of 472


2904   then the assertion can be considered to inherit the signature from the enclosing element. The resulting
2905   interpretation should be equivalent to the case where the assertion itself was signed with the same key
2906   and signature options.
2907   Many SAML use cases involve SAML XML data enclosed within other protected data structures such as
2908   signed SOAP messages, S/MIME packages, and authenticated SSL connections. SAML profiles MAY
2909   define additional rules for interpreting SAML elements as inheriting signatures or other authentication
2910   information from the surrounding context, but no such inheritance should be inferred unless specifically
2911   identified by the profile.


2912   5.4 XML Signature Profile
2913   The XML Signature specification [XMLSig] calls out a general XML syntax for signing data with flexibility
2914   and many choices. This section details constraints on these facilities so that SAML processors do not
2915   have to deal with the full generality of XML Signature processing. This usage makes specific use of the
2916   xs:ID-typed attributes present on the root elements to which signatures can apply, specifically the ID
2917   attribute on <Assertion> and the various request and response elements. These attributes are
2918   collectively referred to in this section as the identifier attributes.
2919   Note that this profile only applies to the use of the <ds:Signature> elements found directly within SAML
2920   assertions, requests, and responses. Other profiles in which signatures appear elsewhere but apply to
2921   SAML content are free to define other approaches.


2922   5.4.1 Signing Formats and Algorithms
2923   XML Signature has three ways of relating a signature to a document: enveloping, enveloped, and
2924   detached.
2925   SAML assertions and protocols MUST use enveloped signatures when signing assertions and protocol
2926   messages. SAML processors SHOULD support the use of RSA signing and verification for public key
2927   operations in accordance with the algorithm identified by http://www.w3.org/2000/09/xmldsig#rsa-sha1.


2928   5.4.2 References
2929   SAML assertions and protocol messages MUST supply a value for the ID attribute on the root element of
2930   the assertion or protocol message being signed. The assertion’s or protocol message's root element may
2931   or may not be the root element of the actual XML document containing the signed assertion or protocol
2932   message (e.g., it might be contained within a SOAP envelope).
2933   Signatures MUST contain a single <ds:Reference> containing a same-document reference to the ID
2934   attribute value of the root element of the assertion or protocol message being signed. For example, if the
2935   ID attribute value is "foo", then the URI attribute in the <ds:Reference> element MUST be "#foo".


2936   5.4.3 Canonicalization Method
2937   SAML implementations SHOULD use Exclusive Canonicalization [Excl-C14N], with or without comments,
2938   both in the <ds:CanonicalizationMethod> element of <ds:SignedInfo>, and as a
2939   <ds:Transform> algorithm. Use of Exclusive Canonicalization ensures that signatures created over
2940   SAML messages embedded in an XML context can be verified independent of that context.


2941   5.4.4 Transforms
2942   Signatures in SAML messages SHOULD NOT contain transforms other than the enveloped signature
2943   transform (with the identifier http://www.w3.org/2000/09/xmldsig#enveloped-signature) or the exclusive



137    saml-core-2.0-os                                                                               15 March 2005
138    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 69 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 218 of 472


2944   canonicalization transforms (with the identifier http://www.w3.org/2001/10/xml-exc-c14n# or
2945   http://www.w3.org/2001/10/xml-exc-c14n#WithComments).
2946   Verifiers of signatures MAY reject signatures that contain other transform algorithms as invalid. If they do
2947   not, verifiers MUST ensure that no content of the SAML message is excluded from the signature. This can
2948   be accomplished by establishing out-of-band agreement as to what transforms are acceptable, or by
2949   applying the transforms manually to the content and reverifying the result as consisting of the same SAML
2950   message.


2951   5.4.5 KeyInfo
2952   XML Signature defines usage of the <ds:KeyInfo> element. SAML does not require the use of
2953   <ds:KeyInfo>, nor does it impose any restrictions on its use. Therefore, <ds:KeyInfo> MAY be
2954   absent.


2955   5.4.6 Example
2956   Following is an example of a signed response containing a signed assertion. Line breaks have been
2957   added for readability; the signatures are not valid and cannot be successfully verified.
2958        <Response
2959          IssueInstant="2003-04-17T00:46:02Z" Version="2.0"
2960          ID="_c7055387-af61-4fce-8b98-e2927324b306"
2961          xmlns="urn:oasis:names:tc:SAML:2.0:protocol"
2962          xmlns:saml="urn:oasis:names:tc:SAML:2.0:assertion">
2963           <saml:Issuer>https://www.opensaml.org/IDP"</saml:Issuer>
2964           <ds:Signature xmlns:ds="http://www.w3.org/2000/09/xmldsig#">
2965               <ds:SignedInfo>
2966                  <ds:CanonicalizationMethod
2967                      Algorithm="http://www.w3.org/2001/10/xml-exc-c14n#"/>
2968                  <ds:SignatureMethod
2969                      Algorithm="http://www.w3.org/2000/09/xmldsig#rsa-sha1"/>
2970                  <ds:Reference URI="#_c7055387-af61-4fce-8b98-e2927324b306">
2971                      <ds:Transforms>
2972                         <ds:Transform
2973                             Algorithm="http://www.w3.org/2000/09/xmldsig#enveloped-
2974        signature"/>
2975                         <ds:Transform
2976                             Algorithm="http://www.w3.org/2001/10/xml-exc-c14n#">
2977                             <InclusiveNamespaces PrefixList="#default saml ds xs xsi"
2978                                xmlns="http://www.w3.org/2001/10/xml-exc-c14n#"/>
2979                         </ds:Transform>
2980                      </ds:Transforms>
2981                      <ds:DigestMethod
2982                         Algorithm="http://www.w3.org/2000/09/xmldsig#sha1"/>
2983                      <ds:DigestValue>TCDVSuG6grhyHbzhQFWFzGrxIPE=</ds:DigestValue>
2984                  </ds:Reference>
2985               </ds:SignedInfo>
2986               <ds:SignatureValue>
2987                  x/GyPbzmFEe85pGD3c1aXG4Vspb9V9jGCjwcRCKrtwPS6vdVNCcY5rHaFPYWkf+5
2988                  EIYcPzx+pX1h43SmwviCqXRjRtMANWbHLhWAptaK1ywS7gFgsD01qjyen3CP+m3D
2989                  w6vKhaqledl0BYyrIzb4KkHO4ahNyBVXbJwqv5pUaE4=
2990               </ds:SignatureValue>
2991               <ds:KeyInfo>
2992                  <ds:X509Data>
2993                      <ds:X509Certificate>
2994                      MIICyjCCAjOgAwIBAgICAnUwDQYJKoZIhvcNAQEEBQAwgakxCzAJBgNVBAYTAlVT
2995                      MRIwEAYDVQQIEwlXaXNjb25zaW4xEDAOBgNVBAcTB01hZGlzb24xIDAeBgNVBAoT
2996                      F1VuaXZlcnNpdHkgb2YgV2lzY29uc2luMSswKQYDVQQLEyJEaXZpc2lvbiBvZiBJ
2997                      bmZvcm1hdGlvbiBUZWNobm9sb2d5MSUwIwYDVQQDExxIRVBLSSBTZXJ2ZXIgQ0Eg
2998                      LS0gMjAwMjA3MDFBMB4XDTAyMDcyNjA3Mjc1MVoXDTA2MDkwNDA3Mjc1MVowgYsx
2999                      CzAJBgNVBAYTAlVTMREwDwYDVQQIEwhNaWNoaWdhbjESMBAGA1UEBxMJQW5uIEFy




139    saml-core-2.0-os                                                                               15 March 2005
140    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 70 of 86


                                                                                                   AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 219 of 472


3000                      Ym9yMQ4wDAYDVQQKEwVVQ0FJRDEcMBoGA1UEAxMTc2hpYjEuaW50ZXJuZXQyLmVk
3001                      dTEnMCUGCSqGSIb3DQEJARYYcm9vdEBzaGliMS5pbnRlcm5ldDIuZWR1MIGfMA0G
3002                      CSqGSIb3DQEBAQUAA4GNADCBiQKBgQDZSAb2sxvhAXnXVIVTx8vuRay+x50z7GJj
3003                      IHRYQgIv6IqaGG04eTcyVMhoekE0b45QgvBIaOAPSZBl13R6+KYiE7x4XAWIrCP+
3004                      c2MZVeXeTgV3Yz+USLg2Y1on+Jh4HxwkPFmZBctyXiUr6DxF8rvoP9W7O27rhRjE
3005                      pmqOIfGTWQIDAQABox0wGzAMBgNVHRMBAf8EAjAAMAsGA1UdDwQEAwIFoDANBgkq
3006                      hkiG9w0BAQQFAAOBgQBfDqEW+OI3jqBQHIBzhujN/PizdN7s/z4D5d3pptWDJf2n
3007                      qgi7lFV6MDkhmTvTqBtjmNk3No7v/dnP6Hr7wHxvCCRwubnmIfZ6QZAv2FU78pLX
3008                      8I3bsbmRAUg4UP9hH6ABVq4KQKMknxu1xQxLhpR1ylGPdiowMNTrEG8cCx3w/w==
3009                      </ds:X509Certificate>
3010                  </ds:X509Data>
3011               </ds:KeyInfo>
3012           </ds:Signature>
3013           <Status>
3014               <StatusCode Value="urn:oasis:names:tc:SAML:2.0:status:Success"/>
3015           </Status>
3016           <Assertion ID="_a75adf55-01d7-40cc-929f-dbd8372ebdfc"
3017               IssueInstant="2003-04-17T00:46:02Z" Version="2.0"
3018               xmlns="urn:oasis:names:tc:SAML:2.0:assertion">
3019               <Issuer>https://www.opensaml.org/IDP</Issuer>
3020               <ds:Signature xmlns:ds="http://www.w3.org/2000/09/xmldsig#">
3021                  <ds:SignedInfo>
3022                      <ds:CanonicalizationMethod
3023                         Algorithm="http://www.w3.org/2001/10/xml-exc-c14n#"/>
3024                      <ds:SignatureMethod
3025                         Algorithm="http://www.w3.org/2000/09/xmldsig#rsa-sha1"/>
3026                      <ds:Reference URI="#_a75adf55-01d7-40cc-929f-dbd8372ebdfc">
3027                         <ds:Transforms>
3028                             <ds:Transform
3029                                Algorithm="http://www.w3.org/2000/09/xmldsig#enveloped-
3030        signature"/>
3031                             <ds:Transform
3032                                Algorithm="http://www.w3.org/2001/10/xml-exc-c14n#">
3033                                <InclusiveNamespaces
3034                                    PrefixList="#default saml ds xs xsi"
3035                                    xmlns="http://www.w3.org/2001/10/xml-exc-c14n#"/>
3036                             </ds:Transform>
3037                         </ds:Transforms>
3038                         <ds:DigestMethod
3039                             Algorithm="http://www.w3.org/2000/09/xmldsig#sha1"/>
3040                         <ds:DigestValue>Kclet6XcaOgOWXM4gty6/UNdviI=</ds:DigestValue>
3041                      </ds:Reference>
3042                  </ds:SignedInfo>
3043                  <ds:SignatureValue>
3044                      hq4zk+ZknjggCQgZm7ea8fI79gJEsRy3E8LHDpYXWQIgZpkJN9CMLG8ENR4Nrw+n
3045                      7iyzixBvKXX8P53BTCT4VghPBWhFYSt9tHWu/AtJfOTh6qaAsNdeCyG86jmtp3TD
3046                      MwuL/cBUj2OtBZOQMFn7jQ9YB7klIz3RqVL+wNmeWI4=
3047                  </ds:SignatureValue>
3048                  <ds:KeyInfo>
3049                      <ds:X509Data>
3050                         <ds:X509Certificate>
3051                      MIICyjCCAjOgAwIBAgICAnUwDQYJKoZIhvcNAQEEBQAwgakxCzAJBgNVBAYTAlVT
3052                      MRIwEAYDVQQIEwlXaXNjb25zaW4xEDAOBgNVBAcTB01hZGlzb24xIDAeBgNVBAoT
3053                      F1VuaXZlcnNpdHkgb2YgV2lzY29uc2luMSswKQYDVQQLEyJEaXZpc2lvbiBvZiBJ
3054                      bmZvcm1hdGlvbiBUZWNobm9sb2d5MSUwIwYDVQQDExxIRVBLSSBTZXJ2ZXIgQ0Eg
3055                      LS0gMjAwMjA3MDFBMB4XDTAyMDcyNjA3Mjc1MVoXDTA2MDkwNDA3Mjc1MVowgYsx
3056                      CzAJBgNVBAYTAlVTMREwDwYDVQQIEwhNaWNoaWdhbjESMBAGA1UEBxMJQW5uIEFy
3057                      Ym9yMQ4wDAYDVQQKEwVVQ0FJRDEcMBoGA1UEAxMTc2hpYjEuaW50ZXJuZXQyLmVk
3058                      dTEnMCUGCSqGSIb3DQEJARYYcm9vdEBzaGliMS5pbnRlcm5ldDIuZWR1MIGfMA0G
3059                      CSqGSIb3DQEBAQUAA4GNADCBiQKBgQDZSAb2sxvhAXnXVIVTx8vuRay+x50z7GJj
3060                      IHRYQgIv6IqaGG04eTcyVMhoekE0b45QgvBIaOAPSZBl13R6+KYiE7x4XAWIrCP+
3061                      c2MZVeXeTgV3Yz+USLg2Y1on+Jh4HxwkPFmZBctyXiUr6DxF8rvoP9W7O27rhRjE
3062                      pmqOIfGTWQIDAQABox0wGzAMBgNVHRMBAf8EAjAAMAsGA1UdDwQEAwIFoDANBgkq
3063                      hkiG9w0BAQQFAAOBgQBfDqEW+OI3jqBQHIBzhujN/PizdN7s/z4D5d3pptWDJf2n
3064                      qgi7lFV6MDkhmTvTqBtjmNk3No7v/dnP6Hr7wHxvCCRwubnmIfZ6QZAv2FU78pLX
3065                      8I3bsbmRAUg4UP9hH6ABVq4KQKMknxu1xQxLhpR1ylGPdiowMNTrEG8cCx3w/w==



141    saml-core-2.0-os                                                              15 March 2005
142    Copyright © OASIS Open 2005. All Rights Reserved.                              Page 71 of 86


                                                                                  AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 220 of 472


3066                         </ds:X509Certificate>
3067                      </ds:X509Data>
3068                  </ds:KeyInfo>
3069               </ds:Signature>
3070               <Subject>
3071                  <NameID
3072                      Format="urn:oasis:names:tc:SAML:1.1:nameid-format:emailAddress">
3073                      scott@example.org
3074                  </NameID>
3075                  <SubjectConfirmation
3076                      Method="urn:oasis:names:tc:SAML:2.0:cm:bearer"/>
3077               </Subject>
3078               <Conditions NotBefore="2003-04-17T00:46:02Z"
3079                      NotOnOrAfter="2003-04-17T00:51:02Z">
3080                  <AudienceRestriction>
3081                      <Audience>http://www.opensaml.org/SP</Audience>
3082                  </AudienceRestriction>
3083               </Conditions>
3084               <AuthnStatement AuthnInstant="2003-04-17T00:46:00Z">
3085                  <AuthnContext>
3086                      <AuthnContextClassRef>
3087                         urn:oasis:names:tc:SAML:2.0:ac:classes:Password
3088                      </AuthnContextClassRef>
3089                  </AuthnContext>
3090               </AuthnStatement>
3091           </Assertion>
3092        </Response>




143    saml-core-2.0-os                                                              15 March 2005
144    Copyright © OASIS Open 2005. All Rights Reserved.                              Page 72 of 86


                                                                                  AMEX 1007
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 221 of 472



3093   6 SAML and XML Encryption Syntax and Processing
3094   Encryption is used as the means to implement confidentiality. The most common motives for
3095   confidentiality are to protect the personal privacy of individuals or to protect organizational secrets for
3096   competitive advantage or similar reasons. Confidentiality may also be required to ensure the effectiveness
3097   of some other security mechanism. For example, a secret password or key may be encrypted.
3098   Several ways of using encryption to confidentially protect all or part of a SAML assertion are provided.
3099     • Communications confidentiality may be provided by mechanisms associated with a particular
3100        binding or profile. For example, the SOAP Binding [SAMLBind] supports the use of SSL/TLS (see
3101        [RFC 2246]/[SSL3]) or SOAP Message Security mechanisms for confidentiality.
3102      •    A <SubjectConfirmation> secret can be protected through the use of the <ds:KeyInfo>
3103           element within <SubjectConfirmationData>, which permits keys or other secrets to be
3104           encrypted.
3105      •    An entire <Assertion> element may be encrypted, as described in Section 2.3.4.
3106      •    The <BaseID> or <NameID> element may be encrypted, as described in Section 2.2.4.
3107      •    An <Attribute> element may be encrypted, as described in Section 2.7.3.2.


3108   6.1 General Considerations
3109   Encryption of the <Assertion>, <BaseID>, <NameID> and <Attribute> elements is provided by use
3110   of XML Encryption [XMLEnc]. Encrypted data and optionally one or more encrypted keys MUST replace
3111   the plaintext information in the same location within the XML instance. The <EncryptedData> element's
3112   Type attribute SHOULD be used and, if it is present, MUST have the value
3113   http://www.w3.org/2001/04/xmlenc#Element.
3114   Any of the algorithms defined for use with XML Encryption MAY be used to perform the encryption. The
3115   SAML schema is defined so that the inclusion of the encrypted data yields a valid instance.


3116   6.2 Combining Signatures and Encryption
3117   Use of XML Encryption and XML Signature MAY be combined. When an assertion is to be signed and
3118   encrypted, the following rules apply. A relying party MUST perform signature validation and decryption in
3119   the reverse order that signing and encryption were performed.
3120      •    When a signed <Assertion> element is encrypted, the signature MUST first be calculated and
3121           placed within the <Assertion> element before the element is encrypted.
3122      •    When a <BaseID>, <NameID>, or <Attribute> element is encrypted, the encryption MUST be
3123           performed first and then the signature calculated over the assertion or message containing the
3124           encrypted element.




145    saml-core-2.0-os                                                                               15 March 2005
146    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 73 of 86


                                                                                                  AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 222 of 472



3125   7 SAML Extensibility
3126   SAML supports extensibility in a number of ways, including extending the assertion and protocol schemas.
3127   An example of an application that extends SAML assertions is the Liberty Protocols and Schema
3128   Specification [LibertyProt]. The following sections explain the extensibility features with SAML assertions
3129   and protocols.
3130   See the SAML Profiles specification [SAMLProf] for information on how to define new profiles, which can
3131   be combined with extensions to put the SAML framework to new uses.


3132   7.1 Schema Extension
3133   Note that elements in the SAML schemas are blocked from substitution, which means that no SAML
3134   elements can serve as the head element of a substitution group. However, SAML types are not defined as
3135   final, so that all SAML types MAY be extended and restricted. As a practical matter, this means that
3136   extensions are typically defined only as types rather than elements, and are included in SAML instances
3137   by means of an xsi:type attribute.
3138   The following sections discuss only elements and types that have been specifically designed to support
3139   extensibility.


3140   7.1.1 Assertion Schema Extension
3141   The SAML assertion schema (see [SAML-XSD]) is designed to permit separate processing of the
3142   assertion package and the statements it contains, if the extension mechanism is used for either part.
3143   The following elements are intended specifically for use as extension points in an extension schema; their
3144   types are set to abstract, and are thus usable only as the base of a derived type:
3145       • <BaseID> and BaseIDAbstractType
3146       • <Condition> and ConditionAbstractType
3147       • <Statement> and StatementAbstractType

3148   •   The following constructs that are directly usable as part of SAML are particularly interesting targets for
3149       extension:
3150       • <AuthnStatement> and AuthnStatementType
3151       • <AttributeStatement> and AttributeStatementType
3152       • <AuthzDecisionStatement> and AuthzDecisionStatementType
3153       • <AudienceRestriction> and AudienceRestrictionType
3154       • <ProxyRestriction> and ProxyRestrictionType
3155       • <OneTimeUse> and OneTimeUseType


3156   7.1.2 Protocol Schema Extension
3157   The following SAML protocol elements are intended specifically for use as extension points in an
3158   extension schema; their types are set to abstract, and are thus usable only as the base of a derived
3159   type:
3160       • <Request> and RequestAbstractType
3161       • <SubjectQuery> and SubjectQueryAbstractType



147    saml-core-2.0-os                                                                                 15 March 2005
148    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 74 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 223 of 472


3162   The following constructs that are directly usable as part of SAML are particularly interesting targets for
3163   extension:
3164      • <AuthnQuery> and AuthnQueryType
3165      • <AuthzDecisionQuery> and AuthzDecisionQueryType
3166      • <AttributeQuery> and AttributeQueryType
3167      • StatusResponseType


3168   7.2 Schema Wildcard Extension Points
3169   The SAML schemas use wildcard constructs in some locations to allow the use of elements and attributes
3170   from arbitrary namespaces, which serves as a built-in extension point without requiring an extension
3171   schema.


3172   7.2.1 Assertion Extension Points
3173   The following constructs in the assertion schema allow constructs from arbitrary namespaces within them:
3174      • <SubjectConfirmationData>: Uses xs:anyType, which allows any sub-elements and
3175        attributes.
3176      • <AuthnContextDecl>: Uses xs:anyType, which allows any sub-elements and attributes.
3177      • <AttributeValue>: Uses xs:anyType, which allows any sub-elements and attributes.
3178      • <Advice> and AdviceType: In addition to SAML-native elements, allows elements from other
3179        namespaces with lax schema validation processing.

3180   The following constructs in the assertion schema allow arbitrary global attributes:
3181      • <Attribute> and AttributeType


3182   7.2.2 Protocol Extension Points
3183   The following constructs in the protocol schema allow constructs from arbitrary namespaces within them:
3184      • <Extensions> and ExtensionsType: Allows elements from other namespaces with lax schema
3185        validation processing.
3186      • <StatusDetail> and StatusDetailType: Allows elements from other namespaces with lax
3187        schema validation processing.
3188      • <ArtifactResponse> and ArtifactResponseType: Allows elements from any namespaces with
3189        lax schema validation processing. (It is specifically intended to carry a SAML request or response
3190        message element, however.)


3191   7.3 Identifier Extension
3192   SAML uses URI-based identifiers for a number of purposes, such as status codes and name identifier
3193   formats, and defines some identifiers that MAY be used for these purposes; most are listed in Section 8.
3194   However, it is always possible to define additional URI-based identifiers for these purposes. It is
3195   RECOMMENDED that these additional identifiers be defined in a formal profile of use. In no case should
3196   the meaning of a given URI used as such an identifier significantly change, or be used to mean two
3197   different things.




149    saml-core-2.0-os                                                                                  15 March 2005
150    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 75 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 224 of 472



3198   8 SAML-Defined Identifiers
3199   The following sections define URI-based identifiers for common resource access actions, subject name
3200   identifier formats, and attribute name formats.
3201   Where possible an existing URN is used to specify a protocol. In the case of IETF protocols, the URN of
3202   the most current RFC that specifies the protocol is used. URI references created specifically for SAML
3203   have one of the following stems, according to the specification set version in which they were first
3204   introduced:
3205        urn:oasis:names:tc:SAML:1.0:
3206        urn:oasis:names:tc:SAML:1.1:
3207        urn:oasis:names:tc:SAML:2.0:


3208   8.1 Action Namespace Identifiers
3209   The following identifiers MAY be used in the Namespace attribute of the <Action> element to refer to
3210   common sets of actions to perform on resources.


3211   8.1.1 Read/Write/Execute/Delete/Control
3212   URI: urn:oasis:names:tc:SAML:1.0:action:rwedc
3213   Defined actions:
3214       Read Write Execute Delete Control
3215   These actions are interpreted as follows:
3216   Read
3217       The subject may read the resource.
3218   Write
3219       The subject may modify the resource.
3220   Execute
3221       The subject may execute the resource.
3222   Delete
3223       The subject may delete the resource.
3224   Control
3225       The subject may specify the access control policy for the resource.


3226   8.1.2 Read/Write/Execute/Delete/Control with Negation
3227   URI: urn:oasis:names:tc:SAML:1.0:action:rwedc-negation
3228   Defined actions:
3229       Read Write Execute Delete Control ~Read ~Write ~Execute ~Delete ~Control
3230   The actions specified in Section 8.1.1 are interpreted in the same manner described there. Actions
3231   prefixed with a tilde (~) are negated permissions and are used to affirmatively specify that the stated
3232   permission is denied. Thus a subject described as being authorized to perform the action ~Read is
3233   affirmatively denied read permission.



151    saml-core-2.0-os                                                                                 15 March 2005
152    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 76 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 225 of 472


3234   A SAML authority MUST NOT authorize both an action and its negated form.


3235   8.1.3 Get/Head/Put/Post
3236   URI: urn:oasis:names:tc:SAML:1.0:action:ghpp
3237   Defined actions:
3238            GET HEAD PUT POST
3239   These actions bind to the corresponding HTTP operations. For example a subject authorized to perform
3240   the GET action on a resource is authorized to retrieve it.
3241   The GET and HEAD actions loosely correspond to the conventional read permission and the PUT and POST
3242   actions to the write permission. The correspondence is not exact however since an HTTP GET operation
3243   may cause data to be modified and a POST operation may cause modification to a resource other than
3244   the one specified in the request. For this reason a separate Action URI reference specifier is provided.


3245   8.1.4 UNIX File Permissions
3246   URI: urn:oasis:names:tc:SAML:1.0:action:unix
3247   The defined actions are the set of UNIX file access permissions expressed in the numeric (octal) notation.
3248   The action string is a four-digit numeric code:
3249            extended user group world
3250   Where the extended access permission has the value
3251            +2 if sgid is set
3252            +4 if suid is set
3253   The user group and world access permissions have the value
3254            +1 if execute permission is granted
3255            +2 if write permission is granted
3256            +4 if read permission is granted
3257   For example, 0754 denotes the UNIX file access permission: user read, write, and execute; group read
3258   and execute; and world read.


3259   8.2 Attribute Name Format Identifiers
3260   The following identifiers MAY be used in the NameFormat attribute defined on the AttributeType complex
3261   type to refer to the classification of the attribute name for purposes of interpreting the name.


3262   8.2.1 Unspecified
3263   URI: urn:oasis:names:tc:SAML:2.0:attrname-format:unspecified
3264   The interpretation of the attribute name is left to individual implementations.




153    saml-core-2.0-os                                                                              15 March 2005
154    Copyright © OASIS Open 2005. All Rights Reserved.                                              Page 77 of 86


                                                                                                  AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 226 of 472


3265   8.2.2 URI Reference
3266   URI: urn:oasis:names:tc:SAML:2.0:attrname-format:uri
3267   The attribute name follows the convention for URI references [RFC 2396], for example as used in XACML
3268   [XACML] attribute identifiers. The interpretation of the URI content or naming scheme is application-
3269   specific. See [SAMLProf] for attribute profiles that make use of this identifier.


3270   8.2.3 Basic
3271   URI: urn:oasis:names:tc:SAML:2.0:attrname-format:basic
3272   The class of strings acceptable as the attribute name MUST be drawn from the set of values belonging to
3273   the primitive type xs:Name as defined in [Schema2] Section 3.3.6. See [SAMLProf] for attribute profiles
3274   that make use of this identifier.


3275   8.3 Name Identifier Format Identifiers
3276   The following identifiers MAY be used in the Format attribute of the <NameID>, <NameIDPolicy>, or
3277   <Issuer> elements (see Section 2.2) to refer to common formats for the content of the elements and the
3278   associated processing rules, if any.

3279            Note: Several identifiers that were deprecated in SAML V1.1 have been removed for
3280            SAML V2.0.


3281   8.3.1 Unspecified
3282   URI: urn:oasis:names:tc:SAML:1.1:nameid-format:unspecified
3283   The interpretation of the content of the element is left to individual implementations.


3284   8.3.2 Email Address
3285   URI: urn:oasis:names:tc:SAML:1.1:nameid-format:emailAddress
3286   Indicates that the content of the element is in the form of an email address, specifically "addr-spec" as
3287   defined in IETF RFC 2822 [RFC 2822] Section 3.4.1. An addr-spec has the form local-part@domain. Note
3288   that an addr-spec has no phrase (such as a common name) before it, has no comment (text surrounded
3289   in parentheses) after it, and is not surrounded by "<" and ">".


3290   8.3.3 X.509 Subject Name
3291   URI: urn:oasis:names:tc:SAML:1.1:nameid-format:X509SubjectName
3292   Indicates that the content of the element is in the form specified for the contents of the
3293   <ds:X509SubjectName> element in the XML Signature Recommendation [XMLSig]. Implementors
3294   should note that the XML Signature specification specifies encoding rules for X.509 subject names that
3295   differ from the rules given in IETF RFC 2253 [RFC 2253].


3296   8.3.4 Windows Domain Qualified Name
3297   URI: urn:oasis:names:tc:SAML:1.1:nameid-format:WindowsDomainQualifiedName




155    saml-core-2.0-os                                                                             15 March 2005
156    Copyright © OASIS Open 2005. All Rights Reserved.                                             Page 78 of 86


                                                                                                 AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 227 of 472


3298   Indicates that the content of the element is a Windows domain qualified name. A Windows domain
3299   qualified user name is a string of the form "DomainName\UserName". The domain name and "\" separator
3300   MAY be omitted.


3301   8.3.5 Kerberos Principal Name
3302   URI: urn:oasis:names:tc:SAML:2.0:nameid-format:kerberos
3303   Indicates that the content of the element is in the form of a Kerberos principal name using the format
3304   name[/instance]@REALM. The syntax, format and characters allowed for the name, instance, and
3305   realm are described in IETF RFC 1510 [RFC 1510].


3306   8.3.6 Entity Identifier
3307   URI: urn:oasis:names:tc:SAML:2.0:nameid-format:entity
3308   Indicates that the content of the element is the identifier of an entity that provides SAML-based services
3309   (such as a SAML authority, requester, or responder) or is a participant in SAML profiles (such as a service
3310   provider supporting the browser SSO profile). Such an identifier can be used in the <Issuer> element to
3311   identify the issuer of a SAML request, response, or assertion, or within the <NameID> element to make
3312   assertions about system entities that can issue SAML requests, responses, and assertions. It can also be
3313   used in other elements and attributes whose purpose is to identify a system entity in various protocol
3314   exchanges.
3315   The syntax of such an identifier is a URI of not more than 1024 characters in length. It is
3316   RECOMMENDED that a system entity use a URL containing its own domain name to identify itself.
3317   The NameQualifier, SPNameQualifier, and SPProvidedID attributes MUST be omitted.


3318   8.3.7 Persistent Identifier
3319   URI: urn:oasis:names:tc:SAML:2.0:nameid-format:persistent
3320   Indicates that the content of the element is a persistent opaque identifier for a principal that is specific to
3321   an identity provider and a service provider or affiliation of service providers. Persistent name identifiers
3322   generated by identity providers MUST be constructed using pseudo-random values that have no
3323   discernible correspondence with the subject's actual identifier (for example, username). The intent is to
3324   create a non-public, pair-wise pseudonym to prevent the discovery of the subject's identity or activities.
3325   Persistent name identifier values MUST NOT exceed a length of 256 characters.
3326   The element's NameQualifier attribute, if present, MUST contain the unique identifier of the identity
3327   provider that generated the identifier (see Section 8.3.6). It MAY be omitted if the value can be derived
3328   from the context of the message containing the element, such as the issuer of a protocol message or an
3329   assertion containing the identifier in its subject. Note that a different system entity might later issue its own
3330   protocol message or assertion containing the identifier; the NameQualifier attribute does not change in
3331   this case, but MUST continue to identify the entity that originally created the identifier (and MUST NOT be
3332   omitted in such a case).
3333   The element's SPNameQualifier attribute, if present, MUST contain the unique identifier of the service
3334   provider or affiliation of providers for whom the identifier was generated (see Section 8.3.6). It MAY be
3335   omitted if the element is contained in a message intended only for consumption directly by the service
3336   provider, and the value would be the unique identifier of that service provider.
3337   The element's SPProvidedID attribute MUST contain the alternative identifier of the principal most
3338   recently set by the service provider or affiliation, if any (see Section 3.6). If no such identifier has been
3339   established, then the attribute MUST be omitted.




157    saml-core-2.0-os                                                                                     15 March 2005
158    Copyright © OASIS Open 2005. All Rights Reserved.                                                     Page 79 of 86


                                                                                                        AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 228 of 472


3340   Persistent identifiers are intended as a privacy protection mechanism; as such they MUST NOT be shared
3341   in clear text with providers other than the providers that have established the shared identifier.
3342   Furthermore, they MUST NOT appear in log files or similar locations without appropriate controls and
3343   protections. Deployments without such requirements are free to use other kinds of identifiers in their
3344   SAML exchanges, but MUST NOT overload this format with persistent but non-opaque values
3345   Note also that while persistent identifiers are typically used to reflect an account linking relationship
3346   between a pair of providers, a service provider is not obligated to recognize or make use of the long term
3347   nature of the persistent identifier or establish such a link. Such a "one-sided" relationship is not discernibly
3348   different and does not affect the behavior of the identity provider or any processing rules specific to
3349   persistent identifiers in the protocols defined in this specification.
3350   Finally, note that the NameQualifier and SPNameQualifier attributes indicate directionality of
3351   creation, but not of use. If a persistent identifier is created by a particular identity provider, the
3352   NameQualifier attribute value is permanently established at that time. If a service provider that receives
3353   such an identifier takes on the role of an identity provider and issues its own assertion containing that
3354   identifier, the NameQualifier attribute value does not change (and would of course not be omitted). It
3355   might alternatively choose to create its own persistent identifier to represent the principal and link the two
3356   values. This is a deployment decision.


3357   8.3.8 Transient Identifier
3358   URI: urn:oasis:names:tc:SAML:2.0:nameid-format:transient
3359   Indicates that the content of the element is an identifier with transient semantics and SHOULD be treated
3360   as an opaque and temporary value by the relying party. Transient identifier values MUST be generated in
3361   accordance with the rules for SAML identifiers (see Section 1.3.4), and MUST NOT exceed a length of
3362   256 characters.

3363   The NameQualifier and SPNameQualifier attributes MAY be used to signify that the identifier
3364   represents a transient and temporary pair-wise identifier. In such a case, they MAY be omitted in
3365   accordance with the rules specified in Section 8.3.7.


3366   8.4 Consent Identifiers
3367   The following identifiers MAY be used in the Consent attribute defined on the RequestAbstractType and
3368   StatusResponseType complex types to communicate whether a principal gave consent, and under what
3369   conditions, for the message.


3370   8.4.1 Unspecified
3371   URI: urn:oasis:names:tc:SAML:2.0:consent:unspecified
3372   No claim as to principal consent is being made.


3373   8.4.2 Obtained
3374   URI: urn:oasis:names:tc:SAML:2.0:consent:obtained
3375   Indicates that a principal’s consent has been obtained by the issuer of the message.


3376   8.4.3 Prior
3377   URI: urn:oasis:names:tc:SAML:2.0:consent:prior



159    saml-core-2.0-os                                                                                   15 March 2005
160    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 80 of 86


                                                                                                       AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 229 of 472


3378   Indicates that a principal’s consent has been obtained by the issuer of the message at some point prior to
3379   the action that initiated the message.


3380   8.4.4 Implicit
3381   URI: urn:oasis:names:tc:SAML:2.0:consent:current-implicit
3382   Indicates that a principal’s consent has been implicitly obtained by the issuer of the message during the
3383   action that initiated the message, as part of a broader indication of consent. Implicit consent is typically
3384   more proximal to the action in time and presentation than prior consent, such as part of a session of
3385   activities.


3386   8.4.5 Explicit
3387   URI: urn:oasis:names:tc:SAML:2.0:consent:current-explicit
3388   Indicates that a principal’s consent has been explicitly obtained by the issuer of the message during the
3389   action that initiated the message.


3390   8.4.6 Unavailable
3391   URI: urn:oasis:names:tc:SAML:2.0:consent:unavailable
3392   Indicates that the issuer of the message did not obtain consent.


3393   8.4.7 Inapplicable
3394   URI: urn:oasis:names:tc:SAML:2.0:consent:inapplicable
3395   Indicates that the issuer of the message does not believe that they need to obtain or report consent.




161    saml-core-2.0-os                                                                                  15 March 2005
162    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 81 of 86


                                                                                                      AMEX 1007
             Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 230 of 472



3396   9 References
3397   The following works are cited in the body of this specification.


3398   9.1 Normative References
3399       [Excl-C14N]             J. Boyer et al. Exclusive XML Canonicalization Version 1.0. World Wide Web
3400                               Consortium, July 2002. See http://www.w3.org/TR/xml-exc-c14n/.
3401       [Schema1]               H. S. Thompson et al. XML Schema Part 1: Structures. World Wide Web
3402                               Consortium Recommendation, May 2001. See http://www.w3.org/TR/xmlschema-
3403                               1/. Note that this specification normatively references [Schema2], listed below.
3404       [Schema2]               P. V. Biron et al. XML Schema Part 2: Datatypes. World Wide Web Consortium
3405                               Recommendation, May 2001. See http://www.w3.org/TR/xmlschema-2/.
3406       [XML]                   T. Bray, et al. Extensible Markup Language (XML) 1.0 (Second Edition). World
3407                               Wide Web Consortium, October 2000. See http://www.w3.org/TR/REC-xml.
3408       [XMLEnc]                D. Eastlake et al. XML Encryption Syntax and Processing. World Wide Web
3409                               Consortium. See http://www.w3.org/TR/2002/REC-xmlenc-core-20021210/. Note
3410                               that this specification normatively references [XMLEnc-XSD], listed below.
3411       [XMLEnc-XSD]            XML Encryption Schema. World Wide Web Consortium. See
3412                               http://www.w3.org/TR/2002/REC-xmlenc-core-20021210/xenc-schema.xsd.
3413       [XMLNS]                 T. Bray et al. Namespaces in XML. World Wide Web Consortium, January 1999.
3414                               See http://www.w3.org/TR/REC-xml-names.
3415       [XMLSig]                D. Eastlake et al. XML-Signature Syntax and Processing. World Wide Web
3416                               Consortium, February 2002. See http://www.w3.org/TR/xmldsig-core/. Note that
3417                               this specification normatively references [XMLSig-XSD], listed below.
3418       [XMLSig-XSD]            XML Signature Schema. World Wide Web Consortium. See
3419                               http://www.w3.org/TR/2000/CR-xmldsig-core-20001031/xmldsig-core-
3420                               schema.xsd.

3421   9.2 Non-Normative References
3422       [LibertyProt]           J. Beatty et al. Liberty Protocols and Schema Specification Version 1.1. Liberty
3423                               Alliance Project, January 2003. See
3424                               http://www.projectliberty.org/specs/archive/v1_1/liberty-architecture-protocols-
3425                               schema-v1.1.pdf.
3426       [RFC 1510]              J. Kohl, C. Neuman. The Kerberos Network Authentication Requestor (V5). IETF
3427                               RFC 1510, September 1993. See http://www.ietf.org/rfc/rfc1510.txt.
3428       [RFC 2119]              S. Bradner. Key words for use in RFCs to Indicate Requirement Levels. IETF
3429                               RFC 2119, March 1997. See http://www.ietf.org/rfc/rfc2119.txt.
3430       [RFC 2246]              T. Dierks, C. Allen. The TLS Protocol Version 1.0. IETF RFC 2246, January 1999.
3431                               See http://www.ietf.org/rfc/rfc2246.txt.
3432       [RFC 2253]              M. Wahl et al. Lightweight Directory Access Protocol (v3): UTF-8 String
3433                               Representation of Distinguished Names. IETF RFC 2253, December 1997. See
3434                               http://www.ietf.org/rfc/rfc2253.txt.
3435       [RFC 2396]              T. Berners-Lee et al. Uniform Resource Identifiers (URI): Generic Syntax. IETF
3436                               RFC 2396, August, 1998. See http://www.ietf.org/rfc/rfc2396.txt.
3437       [RFC 2822]              P. Resnick. Internet Message Format. IETF RFC 2822, April 2001. See
3438                               http://www.ietf.org/rfc/rfc2822.txt.




163    saml-core-2.0-os                                                                                  15 March 2005
164    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 82 of 86


                                                                                                      AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 231 of 472


3439       [RFC 3075]              D. Eastlake, J. Reagle, D. Solo. XML-Signature Syntax and Processing. IETF
3440                               RFC 3075, March 2001. See http://www.ietf.org/rfc/rfc3075.txt.
3441       [RFC 3513]              R. Hinden, S.Deering, Internet Protocol Version 6 (IPv6) Addressing Architecture.
3442                               IETF RFC 3513, April 2003. See http://www.ietf.org/rfc/rfc3513.txt.
3443       [SAMLAuthnCxt]          J. Kemp et al. Authentication Context for the OASIS Security Assertion Markup
3444                               Language (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-authn-
3445                               context-2.0-os. See http://www.oasis-open.org/committees/security/.
3446       [SAMLBind]              S. Cantor et al. Bindings for the OASIS Security Assertion Markup Language
3447                               (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-bindings-2.0-os.
3448                               See http://www.oasis-open.org/committees/security/.
3449       [SAMLConform]           P. Mishra et al. Conformance Requirements for the OASIS Security Assertion
3450                               Markup Language (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-
3451                               conformance-2.0-os. http://www.oasis-open.org/committees/security/.
3452       [SAMLGloss]             J. Hodges et al. Glossary for the OASIS Security Assertion Markup Language
3453                               (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-glossary-2.0-os.
3454                               See http://www.oasis-open.org/committees/security/.
3455       [SAMLMeta]              S. Cantor et al. Metadata for the OASIS Security Assertion Markup Language
3456                               (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-metadata-2.0-os.
3457                               See http://www.oasis-open.org/committees/security/.
3458       [SAMLP-XSD]             S. Cantor et al. SAML protocols schema. OASIS SSTC, March 2005. Document
3459                               ID saml-schema-protocol-2.0. See http://www.oasis-
3460                               open.org/committees/security/.
3461       [SAMLProf]              S. Cantor et al. Profiles for the OASIS Security Assertion Markup Language
3462                               (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-profiles-2.0-os. See
3463                               http://www.oasis-open.org/committees/security/.
3464       [SAMLSecure]            F. Hirsch et al. Security and Privacy Considerations for the OASIS Security
3465                               Assertion Markup Language (SAML) V2.0. OASIS SSTC, March 2005. Document
3466                               ID saml-sec-consider-2.0-os. See http://www.oasis-
3467                               open.org/committees/security/.
3468       [SAMLTechOvw]           J. Hughes et al. SAML Technical Overview. OASIS, February 2005. Document ID
3469                               sstc-saml-tech-overview-2.0-draft-03. See http://www.oasis-
3470                               open.org/committees/security/.
3471       [SAML-XSD]              S. Cantor et al., SAML assertions schema. OASIS SSTC, March 2005. Document
3472                               ID saml-schema-assertion-2.0. See http://www.oasis-
3473                               open.org/committees/security/.
3474       [SSL3]                  A. Frier et al. The SSL 3.0 Protocol. Netscape Communications Corp, November
3475                               1996.
3476       [UNICODE-C]             M. Davis, M. J. Dürst. Unicode Normalization Forms. UNICODE Consortium,
3477                               March 2001. See http://www.unicode.org/unicode/reports/tr15/tr15-21.html.
3478       [W3C-CHAR]              M. J. Dürst. Requirements for String Identity Matching and String Indexing. World
3479                               Wide Web Consortium, July 1998. See http://www.w3.org/TR/WD-charreq.
3480       [W3C-CharMod]           M. J. Dürst. Character Model for the World Wide Web 1.0: Normalization. World
3481                               Wide Web Consortium, February 2004. See http://www.w3.org/TR/charmod-
3482                               norm/.
3483       [XACML]                 eXtensible Access Control Markup Language (XACML), product of the OASIS
3484                               XACML TC. See http://www.oasis-open.org/committees/xacml.
3485       [XML-ID]                J. Marsh et al. xml:id Version 1.0, World Wide Web Consortium, April 2004. See
3486                               http://www.w3.org/TR/xml-id/.




165    saml-core-2.0-os                                                                                 15 March 2005
166    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 83 of 86


                                                                                                     AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 232 of 472



3487   Appendix A. Acknowledgments
3488   The editors would like to acknowledge the contributions of the OASIS Security Services Technical
3489   Committee, whose voting members at the time of publication were:
3490       •   Conor Cahill, AOL
3491       •   John Hughes, Atos Origin
3492       •   Hal Lockhart, BEA Systems
3493       •   Mike Beach, Boeing
3494       •   Rebekah Metz, Booz Allen Hamilton
3495       •   Rick Randall, Booz Allen Hamilton
3496       •   Ronald Jacobson, Computer Associates
3497       •   Gavenraj Sodhi, Computer Associates
3498       •   Thomas Wisniewski, Entrust
3499       •   Carolina Canales-Valenzuela, Ericsson
3500       •   Dana Kaufman, Forum Systems
3501       •   Irving Reid, Hewlett-Packard
3502       •   Guy Denton, IBM
3503       •   Heather Hinton, IBM
3504       •   Maryann Hondo, IBM
3505       •   Michael McIntosh, IBM
3506       •   Anthony Nadalin, IBM
3507       •   Nick Ragouzis, Individual
3508       •   Scott Cantor, Internet2
3509       •   Bob Morgan, Internet2
3510       •   Peter Davis, Neustar
3511       •   Jeff Hodges, Neustar
3512       •   Frederick Hirsch, Nokia
3513       •   Senthil Sengodan, Nokia
3514       •   Abbie Barbir, Nortel Networks
3515       •   Scott Kiester, Novell
3516       •   Cameron Morris, Novell
3517       •   Paul Madsen, NTT
3518       •   Steve Anderson, OpenNetwork
3519       •   Ari Kermaier, Oracle
3520       •   Vamsi Motukuru, Oracle
3521       •   Darren Platt, Ping Identity
3522       •   Prateek Mishra, Principal Identity
3523       •   Jim Lien, RSA Security
3524       •   John Linn, RSA Security
3525       •   Rob Philpott, RSA Security
3526       •   Dipak Chopra, SAP
3527       •   Jahan Moreh, Sigaba
3528       •   Bhavna Bhatnagar, Sun Microsystems



167    saml-core-2.0-os                                                                            15 March 2005
168    Copyright © OASIS Open 2005. All Rights Reserved.                                            Page 84 of 86


                                                                                                AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 233 of 472


3529       •   Eve Maler, Sun Microsystems
3530       •   Ronald Monzillo, Sun Microsystems
3531       •   Emily Xu, Sun Microsystems
3532       •   Greg Whitehead, Trustgenix
3533
3534   The editors also would like to acknowledge the following former SSTC members for their contributions to
3535   this or previous versions of the OASIS Security Assertions Markup Language Standard:
3536       •   Stephen Farrell, Baltimore Technologies
3537       •   David Orchard, BEA Systems
3538       •   Krishna Sankar, Cisco Systems
3539       •   Zahid Ahmed, CommerceOne
3540       •   Tim Alsop, CyberSafe Limited
3541       •   Carlisle Adams, Entrust
3542       •   Tim Moses, Entrust
3543       •   Nigel Edwards, Hewlett-Packard
3544       •   Joe Pato, Hewlett-Packard
3545       •   Bob Blakley, IBM
3546       •   Marlena Erdos, IBM
3547       •   Marc Chanliau, Netegrity
3548       •   Chris McLaren, Netegrity
3549       •   Lynne Rosenthal, NIST
3550       •   Mark Skall, NIST
3551       •   Charles Knouse, Oblix
3552       •   Simon Godik, Overxeer
3553       •   Charles Norwood, SAIC
3554       •   Evan Prodromou, Securant
3555       •   Robert Griffin, RSA Security (former editor)
3556       •   Sai Allarvarpu, Sun Microsystems
3557       •   Gary Ellison, Sun Microsystems
3558       •   Chris Ferris, Sun Microsystems
3559       •   Mike Myers, Traceroute Security
3560       •   Phillip Hallam-Baker, VeriSign (former editor)
3561       •   James Vanderbeek, Vodafone
3562       •   Mark O’Neill, Vordel
3563       •   Tony Palmer, Vordel
3564
3565   Finally, the editors wish to acknowledge the following people for their contributions of material used as
3566   input to the OASIS Security Assertions Markup Language specifications:
3567       • Thomas Gross, IBM
3568       • Birgit Pfitzmann, IBM




169    saml-core-2.0-os                                                                                 15 March 2005
170    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 85 of 86


                                                                                                    AMEX 1007
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 234 of 472



3569   Appendix B. Notices
3570   OASIS takes no position regarding the validity or scope of any intellectual property or other rights that
3571   might be claimed to pertain to the implementation or use of the technology described in this document or
3572   the extent to which any license under such rights might or might not be available; neither does it represent
3573   that it has made any effort to identify any such rights. Information on OASIS's procedures with respect to
3574   rights in OASIS specifications can be found at the OASIS website. Copies of claims of rights made
3575   available for publication and any assurances of licenses to be made available, or the result of an attempt
3576   made to obtain a general license or permission for the use of such proprietary rights by implementors or
3577   users of this specification, can be obtained from the OASIS Executive Director.
3578   OASIS invites any interested party to bring to its attention any copyrights, patents or patent applications, or
3579   other proprietary rights which may cover technology that may be required to implement this specification.
3580   Please address the information to the OASIS Executive Director.
3581   Copyright © OASIS Open 2005. All Rights Reserved.
3582   This document and translations of it may be copied and furnished to others, and derivative works that
3583   comment on or otherwise explain it or assist in its implementation may be prepared, copied, published and
3584   distributed, in whole or in part, without restriction of any kind, provided that the above copyright notice and
3585   this paragraph are included on all such copies and derivative works. However, this document itself may
3586   not be modified in any way, such as by removing the copyright notice or references to OASIS, except as
3587   needed for the purpose of developing OASIS specifications, in which case the procedures for copyrights
3588   defined in the OASIS Intellectual Property Rights document must be followed, or as required to translate it
3589   into languages other than English.
3590   The limited permissions granted above are perpetual and will not be revoked by OASIS or its successors
3591   or assigns.
3592   This document and the information contained herein is provided on an “AS IS” basis and OASIS
3593   DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
3594   WARRANTY THAT THE USE OF THE INFORMATION HEREIN WILL NOT INFRINGE ANY RIGHTS OR
3595   ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.




171    saml-core-2.0-os                                                                                  15 March 2005
172    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 86 of 86


                                                                                                      AMEX 1007
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 235 of 472




             EXHIBIT 9
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 236 of 472




                                                             AMEX 1015
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 237 of 472




           EXHIBIT 10
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 238 of 472




                                                             AMEX 1014
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 239 of 472




                                                             AMEX 1014
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 240 of 472




                     Exhibit A



                                                             AMEX 1014
                    Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 241 of 472
Index of /security/saml/v2.0                                                                                                 1 of 1



          Index of /security/saml/v2.0
          Name                                                              Last modified          Size   Description


           Parent Directory                                                  12-Sep-2005   14:26      -
           saml-2.0-os-xsd.zip                                               12-Sep-2005   14:31    38k
           saml-2.0-os.zip                                                   17-Mar-2005   13:29   2.7M
           saml-authn-context-2.0-os.pdf                                     17-Mar-2005   13:29   346k
           saml-bindings-2.0-os.pdf                                          17-Mar-2005   13:29   431k
           saml-conformance-2.0-os.pdf                                       17-Mar-2005   13:29   170k
           saml-core-2.0-os.pdf                                              17-Mar-2005   13:29   616k
           saml-glossary-2.0-os.pdf                                          17-Mar-2005   13:29   189k
           saml-metadata-2.0-os.pdf                                          17-Mar-2005   13:29   314k
           saml-profiles-2.0-os.pdf                                          17-Mar-2005   13:29   542k
           saml-schema-assertion-2.0.xsd                                     12-Sep-2005   14:31    13k
           saml-schema-authn-context-2.0.xsd                                 12-Sep-2005   14:31     1k
           saml-schema-authn-context-auth-telephony-2.0.xsd                  12-Sep-2005   14:31     3k
           saml-schema-authn-context-ip-2.0.xsd                              12-Sep-2005   14:31     2k
           saml-schema-authn-context-ippword-2.0.xsd                         12-Sep-2005   14:31     3k
           saml-schema-authn-context-kerberos-2.0.xsd                        12-Sep-2005   14:31     3k
           saml-schema-authn-context-mobileonefactor-reg-2.0.xsd             12-Sep-2005   14:31     7k
           saml-schema-authn-context-mobileonefactor-unreg-2.0.xsd           12-Sep-2005   14:31     7k
           saml-schema-authn-context-mobiletwofactor-reg-2.0.xsd             12-Sep-2005   14:31     8k
           saml-schema-authn-context-mobiletwofactor-unreg-2.0.xsd           12-Sep-2005   14:31     8k
           saml-schema-authn-context-nomad-telephony-2.0.xsd                 12-Sep-2005   14:31     3k
           saml-schema-authn-context-personal-telephony-2.0.xsd              12-Sep-2005   14:31     3k
           saml-schema-authn-context-pgp-2.0.xsd                             12-Sep-2005   14:31     3k
           saml-schema-authn-context-ppt-2.0.xsd                             12-Sep-2005   14:31     3k
           saml-schema-authn-context-pword-2.0.xsd                           12-Sep-2005   14:31     2k
           saml-schema-authn-context-session-2.0.xsd                         12-Sep-2005   14:31     2k
           saml-schema-authn-context-smartcard-2.0.xsd                       12-Sep-2005   14:31     2k
           saml-schema-authn-context-smartcardpki-2.0.xsd                    12-Sep-2005   14:31     5k
           saml-schema-authn-context-softwarepki-2.0.xsd                     12-Sep-2005   14:31     5k
           saml-schema-authn-context-spki-2.0.xsd                            12-Sep-2005   14:31     3k
           saml-schema-authn-context-srp-2.0.xsd                             12-Sep-2005   14:31     3k
           saml-schema-authn-context-sslcert-2.0.xsd                         12-Sep-2005   14:31     4k
           saml-schema-authn-context-telephony-2.0.xsd                       12-Sep-2005   14:31     3k
           saml-schema-authn-context-timesync-2.0.xsd                        12-Sep-2005   14:31     4k
           saml-schema-authn-context-types-2.0.xsd                           12-Sep-2005   14:31    29k
           saml-schema-authn-context-x509-2.0.xsd                            12-Sep-2005   14:31     3k
           saml-schema-authn-context-xmldsig-2.0.xsd                         12-Sep-2005   14:31     3k
           saml-schema-dce-2.0.xsd                                           12-Sep-2005   14:31     1k
           saml-schema-ecp-2.0.xsd                                           12-Sep-2005   14:31     2k
           saml-schema-metadata-2.0.xsd                                      12-Sep-2005   14:31    16k
           saml-schema-protocol-2.0.xsd                                      12-Sep-2005   14:31    13k
           saml-schema-x500-2.0.xsd                                          12-Sep-2005   14:31     1k
           saml-schema-xacml-2.0.xsd                                         12-Sep-2005   14:31     1k
           saml-sec-consider-2.0-os.pdf                                      17-Mar-2005   13:29   276k




https://web.archive.org/web/20060331053628/http:/docs.oasis-open.org/security/saml/v2.0/
                                                                                                                 AMEX 1014
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 242 of 472




  https://web.archive.org/web/20060517032319/http://docs.oasis-
  open.org/security/saml/v2.0/saml-core-2.0-os.pdf




                                                                  AMEX 1014
           Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 243 of 472




2    Assertions and Protocols for the OASIS
3    Security Assertion Markup Language
4    (SAML) V2.0
5    OASIS Standard, 15 March 2005

6    Document identifier:
7         saml-core-2.0-os

8    Location:
9           http://docs.oasis-open.org/security/saml/v2.0/

10   Editors:
11           Scott Cantor, Internet2
12           John Kemp, Nokia
13           Rob Philpott, RSA Security
14           Eve Maler, Sun Microsystems
15   SAML V2.0 Contributors:
16         Conor P. Cahill, AOL
17         John Hughes, Atos Origin
18         Hal Lockhart, BEA Systems
19         Michael Beach, Boeing
20         Rebekah Metz, Booz Allen Hamilton
21         Rick Randall, Booz Allen Hamilton
22         Thomas Wisniewski, Entrust
23         Irving Reid, Hewlett-Packard
24         Paula Austel, IBM
25         Maryann Hondo, IBM
26         Michael McIntosh, IBM
27         Tony Nadalin, IBM
28         Nick Ragouzis, Individual
29         Scott Cantor, Internet2
30         RL 'Bob' Morgan, Internet2
31         Peter C Davis, Neustar
32         Jeff Hodges, Neustar
33         Frederick Hirsch, Nokia
34         John Kemp, Nokia
35         Paul Madsen, NTT
36         Steve Anderson, OpenNetwork
37         Prateek Mishra, Principal Identity
38         John Linn, RSA Security
39         Rob Philpott, RSA Security
40         Jahan Moreh, Sigaba
41         Anne Anderson, Sun Microsystems



1    saml-core-2.0-os                                                    15 March 2005
2    Copyright © OASIS Open 2005. All Rights Reserved.                     Page 1 of 86


                                                                        AMEX 1014
           Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 244 of 472


42             Eve Maler, Sun Microsystems
43             Ron Monzillo, Sun Microsystems
44             Greg Whitehead, Trustgenix

45   Abstract:
46          This specification defines the syntax and semantics for XML-encoded assertions about
47          authentication, attributes, and authorization, and for the protocols that convey this information.

48   Status:
49             This is an OASIS Standard document produced by the Security Services Technical Committee. It
50             was approved by the OASIS membership on 1 March 2005.
51             Committee members should submit comments and potential errata to the security-
52             services@lists.oasis-open.org list. Others should submit them by filling out the web form located
53             at http://www.oasis-open.org/committees/comments/form.php?wg_abbrev=security. The
54             committee will publish on its web page (http://www.oasis-open.org/committees/security) a catalog
55             of any changes made to this document as a result of comments.
56             For information on whether any patents have been disclosed that may be essential to
57             implementing this specification, and any offers of patent licensing terms, please refer to the
58             Intellectual Property Rights web page for the Security Services TC (http://www.oasis-
59             open.org/committees/security/ipr.php).




3    saml-core-2.0-os                                                                                  15 March 2005
4    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 2 of 86


                                                                                                     AMEX 1014
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 245 of 472



60    Table of Contents
61    1 Introduction..................................................................................................................................................7
62       1.1 Notation................................................................................................................................................7
63       1.2 Schema Organization and Namespaces.............................................................................................8
64       1.3 Common Data Types...........................................................................................................................8
65          1.3.1 String Values................................................................................................................................8
66          1.3.2 URI Values....................................................................................................................................9
67          1.3.3 Time Values..................................................................................................................................9
68          1.3.4 ID and ID Reference Values.........................................................................................................9
69    2 SAML Assertions.......................................................................................................................................11
70       2.1 Schema Header and Namespace Declarations................................................................................ 11
71        2.2 Name Identifiers.................................................................................................................................12
72           2.2.1 Element <BaseID>......................................................................................................................12
73           2.2.2 Complex Type NameIDType......................................................................................................13
74           2.2.3 Element <NameID>....................................................................................................................14
75           2.2.4 Element <EncryptedID>..............................................................................................................14
76           2.2.5 Element <Issuer>.......................................................................................................................15
77        2.3 Assertions..........................................................................................................................................15
78           2.3.1 Element <AssertionIDRef>.........................................................................................................15
79           2.3.2 Element <AssertionURIRef>......................................................................................................15
80           2.3.3 Element <Assertion>..................................................................................................................15
81           2.3.4 Element <EncryptedAssertion>..................................................................................................17
82        2.4 Subjects.............................................................................................................................................17
83           2.4.1 Element <Subject> ....................................................................................................................18
84              2.4.1.1 Element <SubjectConfirmation>.........................................................................................18
85              2.4.1.2 Element <SubjectConfirmationData>..................................................................................19
86              2.4.1.3 Complex Type KeyInfoConfirmationDataType....................................................................20
87              2.4.1.4 Example of a Key-Confirmed <Subject>.............................................................................21
88        2.5 Conditions..........................................................................................................................................21
89           2.5.1 Element <Conditions>................................................................................................................21
90              2.5.1.1 General Processing Rules..................................................................................................22
91              2.5.1.2 Attributes NotBefore and NotOnOrAfter .............................................................................23
92              2.5.1.3 Element <Condition>...........................................................................................................23
93              2.5.1.4 Elements <AudienceRestriction> and <Audience>.............................................................23
94              2.5.1.5 Element <OneTimeUse>.....................................................................................................24
95              2.5.1.6 Element <ProxyRestriction>................................................................................................25
96        2.6 Advice................................................................................................................................................25
97           2.6.1 Element <Advice>.......................................................................................................................26
98        2.7 Statements.........................................................................................................................................26
 99          2.7.1 Element <Statement>.................................................................................................................26
100          2.7.2 Element <AuthnStatement>.......................................................................................................26
101             2.7.2.1 Element <SubjectLocality>..................................................................................................28
102             2.7.2.2 Element <AuthnContext>....................................................................................................28
103          2.7.3 Element <AttributeStatement>...................................................................................................29
104             2.7.3.1 Element <Attribute>.............................................................................................................29
105                2.7.3.1.1 Element <AttributeValue>............................................................................................30
106             2.7.3.2 Element <EncryptedAttribute>............................................................................................31
107          2.7.4 Element <AuthzDecisionStatement>..........................................................................................31
108             2.7.4.1 Simple Type DecisionType..................................................................................................33
109             2.7.4.2 Element <Action>................................................................................................................33



 5    saml-core-2.0-os                                                                                                                              15 March 2005
 6    Copyright © OASIS Open 2005. All Rights Reserved.                                                                                               Page 3 of 86


                                                                                                                                                AMEX 1014
             Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 246 of 472


110           2.7.4.3 Element <Evidence>...........................................................................................................34
111   3 SAML Protocols.........................................................................................................................................35
112      3.1 Schema Header and Namespace Declarations................................................................................ 35
113      3.2 Requests and Responses..................................................................................................................36
114         3.2.1 Complex Type RequestAbstractType.........................................................................................36
115         3.2.2 Complex Type StatusResponseType.........................................................................................38
116            3.2.2.1 Element <Status>................................................................................................................39
117            3.2.2.2 Element <StatusCode>.......................................................................................................39
118            3.2.2.3 Element <StatusMessage>.................................................................................................42
119            3.2.2.4 Element <StatusDetail>.......................................................................................................42
120      3.3 Assertion Query and Request Protocol..............................................................................................42
121         3.3.1 Element <AssertionIDRequest>.................................................................................................42
122         3.3.2 Queries.......................................................................................................................................42
123            3.3.2.1 Element <SubjectQuery>....................................................................................................42
124            3.3.2.2 Element <AuthnQuery>.......................................................................................................43
125               3.3.2.2.1 Element <RequestedAuthnContext>...........................................................................44
126            3.3.2.3 Element <AttributeQuery>...................................................................................................45
127            3.3.2.4 Element <AuthzDecisionQuery>.........................................................................................46
128         3.3.3 Element <Response>.................................................................................................................46
129         3.3.4 Processing Rules........................................................................................................................47
130      3.4 Authentication Request Protocol........................................................................................................47
131         3.4.1 Element <AuthnRequest>..........................................................................................................48
132            3.4.1.1 Element <NameIDPolicy>...................................................................................................50
133            3.4.1.2 Element <Scoping>.............................................................................................................51
134            3.4.1.3 Element <IDPList>..............................................................................................................52
135               3.4.1.3.1 Element <IDPEntry>....................................................................................................52
136            3.4.1.4 Processing Rules................................................................................................................53
137            3.4.1.5 Proxying...............................................................................................................................54
138               3.4.1.5.1 Proxying Processing Rules..........................................................................................54
139      3.5 Artifact Resolution Protocol................................................................................................................55
140         3.5.1 Element <ArtifactResolve>.........................................................................................................56
141         3.5.2 Element <ArtifactResponse>......................................................................................................56
142         3.5.3 Processing Rules........................................................................................................................56
143      3.6 Name Identifier Management Protocol..............................................................................................57
144         3.6.1 Element <ManageNameIDRequest>..........................................................................................57
145         3.6.2 Element <ManageNameIDResponse>.......................................................................................58
146         3.6.3 Processing Rules........................................................................................................................58
147      3.7 Single Logout Protocol.......................................................................................................................59
148         3.7.1 Element <LogoutRequest>.........................................................................................................60
149         3.7.2 Element <LogoutResponse>......................................................................................................60
150         3.7.3 Processing Rules........................................................................................................................61
151            3.7.3.1 Session Participant Rules...................................................................................................61
152            3.7.3.2 Session Authority Rules......................................................................................................62
153      3.8 Name Identifier Mapping Protocol......................................................................................................63
154         3.8.1 Element <NameIDMappingRequest>.........................................................................................63
155         3.8.2 Element <NameIDMappingResponse>......................................................................................64
156         3.8.3 Processing Rules........................................................................................................................64
157   4 SAML Versioning.......................................................................................................................................65
158      4.1 SAML Specification Set Version........................................................................................................65
159         4.1.1 Schema Version.........................................................................................................................65
160         4.1.2 SAML Assertion Version.............................................................................................................65
161         4.1.3 SAML Protocol Version...............................................................................................................66
162            4.1.3.1 Request Version..................................................................................................................66



 7    saml-core-2.0-os                                                                                                                          15 March 2005
 8    Copyright © OASIS Open 2005. All Rights Reserved.                                                                                           Page 4 of 86


                                                                                                                                            AMEX 1014
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 247 of 472


163            4.1.3.2 Response Version...............................................................................................................66
164            4.1.3.3 Permissible Version Combinations.....................................................................................67
165      4.2 SAML Namespace Version................................................................................................................67
166         4.2.1 Schema Evolution.......................................................................................................................67
167   5 SAML and XML Signature Syntax and Processing...................................................................................68
168       5.1 Signing Assertions.............................................................................................................................68
169       5.2 Request/Response Signing...............................................................................................................68
170      5.3 Signature Inheritance.........................................................................................................................68
171      5.4 XML Signature Profile........................................................................................................................69
172         5.4.1 Signing Formats and Algorithms................................................................................................69
173         5.4.2 References.................................................................................................................................69
174         5.4.3 Canonicalization Method............................................................................................................69
175         5.4.4 Transforms.................................................................................................................................69
176         5.4.5 KeyInfo........................................................................................................................................70
177         5.4.6 Example......................................................................................................................................70
178   6 SAML and XML Encryption Syntax and Processing................................................................................. 73
179      6.1 General Considerations.....................................................................................................................73
180      6.2 Combining Signatures and Encryption...............................................................................................73
181   7 SAML Extensibility.....................................................................................................................................74
182      7.1 Schema Extension.............................................................................................................................74
183         7.1.1 Assertion Schema Extension......................................................................................................74
184         7.1.2 Protocol Schema Extension.......................................................................................................74
185      7.2 Schema Wildcard Extension Points...................................................................................................75
186         7.2.1 Assertion Extension Points.........................................................................................................75
187         7.2.2 Protocol Extension Points...........................................................................................................75
188      7.3 Identifier Extension.............................................................................................................................75
189   8 SAML-Defined Identifiers..........................................................................................................................76
190       8.1 Action Namespace Identifiers............................................................................................................76
191          8.1.1 Read/Write/Execute/Delete/Control...........................................................................................76
192          8.1.2 Read/Write/Execute/Delete/Control with Negation.....................................................................76
193          8.1.3 Get/Head/Put/Post......................................................................................................................77
194          8.1.4 UNIX File Permissions................................................................................................................77
195       8.2 Attribute Name Format Identifiers......................................................................................................77
196          8.2.1 Unspecified.................................................................................................................................77
197          8.2.2 URI Reference............................................................................................................................78
198          8.2.3 Basic...........................................................................................................................................78
199       8.3 Name Identifier Format Identifiers.....................................................................................................78
200          8.3.1 Unspecified.................................................................................................................................78
201          8.3.2 Email Address.............................................................................................................................78
202          8.3.3 X.509 Subject Name...................................................................................................................78
203          8.3.4 Windows Domain Qualified Name..............................................................................................78
204          8.3.5 Kerberos Principal Name............................................................................................................79
205          8.3.6 Entity Identifier............................................................................................................................79
206          8.3.7 Persistent Identifier.....................................................................................................................79
207          8.3.8 Transient Identifier......................................................................................................................80
208       8.4 Consent Identifiers.............................................................................................................................80
209          8.4.1 Unspecified.................................................................................................................................80
210          8.4.2 Obtained.....................................................................................................................................80
211          8.4.3 Prior............................................................................................................................................80
212          8.4.4 Implicit.........................................................................................................................................81
213          8.4.5 Explicit........................................................................................................................................81



  9   saml-core-2.0-os                                                                                                                             15 March 2005
 10   Copyright © OASIS Open 2005. All Rights Reserved.                                                                                              Page 5 of 86


                                                                                                                                               AMEX 1014
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 248 of 472


214        8.4.6 Unavailable.................................................................................................................................81
215        8.4.7 Inapplicable.................................................................................................................................81
216   9 References................................................................................................................................................82
217       9.1 Normative References.......................................................................................................................82
218       9.2 Non-Normative References...............................................................................................................82
219   Appendix A. Acknowledgments....................................................................................................................84
220   Appendix B. Notices.....................................................................................................................................86
221




 11   saml-core-2.0-os                                                                                                                           15 March 2005
 12   Copyright © OASIS Open 2005. All Rights Reserved.                                                                                            Page 6 of 86


                                                                                                                                             AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 249 of 472



222   1 Introduction
223   The Security Assertion Markup Language (SAML) defines the syntax and processing semantics of
224   assertions made about a subject by a system entity. In the course of making, or relying upon such
225   assertions, SAML system entities may use other protocols to communicate either regarding an assertion
226   itself, or the subject of an assertion. This specification defines both the structure of SAML assertions, and
227   an associated set of protocols, in addition to the processing rules involved in managing a SAML system.
228   SAML assertions and protocol messages are encoded in XML [XML] and use XML namespaces
229   [XMLNS]. They are typically embedded in other structures for transport, such as HTTP POST requests or
230   XML-encoded SOAP messages. The SAML bindings specification [SAMLBind] provides frameworks for
231   the embedding and transport of SAML protocol messages. The SAML profiles specification [SAMLProf]
232   provides a baseline set of profiles for the use of SAML assertions and protocols to accomplish specific
233   use cases or achieve interoperability when using SAML features.
234    For additional explanation of SAML terms and concepts, refer to the SAML technical overview
235   [SAMLTechOvw] and the SAML glossary [SAMLGloss] . Files containing just the SAML assertion schema
236   [SAML-XSD] and protocol schema [SAMLP-XSD] are also available. The SAML conformance document
237   [SAMLConform] lists all of the specifications that comprise SAML V2.0.
238   The following sections describe how to understand the rest of this specification.


239   1.1 Notation
240   The keywords "MUST", "MUST NOT", "REQUIRED", "SHALL", "SHALL NOT", "SHOULD", "SHOULD
241   NOT", "RECOMMENDED", "MAY", and "OPTIONAL" in this specification are to be interpreted as
242   described in IETF RFC 2119 [RFC 2119].
243         Listings of SAML schemas appear like this.
244
245         Example code listings appear like this.
246            Note: Notes like this are sometimes used to highlight non-normative commentary.

247   This specification uses schema documents conforming to W3C XML Schema [Schema1] and normative
248   text to describe the syntax and semantics of XML-encoded SAML assertions and protocol messages. In
249   cases of disagreement between the SAML schema documents and schema listings in this specification,
250   the schema documents take precedence. Note that in some cases the normative text of this specification
251   imposes constraints beyond those indicated by the schema documents.
252   Conventional XML namespace prefixes are used throughout the listings in this specification to stand for
253   their respective namespaces (see Section 1.2) as follows, whether or not a namespace declaration is
254   present in the example:

         Prefix                 XML Namespace                                      Comments

      saml:          urn:oasis:names:tc:SAML:2.0:assertion This is the SAML V2.0 assertion namespace, defined in a
                                                           schema [SAML-XSD]. The prefix is generally elided in
                                                           mentions of SAML assertion-related elements in text.

      samlp:         urn:oasis:names:tc:SAML:2.0:protocol   This is the SAML V2.0 protocol namespace, defined in a
                                                            schema [SAMLP-XSD]. The prefix is generally elided in
                                                            mentions of XML protocol-related elements in text.

      ds:            http://www.w3.org/2000/09/xmldsig#     This namespace is defined in the XML Signature Syntax and
                                                            Processing specification [XMLSig] and its governing schema
                                                            [XMLSig-XSD].




 13   saml-core-2.0-os                                                                                   15 March 2005
 14   Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 7 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 250 of 472


         Prefix                 XML Namespace                                      Comments

      xenc:          http://www.w3.org/2001/04/xmlenc#     This namespace is defined in the XML Encryption Syntax
                                                           and Processing specification [XMLEnc] and its governing
                                                           schema [XMLEnc-XSD].

      xs:            http://www.w3.org/2001/XMLSchema      This namespace is defined in the W3C XML Schema
                                                           specification [Schema1]. In schema listings, this is the
                                                           default namespace and no prefix is shown. For clarity, the
                                                           prefix is generally shown in specification text when XML
                                                           Schema-related constructs are mentioned.

      xsi:           http://www.w3.org/2001/XMLSchema-     This namespace is defined in the W3C XML Schema
                     instance                              specification [Schema1] for schema-related markup that
                                                           appears in XML instances.
255   This specification uses the following typographical conventions in text: <SAMLElement>,
256   <ns:ForeignElement>, XMLAttribute, Datatype, OtherKeyword.


257   1.2 Schema Organization and Namespaces
258   The SAML assertion structures are defined in a schema [SAML-XSD] associated with the following XML
259   namespace:
260         urn:oasis:names:tc:SAML:2.0:assertion

261   The SAML request-response protocol structures are defined in a schema [SAMLP-XSD] associated with
262   the following XML namespace:
263         urn:oasis:names:tc:SAML:2.0:protocol

264   The assertion schema is imported into the protocol schema. See Section 4.2 for information on SAML
265   namespace versioning.
266   Also imported into both schemas is the schema for XML Signature [XMLSig], which is associated with the
267   following XML namespace:
268         http://www.w3.org/2000/09/xmldsig#

269   Finally, the schema for XML Encryption [XMLEnc] is imported into the assertion schema and is associated
270   with the following XML namespace:
271         http://www.w3.org/2001/04/xmlenc#


272   1.3 Common Data Types
273   The following sections define how to use and interpret common data types that appear throughout the
274   SAML schemas.


275   1.3.1 String Values
276   All SAML string values have the type xs:string, which is built in to the W3C XML Schema Datatypes
277   specification [Schema2]. Unless otherwise noted in this specification or particular profiles, all strings in
278   SAML messages MUST consist of at least one non-whitespace character (whitespace is defined in the
279   XML Recommendation [XML] Section 2.3).
280   Unless otherwise noted in this specification or particular profiles, all elements in SAML documents that
281   have the XML Schema xs:string type, or a type derived from that, MUST be compared using an exact
282   binary comparison. In particular, SAML implementations and deployments MUST NOT depend on case-
283   insensitive string comparisons, normalization or trimming of whitespace, or conversion of locale-specific



 15   saml-core-2.0-os                                                                                     15 March 2005
 16   Copyright © OASIS Open 2005. All Rights Reserved.                                                      Page 8 of 86


                                                                                                       AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 251 of 472


284   formats such as numbers or currency. This requirement is intended to conform to the W3C working-draft
285   Requirements for String Identity, Matching, and String Indexing [W3C-CHAR].
286   If an implementation is comparing values that are represented using different character encodings, the
287   implementation MUST use a comparison method that returns the same result as converting both values to
288   the Unicode character encoding, Normalization Form C [UNICODE-C], and then performing an exact
289   binary comparison. This requirement is intended to conform to the W3C Character Model for the World
290   Wide Web [W3C-CharMod], and in particular the rules for Unicode-normalized Text.
291   Applications that compare data received in SAML documents to data from external sources MUST take
292   into account the normalization rules specified for XML. Text contained within elements is normalized so
293   that line endings are represented using linefeed characters (ASCII code 10Decimal), as described in the XML
294   Recommendation [XML] Section 2.11. XML attribute values defined as strings (or types derived from
295   strings) are normalized as described in [XML] Section 3.3.3. All whitespace characters are replaced with
296   blanks (ASCII code 32Decimal).
297   The SAML specification does not define collation or sorting order for XML attribute values or element
298   content. SAML implementations MUST NOT depend on specific sorting orders for values, because these
299   can differ depending on the locale settings of the hosts involved.


300   1.3.2 URI Values
301   All SAML URI reference values have the type xs:anyURI, which is built in to the W3C XML Schema
302   Datatypes specification [Schema2].
303   Unless otherwise indicated in this specification, all URI reference values used within SAML-defined
304   elements or attributes MUST consist of at least one non-whitespace character, and are REQUIRED to be
305   absolute [RFC 2396].
306   Note that the SAML specification makes extensive use of URI references as identifiers, such as status
307   codes, format types, attribute and system entity names, etc. In such cases, it is essential that the values
308   be both unique and consistent, such that the same URI is never used at different times to represent
309   different underlying information.


310   1.3.3 Time Values
311   All SAML time values have the type xs:dateTime, which is built in to the W3C XML Schema Datatypes
312   specification [Schema2], and MUST be expressed in UTC form, with no time zone component.
313   SAML system entities SHOULD NOT rely on time resolution finer than milliseconds. Implementations
314   MUST NOT generate time instants that specify leap seconds.


315   1.3.4 ID and ID Reference Values
316   The xs:ID simple type is used to declare SAML identifiers for assertions, requests, and responses. Values
317   declared to be of type xs:ID in this specification MUST satisfy the following properties in addition to those
318   imposed by the definition of the xs:ID type itself:
319      • Any party that assigns an identifier MUST ensure that there is negligible probability that that party or
320        any other party will accidentally assign the same identifier to a different data object.
321      • Where a data object declares that it has a particular identifier, there MUST be exactly one such
322        declaration.

323   The mechanism by which a SAML system entity ensures that the identifier is unique is left to the
324   implementation. In the case that a random or pseudorandom technique is employed, the probability of two
325   randomly chosen identifiers being identical MUST be less than or equal to 2-128 and SHOULD be less than
326   or equal to 2-160. This requirement MAY be met by encoding a randomly chosen value between 128 and


 17   saml-core-2.0-os                                                                                 15 March 2005
 18   Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 9 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 252 of 472


327   160 bits in length. The encoding must conform to the rules defining the xs:ID datatype. A pseudorandom
328   generator MUST be seeded with unique material in order to ensure the desired uniqueness properties
329   between different systems.
330   The xs:NCName simple type is used in SAML to reference identifiers of type xs:ID since xs:IDREF
331   cannot be used for this purpose. In SAML, the element referred to by a SAML identifier reference might
332   actually be defined in a document separate from that in which the identifier reference is used. Using
333   xs:IDREF would violate the requirement that its value match the value of an ID attribute on some element
334   in the same XML document.

335            Note: It is anticipated that the World Wide Web Consortium will standardize a global
336            attribute for holding ID-typed values, called xml:id [XML-ID]. The Security Services
337            Technical Committee plans to move away from SAML-specific ID attributes to this style of
338            assigning unique identifiers as soon as practicable after the xml:id attribute is
339            standardized.




 19   saml-core-2.0-os                                                                             15 March 2005
 20   Copyright © OASIS Open 2005. All Rights Reserved.                                             Page 10 of 86


                                                                                                AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 253 of 472



340   2 SAML Assertions
341   An assertion is a package of information that supplies zero or more statements made by a SAML
342   authority; SAML authorities are sometimes referred to as asserting parties in discussions of assertion
343   generation and exchange, and system entities that use received assertions are known as relying parties.
344   (Note that these terms are different from requester and responder, which are reserved for discussions of
345   SAML protocol message exchange.)
346   SAML assertions are usually made about a subject, represented by the <Subject> element. However,
347   the <Subject> element is optional, and other specifications and profiles may utilize the SAML assertion
348   structure to make similar statements without specifying a subject, or possibly specifying the subject in an
349   alternate way. Typically there are a number of service providers that can make use of assertions about a
350   subject in order to control access and provide customized service, and accordingly they become the
351   relying parties of an asserting party called an identity provider.
352   This SAML specification defines three different kinds of assertion statements that can be created by a
353   SAML authority. All SAML-defined statements are associated with a subject. The three kinds of statement
354   defined in this specification are:
355      • Authentication: The assertion subject was authenticated by a particular means at a particular time.
356      • Attribute: The assertion subject is associated with the supplied attributes.
357      • Authorization Decision: A request to allow the assertion subject to access the specified resource
358        has been granted or denied.

359   The outer structure of an assertion is generic, providing information that is common to all of the
360   statements within it. Within an assertion, a series of inner elements describe the authentication, attribute,
361   authorization decision, or user-defined statements containing the specifics.
362   As described in Section 7, extensions are permitted by the SAML assertion schema, allowing user-defined
363   extensions to assertions and statements, as well as allowing the definition of new kinds of assertions and
364   statements.
365   The SAML technical overview [SAMLTechOvw] and glossary [SAMLGloss] provide more detailed
366   explanation of SAML terms and concepts.


367   2.1 Schema Header and Namespace Declarations
368   The following schema fragment defines the XML namespaces and other header information for the
369   assertion schema:
370        <schema targetNamespace="urn:oasis:names:tc:SAML:2.0:assertion"
371            xmlns="http://www.w3.org/2001/XMLSchema"
372            xmlns:saml="urn:oasis:names:tc:SAML:2.0:assertion"
373            xmlns:ds="http://www.w3.org/2000/09/xmldsig#"
374            xmlns:xenc="http://www.w3.org/2001/04/xmlenc#"
375            elementFormDefault="unqualified"
376            attributeFormDefault="unqualified"
377            blockDefault="substitution"
378            version="2.0">
379            <import namespace="http://www.w3.org/2000/09/xmldsig#"
380                schemaLocation="http://www.w3.org/TR/2002/REC-xmldsig-core-
381        20020212/xmldsig-core-schema.xsd"/>
382            <import namespace="http://www.w3.org/2001/04/xmlenc#"
383                schemaLocation="http://www.w3.org/TR/2002/REC-xmlenc-core-
384        20021210/xenc-schema.xsd"/>
385            <annotation>
386                <documentation>
387                    Document identifier: saml-schema-assertion-2.0




 21   saml-core-2.0-os                                                                                  15 March 2005
 22   Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 11 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 254 of 472


388                      Location: http://docs.oasis-open.org/security/saml/v2.0/
389                      Revision history:
390                      V1.0 (November, 2002):
391                        Initial Standard Schema.
392                      V1.1 (September, 2003):
393                        Updates within the same V1.0 namespace.
394                      V2.0 (March, 2005):
395                        New assertion schema for SAML V2.0 namespace.
396                  </documentation>
397              </annotation>
398        …
399        </schema>


400   2.2 Name Identifiers
401   The following sections define the SAML constructs that contain descriptive identifiers for subjects and the
402   issuers of assertions and protocol messages.
403   There are a number of circumstances in SAML in which it is useful for two system entities to communicate
404   regarding a third party; for example, the SAML authentication request protocol enables third-party
405   authentication of a subject. Thus, it is useful to establish a means by which parties may be associated
406   with identifiers that are meaningful to each of the parties. In some cases, it will be necessary to limit the
407   scope within which an identifier is used to a small set of system entities (to preserve the privacy of a
408   subject, for example). Similar identifiers may also be used to refer to the issuer of a SAML protocol
409   message or assertion.
410   It is possible that two or more system entities may use the same name identifier value when referring to
411   different identities. Thus, each entity may have a different understanding of that same name. SAML
412   provides name qualifiers to disambiguate a name identifier by effectively placing it in a federated
413   namespace related to the name qualifiers. SAML V2.0 allows an identifier to be qualified in terms of both
414   an asserting party and a particular relying party or affiliation, allowing identifiers to exhibit pair-wise
415   semantics, when required.
416   Name identifiers may also be encrypted to further improve their privacy-preserving characteristics,
417   particularly in cases where the identifier may be transmitted via an intermediary.

418            Note: To avoid use of relatively advanced XML schema constructs (among other
419            reasons), the various types of identifier elements do not share a common type hierarchy.


420   2.2.1 Element <BaseID>
421   The <BaseID> element is an extension point that allows applications to add new kinds of identifiers. Its
422   BaseIDAbstractType complex type is abstract and is thus usable only as the base of a derived type. It
423   includes the following attributes for use by extended identifier representations:

424   NameQualifier [Optional]
425            The security or administrative domain that qualifies the identifier. This attribute provides a means
426            to federate identifiers from disparate user stores without collision.

427   SPNameQualifier [Optional]
428            Further qualifies an identifier with the name of a service provider or affiliation of providers. This
429            attribute provides an additional means to federate identifiers on the basis of the relying party or
430            parties.

431   The NameQualifier and SPNameQualifier attributes SHOULD be omitted unless the identifier's type
432   definition explicitly defines their use and semantics.




 23   saml-core-2.0-os                                                                                    15 March 2005
 24   Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 12 of 86


                                                                                                       AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 255 of 472


433   The following schema fragment defines the <BaseID> element and its BaseIDAbstractType complex
434   type:
435       <attributeGroup name="IDNameQualifiers">
436          <attribute name="NameQualifier" type="string" use="optional"/>
437          <attribute name="SPNameQualifier" type="string" use="optional"/>
438       </attributeGroup>
439       <element name="BaseID" type="saml:BaseIDAbstractType"/>
440       <complexType name="BaseIDAbstractType" abstract="true">
441          <attributeGroup ref="saml:IDNameQualifiers"/>
442       </complexType>


443   2.2.2 Complex Type NameIDType
444   The NameIDType complex type is used when an element serves to represent an entity by a string-valued
445   name. It is a more restricted form of identifier than the <BaseID> element and is the type underlying both
446   the <NameID> and <Issuer> elements. In addition to the string content containing the actual identifier, it
447   provides the following optional attributes:

448   NameQualifier [Optional]
449         The security or administrative domain that qualifies the name. This attribute provides a means to
450         federate names from disparate user stores without collision.

451   SPNameQualifier [Optional]
452            Further qualifies a name with the name of a service provider or affiliation of providers. This
453            attribute provides an additional means to federate names on the basis of the relying party or
454            parties.

455   Format [Optional]
456            A URI reference representing the classification of string-based identifier information. See Section
457            8.3 for the SAML-defined URI references that MAY be used as the value of the Format attribute
458            and their associated descriptions and processing rules. Unless otherwise specified by an element
459            based on this type, if no Format value is provided, then the value
460            urn:oasis:names:tc:SAML:1.0:nameid-format:unspecified (see Section 8.3.1) is in
461            effect.

462            When a Format value other than one specified in Section 8.3 is used, the content of an element
463            of this type is to be interpreted according to the definition of that format as provided outside of this
464            specification. If not otherwise indicated by the definition of the format, issues of anonymity,
465            pseudonymity, and the persistence of the identifier with respect to the asserting and relying parties
466            are implementation-specific.

467   SPProvidedID [Optional]
468            A name identifier established by a service provider or affiliation of providers for the entity, if
469            different from the primary name identifier given in the content of the element. This attribute
470            provides a means of integrating the use of SAML with existing identifiers already in use by a
471            service provider. For example, an existing identifier can be "attached" to the entity using the Name
472            Identifier Management protocol defined in Section 3.6.

473   Additional rules for the content of (or the omission of) these attributes can be defined by elements that
474   make use of this type, and by specific Format definitions. The NameQualifier and SPNameQualifier
475   attributes SHOULD be omitted unless the element or format explicitly defines their use and semantics.
476   The following schema fragment defines the NameIDType complex type:
477        <complexType name="NameIDType">
478           <simpleContent>




 25   saml-core-2.0-os                                                                                    15 March 2005
 26   Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 13 of 86


                                                                                                       AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 256 of 472


479               <extension base="string">
480                  <attributeGroup ref="saml:IDNameQualifiers"/>
481                  <attribute name="Format" type="anyURI" use="optional"/>
482                  <attribute name="SPProvidedID" type="string" use="optional"/>
483               </extension>
484           </simpleContent>
485        </complexType>


486   2.2.3 Element <NameID>
487   The <NameID> element is of type NameIDType (see Section 2.2.2), and is used in various SAML
488   assertion constructs such as the <Subject> and <SubjectConfirmation> elements, and in various
489   protocol messages (see Section 3).
490   The following schema fragment defines the <NameID> element:
491        <element name="NameID" type="saml:NameIDType"/>


492   2.2.4 Element <EncryptedID>
493   The <EncryptedID> element is of type EncryptedElementType, and carries the content of an
494   unencrypted identifier element in encrypted fashion, as defined by the XML Encryption Syntax and
495   Processing specification [XMLEnc]. The <EncryptedID> element contains the following elements:
496   <xenc:EncryptedData> [Required]
497            The encrypted content and associated encryption details, as defined by the XML Encryption
498            Syntax and Processing specification [XMLEnc]. The Type attribute SHOULD be present and, if
499            present, MUST contain a value of http://www.w3.org/2001/04/xmlenc#Element. The
500            encrypted content MUST contain an element that has a type of NameIDType or AssertionType,
501            or a type that is derived from BaseIDAbstractType, NameIDType, or AssertionType.

502   <xenc:EncryptedKey> [Zero or More]
503            Wrapped decryption keys, as defined by [XMLEnc]. Each wrapped key SHOULD include a
504            Recipient attribute that specifies the entity for whom the key has been encrypted. The value of
505            the Recipient attribute SHOULD be the URI identifier of a SAML system entity, as defined by
506            Section 8.3.6.

507   Encrypted identifiers are intended as a privacy protection mechanism when the plain-text value passes
508   through an intermediary. As such, the ciphertext MUST be unique to any given encryption operation. For
509   more on such issues, see [XMLEnc] Section 6.3.
510   Note that an entire assertion can be encrypted into this element and used as an identifier. In such a case,
511   the <Subject> element of the encrypted assertion supplies the "identifier" of the subject of the enclosing
512   assertion. Note also that if the identifying assertion is invalid, then so is the enclosing assertion.
513   The following schema fragment defines the <EncryptedID> element and its EncryptedElementType
514   complex type:
515       <complexType name="EncryptedElementType">
516          <sequence>
517              <element ref="xenc:EncryptedData"/>
518              <element ref="xenc:EncryptedKey" minOccurs="0" maxOccurs="unbounded"/>
519          </sequence>
520       </complexType>
521       <element name="EncryptedID" type="saml:EncryptedElementType"/>




 27   saml-core-2.0-os                                                                               15 March 2005
 28   Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 14 of 86


                                                                                                  AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 257 of 472


522   2.2.5 Element <Issuer>
523   The <Issuer> element, with complex type NameIDType, provides information about the issuer of a
524   SAML assertion or protocol message. The element requires the use of a string to carry the issuer's name,
525   but permits various pieces of descriptive data (see Section 2.2.2).
526   Overriding the usual rule for this element's type, if no Format value is provided with this element, then the
527   value urn:oasis:names:tc:SAML:2.0:nameid-format:entity is in effect (see Section 8.3.6).
528   The following schema fragment defines the <Issuer> element:
529        <element name="Issuer" type="saml:NameIDType"/>


530   2.3 Assertions
531   The following sections define the SAML constructs that either contain assertion information or provide a
532   means to refer to an existing assertion.


533   2.3.1 Element <AssertionIDRef>
534   The <AssertionIDRef> element makes a reference to a SAML assertion by its unique identifier. The
535   specific authority who issued the assertion or from whom the assertion can be obtained is not specified as
536   part of the reference. See Section 3.3.1 for a protocol element that uses such a reference to ask for the
537   corresponding assertion.
538   The following schema fragment defines the <AssertionIDRef> element:
539        <element name="AssertionIDRef" type="NCName"/>


540   2.3.2 Element <AssertionURIRef>
541   The <AssertionURIRef> element makes a reference to a SAML assertion by URI reference. The URI
542   reference MAY be used to retrieve the corresponding assertion in a manner specific to the URI reference.
543   See Section 3.7 of the Bindings specification [SAMLBind] for information on how this element is used in a
544   protocol binding to accomplish this.
545   The following schema fragment defines the <AssertionURIRef> element:
546        <element name="AssertionURIRef" type="anyURI"/>


547   2.3.3 Element <Assertion>
548   The <Assertion> element is of the AssertionType complex type. This type specifies the basic
549   information that is common to all assertions, including the following elements and attributes:
550   Version [Required]
551       The version of this assertion. The identifier for the version of SAML defined in this specification is
552       "2.0". SAML versioning is discussed in Section 4.
553   ID [Required]
554       The identifier for this assertion. It is of type xs:ID, and MUST follow the requirements specified in
555       Section 1.3.4 for identifier uniqueness.
556   IssueInstant [Required]
557       The time instant of issue in UTC, as described in Section 1.3.3.




 29   saml-core-2.0-os                                                                                  15 March 2005
 30   Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 15 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 258 of 472


558   <Issuer> [Required]
559       The SAML authority that is making the claim(s) in the assertion. The issuer SHOULD be unambiguous
560       to the intended relying parties.
561       This specification defines no particular relationship between the entity represented by this element
562       and the signer of the assertion (if any). Any such requirements imposed by a relying party that
563       consumes the assertion or by specific profiles are application-specific.
564   <ds:Signature> [Optional]
565       An XML Signature that protects the integrity of and authenticates the issuer of the assertion, as
566       described below and in Section 5.
567   <Subject> [Optional]
568       The subject of the statement(s) in the assertion.

569   <Conditions> [Optional]
570       Conditions that MUST be evaluated when assessing the validity of and/or when using the assertion.
571       See Section 2.5 for additional information on how to evaluate conditions.
572   <Advice> [Optional]
573       Additional information related to the assertion that assists processing in certain situations but which
574       MAY be ignored by applications that do not understand the advice or do not wish to make use of it.
575   Zero or more of the following statement elements:
576   <Statement>
577       A statement of a type defined in an extension schema. An xsi:type attribute MUST be used to
578       indicate the actual statement type.
579   <AuthnStatement>
580       An authentication statement.
581   <AuthzDecisionStatement>
582       An authorization decision statement.
583   <AttributeStatement>
584       An attribute statement.
585   An assertion with no statements MUST contain a <Subject> element. Such an assertion identifies a
586   principal in a manner which can be referenced or confirmed using SAML methods, but asserts no further
587   information associated with that principal.
588   Otherwise <Subject>, if present, identifies the subject of all of the statements in the assertion. If
589   <Subject> is omitted, then the statements in the assertion apply to a subject or subjects identified in an
590   application- or profile-specific manner. SAML itself defines no such statements, and an assertion without a
591   subject has no defined meaning in this specification.
592   Depending on the requirements of particular protocols or profiles, the issuer of a SAML assertion may
593   often need to be authenticated, and integrity protection may often be required. Authentication and
594   message integrity MAY be provided by mechanisms provided by a protocol binding in use during the
595   delivery of an assertion (see [SAMLBind]). The SAML assertion MAY be signed, which provides both
596   authentication of the issuer and integrity protection.
597   If such a signature is used, then the <ds:Signature> element MUST be present, and a relying party
598   MUST verify that the signature is valid (that is, that the assertion has not been tampered with) in
599   accordance with [XMLSig]. If it is invalid, then the relying party MUST NOT rely on the contents of the
600   assertion. If it is valid, then the relying party SHOULD evaluate the signature to determine the identity and
601   appropriateness of the issuer and may continue to process the assertion in accordance with this


 31   saml-core-2.0-os                                                                                 15 March 2005
 32   Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 16 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 259 of 472


602   specification and as it deems appropriate (for example, evaluating conditions, advice, following profile-
603   specific rules, and so on).
604   Note that whether signed or unsigned, the inclusion of multiple statements within a single assertion is
605   semantically equivalent to a set of assertions containing those statements individually (provided the
606   subject, conditions, etc. are also the same).
607   The following schema fragment defines the <Assertion> element and its AssertionType complex type:
608        <element name="Assertion" type="saml:AssertionType"/>
609        <complexType name="AssertionType">
610           <sequence>
611               <element ref="saml:Issuer"/>
612               <element ref="ds:Signature" minOccurs="0"/>
613               <element ref="saml:Subject" minOccurs="0"/>
614               <element ref="saml:Conditions" minOccurs="0"/>
615               <element ref="saml:Advice" minOccurs="0"/>
616               <choice minOccurs="0" maxOccurs="unbounded">
617                  <element ref="saml:Statement"/>
618                  <element ref="saml:AuthnStatement"/>
619                  <element ref="saml:AuthzDecisionStatement"/>
620                  <element ref="saml:AttributeStatement"/>
621               </choice>
622           </sequence>
623           <attribute name="Version" type="string" use="required"/>
624           <attribute name="ID" type="ID" use="required"/>
625           <attribute name="IssueInstant" type="dateTime" use="required"/>
626        </complexType>


627   2.3.4 Element <EncryptedAssertion>
628   The <EncryptedAssertion> element represents an assertion in encrypted fashion, as defined by the
629   XML Encryption Syntax and Processing specification [XMLEnc]. The <EncryptedAssertion> element
630   contains the following elements:
631   <xenc:EncryptedData> [Required]
632            The encrypted content and associated encryption details, as defined by the XML Encryption
633            Syntax and Processing specification [XMLEnc]. The Type attribute SHOULD be present and, if
634            present, MUST contain a value of http://www.w3.org/2001/04/xmlenc#Element. The
635            encrypted content MUST contain an element that has a type of or derived from AssertionType.

636   <xenc:EncryptedKey> [Zero or More]
637            Wrapped decryption keys, as defined by [XMLEnc]. Each wrapped key SHOULD include a
638            Recipient attribute that specifies the entity for whom the key has been encrypted. The value of
639            the Recipient attribute SHOULD be the URI identifier of a SAML system entity as defined by
640            Section 8.3.6.

641   Encrypted assertions are intended as a confidentiality protection mechanism when the plain-text value
642   passes through an intermediary.
643   The following schema fragment defines the <EncryptedAssertion> element:
644       <element name="EncryptedAssertion" type="saml:EncryptedElementType"/>


645   2.4 Subjects
646   This section defines the SAML constructs used to describe the subject of an assertion.




 33   saml-core-2.0-os                                                                                15 March 2005
 34   Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 17 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 260 of 472


647   2.4.1 Element <Subject>
648   The optional <Subject> element specifies the principal that is the subject of all of the (zero or more)
649   statements in the assertion. It contains an identifier, a series of one or more subject confirmations, or
650   both:
651   <BaseID>, <NameID>, or <EncryptedID> [Optional]
652       Identifies the subject.
653   <SubjectConfirmation> [Zero or More]
654       Information that allows the subject to be confirmed. If more than one subject confirmation is provided,
655       then satisfying any one of them is sufficient to confirm the subject for the purpose of applying the
656       assertion.
657   A <Subject> element can contain both an identifier and zero or more subject confirmations which a
658   relying party can verify when processing an assertion. If any one of the included subject confirmations are
659   verified, the relying party MAY treat the entity presenting the assertion as one that the asserting party has
660   associated with the principal identified in the name identifier and associated with the statements in the
661   assertion. This attesting entity and the actual subject may or may not be the same entity.
662   If there are no subject confirmations included, then any relationship between the presenter of the assertion
663   and the actual subject is unspecified.
664   A <Subject> element SHOULD NOT identify more than one principal.
665   The following schema fragment defines the <Subject> element and its SubjectType complex type:
666        <element name="Subject" type="saml:SubjectType"/>
667        <complexType name="SubjectType">
668           <choice>
669               <sequence>
670                  <choice>
671                      <element ref="saml:BaseID"/>
672                      <element ref="saml:NameID"/>
673                      <element ref="saml:EncryptedID"/>
674                  </choice>
675                  <element ref="saml:SubjectConfirmation" minOccurs="0"
676        maxOccurs="unbounded"/>
677               </sequence>
678               <element ref="saml:SubjectConfirmation" maxOccurs="unbounded"/>
679           </choice>
680        </complexType>


681   2.4.1.1 Element <SubjectConfirmation>
682   The <SubjectConfirmation> element provides the means for a relying party to verify the
683   correspondence of the subject of the assertion with the party with whom the relying party is
684   communicating. It contains the following attributes and elements:
685   Method [Required]
686       A URI reference that identifies a protocol or mechanism to be used to confirm the subject. URI
687       references identifying SAML-defined confirmation methods are currently defined in the SAML profiles
688       specification [SAMLProf]. Additional methods MAY be added by defining new URIs and profiles or by
689       private agreement.
690   <BaseID>, <NameID>, or <EncryptedID> [Optional]
691       Identifies the entity expected to satisfy the enclosing subject confirmation requirements.




 35   saml-core-2.0-os                                                                                 15 March 2005
 36   Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 18 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 261 of 472


692   <SubjectConfirmationData> [Optional]
693       Additional confirmation information to be used by a specific confirmation method. For example, typical
694       content of this element might be a <ds:KeyInfo> element as defined in the XML Signature Syntax
695       and Processing specification [XMLSig], which identifies a cryptographic key (See also Section
696       2.4.1.3). Particular confirmation methods MAY define a schema type to describe the elements,
697       attributes, or content that may appear in the <SubjectConfirmationData> element.
698   The following schema fragment defines the <SubjectConfirmation> element and its
699   SubjectConfirmationType complex type:
700        <element name="SubjectConfirmation" type="saml:SubjectConfirmationType"/>
701        <complexType name="SubjectConfirmationType">
702           <sequence>
703               <choice minOccurs="0">
704                  <element ref="saml:BaseID"/>
705                  <element ref="saml:NameID"/>
706                  <element ref="saml:EncryptedID"/>
707               </choice>
708               <element ref="saml:SubjectConfirmationData" minOccurs="0"/>
709           </sequence>
710           <attribute name="Method" type="anyURI" use="required"/>
711        </complexType>


712   2.4.1.2 Element <SubjectConfirmationData>
713   The <SubjectConfirmationData> element has the SubjectConfirmationDataType complex type. It
714   specifies additional data that allows the subject to be confirmed or constrains the circumstances under
715   which the act of subject confirmation can take place. Subject confirmation takes place when a relying
716   party seeks to verify the relationship between an entity presenting the assertion (that is, the attesting
717   entity) and the subject of the assertion's claims. It contains the following optional attributes that can apply
718   to any method:
719   NotBefore [Optional]
720       A time instant before which the subject cannot be confirmed. The time value is encoded in UTC, as
721       described in Section 1.3.3.
722   NotOnOrAfter [Optional]
723       A time instant at which the subject can no longer be confirmed. The time value is encoded in UTC, as
724       described in Section 1.3.3.
725   Recipient [Optional]
726       A URI specifying the entity or location to which an attesting entity can present the assertion. For
727       example, this attribute might indicate that the assertion must be delivered to a particular network
728       endpoint in order to prevent an intermediary from redirecting it someplace else.
729   InResponseTo [Optional]
730       The ID of a SAML protocol message in response to which an attesting entity can present the
731       assertion. For example, this attribute might be used to correlate the assertion to a SAML request that
732       resulted in its presentation.
733   Address [Optional]
734       The network address/location from which an attesting entity can present the assertion. For example,
735       this attribute might be used to bind the assertion to particular client addresses to prevent an attacker
736       from easily stealing and presenting the assertion from another location. IPv4 addresses SHOULD be
737       represented in the usual dotted-decimal format (e.g., "1.2.3.4"). IPv6 addresses SHOULD be
738       represented as defined by Section 2.2 of IETF RFC 3513 [RFC 3513] (e.g.,
739       "FEDC:BA98:7654:3210:FEDC:BA98:7654:3210").



 37   saml-core-2.0-os                                                                                   15 March 2005
 38   Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 19 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 262 of 472


740   Arbitrary attributes
741       This complex type uses an <xs:anyAttribute> extension point to allow arbitrary namespace-
742       qualified XML attributes to be added to <SubjectConfirmationData> constructs without the need
743       for an explicit schema extension. This allows additional fields to be added as needed to supply
744       additional confirmation-related information. SAML extensions MUST NOT add local (non-namespace-
745       qualified) XML attributes or XML attributes qualified by a SAML-defined namespace to the
746       SubjectConfirmationDataType complex type or a derivation of it; such attributes are reserved for
747       future maintenance and enhancement of SAML itself.
748   Arbitrary elements
749       This complex type uses an <xs:any> extension point to allow arbitrary XML elements to be added to
750       <SubjectConfirmationData> constructs without the need for an explicit schema extension. This
751       allows additional elements to be added as needed to supply additional confirmation-related
752       information.
753   Particular confirmation methods and profiles that make use of those methods MAY require the use of one
754   or more of the attributes defined within this complex type. For examples of how these attributes (and
755   subject confirmation in general) can be used, see the Profiles specification [SAMLProf].
756   Note that the time period specified by the optional NotBefore and NotOnOrAfter attributes, if present,
757   SHOULD fall within the overall assertion validity period as specified by the <Conditions> element's
758   NotBefore and NotOnOrAfter attributes. If both attributes are present, the value for NotBefore
759   MUST be less than (earlier than) the value for NotOnOrAfter.
760   The following schema fragment defines the <SubjectConfirmationData> element and its
761   SubjectConfirmationDataType complex type:
762        <element name="SubjectConfirmationData"
763        type="saml:SubjectConfirmationDataType"/>
764        <complexType name="SubjectConfirmationDataType" mixed="true">
765           <complexContent>
766               <restriction base="anyType">
767                  <sequence>
768                      <any namespace="##any" processContents="lax" minOccurs="0"
769        maxOccurs="unbounded"/>
770                  </sequence>
771                  <attribute name="NotBefore" type="dateTime" use="optional"/>
772                  <attribute name="NotOnOrAfter" type="dateTime" use="optional"/>
773                  <attribute name="Recipient" type="anyURI" use="optional"/>
774                  <attribute name="InResponseTo" type="NCName" use="optional"/>
775                  <attribute name="Address" type="string" use="optional"/>
776                  <anyAttribute namespace="##other" processContents="lax"/>
777               </restriction>
778           </complexContent>
779        </complexType>


780   2.4.1.3 Complex Type KeyInfoConfirmationDataType
781   The KeyInfoConfirmationDataType complex type constrains a <SubjectConfirmationData>
782   element to contain one or more <ds:KeyInfo> elements that identify cryptographic keys that are used in
783   some way to authenticate an attesting entity. The particular confirmation method MUST define the exact
784   mechanism by which the confirmation data can be used. The optional attributes defined by the
785   SubjectConfirmationDataType complex type MAY also appear.
786   This complex type, or a type derived from it, SHOULD be used by any confirmation method that defines its
787   confirmation data in terms of the <ds:KeyInfo> element.




 39   saml-core-2.0-os                                                                            15 March 2005
 40   Copyright © OASIS Open 2005. All Rights Reserved.                                            Page 20 of 86


                                                                                               AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 263 of 472


788   Note that in accordance with [XMLSig], each <ds:KeyInfo> element MUST identify a single
789   cryptographic key. Multiple keys MAY be identified with separate <ds:KeyInfo> elements, such as when
790   a principal uses different keys to confirm itself to different relying parties.
791   The following schema fragment defines the KeyInfoConfirmationDataType complex type:
792        <complexType name="KeyInfoConfirmationDataType" mixed="false">
793           <complexContent>
794               <restriction base="saml:SubjectConfirmationDataType">
795                  <sequence>
796                      <element ref="ds:KeyInfo" maxOccurs="unbounded"/>
797                  </sequence>
798               </restriction>
799           </complexContent>
800        </complexType>


801   2.4.1.4 Example of a Key-Confirmed <Subject>
802   To illustrate the way in which the various elements and types fit together, below is an example of a
803   <Subject> element containing a name identifier and a subject confirmation based on proof of
804   possession of a key. Note the use of the KeyInfoConfirmationDataType to identify the confirmation data
805   syntax as being a <ds:KeyInfo> element:
806        <Subject>
807           <NameID Format="urn:oasis:names:tc:SAML:1.1:nameid-format:emailAddress">
808           scott@example.org
809           </NameID>
810           <SubjectConfirmation Method="urn:oasis:names:tc:SAML:2.0:cm:holder-of-key">
811               <SubjectConfirmationData xsi:type="saml:KeyInfoConfirmationDataType">
812                  <ds:KeyInfo>
813                      <ds:KeyName>Scott's Key</ds:KeyName>
814                  </ds:KeyInfo>
815               </SubjectConfirmationData>
816           </SubjectConfirmation>
817        </Subject>


818   2.5 Conditions
819   This section defines the SAML constructs that place constraints on the acceptable use of SAML
820   assertions.


821   2.5.1 Element <Conditions>
822   The <Conditions> element MAY contain the following elements and attributes:
823   NotBefore [Optional]
824       Specifies the earliest time instant at which the assertion is valid. The time value is encoded in UTC, as
825       described in Section 1.3.3.
826   NotOnOrAfter [Optional]
827       Specifies the time instant at which the assertion has expired. The time value is encoded in UTC, as
828       described in Section 1.3.3.
829   <Condition> [Any Number]
830       A condition of a type defined in an extension schema. An xsi:type attribute MUST be used to
831       indicate the actual condition type.
832   <AudienceRestriction> [Any Number]
833       Specifies that the assertion is addressed to a particular audience.


 41   saml-core-2.0-os                                                                                15 March 2005
 42   Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 21 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 264 of 472


834   <OneTimeUse> [Optional]
835            Specifies that the assertion SHOULD be used immediately and MUST NOT be retained for future
836            use. Although the schema permits multiple occurrences, there MUST be at most one instance of
837            this element.

838   <ProxyRestriction> [Optional]
839       Specifies limitations that the asserting party imposes on relying parties that wish to subsequently act
840       as asserting parties themselves and issue assertions of their own on the basis of the information
841       contained in the original assertion. Although the schema permits multiple occurrences, there MUST
842       be at most one instance of this element.
843   Because the use of the xsi:type attribute would permit an assertion to contain more than one instance
844   of a SAML-defined subtype of ConditionsType (such as OneTimeUseType), the schema does not
845   explicitly limit the number of times particular conditions may be included. A particular type of condition
846   MAY define limits on such use, as shown above.
847   The following schema fragment defines the <Conditions> element and its ConditionsType complex
848   type:
849        <element name="Conditions" type="saml:ConditionsType"/>
850        <complexType name="ConditionsType">
851           <choice minOccurs="0" maxOccurs="unbounded">
852               <element ref="saml:Condition"/>
853               <element ref="saml:AudienceRestriction"/>
854               <element ref="saml:OneTimeUse"/>
855               <element ref="saml:ProxyRestriction"/>
856           </choice>
857           <attribute name="NotBefore" type="dateTime" use="optional"/>
858           <attribute name="NotOnOrAfter" type="dateTime" use="optional"/>
859        </complexType>


860   2.5.1.1 General Processing Rules
861   If an assertion contains a <Conditions> element, then the validity of the assertion is dependent on the
862   sub-elements and attributes provided, using the following rules in the order shown below.
863   Note that an assertion that has condition validity status Valid may nonetheless be untrustworthy or invalid
864   for reasons such as not being well-formed or schema-valid, not being issued by a trustworthy SAML
865   authority, or not being authenticated by a trustworthy means.
866   Also note that some conditions may not directly impact the validity of the containing assertion (they always
867   evaluate to Valid), but may restrict the behavior of relying parties with respect to the use of the assertion.
868   1. If no sub-elements or attributes are supplied in the <Conditions> element, then the assertion is
869      considered to be Valid with respect to condition processing.
870   2. If any sub-element or attribute of the <Conditions> element is determined to be invalid, then the
871      assertion is considered to be Invalid.
872   3. If any sub-element or attribute of the <Conditions> element cannot be evaluated, or if an element is
873      encountered that is not understood, then the validity of the assertion cannot be determined and is
874      considered to be Indeterminate.
875   4. If all sub-elements and attributes of the <Conditions> element are determined to be Valid, then the
876      assertion is considered to be Valid with respect to condition processing.
877   The first rule that applies terminates condition processing; thus a determination that an assertion is
878   Invalid takes precedence over that of Indeterminate.




 43   saml-core-2.0-os                                                                                 15 March 2005
 44   Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 22 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 265 of 472


879   An assertion that is determined to be Invalid or Indeterminate MUST be rejected by a relying party
880   (within whatever context or profile it was being processed), just as if the assertion were malformed or
881   otherwise unusable.

882   2.5.1.2 Attributes NotBefore and NotOnOrAfter
883   The NotBefore and NotOnOrAfter attributes specify time limits on the validity of the assertion within
884   the context of its profile(s) of use. They do not guarantee that the statements in the assertion will be
885   correct or accurate throughout the validity period.
886   The NotBefore attribute specifies the time instant at which the validity interval begins. The
887   NotOnOrAfter attribute specifies the time instant at which the validity interval has ended.
888   If the value for either NotBefore or NotOnOrAfter is omitted, then it is considered unspecified. If the
889   NotBefore attribute is unspecified (and if all other conditions that are supplied evaluate to Valid), then
890   the assertion is Valid with respect to conditions at any time before the time instant specified by the
891   NotOnOrAfter attribute. If the NotOnOrAfter attribute is unspecified (and if all other conditions that are
892   supplied evaluate to Valid), the assertion is Valid with respect to conditions from the time instant specified
893   by the NotBefore attribute with no expiry. If neither attribute is specified (and if any other conditions that
894   are supplied evaluate to Valid), the assertion is Valid with respect to conditions at any time.
895   If both attributes are present, the value for NotBefore MUST be less than (earlier than) the value for
896   NotOnOrAfter.

897   2.5.1.3 Element <Condition>
898   The <Condition> element serves as an extension point for new conditions. Its ConditionAbstractType
899   complex type is abstract and is thus usable only as the base of a derived type.
900   The following schema fragment defines the <Condition> element and its ConditionAbstractType
901   complex type:
902        <element name="Condition" type="saml:ConditionAbstractType"/>
903        <complexType name="ConditionAbstractType" abstract="true"/>


904   2.5.1.4 Elements <AudienceRestriction> and <Audience>
905   The <AudienceRestriction> element specifies that the assertion is addressed to one or more
906   specific audiences identified by <Audience> elements. Although a SAML relying party that is outside the
907   audiences specified is capable of drawing conclusions from an assertion, the SAML asserting party
908   explicitly makes no representation as to accuracy or trustworthiness to such a party. It contains the
909   following element:
910   <Audience>
911       A URI reference that identifies an intended audience. The URI reference MAY identify a document
912       that describes the terms and conditions of audience membership. It MAY also contain the unique
913       identifier URI from a SAML name identifier that describes a system entity (see Section 8.3.6).
914   The audience restriction condition evaluates to Valid if and only if the SAML relying party is a member of
915   one or more of the audiences specified.
916   The SAML asserting party cannot prevent a party to whom the assertion is disclosed from taking action on
917   the basis of the information provided. However, the <AudienceRestriction> element allows the
918   SAML asserting party to state explicitly that no warranty is provided to such a party in a machine- and
919   human-readable form. While there can be no guarantee that a court would uphold such a warranty
920   exclusion in every circumstance, the probability of upholding the warranty exclusion is considerably
921   improved.



 45   saml-core-2.0-os                                                                                 15 March 2005
 46   Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 23 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 266 of 472


922   Note that multiple <AudienceRestriction> elements MAY be included in a single assertion, and each
923   MUST be evaluated independently. The effect of this requirement and the preceding definition is that
924   within a given condition, the audiences form a disjunction (an "OR") while multiple conditions form a
925   conjunction (an "AND").
926   The following schema fragment defines the <AudienceRestriction> element and its
927   AudienceRestrictionType complex type:
928        <element name="AudienceRestriction"
929        type="saml:AudienceRestrictionType"/>
930        <complexType name="AudienceRestrictionType">
931           <complexContent>
932               <extension base="saml:ConditionAbstractType">
933                  <sequence>
934                      <element ref="saml:Audience" maxOccurs="unbounded"/>
935                  </sequence>
936               </extension>
937           </complexContent>
938        </complexType>
939        <element name="Audience" type="anyURI"/>


940   2.5.1.5 Element <OneTimeUse>
941   In general, relying parties may choose to retain assertions, or the information they contain in some other
942   form, for reuse. The <OneTimeUse> condition element allows an authority to indicate that the information
943   in the assertion is likely to change very soon and fresh information should be obtained for each use. An
944   example would be an assertion containing an <AuthzDecisionStatement> which was the result of a
945   policy which specified access control which was a function of the time of day.
946   If system clocks in a distributed environment could be precisely synchronized, then this requirement could
947   be met by careful use of the validity interval. However, since some clock skew between systems will
948   always be present and will be combined with possible transmission delays, there is no convenient way for
949   the issuer to appropriately limit the lifetime of an assertion without running a substantial risk that it will
950   already have expired before it arrives.
951   The <OneTimeUse> element indicates that the assertion SHOULD be used immediately by the relying
952   party and MUST NOT be retained for future use. Relying parties are always free to request a fresh
953   assertion for every use. However, implementations that choose to retain assertions for future use MUST
954   observe the <OneTimeUse> element. This condition is independent from the NotBefore and
955   NotOnOrAfter condition information.
956   To support the single use constraint, a relying party should maintain a cache of the assertions it has
957   processed containing such a condition. Whenever an assertion with this condition is processed, the cache
958   should be checked to ensure that the same assertion has not been previously received and processed by
959   the relying party.
960   A SAML authority MUST NOT include more than one <OneTimeUse> element within a <Conditions>
961   element of an assertion.
962   For the purposes of determining the validity of the <Conditions> element, the <OneTimeUse> is
963   considered to always be valid. That is, this condition does not affect validity but is a condition on use.
964   The following schema fragment defines the <OneTimeUse> element and its OneTimeUseType complex
965   type:
966        <element name="OneTimeUse" type="saml:OneTimeUseType"/>
967        <complexType name="OneTimeUseType">
968           <complexContent>
969               <extension base="saml:ConditionAbstractType"/>
970        </complexContent>
971        </complexType>




 47   saml-core-2.0-os                                                                                   15 March 2005
 48   Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 24 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 267 of 472


972    2.5.1.6 Element <ProxyRestriction>
973    Specifies limitations that the asserting party imposes on relying parties that in turn wish to act as asserting
974    parties and issue subsequent assertions of their own on the basis of the information contained in the
975    original assertion. A relying party acting as an asserting party MUST NOT issue an assertion that itself
976    violates the restrictions specified in this condition on the basis of an assertion containing such a condition.
977    The <ProxyRestriction> element contains the following elements and attributes:
978    Count [Optional]
979        Specifies the maximum number of indirections that the asserting party permits to exist between this
980        assertion and an assertion which has ultimately been issued on the basis of it.
981    <Audience> [Zero or More]
982        Specifies the set of audiences to whom the asserting party permits new assertions to be issued on
983        the basis of this assertion.
984    A Count value of zero indicates that a relying party MUST NOT issue an assertion to another relying party
985    on the basis of this assertion. If greater than zero, any assertions so issued MUST themselves contain a
986    <ProxyRestriction> element with a Count value of at most one less than this value.
987    If no <Audience> elements are specified, then no audience restrictions are imposed on the relying
988    parties to whom subsequent assertions can be issued. Otherwise, any assertions so issued MUST
989    themselves contain an <AudienceRestriction> element with at least one of the <Audience>
990    elements present in the previous <ProxyRestriction> element, and no <Audience> elements
991    present that were not in the previous <ProxyRestriction> element.
992    A SAML authority MUST NOT include more than one <ProxyRestriction> element within a
993    <Conditions> element of an assertion.
994    For the purposes of determining the validity of the <Conditions> element, the <ProxyRestriction>
995    condition is considered to always be valid. That is, this condition does not affect validity but is a condition
996    on use.
997    The following schema fragment defines the <ProxyRestriction> element and its
998    ProxyRestrictionType complex type:
 999        <element name="ProxyRestriction" type="saml:ProxyRestrictionType"/>
1000        <complexType name="ProxyRestrictionType">
1001           <complexContent>
1002               <extension base="saml:ConditionAbstractType">
1003                  <sequence>
1004                      <element ref="saml:Audience" minOccurs="0"
1005        maxOccurs="unbounded"/>
1006                  </sequence>
1007                  <attribute name="Count" type="nonNegativeInteger" use="optional"/>
1008               </extension>
1009           </complexContent>
1010        </complexType>


1011   2.6 Advice
1012   This section defines the SAML constructs that contain additional information about an assertion that an
1013   asserting party wishes to provide to a relying party.




 49    saml-core-2.0-os                                                                                   15 March 2005
 50    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 25 of 86


                                                                                                       AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 268 of 472


1014   2.6.1 Element <Advice>
1015   The <Advice> element contains any additional information that the SAML authority wishes to provide.
1016   This information MAY be ignored by applications without affecting either the semantics or the validity of
1017   the assertion.
1018   The <Advice> element contains a mixture of zero or more <Assertion>, <EncryptedAssertion>,
1019   <AssertionIDRef>, and <AssertionURIRef> elements, and namespace-qualified elements in
1020   other non-SAML namespaces.
1021   Following are some potential uses of the <Advice> element:
1022      • Include evidence supporting the assertion claims to be cited, either directly (through incorporating
1023        the claims) or indirectly (by reference to the supporting assertions).
1024      • State a proof of the assertion claims.
1025      • Specify the timing and distribution points for updates to the assertion.

1026   The following schema fragment defines the <Advice> element and its AdviceType complex type:
1027        <element name="Advice" type="saml:AdviceType"/>
1028        <complexType name="AdviceType">
1029           <choice minOccurs="0" maxOccurs="unbounded">
1030               <element ref="saml:AssertionIDRef"/>
1031               <element ref="saml:AssertionURIRef"/>
1032               <element ref="saml:Assertion"/>
1033               <element ref="saml:EncryptedAssertion"/>
1034               <any namespace="##other" processContents="lax"/>
1035           </choice>
1036        </complexType>


1037   2.7 Statements
1038   The following sections define the SAML constructs that contain statement information.


1039   2.7.1 Element <Statement>
1040   The <Statement> element is an extension point that allows other assertion-based applications to reuse
1041   the SAML assertion framework. SAML itself derives its core statements from this extension point. Its
1042   StatementAbstractType complex type is abstract and is thus usable only as the base of a derived type.
1043   The following schema fragment defines the <Statement> element and its StatementAbstractType
1044   complex type:
1045        <element name="Statement" type="saml:StatementAbstractType"/>
1046        <complexType name="StatementAbstractType" abstract="true"/>


1047   2.7.2 Element <AuthnStatement>
1048   The <AuthnStatement> element describes a statement by the SAML authority asserting that the
1049   assertion subject was authenticated by a particular means at a particular time. Assertions containing
1050   <AuthnStatement> elements MUST contain a <Subject> element.
1051   It is of type AuthnStatementType, which extends StatementAbstractType with the addition of the
1052   following elements and attributes:

1053            Note: The <AuthorityBinding> element and its corresponding type were removed
1054            from <AuthnStatement> for V2.0 of SAML.



 51    saml-core-2.0-os                                                                                15 March 2005
 52    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 26 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 269 of 472


1055   AuthnInstant [Required]
1056       Specifies the time at which the authentication took place. The time value is encoded in UTC, as
1057       described in Section 1.3.3.
1058   SessionIndex [Optional]
1059       Specifies the index of a particular session between the principal identified by the subject and the
1060       authenticating authority.
1061   SessionNotOnOrAfter [Optional]
1062       Specifies a time instant at which the session between the principal identified by the subject and the
1063       SAML authority issuing this statement MUST be considered ended. The time value is encoded in
1064       UTC, as described in Section 1.3.3. There is no required relationship between this attribute and a
1065       NotOnOrAfter condition attribute that may be present in the assertion.
1066   <SubjectLocality> [Optional]
1067       Specifies the DNS domain name and IP address for the system from which the assertion subject was
1068       apparently authenticated.
1069   <AuthnContext> [Required]
1070       The context used by the authenticating authority up to and including the authentication event that
1071       yielded this statement. Contains an authentication context class reference, an authentication context
1072       declaration or declaration reference, or both. See the Authentication Context specification
1073       [SAMLAuthnCxt] for a full description of authentication context information.

1074   In general, any string value MAY be used as a SessionIndex value. However, when privacy is a
1075   consideration, care must be taken to ensure that the SessionIndex value does not invalidate other
1076   privacy mechanisms. Accordingly, the value SHOULD NOT be usable to correlate activity by a principal
1077   across different session participants. Two solutions that achieve this goal are provided below and are
1078   RECOMMENDED:
1079   •   Use small positive integers (or reoccurring constants in a list) for the SessionIndex. The SAML
1080       authority SHOULD choose the range of values such that the cardinality of any one integer will be
1081       sufficiently high to prevent a particular principal's actions from being correlated across multiple session
1082       participants. The SAML authority SHOULD choose values for SessionIndex randomly from within
1083       this range (except when required to ensure unique values for subsequent statements given to the
1084       same session participant but as part of a distinct session).
1085   •   Use the enclosing assertion's ID value in the SessionIndex.
1086   The following schema fragment defines the <AuthnStatement> element and its AuthnStatementType
1087   complex type:
1088        <element name="AuthnStatement" type="saml:AuthnStatementType"/>
1089        <complexType name="AuthnStatementType">
1090           <complexContent>
1091               <extension base="saml:StatementAbstractType">
1092                  <sequence>
1093                      <element ref="saml:SubjectLocality" minOccurs="0"/>
1094                      <element ref="saml:AuthnContext"/>
1095                  </sequence>
1096                  <attribute name="AuthnInstant" type="dateTime" use="required"/>
1097                  <attribute name="SessionIndex" type="string" use="optional"/>
1098                  <attribute name="SessionNotOnOrAfter" type="dateTime"
1099        use="optional"/>
1100               </extension>
1101           </complexContent>
1102        </complexType>




 53    saml-core-2.0-os                                                                                   15 March 2005
 54    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 27 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 270 of 472


1103   2.7.2.1 Element <SubjectLocality>
1104   The <SubjectLocality> element specifies the DNS domain name and IP address for the system from
1105   which the assertion subject was authenticated. It has the following attributes:
1106   Address [Optional]
1107       The network address of the system from which the principal identified by the subject was
1108       authenticated. IPv4 addresses SHOULD be represented in dotted-decimal format (e.g., "1.2.3.4").
1109       IPv6 addresses SHOULD be represented as defined by Section 2.2 of IETF RFC 3513 [RFC 3513]
1110       (e.g., "FEDC:BA98:7654:3210:FEDC:BA98:7654:3210").
1111   DNSName [Optional]
1112       The DNS name of the system from which the principal identified by the subject was authenticated.
1113   This element is entirely advisory, since both of these fields are quite easily “spoofed,” but may be useful
1114   information in some applications.
1115   The following schema fragment defines the <SubjectLocality> element and its SubjectLocalityType
1116   complex type:
1117        <element name="SubjectLocality" type="saml:SubjectLocalityType"/>
1118        <complexType name="SubjectLocalityType">
1119           <attribute name="Address" type="string" use="optional"/>
1120           <attribute name="DNSName" type="string" use="optional"/>
1121        </complexType>


1122   2.7.2.2 Element <AuthnContext>
1123   The <AuthnContext> element specifies the context of an authentication event. The element can contain
1124   an authentication context class reference, an authentication context declaration or declaration reference,
1125   or both. Its complex AuthnContextType has the following elements:
1126   <AuthnContextClassRef> [Optional]
1127       A URI reference identifying an authentication context class that describes the authentication context
1128       declaration that follows.
1129   <AuthnContextDecl> or <AuthnContextDeclRef> [Optional]
1130       Either an authentication context declaration provided by value, or a URI reference that identifies such
1131       a declaration. The URI reference MAY directly resolve into an XML document containing the
1132       referenced declaration.
1133   <AuthenticatingAuthority> [Zero or More]
1134       Zero or more unique identifiers of authentication authorities that were involved in the authentication of
1135       the principal (not including the assertion issuer, who is presumed to have been involved without being
1136       explicitly named here).
1137   See the Authentication Context specification [SAMLAuthnCxt] for a full description of authentication
1138   context information.
1139   The following schema fragment defines the <AuthnContext> element and its AuthnContextType
1140   complex type:
1141        <element name="AuthnContext" type="saml:AuthnContextType"/>
1142        <complexType name="AuthnContextType">
1143           <sequence>
1144               <choice>
1145                  <sequence>
1146                      <element ref="saml:AuthnContextClassRef"/>
1147                      <choice minOccurs="0">



 55    saml-core-2.0-os                                                                                 15 March 2005
 56    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 28 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 271 of 472


1148                         <element ref="saml:AuthnContextDecl"/>
1149                         <element ref="saml:AuthnContextDeclRef"/>
1150                      </choice>
1151                  </sequence>
1152                  <choice>
1153                      <element ref="saml:AuthnContextDecl"/>
1154                      <element ref="saml:AuthnContextDeclRef"/>
1155                  </choice>
1156               </choice>
1157               <element ref="saml:AuthenticatingAuthority" minOccurs="0"
1158        maxOccurs="unbounded"/>
1159           </sequence>
1160        </complexType>
1161        <element name="AuthnContextClassRef" type="anyURI"/>
1162        <element name="AuthnContextDeclRef" type="anyURI"/>
1163        <element name="AuthnContextDecl" type="anyType"/>
1164        <element name="AuthenticatingAuthority" type="anyURI"/>


1165   2.7.3 Element <AttributeStatement>
1166   The <AttributeStatement> element describes a statement by the SAML authority asserting that the
1167   assertion subject is associated with the specified attributes. Assertions containing
1168   <AttributeStatement> elements MUST contain a <Subject> element.
1169   It is of type AttributeStatementType, which extends StatementAbstractType with the addition of the
1170   following elements:
1171   <Attribute> or <EncryptedAttribute> [One or More]
1172       The <Attribute> element specifies an attribute of the assertion subject. An encrypted SAML
1173       attribute may be included with the <EncryptedAttribute> element.
1174   The following schema fragment defines the <AttributeStatement> element and its
1175   AttributeStatementType complex type:
1176        <element name="AttributeStatement" type="saml:AttributeStatementType"/>
1177        <complexType name="AttributeStatementType">
1178           <complexContent>
1179               <extension base="saml:StatementAbstractType">
1180                  <choice maxOccurs="unbounded">
1181                      <element ref="saml:Attribute"/>
1182                      <element ref="saml:EncryptedAttribute"/>
1183                  </choice>
1184               </extension>
1185           </complexContent>
1186        </complexType>


1187   2.7.3.1 Element <Attribute>
1188   The <Attribute> element identifies an attribute by name and optionally includes its value(s). It has the
1189   AttributeType complex type. It is used within an attribute statement to express particular attributes and
1190   values associated with an assertion subject, as described in the previous section. It is also used in an
1191   attribute query to request that the values of specific SAML attributes be returned (see Section 3.3.2.3 for
1192   more information). The <Attribute> element contains the following XML attributes:
1193   Name [Required]
1194       The name of the attribute.
1195   NameFormat [Optional]
1196       A URI reference representing the classification of the attribute name for purposes of interpreting the



 57    saml-core-2.0-os                                                                                15 March 2005
 58    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 29 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 272 of 472


1197       name. See Section 8.2 for some URI references that MAY be used as the value of the NameFormat
1198       attribute and their associated descriptions and processing rules. If no NameFormat value is provided,
1199       the identifier urn:oasis:names:tc:SAML:2.0:attrname-format:unspecified (see Section
1200       8.2.1) is in effect.
1201   FriendlyName [Optional]
1202       A string that provides a more human-readable form of the attribute's name, which may be useful in
1203       cases in which the actual Name is complex or opaque, such as an OID or a UUID. This attribute's
1204       value MUST NOT be used as a basis for formally identifying SAML attributes.
1205   Arbitrary attributes
1206       This complex type uses an <xs:anyAttribute> extension point to allow arbitrary XML attributes to
1207       be added to <Attribute> constructs without the need for an explicit schema extension. This allows
1208       additional fields to be added as needed to supply additional parameters to be used, for example, in an
1209       attribute query. SAML extensions MUST NOT add local (non-namespace-qualified) XML attributes or
1210       XML attributes qualified by a SAML-defined namespace to the AttributeType complex type or a
1211       derivation of it; such attributes are reserved for future maintenance and enhancement of SAML itself.
1212   <AttributeValue> [Any Number]
1213            Contains a value of the attribute. If an attribute contains more than one discrete value, it is
1214            RECOMMENDED that each value appear in its own <AttributeValue> element. If more than
1215            one <AttributeValue> element is supplied for an attribute, and any of the elements have a
1216            datatype assigned through xsi:type, then all of the <AttributeValue> elements must have
1217            the identical datatype assigned.

1218   The meaning of an <Attribute> element that contains no <AttributeValue> elements depends on
1219   its context. Within an <AttributeStatement>, if the SAML attribute exists but has no values, then the
1220   <AttributeValue> element MUST be omitted. Within a <samlp:AttributeQuery>, the absence of
1221   values indicates that the requester is interested in any or all of the named attribute's values (see also
1222   Section 3.3.2.3).
1223   Any other uses of the <Attribute> element by profiles or other specifications MUST define the
1224   semantics of specifying or omitting <AttributeValue> elements.
1225   The following schema fragment defines the <Attribute> element and its AttributeType complex type:
1226        <element name="Attribute" type="saml:AttributeType"/>
1227        <complexType name="AttributeType">
1228           <sequence>
1229               <element ref="saml:AttributeValue" minOccurs="0" maxOccurs="unbounded"/>
1230           </sequence>
1231           <attribute name="Name" type="string" use="required"/>
1232           <attribute name="NameFormat" type="anyURI" use="optional"/>
1233           <attribute name="FriendlyName" type="string" use="optional"/>
1234           <anyAttribute namespace="##other" processContents="lax"/>
1235        </complexType>


1236   2.7.3.1.1 Element <AttributeValue>
1237   The <AttributeValue> element supplies the value of a specified SAML attribute. It is of the
1238   xs:anyType type, which allows any well-formed XML to appear as the content of the element.
1239   If the data content of an <AttributeValue> element is of an XML Schema simple type (such as
1240   xs:integer or xs:string), the datatype MAY be declared explicitly by means of an xsi:type declaration
1241   in the <AttributeValue> element. If the attribute value contains structured data, the necessary data
1242   elements MAY be defined in an extension schema.




 59    saml-core-2.0-os                                                                              15 March 2005
 60    Copyright © OASIS Open 2005. All Rights Reserved.                                              Page 30 of 86


                                                                                                 AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 273 of 472


1243            Note: Specifying a datatype other than an XML Schema simple type on
1244            <AttributeValue> using xsi:type will require the presence of the extension schema
1245            that defines the datatype in order for schema processing to proceed.

1246   If a SAML attribute includes an empty value, such as the empty string, the corresponding
1247   <AttributeValue> element MUST be empty (generally this is serialized as <AttributeValue/>).
1248   This overrides the requirement in Section 1.3.1 that string values in SAML content contain at least one
1249   non-whitespace character.
1250   If a SAML attribute includes a "null" value, the corresponding <AttributeValue> element MUST be
1251   empty and MUST contain the reserved xsi:nil XML attribute with a value of "true" or "1".
1252   The following schema fragment defines the <AttributeValue> element:
1253        <element name="AttributeValue" type="anyType" nillable="true"/>


1254   2.7.3.2 Element <EncryptedAttribute>
1255   The <EncryptedAttribute> element represents a SAML attribute in encrypted fashion, as defined by
1256   the XML Encryption Syntax and Processing specification [XMLEnc]. The <EncryptedAttribute>
1257   element contains the following elements:
1258   <xenc:EncryptedData> [Required]
1259            The encrypted content and associated encryption details, as defined by the XML Encryption
1260            Syntax and Processing specification [XMLEnc]. The Type attribute SHOULD be present and, if
1261            present, MUST contain a value of http://www.w3.org/2001/04/xmlenc#Element. The
1262            encrypted content MUST contain an element that has a type of or derived from AttributeType.

1263   <xenc:EncryptedKey> [Zero or More]
1264            Wrapped decryption keys, as defined by [XMLEnc]. Each wrapped key SHOULD include a
1265            Recipient attribute that specifies the entity for whom the key has been encrypted. The value of
1266            the Recipient attribute SHOULD be the URI identifier of a system entity with a SAML name
1267            identifier, as defined by Section 8.3.6.

1268   Encrypted attributes are intended as a confidentiality protection when the plain-text value passes through
1269   an intermediary.
1270   The following schema fragment defines the <EncryptedAttribute> element:
1271       <element name="EncryptedAttribute" type="saml:EncryptedElementType"/>


1272   2.7.4 Element <AuthzDecisionStatement>
1273            Note: The <AuthzDecisionStatement> feature has been frozen as of SAML V2.0,
1274            with no future enhancements planned. Users who require additional functionality may
1275            want to consider the eXtensible Access Control Markup Language [XACML], which offers
1276            enhanced authorization decision features.

1277   The <AuthzDecisionStatement> element describes a statement by the SAML authority asserting that
1278   a request for access by the assertion subject to the specified resource has resulted in the specified
1279   authorization decision on the basis of some optionally specified evidence. Assertions containing
1280   <AuthzDecisionStatement> elements MUST contain a <Subject> element.
1281   The resource is identified by means of a URI reference. In order for the assertion to be interpreted
1282   correctly and securely, the SAML authority and SAML relying party MUST interpret each URI reference in
1283   a consistent manner. Failure to achieve a consistent URI reference interpretation can result in different




 61    saml-core-2.0-os                                                                               15 March 2005
 62    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 31 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 274 of 472


1284   authorization decisions depending on the encoding of the resource URI reference. Rules for normalizing
1285   URI references are to be found in IETF RFC 2396 [RFC 2396] Section 6:
1286            In general, the rules for equivalence and definition of a normal form, if any, are scheme
1287            dependent. When a scheme uses elements of the common syntax, it will also use the common
1288            syntax equivalence rules, namely that the scheme and hostname are case insensitive and a URL
1289            with an explicit ":port", where the port is the default for the scheme, is equivalent to one where
1290            the port is elided.
1291   To avoid ambiguity resulting from variations in URI encoding, SAML system entities SHOULD employ the
1292   URI normalized form wherever possible as follows:
1293      • SAML authorities SHOULD encode all resource URI references in normalized form.
1294      • Relying parties SHOULD convert resource URI references to normalized form prior to processing.

1295   Inconsistent URI reference interpretation can also result from differences between the URI reference
1296   syntax and the semantics of an underlying file system. Particular care is required if URI references are
1297   employed to specify an access control policy language. The following security conditions SHOULD be
1298   satisfied by the system which employs SAML assertions:
1299      • Parts of the URI reference syntax are case sensitive. If the underlying file system is case insensitive,
1300        a requester SHOULD NOT be able to gain access to a denied resource by changing the case of a
1301        part of the resource URI reference.
1302      • Many file systems support mechanisms such as logical paths and symbolic links, which allow users
1303        to establish logical equivalences between file system entries. A requester SHOULD NOT be able to
1304        gain access to a denied resource by creating such an equivalence.

1305   The <AuthzDecisionStatement> element is of type AuthzDecisionStatementType, which extends
1306   StatementAbstractType with the addition of the following elements and attributes:
1307   Resource [Required]
1308       A URI reference identifying the resource to which access authorization is sought. This attribute MAY
1309       have the value of the empty URI reference (""), and the meaning is defined to be "the start of the
1310       current document", as specified by IETF RFC 2396 [RFC 2396] Section 4.2.
1311   Decision [Required]
1312       The decision rendered by the SAML authority with respect to the specified resource. The value is of
1313       the DecisionType simple type.
1314   <Action> [One or more]
1315       The set of actions authorized to be performed on the specified resource.
1316   <Evidence> [Optional]
1317       A set of assertions that the SAML authority relied on in making the decision.
1318   The following schema fragment defines the <AuthzDecisionStatement> element and its
1319   AuthzDecisionStatementType complex type:
1320        <element name="AuthzDecisionStatement"
1321        type="saml:AuthzDecisionStatementType"/>
1322        <complexType name="AuthzDecisionStatementType">
1323           <complexContent>
1324               <extension base="saml:StatementAbstractType">
1325                  <sequence>
1326                      <element ref="saml:Action" maxOccurs="unbounded"/>
1327                      <element ref="saml:Evidence" minOccurs="0"/>
1328                  </sequence>
1329                  <attribute name="Resource" type="anyURI" use="required"/>
1330                  <attribute name="Decision" type="saml:DecisionType" use="required"/>



 63    saml-core-2.0-os                                                                                          15 March 2005
 64    Copyright © OASIS Open 2005. All Rights Reserved.                                                          Page 32 of 86


                                                                                                              AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 275 of 472


1331               </extension>
1332           </complexContent>
1333        </complexType>


1334   2.7.4.1 Simple Type DecisionType
1335   The DecisionType simple type defines the possible values to be reported as the status of an
1336   authorization decision statement.
1337   Permit
1338       The specified action is permitted.
1339   Deny
1340       The specified action is denied.
1341   Indeterminate
1342       The SAML authority cannot determine whether the specified action is permitted or denied.
1343   The Indeterminate decision value is used in situations where the SAML authority requires the ability to
1344   provide an affirmative statement but where it is not able to issue a decision. Additional information as to
1345   the reason for the refusal or inability to provide a decision MAY be returned as <StatusDetail>
1346   elements in the enclosing <Response>.
1347   The following schema fragment defines the DecisionType simple type:
1348        <simpleType name="DecisionType">
1349           <restriction base="string">
1350               <enumeration value="Permit"/>
1351               <enumeration value="Deny"/>
1352               <enumeration value="Indeterminate"/>
1353           </restriction>
1354        </simpleType>


1355   2.7.4.2 Element <Action>
1356   The <Action> element specifies an action on the specified resource for which permission is sought. Its
1357   string-data content provides the label for an action sought to be performed on the specified resource, and
1358   it has the following attribute:
1359   Namespace [Optional]
1360       A URI reference representing the namespace in which the name of the specified action is to be
1361       interpreted. If this element is absent, the namespace
1362       urn:oasis:names:tc:SAML:1.0:action:rwedc-negation specified in Section 8.1.2 is in
1363       effect.
1364   The following schema fragment defines the <Action> element and its ActionType complex type:
1365        <element name="Action" type="saml:ActionType"/>
1366        <complexType name="ActionType">
1367           <simpleContent>
1368               <extension base="string">
1369                  <attribute name="Namespace" type="anyURI" use="required"/>
1370               </extension>
1371           </simpleContent>
1372        </complexType>




 65    saml-core-2.0-os                                                                               15 March 2005
 66    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 33 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 276 of 472


1373   2.7.4.3 Element <Evidence>
1374   The <Evidence> element contains one or more assertions or assertion references that the SAML
1375   authority relied on in issuing the authorization decision. It has the EvidenceType complex type. It contains
1376   a mixture of one or more of the following elements:
1377   <AssertionIDRef> [Any number]
1378       Specifies an assertion by reference to the value of the assertion’s ID attribute.
1379   <AssertionURIRef> [Any number]
1380       Specifies an assertion by means of a URI reference.
1381   <Assertion> [Any number]
1382       Specifies an assertion by value.
1383   <EncryptedAssertion> [Any number]
1384       Specifies an encrypted assertion by value.
1385   Providing an assertion as evidence MAY affect the reliance agreement between the SAML relying party
1386   and the SAML authority making the authorization decision. For example, in the case that the SAML relying
1387   party presented an assertion to the SAML authority in a request, the SAML authority MAY use that
1388   assertion as evidence in making its authorization decision without endorsing the <Evidence> element’s
1389   assertion as valid either to the relying party or any other third party.
1390   The following schema fragment defines the <Evidence> element and its EvidenceType complex type:
1391        <element name="Evidence" type="saml:EvidenceType"/>
1392        <complexType name="EvidenceType">
1393           <choice maxOccurs="unbounded">
1394               <element ref="saml:AssertionIDRef"/>
1395               <element ref="saml:AssertionURIRef"/>
1396               <element ref="saml:Assertion"/>
1397               <element ref="saml:EncryptedAssertion"/>
1398           </choice>
1399        </complexType>




 67    saml-core-2.0-os                                                                               15 March 2005
 68    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 34 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 277 of 472



1400   3 SAML Protocols
1401   SAML protocol messages can be generated and exchanged using a variety of protocols. The SAML
1402   bindings specification [SAMLBind] describes specific means of transporting protocol messages using
1403   existing widely deployed transport protocols. The SAML profile specification [SAMLProf] describes a
1404   number of applications of the protocols defined in this section together with additional processing rules,
1405   restrictions, and requirements that facilitate interoperability.
1406   Specific SAML request and response messages derive from common types. The requester sends an
1407   element derived from RequestAbstractType to a SAML responder, and the responder generates an
1408   element adhering to or deriving from StatusResponseType, as shown in Figure 1.
1409


                          RequestAbstractType                                StatusResponseType
                                                       Process Request



1411                                      Figure 1: SAML Request-Response Protocol
1412   In certain cases, when permitted by profiles, a SAML response MAY be generated and sent without the
1413   responder having received a corresponding request.
1414   The protocols defined by SAML achieve the following actions:
1415      • Returning one or more requested assertions. This can occur in response to either a direct request
1416        for specific assertions or a query for assertions that meet particular criteria.
1417      • Performing authentication on request and returning the corresponding assertion
1418      • Registering a name identifier or terminating a name registration on request
1419      • Retrieving a protocol message that has been requested by means of an artifact
1420      • Performing a near-simultaneous logout of a collection of related sessions (“single logout”) on
1421        request
1422      • Providing a name identifier mapping on request

1423   Throughout this section, text descriptions of elements and types in the SAML protocol namespace are not
1424   shown with the conventional namespace prefix samlp:. For clarity, text descriptions of elements and
1425   types in the SAML assertion namespace are indicated with the conventional namespace prefix saml:.


1426   3.1 Schema Header and Namespace Declarations
1427   The following schema fragment defines the XML namespaces and other header information for the
1428   protocol schema:
1429        <schema
1430            targetNamespace="urn:oasis:names:tc:SAML:2.0:protocol"
1431            xmlns="http://www.w3.org/2001/XMLSchema"
1432            xmlns:samlp="urn:oasis:names:tc:SAML:2.0:protocol"
1433            xmlns:saml="urn:oasis:names:tc:SAML:2.0:assertion"
1434            xmlns:ds="http://www.w3.org/2000/09/xmldsig#"
1435            elementFormDefault="unqualified"
1436            attributeFormDefault="unqualified"
1437            blockDefault="substitution"
1438            version="2.0">



 69    saml-core-2.0-os                                                                                 15 March 2005
 70    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 35 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 278 of 472


1439            <import namespace="urn:oasis:names:tc:SAML:2.0:assertion"
1440                schemaLocation="saml-schema-assertion-2.0.xsd"/>
1441            <import namespace="http://www.w3.org/2000/09/xmldsig#"
1442                schemaLocation="http://www.w3.org/TR/2002/REC-xmldsig-core-
1443        20020212/xmldsig-core-schema.xsd"/>
1444            <annotation>
1445                <documentation>
1446                    Document identifier: saml-schema-protocol-2.0
1447                    Location: http://docs.oasis-open.org/security/saml/v2.0/
1448                    Revision history:
1449                    V1.0 (November, 2002):
1450                      Initial Standard Schema.
1451                    V1.1 (September, 2003):
1452                      Updates within the same V1.0 namespace.
1453                    V2.0 (March, 2005):
1454                      New protocol schema based in a SAML V2.0 namespace.
1455             </documentation>
1456            </annotation>
1457        …
1458        </schema>


1459   3.2 Requests and Responses
1460   The following sections define the SAML constructs and basic requirements that underlie all of the request
1461   and response messages used in SAML protocols.


1462   3.2.1 Complex Type RequestAbstractType
1463   All SAML requests are of types that are derived from the abstract RequestAbstractType complex type.
1464   This type defines common attributes and elements that are associated with all SAML requests:

1465            Note: The <RespondWith> element has been removed from RequestAbstractType
1466            for V2.0 of SAML.

1467   ID [Required]
1468       An identifier for the request. It is of type xs:ID and MUST follow the requirements specified in Section
1469       1.3.4 for identifier uniqueness. The values of the ID attribute in a request and the InResponseTo
1470       attribute in the corresponding response MUST match.
1471   Version [Required]
1472       The version of this request. The identifier for the version of SAML defined in this specification is "2.0".
1473       SAML versioning is discussed in Section 4.
1474   IssueInstant [Required]
1475       The time instant of issue of the request. The time value is encoded in UTC, as described in Section
1476       1.3.3.
1477   Destination [Optional]
1478       A URI reference indicating the address to which this request has been sent. This is useful to prevent
1479       malicious forwarding of requests to unintended recipients, a protection that is required by some
1480       protocol bindings. If it is present, the actual recipient MUST check that the URI reference identifies the
1481       location at which the message was received. If it does not, the request MUST be discarded. Some
1482       protocol bindings may require the use of this attribute (see [SAMLBind]).
1483   Consent [Optional]
1484       Indicates whether or not (and under what conditions) consent has been obtained from a principal in
1485       the sending of this request. See Section 8.4 for some URI references that MAY be used as the value



 71    saml-core-2.0-os                                                                                   15 March 2005
 72    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 36 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 279 of 472


1486       of the Consent attribute and their associated descriptions. If no Consent value is provided, the
1487       identifier urn:oasis:names:tc:SAML:2.0:consent:unspecified (see Section 8.4.1) is in
1488       effect.
1489   <saml:Issuer> [Optional]
1490       Identifies the entity that generated the request message. (For more information on this element, see
1491       Section 2.2.5.)
1492   <ds:Signature> [Optional]
1493       An XML Signature that authenticates the requester and provides message integrity, as described
1494       below and in Section 5.
1495   <Extensions> [Optional]
1496       This extension point contains optional protocol message extension elements that are agreed on
1497       between the communicating parties. No extension schema is required in order to make use of this
1498       extension point, and even if one is provided, the lax validation setting does not impose a requirement
1499       for the extension to be valid. SAML extension elements MUST be namespace-qualified in a non-
1500       SAML-defined namespace.
1501   Depending on the requirements of particular protocols or profiles, a SAML requester may often need to
1502   authenticate itself, and message integrity may often be required. Authentication and message integrity
1503   MAY be provided by mechanisms provided by the protocol binding (see [SAMLBind]). The SAML request
1504   MAY be signed, which provides both authentication of the requester and message integrity.
1505   If such a signature is used, then the <ds:Signature> element MUST be present, and the SAML
1506   responder MUST verify that the signature is valid (that is, that the message has not been tampered with)
1507   in accordance with [XMLSig]. If it is invalid, then the responder MUST NOT rely on the contents of the
1508   request and SHOULD respond with an error. If it is valid, then the responder SHOULD evaluate the
1509   signature to determine the identity and appropriateness of the signer and may continue to process the
1510   request or respond with an error (if the request is invalid for some other reason).
1511   If a Consent attribute is included and the value indicates that some form of principal consent has been
1512   obtained, then the request SHOULD be signed.
1513   If a SAML responder deems a request to be invalid according to SAML syntax or processing rules, then if
1514   it responds, it MUST return a SAML response message with a <StatusCode> element with the value
1515   urn:oasis:names:tc:SAML:2.0:status:Requester. In some cases, for example during a
1516   suspected denial-of-service attack, not responding at all may be warranted.
1517   The following schema fragment defines the RequestAbstractType complex type:
1518        <complexType name="RequestAbstractType" abstract="true">
1519           <sequence>
1520               <element ref="saml:Issuer" minOccurs="0"/>
1521               <element ref="ds:Signature" minOccurs="0"/>
1522               <element ref="samlp:Extensions" minOccurs="0"/>
1523           </sequence>
1524           <attribute name="ID" type="ID" use="required"/>
1525           <attribute name="Version" type="string" use="required"/>
1526           <attribute name="IssueInstant" type="dateTime" use="required"/>
1527           <attribute name="Destination" type="anyURI" use="optional"/>
1528           <attribute name="Consent" type="anyURI" use="optional"/>
1529        </complexType>
1530        <element name="Extensions" type="samlp:ExtensionsType"/>
1531        <complexType name="ExtensionsType">
1532           <sequence>
1533               <any namespace="##other" processContents="lax" maxOccurs="unbounded"/>
1534           </sequence>
1535        </complexType>




 73    saml-core-2.0-os                                                                               15 March 2005
 74    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 37 of 86


                                                                                                  AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 280 of 472


1536   3.2.2 Complex Type StatusResponseType
1537   All SAML responses are of types that are derived from the StatusResponseType complex type. This type
1538   defines common attributes and elements that are associated with all SAML responses:
1539   ID [Required]
1540       An identifier for the response. It is of type xs:ID, and MUST follow the requirements specified in
1541       Section 1.3.4 for identifier uniqueness.
1542   InResponseTo [Optional]
1543       A reference to the identifier of the request to which the response corresponds, if any. If the response
1544       is not generated in response to a request, or if the ID attribute value of a request cannot be
1545       determined (for example, the request is malformed), then this attribute MUST NOT be present.
1546       Otherwise, it MUST be present and its value MUST match the value of the corresponding request's
1547       ID attribute.
1548   Version [Required]
1549       The version of this response. The identifier for the version of SAML defined in this specification is
1550       "2.0". SAML versioning is discussed in Section 4.
1551   IssueInstant [Required]
1552       The time instant of issue of the response. The time value is encoded in UTC, as described in Section
1553       1.3.3.
1554   Destination [Optional]
1555       A URI reference indicating the address to which this response has been sent. This is useful to prevent
1556       malicious forwarding of responses to unintended recipients, a protection that is required by some
1557       protocol bindings. If it is present, the actual recipient MUST check that the URI reference identifies the
1558       location at which the message was received. If it does not, the response MUST be discarded. Some
1559       protocol bindings may require the use of this attribute (see [SAMLBind]).
1560   Consent [Optional]
1561       Indicates whether or not (and under what conditions) consent has been obtained from a principal in
1562       the sending of this response. See Section 8.4 for some URI references that MAY be used as the value
1563       of the Consent attribute and their associated descriptions. If no Consent value is provided, the
1564       identifier urn:oasis:names:tc:SAML:2.0:consent:unspecified (see Section 8.4.1) is in
1565       effect.
1566   <saml:Issuer> [Optional]
1567       Identifies the entity that generated the response message. (For more information on this element, see
1568       Section 2.2.5.)
1569   <ds:Signature> [Optional]
1570       An XML Signature that authenticates the responder and provides message integrity, as described
1571       below and in Section 5.
1572   <Extensions> [Optional]
1573       This extension point contains optional protocol message extension elements that are agreed on
1574       between the communicating parties. . No extension schema is required in order to make use of this
1575       extension point, and even if one is provided, the lax validation setting does not impose a requirement
1576       for the extension to be valid. SAML extension elements MUST be namespace-qualified in a non-
1577       SAML-defined namespace.
1578   <Status> [Required]
1579       A code representing the status of the corresponding request.



 75    saml-core-2.0-os                                                                                 15 March 2005
 76    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 38 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 281 of 472


1580   Depending on the requirements of particular protocols or profiles, a SAML responder may often need to
1581   authenticate itself, and message integrity may often be required. Authentication and message integrity
1582   MAY be provided by mechanisms provided by the protocol binding (see [SAMLBind]). The SAML
1583   response MAY be signed, which provides both authentication of the responder and message integrity.
1584   If such a signature is used, then the <ds:Signature> element MUST be present, and the SAML
1585   requester receiving the response MUST verify that the signature is valid (that is, that the message has not
1586   been tampered with) in accordance with [XMLSig]. If it is invalid, then the requester MUST NOT rely on
1587   the contents of the response and SHOULD treat it as an error. If it is valid, then the requester SHOULD
1588   evaluate the signature to determine the identity and appropriateness of the signer and may continue to
1589   process the response as it deems appropriate.
1590   If a Consent attribute is included and the value indicates that some form of principal consent has been
1591   obtained, then the response SHOULD be signed.
1592   The following schema fragment defines the StatusResponseType complex type:
1593        <complexType name="StatusResponseType">
1594           <sequence>
1595               <element ref="saml:Issuer" minOccurs="0"/>
1596               <element ref="ds:Signature" minOccurs="0"/>
1597               <element ref="samlp:Extensions" minOccurs="0"/>
1598               <element ref="samlp:Status"/>
1599           </sequence>
1600           <attribute name="ID" type="ID" use="required"/>
1601           <attribute name="InResponseTo" type="NCName" use="optional"/>
1602           <attribute name="Version" type="string" use="required"/>
1603           <attribute name="IssueInstant" type="dateTime" use="required"/>
1604           <attribute name="Destination" type="anyURI" use="optional"/>
1605           <attribute name="Consent" type="anyURI" use="optional"/>
1606        </complexType>


1607   3.2.2.1 Element <Status>
1608   The <Status> element contains the following elements:
1609   <StatusCode> [Required]
1610       A code representing the status of the activity carried out in response to the corresponding request.
1611   <StatusMessage> [Optional]
1612       A message which MAY be returned to an operator.
1613   <StatusDetail> [Optional]
1614       Additional information concerning the status of the request.
1615   The following schema fragment defines the <Status> element and its StatusType complex type:
1616        <element name="Status" type="samlp:StatusType"/>
1617        <complexType name="StatusType">
1618           <sequence>
1619               <element ref="samlp:StatusCode"/>
1620               <element ref="samlp:StatusMessage" minOccurs="0"/>
1621               <element ref="samlp:StatusDetail" minOccurs="0"/>
1622           </sequence>
1623        </complexType>


1624   3.2.2.2 Element <StatusCode>
1625   The <StatusCode> element specifies a code or a set of nested codes representing the status of the
1626   corresponding request. The <StatusCode> element has the following element and attribute:



 77    saml-core-2.0-os                                                                               15 March 2005
 78    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 39 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 282 of 472


1627   Value [Required]
1628       The status code value. This attribute contains a URI reference. The value of the topmost
1629       <StatusCode> element MUST be from the top-level list provided in this section.
1630   <StatusCode> [Optional]
1631       A subordinate status code that provides more specific information on an error condition. Note that
1632       responders MAY omit subordinate status codes in order to prevent attacks that seek to probe for
1633       additional information by intentionally presenting erroneous requests.
1634   The permissible top-level <StatusCode> values are as follows:
1635   urn:oasis:names:tc:SAML:2.0:status:Success
1636       The request succeeded. Additional information MAY be returned in the <StatusMessage> and/or
1637       <StatusDetail> elements.
1638   urn:oasis:names:tc:SAML:2.0:status:Requester
1639       The request could not be performed due to an error on the part of the requester.
1640   urn:oasis:names:tc:SAML:2.0:status:Responder
1641       The request could not be performed due to an error on the part of the SAML responder or SAML
1642       authority.
1643   urn:oasis:names:tc:SAML:2.0:status:VersionMismatch
1644       The SAML responder could not process the request because the version of the request message was
1645       incorrect.
1646   The following second-level status codes are referenced at various places in this specification. Additional
1647   second-level status codes MAY be defined in future versions of the SAML specification. System entities
1648   are free to define more specific status codes by defining appropriate URI references.
1649   urn:oasis:names:tc:SAML:2.0:status:AuthnFailed
1650       The responding provider was unable to successfully authenticate the principal.
1651   urn:oasis:names:tc:SAML:2.0:status:InvalidAttrNameOrValue
1652       Unexpected or invalid content was encountered within a <saml:Attribute> or
1653       <saml:AttributeValue> element.

1654   urn:oasis:names:tc:SAML:2.0:status:InvalidNameIDPolicy
1655       The responding provider cannot or will not support the requested name identifier policy.
1656   urn:oasis:names:tc:SAML:2.0:status:NoAuthnContext
1657       The specified authentication context requirements cannot be met by the responder.
1658   urn:oasis:names:tc:SAML:2.0:status:NoAvailableIDP
1659       Used by an intermediary to indicate that none of the supported identity provider <Loc> elements in an
1660       <IDPList> can be resolved or that none of the supported identity providers are available.
1661   urn:oasis:names:tc:SAML:2.0:status:NoPassive
1662       Indicates the responding provider cannot authenticate the principal passively, as has been requested.
1663   urn:oasis:names:tc:SAML:2.0:status:NoSupportedIDP
1664       Used by an intermediary to indicate that none of the identity providers in an <IDPList> are
1665       supported by the intermediary.




 79    saml-core-2.0-os                                                                                15 March 2005
 80    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 40 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 283 of 472


1666   urn:oasis:names:tc:SAML:2.0:status:PartialLogout
1667       Used by a session authority to indicate to a session participant that it was not able to propagate logout
1668       to all other session participants.
1669   urn:oasis:names:tc:SAML:2.0:status:ProxyCountExceeded
1670       Indicates that a responding provider cannot authenticate the principal directly and is not permitted to
1671       proxy the request further.
1672   urn:oasis:names:tc:SAML:2.0:status:RequestDenied
1673       The SAML responder or SAML authority is able to process the request but has chosen not to respond.
1674       This status code MAY be used when there is concern about the security context of the request
1675       message or the sequence of request messages received from a particular requester.
1676   urn:oasis:names:tc:SAML:2.0:status:RequestUnsupported
1677       The SAML responder or SAML authority does not support the request.
1678   urn:oasis:names:tc:SAML:2.0:status:RequestVersionDeprecated
1679       The SAML responder cannot process any requests with the protocol version specified in the request.
1680   urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooHigh
1681       The SAML responder cannot process the request because the protocol version specified in the
1682       request message is a major upgrade from the highest protocol version supported by the responder.
1683   urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooLow
1684       The SAML responder cannot process the request because the protocol version specified in the
1685       request message is too low.
1686   urn:oasis:names:tc:SAML:2.0:status:ResourceNotRecognized
1687       The resource value provided in the request message is invalid or unrecognized.
1688   urn:oasis:names:tc:SAML:2.0:status:TooManyResponses
1689       The response message would contain more elements than the SAML responder is able to return.
1690   urn:oasis:names:tc:SAML:2.0:status:UnknownAttrProfile
1691       An entity that has no knowledge of a particular attribute profile has been presented with an attribute
1692       drawn from that profile.
1693   urn:oasis:names:tc:SAML:2.0:status:UnknownPrincipal
1694       The responding provider does not recognize the principal specified or implied by the request.
1695   urn:oasis:names:tc:SAML:2.0:status:UnsupportedBinding
1696       The SAML responder cannot properly fulfill the request using the protocol binding specified in the
1697       request.

1698   The following schema fragment defines the <StatusCode> element and its StatusCodeType complex
1699   type:
1700        <element name="StatusCode" type="samlp:StatusCodeType"/>
1701        <complexType name="StatusCodeType">
1702           <sequence>
1703               <element ref="samlp:StatusCode" minOccurs="0"/>
1704           </sequence>
1705           <attribute name="Value" type="anyURI" use="required"/>
1706        </complexType>




 81    saml-core-2.0-os                                                                                 15 March 2005
 82    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 41 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 284 of 472


1707   3.2.2.3 Element <StatusMessage>
1708   The <StatusMessage> element specifies a message that MAY be returned to an operator:
1709   The following schema fragment defines the <StatusMessage> element:
1710        <element name="StatusMessage" type="string"/>


1711   3.2.2.4 Element <StatusDetail>
1712   The <StatusDetail> element MAY be used to specify additional information concerning the status of
1713   the request. The additional information consists of zero or more elements from any namespace, with no
1714   requirement for a schema to be present or for schema validation of the <StatusDetail> contents.
1715   The following schema fragment defines the <StatusDetail> element and its StatusDetailType
1716   complex type:
1717        <element name="StatusDetail" type="samlp:StatusDetailType"/>
1718        <complexType name="StatusDetailType">
1719           <sequence>
1720               <any namespace="##any" processContents="lax" minOccurs="0"
1721        maxOccurs="unbounded"/>
1722           </sequence>
1723        </complexType>


1724   3.3 Assertion Query and Request Protocol
1725   This section defines messages and processing rules for requesting existing assertions by reference or
1726   querying for assertions by subject and statement type.


1727   3.3.1 Element <AssertionIDRequest>
1728   If the requester knows the unique identifier of one or more assertions, the <AssertionIDRequest>
1729   message element can be used to request that they be returned in a <Response> message. The
1730   <saml:AssertionIDRef> element is used to specify each assertion to return. See Section 2.3.1 for
1731   more information on this element.
1732   The following schema fragment defines the <AssertionIDRequest> element:
1733        <element name="AssertionIDRequest" type="samlp:AssertionIDRequestType"/>
1734        <complexType name="AssertionIDRequestType">
1735           <complexContent>
1736               <extension base="samlp:RequestAbstractType">
1737                  <sequence>
1738                      <element ref="saml:AssertionIDRef" maxOccurs="unbounded"/>
1739                  </sequence>
1740               </extension>
1741           </complexContent>
1742        </complexType>


1743   3.3.2 Queries
1744   The following sections define the SAML query request messages.

1745   3.3.2.1 Element <SubjectQuery>
1746   The <SubjectQuery> message element is an extension point that allows new SAML queries to be
1747   defined that specify a single SAML subject. Its SubjectQueryAbstractType complex type is abstract and


 83    saml-core-2.0-os                                                                             15 March 2005
 84    Copyright © OASIS Open 2005. All Rights Reserved.                                             Page 42 of 86


                                                                                                AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 285 of 472


1748   is thus usable only as the base of a derived type. SubjectQueryAbstractType adds the
1749   <saml:Subject> element (defined in Section 2.4) to RequestAbstractType.
1750   The following schema fragment defines the <SubjectQuery> element and its
1751   SubjectQueryAbstractType complex type:
1752        <element name="SubjectQuery" type="samlp:SubjectQueryAbstractType"/>
1753        <complexType name="SubjectQueryAbstractType" abstract="true">
1754           <complexContent>
1755               <extension base="samlp:RequestAbstractType">
1756                  <sequence>
1757                      <element ref="saml:Subject"/>
1758                  </sequence>
1759               </extension>
1760           </complexContent>
1761        </complexType>


1762   3.3.2.2 Element <AuthnQuery>
1763   The <AuthnQuery> message element is used to make the query “What assertions containing
1764   authentication statements are available for this subject?” A successful <Response> will contain one or
1765   more assertions containing authentication statements.
1766   The <AuthnQuery> message MUST NOT be used as a request for a new authentication using
1767   credentials provided in the request. <AuthnQuery> is a request for statements about authentication acts
1768   that have occurred in a previous interaction between the indicated subject and the authentication authority.
1769   This element is of type AuthnQueryType, which extends SubjectQueryAbstractType with the addition of
1770   the following element and attribute:
1771   SessionIndex [Optional]
1772       If present, specifies a filter for possible responses. Such a query asks the question “What assertions
1773       containing authentication statements do you have for this subject within the context of the supplied
1774       session information?”
1775   <RequestedAuthnContext> [Optional]
1776       If present, specifies a filter for possible responses. Such a query asks the question "What assertions
1777       containing authentication statements do you have for this subject that satisfy the authentication
1778       context requirements in this element?"
1779   In response to an authentication query, a SAML authority returns assertions with authentication
1780   statements as follows:
1781       • Rules given in Section 3.3.4 for matching against the <Subject> element of the query identify the
1782         assertions that may be returned.
1783      • If the SessionIndex attribute is present in the query, at least one <AuthnStatement> element in
1784        the set of returned assertions MUST contain a SessionIndex attribute that matches the
1785        SessionIndex attribute in the query. It is OPTIONAL for the complete set of all such matching
1786        assertions to be returned in the response.
1787      • If the <RequestedAuthnContext> element is present in the query, at least one
1788        <AuthnStatement> element in the set of returned assertions MUST contain an
1789        <AuthnContext> element that satisfies the element in the query (see Section 3.3.2.2.1). It is
1790        OPTIONAL for the complete set of all such matching assertions to be returned in the response.

1791   The following schema fragment defines the <AuthnQuery> element and its AuthnQueryType complex
1792   type:
1793        <element name="AuthnQuery" type="samlp:AuthnQueryType"/>




 85    saml-core-2.0-os                                                                               15 March 2005
 86    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 43 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 286 of 472


1794        <complexType name="AuthnQueryType">
1795           <complexContent>
1796               <extension base="samlp:SubjectQueryAbstractType">
1797                  <sequence>
1798                      <element ref="samlp:RequestedAuthnContext" minOccurs="0"/>
1799                  </sequence>
1800                  <attribute name="SessionIndex" type="string" use="optional"/>
1801               </extension>
1802           </complexContent>
1803        </complexType>


1804   3.3.2.2.1 Element <RequestedAuthnContext>
1805   The <RequestedAuthnContext> element specifies the authentication context requirements of
1806   authentication statements returned in response to a request or query. Its RequestedAuthnContextType
1807   complex type defines the following elements and attributes:
1808   <saml:AuthnContextClassRef> or <saml:AuthnContextDeclRef> [One or More]
1809       Specifies one or more URI references identifying authentication context classes or declarations.
1810       These elements are defined in Section 2.7.2.2. For more information about authentication context
1811       classes, see [SAMLAuthnCxt].
1812   Comparison [Optional]
1813       Specifies the comparison method used to evaluate the requested context classes or statements, one
1814       of "exact", "minimum", "maximum", or "better". The default is "exact".
1815   Either a set of class references or a set of declaration references can be used. The set of supplied
1816   references MUST be evaluated as an ordered set, where the first element is the most preferred
1817   authentication context class or declaration. If none of the specified classes or declarations can be satisfied
1818   in accordance with the rules below, then the responder MUST return a <Response> message with a
1819   second-level <StatusCode> of urn:oasis:names:tc:SAML:2.0:status:NoAuthnContext.
1820   If Comparison is set to "exact" or omitted, then the resulting authentication context in the authentication
1821   statement MUST be the exact match of at least one of the authentication contexts specified.
1822   If Comparison is set to "minimum", then the resulting authentication context in the authentication
1823   statement MUST be at least as strong (as deemed by the responder) as one of the authentication
1824   contexts specified.
1825   If Comparison is set to "better", then the resulting authentication context in the authentication
1826   statement MUST be stronger (as deemed by the responder) than any one of the authentication contexts
1827   specified.
1828   If Comparison is set to "maximum", then the resulting authentication context in the authentication
1829   statement MUST be as strong as possible (as deemed by the responder) without exceeding the strength
1830   of at least one of the authentication contexts specified.
1831   The following schema fragment defines the <RequestedAuthnContext> element and its
1832   RequestedAuthnContextType complex type:
1833        <element name="RequestedAuthnContext" type="samlp:RequestedAuthnContextType"/>
1834        <complexType name="RequestedAuthnContextType">
1835           <choice>
1836               <element ref="saml:AuthnContextClassRef" maxOccurs="unbounded"/>
1837               <element ref="saml:AuthnContextDeclRef" maxOccurs="unbounded"/>
1838           </choice>
1839           <attribute name="Comparison" type="samlp:AuthnContextComparisonType"
1840        use="optional"/>
1841        </complexType>
1842        <simpleType name="AuthnContextComparisonType">




 87    saml-core-2.0-os                                                                                 15 March 2005
 88    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 44 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 287 of 472


1843           <restriction base="string">
1844               <enumeration value="exact"/>
1845               <enumeration value="minimum"/>
1846               <enumeration value="maximum"/>
1847               <enumeration value="better"/>
1848           </restriction>
1849        </simpleType>


1850   3.3.2.3 Element <AttributeQuery>
1851   The <AttributeQuery> element is used to make the query “Return the requested attributes for this
1852   subject.” A successful response will be in the form of assertions containing attribute statements, to the
1853   extent allowed by policy. This element is of type AttributeQueryType, which extends
1854   SubjectQueryAbstractType with the addition of the following element:
1855   <saml:Attribute> [Any Number]
1856       Each <saml:Attribute> element specifies an attribute whose value(s) are to be returned. If no
1857       attributes are specified, it indicates that all attributes allowed by policy are requested. If a given
1858       <saml:Attribute> element contains one or more <saml:AttributeValue> elements, then if
1859       that attribute is returned in the response, it MUST NOT contain any values that are not equal to the
1860       values specified in the query. In the absence of equality rules specified by particular profiles or
1861       attributes, equality is defined as an identical XML representation of the value. For more information on
1862       <saml:Attribute>, see Section 2.7.3.1.
1863   A single query MUST NOT contain two <saml:Attribute> elements with the same Name and
1864   NameFormat values (that is, a given attribute MUST be named only once in a query).
1865   In response to an attribute query, a SAML authority returns assertions with attribute statements as follows:
1866      • Rules given in Section 3.3.4 for matching against the <Subject> element of the query identify the
1867        assertions that may be returned.
1868      • If any <Attribute> elements are present in the query, they constrain/filter the attributes and
1869        optionally the values returned, as noted above.
1870      • The attributes and values returned MAY also be constrained by application-specific policy
1871        considerations.

1872   The second-level status codes urn:oasis:names:tc:SAML:2.0:status:UnknownAttrProfile
1873   and urn:oasis:names:tc:SAML:2.0:status:InvalidAttrNameOrValue MAY be used to
1874   indicate problems with the interpretation of attribute or value information in a query.
1875   The following schema fragment defines the <AttributeQuery> element and its AttributeQueryType
1876   complex type:
1877        <element name="AttributeQuery" type="samlp:AttributeQueryType"/>
1878        <complexType name="AttributeQueryType">
1879           <complexContent>
1880               <extension base="samlp:SubjectQueryAbstractType">
1881                  <sequence>
1882                      <element ref="saml:Attribute" minOccurs="0"
1883        maxOccurs="unbounded"/>
1884                  </sequence>
1885               </extension>
1886           </complexContent>
1887        </complexType>




 89    saml-core-2.0-os                                                                                15 March 2005
 90    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 45 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 288 of 472


1888   3.3.2.4 Element <AuthzDecisionQuery>
1889   The <AuthzDecisionQuery> element is used to make the query “Should these actions on this resource
1890   be allowed for this subject, given this evidence?” A successful response will be in the form of assertions
1891   containing authorization decision statements.

1892            Note: The <AuthzDecisionQuery> feature has been frozen as of SAML V2.0, with no
1893            future enhancements planned. Users who require additional functionality may want to
1894            consider the eXtensible Access Control Markup Language [XACML], which offers
1895            enhanced authorization decision features.

1896   This element is of type AuthzDecisionQueryType, which extends SubjectQueryAbstractType with the
1897   addition of the following elements and attribute:
1898   Resource [Required]
1899       A URI reference indicating the resource for which authorization is requested.
1900   <saml:Action> [One or More]
1901       The actions for which authorization is requested. For more information on this element, see Section
1902       2.7.4.2.
1903   <saml:Evidence> [Optional]
1904       A set of assertions that the SAML authority MAY rely on in making its authorization decision. For more
1905       information on this element, see Section 2.7.4.3.
1906   In response to an authorization decision query, a SAML authority returns assertions with authorization
1907   decision statements as follows:
1908      • Rules given in Section 3.3.4 for matching against the <Subject> element of the query identify the
1909        assertions that may be returned.

1910   The following schema fragment defines the <AuthzDecisionQuery> element and its
1911   AuthzDecisionQueryType complex type:
1912        <element name="AuthzDecisionQuery" type="samlp:AuthzDecisionQueryType"/>
1913        <complexType name="AuthzDecisionQueryType">
1914           <complexContent>
1915               <extension base="samlp:SubjectQueryAbstractType">
1916                  <sequence>
1917                      <element ref="saml:Action" maxOccurs="unbounded"/>
1918                      <element ref="saml:Evidence" minOccurs="0"/>
1919                  </sequence>
1920                  <attribute name="Resource" type="anyURI" use="required"/>
1921               </extension>
1922           </complexContent>
1923        </complexType>


1924   3.3.3 Element <Response>
1925   The <Response> message element is used when a response consists of a list of zero or more assertions
1926   that satisfy the request. It has the complex type ResponseType, which extends StatusResponseType
1927   and adds the following elements:
1928   <saml:Assertion> or <saml:EncryptedAssertion> [Any Number]
1929       Specifies an assertion by value, or optionally an encrypted assertion by value. See Section 2.3.3 for
1930       more information on these elements.
1931   The following schema fragment defines the <Response> element and its ResponseType complex type:




 91    saml-core-2.0-os                                                                               15 March 2005
 92    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 46 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 289 of 472


1932        <element name="Response" type="samlp:ResponseType"/>
1933        <complexType name="ResponseType">
1934           <complexContent>
1935               <extension base="samlp:StatusResponseType">
1936                  <choice minOccurs="0" maxOccurs="unbounded">
1937                      <element ref="saml:Assertion"/>
1938                      <element ref="saml:EncryptedAssertion"/>
1939                  </choice>
1940               </extension>
1941           </complexContent>
1942        </complexType>


1943   3.3.4 Processing Rules
1944   In response to a SAML-defined query message, every assertion returned by a SAML authority MUST
1945   contain a <saml:Subject> element that strongly matches the <saml:Subject> element found in the
1946   query.
1947   A <saml:Subject> element S1 strongly matches S2 if and only if the following two conditions both
1948   apply:
1949      • If S2 includes an identifier element (<BaseID>, <NameID>, or <EncryptedID>), then S1 MUST
1950        include an identical identifier element, but the element MAY be encrypted (or not) in either S1 or S2.
1951        In other words, the decrypted form of the identifier MUST be identical in S1 and S2. "Identical"
1952        means that the identifier element's content and attribute values MUST be the same. An encrypted
1953        identifier will be identical to the original according to this definition, once decrypted.
1954      • If S2 includes one or more <saml:SubjectConfirmation> elements, then S1 MUST include at
1955        least one <saml:SubjectConfirmation> element such that S1 can be confirmed in the manner
1956        described by at least one <saml:SubjectConfirmation> element in S2.

1957   As an example of what is and is not permitted, S1 could contain a <saml:NameID> with a particular
1958   Format value, and S2 could contain a <saml:EncryptedID> element that is the result of encrypting
1959   S1's <saml:NameID> element. However, S1 and S2 cannot contain a <saml:NameID> element with
1960   different Format values and element content, even if the two identifiers are considered to refer to the
1961   same principal.
1962   If the SAML authority cannot provide an assertion with any statements satisfying the constraints
1963   expressed by a query or assertion reference, the <Response> element MUST NOT contain an
1964   <Assertion> element and MUST include a <StatusCode> element with the value
1965   urn:oasis:names:tc:SAML:2.0:status:Success.
1966   All other processing rules associated with the underlying request and response messages MUST be
1967   observed.


1968   3.4 Authentication Request Protocol
1969   When a principal (or an agent acting on the principal's behalf) wishes to obtain assertions containing
1970   authentication statements to establish a security context at one or more relying parties, it can use the
1971   authentication request protocol to send an <AuthnRequest> message element to a SAML authority and
1972   request that it return a <Response> message containing one or more such assertions. Such assertions
1973   MAY contain additional statements of any type, but at least one assertion MUST contain at least one
1974   authentication statement. A SAML authority that supports this protocol is also termed an identity provider.
1975   Apart from this requirement, the specific contents of the returned assertions depend on the profile or
1976   context of use. Also, the exact means by which the principal or agent authenticates to the identity provider
1977   is not specified, though the means of authentication might impact the content of the response. Other
1978   issues related to the validation of authentication credentials by the identity provider or any communication



 93    saml-core-2.0-os                                                                                15 March 2005
 94    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 47 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 290 of 472


1979   between the identity provider and any other entities involved in the authentication process are also out of
1980   scope of this protocol.
1981   The descriptions and processing rules in the following sections reference the following actors, many of
1982   whom might be the same entity in a particular profile of use:
1983   Requester
1984            The entity who creates the authentication request and to whom the response is to be returned.

1985   Presenter
1986            The entity who presents the request to the identity provider and either authenticates itself during
1987            the transmission of the message, or relies on an existing security context to establish its identity. If
1988            not the requester, the presenter acts as an intermediary between the requester and the
1989            responding identity provider.

1990   Requested Subject
1991          The entity about whom one or more assertions are being requested.

1992   Attesting Entity
1993            The entity or entities expected to be able to satisfy one of the <SubjectConfirmation>
1994            elements of the resulting assertion(s).

1995   Relying Party
1996            The entity or entities expected to consume the assertion(s) to accomplish a purpose defined by
1997            the profile or context of use, generally to establish a security context.

1998   Identity Provider
1999            The entity to whom the presenter gives the request and from whom the presenter receives the
2000            response.


2001   3.4.1 Element <AuthnRequest>
2002   To request that an identity provider issue an assertion with an authentication statement, a presenter
2003   authenticates to that identity provider (or relies on an existing security context) and sends it an
2004   <AuthnRequest> message that describes the properties that the resulting assertion needs to have to
2005   satisfy its purpose. Among these properties may be information that relates to the content of the assertion
2006   and/or information that relates to how the resulting <Response> message should be delivered to the
2007   requester. The process of authentication of the presenter may take place before, during, or after the initial
2008   delivery of the <AuthnRequest> message.
2009   The requester might not be the same as the presenter of the request if, for example, the requester is a
2010   relying party that intends to use the resulting assertion to authenticate or authorize the requested subject
2011   so that the relying party can decide whether to provide a service.
2012   The <AuthnRequest> message SHOULD be signed or otherwise authenticated and integrity protected
2013   by the protocol binding used to deliver the message.
2014   This message has the complex type AuthnRequestType, which extends RequestAbstractType and
2015   adds the following elements and attributes, all of which are optional in general, but may be required by
2016   specific profiles:
2017   <saml:Subject> [Optional]
2018       Specifies the requested subject of the resulting assertion(s). This may include one or more
2019       <saml:SubjectConfirmation> elements to indicate how and/or by whom the resulting assertions
2020       can be confirmed. For more information on this element, see Section 2.4.



 95    saml-core-2.0-os                                                                                    15 March 2005
 96    Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 48 of 86


                                                                                                        AMEX 1014
             Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 291 of 472


2021       If entirely omitted or if no identifier is included, the presenter of the message is presumed to be the
2022       requested subject. If no <saml:SubjectConfirmation> elements are included, then the presenter
2023       is presumed to be the only attesting entity required and the method is implied by the profile of use
2024       and/or the policies of the identity provider.
2025   <NameIDPolicy> [Optional]
2026       Specifies constraints on the name identifier to be used to represent the requested subject. If omitted,
2027       then any type of identifier supported by the identity provider for the requested subject can be used,
2028       constrained by any relevant deployment-specific policies, with respect to privacy, for example.
2029   <saml:Conditions> [Optional]
2030       Specifies the SAML conditions the requester expects to limit the validity and/or use of the resulting
2031       assertion(s). The responder MAY modify or supplement this set as it deems necessary. The
2032       information in this element is used as input to the process of constructing the assertion, rather than as
2033       conditions on the use of the request itself. (For more information on this element, see Section 2.5.)
2034   <RequestedAuthnContext> [Optional]
2035       Specifies the requirements, if any, that the requester places on the authentication context that applies
2036       to the responding provider's authentication of the presenter. See Section 3.3.2.2.1 for processing rules
2037       regarding this element.
2038   <Scoping> [Optional]
2039       Specifies a set of identity providers trusted by the requester to authenticate the presenter, as well as
2040       limitations and context related to proxying of the <AuthnRequest> message to subsequent identity
2041       providers by the responder.
2042   ForceAuthn [Optional]
2043       A Boolean value. If "true", the identity provider MUST authenticate the presenter directly rather than
2044       rely on a previous security context. If a value is not provided, the default is "false". However, if both
2045       ForceAuthn and IsPassive are "true", the identity provider MUST NOT freshly authenticate the
2046       presenter unless the constraints of IsPassive can be met.
2047   IsPassive [Optional]
2048       A Boolean value. If "true", the identity provider and the user agent itself MUST NOT visibly take control
2049       of the user interface from the requester and interact with the presenter in a noticeable fashion. If a
2050       value is not provided, the default is "false".
2051   AssertionConsumerServiceIndex [Optional]
2052       Indirectly identifies the location to which the <Response> message should be returned to the
2053       requester. It applies only to profiles in which the requester is different from the presenter, such as the
2054       Web Browser SSO profile in [SAMLProf]. The identity provider MUST have a trusted means to map
2055       the index value in the attribute to a location associated with the requester. [SAMLMeta] provides one
2056       possible mechanism. If omitted, then the identity provider MUST return the <Response> message to
2057       the default location associated with the requester for the profile of use. If the index specified is invalid,
2058       then the identity provider MAY return an error <Response> or it MAY use the default location. This
2059       attribute is mutually exclusive with the AssertionConsumerServiceURL and ProtocolBinding
2060       attributes.
2061   AssertionConsumerServiceURL [Optional]
2062       Specifies by value the location to which the <Response> message MUST be returned to the
2063       requester. The responder MUST ensure by some means that the value specified is in fact associated
2064       with the requester. [SAMLMeta] provides one possible mechanism; signing the enclosing
2065       <AuthnRequest> message is another. This attribute is mutually exclusive with the
2066       AssertionConsumerServiceIndex attribute and is typically accompanied by the
2067       ProtocolBinding attribute.



 97    saml-core-2.0-os                                                                                    15 March 2005
 98    Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 49 of 86


                                                                                                        AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 292 of 472


2068   ProtocolBinding [Optional]
2069       A URI reference that identifies a SAML protocol binding to be used when returning the <Response>
2070       message. See [SAMLBind] for more information about protocol bindings and URI references defined
2071       for them. This attribute is mutually exclusive with the AssertionConsumerServiceIndex attribute
2072       and is typically accompanied by the AssertionConsumerServiceURL attribute.
2073   AttributeConsumingServiceIndex [Optional]
2074       Indirectly identifies information associated with the requester describing the SAML attributes the
2075       requester desires or requires to be supplied by the identity provider in the <Response> message. The
2076       identity provider MUST have a trusted means to map the index value in the attribute to information
2077       associated with the requester. [SAMLMeta] provides one possible mechanism. The identity provider
2078       MAY use this information to populate one or more <saml:AttributeStatement> elements in the
2079       assertion(s) it returns.
2080   ProviderName [Optional]
2081       Specifies the human-readable name of the requester for use by the presenter's user agent or the
2082       identity provider.
2083   See Section 3.4.1.4 for general processing rules regarding this message.
2084   The following schema fragment defines the <AuthnRequest> element and its AuthnRequestType
2085   complex type:
2086        <element name="AuthnRequest" type="samlp:AuthnRequestType"/>
2087        <complexType name="AuthnRequestType">
2088           <complexContent>
2089               <extension base="samlp:RequestAbstractType">
2090                  <sequence>
2091                      <element ref="saml:Subject" minOccurs="0"/>
2092                      <element ref="samlp:NameIDPolicy" minOccurs="0"/>
2093                      <element ref="saml:Conditions" minOccurs="0"/>
2094                      <element ref="samlp:RequestedAuthnContext" minOccurs="0"/>
2095                      <element ref="samlp:Scoping" minOccurs="0"/>
2096                  </sequence>
2097                  <attribute name="ForceAuthn" type="boolean" use="optional"/>
2098                  <attribute name="IsPassive" type="boolean" use="optional"/>
2099                  <attribute name="ProtocolBinding" type="anyURI" use="optional"/>
2100                  <attribute name="AssertionConsumerServiceIndex" type="unsignedShort"
2101        use="optional"/>
2102                  <attribute name="AssertionConsumerServiceURL" type="anyURI"
2103        use="optional"/>
2104                  <attribute name="AttributeConsumingServiceIndex"
2105        type="unsignedShort" use="optional"/>
2106                  <attribute name="ProviderName" type="string" use="optional"/>
2107               </extension>
2108           </complexContent>
2109        </complexType>


2110   3.4.1.1 Element <NameIDPolicy>
2111   The <NameIDPolicy> element tailors the name identifier in the subjects of assertions resulting from an
2112   <AuthnRequest>. Its NameIDPolicyType complex type defines the following attributes:
2113   Format [Optional]
2114       Specifies the URI reference corresponding to a name identifier format defined in this or another
2115       specification (see Section 8.3 for examples). The additional value of
2116       urn:oasis:names:tc:SAML:2.0:nameid-format:encrypted is defined specifically for use
2117       within this attribute to indicate a request that the resulting identifier be encrypted.




 99    saml-core-2.0-os                                                                            15 March 2005
100    Copyright © OASIS Open 2005. All Rights Reserved.                                            Page 50 of 86


                                                                                                AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 293 of 472


2118   SPNameQualifier [Optional]
2119       Optionally specifies that the assertion subject's identifier be returned (or created) in the namespace of
2120       a service provider other than the requester, or in the namespace of an affiliation group of service
2121       providers. See for example the definition of urn:oasis:names:tc:SAML:2.0:nameid-
2122       format:persistent in Section 8.3.7.
2123   AllowCreate [Optional]
2124       A Boolean value used to indicate whether the identity provider is allowed, in the course of fulfilling the
2125       request, to create a new identifier to represent the principal. Defaults to "false". When "false", the
2126       requester constrains the identity provider to only issue an assertion to it if an acceptable identifier for
2127       the principal has already been established. Note that this does not prevent the identity provider from
2128       creating such identifiers outside the context of this specific request (for example, in advance for a
2129       large number of principals).
2130   When this element is used, if the content is not understood by or acceptable to the identity provider, then a
2131   <Response> message element MUST be returned with an error <Status>, and MAY contain a second-
2132   level <StatusCode> of urn:oasis:names:tc:SAML:2.0:status:InvalidNameIDPolicy.
2133   If the Format value is omitted or set to urn:oasis:names:tc:SAML:2.0:nameid-
2134   format:unspecified, then the identity provider is free to return any kind of identifier, subject to any
2135   additional constraints due to the content of this element or the policies of the identity provider or principal.
2136   The special Format value urn:oasis:names:tc:SAML:2.0:nameid-format:encrypted indicates
2137   that the resulting assertion(s) MUST contain <EncryptedID> elements instead of plaintext. The
2138   underlying name identifier's unencrypted form can be of any type supported by the identity provider for the
2139   requested subject.
2140   Regardless of the Format in the <NameIDPolicy>, the identity provider MAY return an
2141   <EncryptedID> in the resulting assertion subject if the policies in effect at the identity provider (possibly
2142   specific to the service provider) require that an encrypted identifier be used.
2143   Note that if the requester wishes to permit the identity provider to establish a new identifier for the principal
2144   if none exists, it MUST include this element with the AllowCreate attribute set to "true". Otherwise,
2145   only a principal for whom the identity provider has previously established an identifier usable by the
2146   requester can be authenticated successfully. This is primarily useful in conjunction with the
2147   urn:oasis:names:tc:SAML:2.0:nameid-format:persistent Format value (see Section 8.3.7).
2148   The following schema fragment defines the <NameIDPolicy> element and its NameIDPolicyType
2149   complex type:
2150        <element name="NameIDPolicy" type="samlp:NameIDPolicyType"/>
2151        <complexType name="NameIDPolicyType">
2152           <attribute name="Format" type="anyURI" use="optional"/>
2153           <attribute name="SPNameQualifier" type="string" use="optional"/>
2154           <attribute name="AllowCreate" type="boolean" use="optional"/>
2155        </complexType>


2156   3.4.1.2 Element <Scoping>
2157   The <Scoping> element specifies the identity providers trusted by the requester to authenticate the
2158   presenter, as well as limitations and context related to proxying of the <AuthnRequest> message to
2159   subsequent identity providers by the responder. Its ScopingType complex type defines the following
2160   elements and attribute:
2161   ProxyCount [Optional]
2162       Specifies the number of proxying indirections permissible between the identity provider that receives
2163       this <AuthnRequest> and the identity provider who ultimately authenticates the principal. A count of
2164       zero permits no proxying, while omitting this attribute expresses no such restriction.



101    saml-core-2.0-os                                                                                    15 March 2005
102    Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 51 of 86


                                                                                                        AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 294 of 472


2165   <IDPList> [Optional]
2166       An advisory list of identity providers and associated information that the requester deems acceptable
2167       to respond to the request.
2168   <RequesterID> [Zero or More]
2169       Identifies the set of requesting entities on whose behalf the requester is acting. Used to communicate
2170       the chain of requesters when proxying occurs, as described in Section 3.4.1.5. See Section 8.3.6 for a
2171       description of entity identifiers.
2172   In profiles specifying an active intermediary, the intermediary MAY examine the list and return a
2173   <Response> message with an error <Status> and a second-level <StatusCode> of
2174   urn:oasis:names:tc:SAML:2.0:status:NoAvailableIDP or
2175   urn:oasis:names:tc:SAML:2.0:status:NoSupportedIDP if it cannot contact or does not support
2176   any of the specified identity providers.
2177   The following schema fragment defines the <Scoping> element and its ScopingType complex type:
2178        <element name="Scoping" type="samlp:ScopingType"/>
2179        <complexType name="ScopingType">
2180           <sequence>
2181               <element ref="samlp:IDPList" minOccurs="0"/>
2182               <element ref="samlp:RequesterID" minOccurs="0" maxOccurs="unbounded"/>
2183           </sequence>
2184           <attribute name="ProxyCount" type="nonNegativeInteger" use="optional"/>
2185        </complexType>
2186        <element name="RequesterID" type="anyURI"/>


2187   3.4.1.3 Element <IDPList>
2188   The <IDPList> element specifies the identity providers trusted by the requester to authenticate the
2189   presenter. Its IDPListType complex type defines the following elements:
2190   <IDPEntry> [One or More]
2191       Information about a single identity provider.
2192   <GetComplete> [Optional]
2193       If the <IDPList> is not complete, using this element specifies a URI reference that can be used to
2194       retrieve the complete list. Retrieving the resource associated with the URI MUST result in an XML
2195       instance whose root element is an <IDPList> that does not itself contain a <GetComplete>
2196       element.
2197   The following schema fragment defines the <IDPList> element and its IDPListType complex type:
2198        <element name="IDPList" type="samlp:IDPListType"/>
2199        <complexType name="IDPListType">
2200           <sequence>
2201               <element ref="samlp:IDPEntry" maxOccurs="unbounded"/>
2202               <element ref="samlp:GetComplete" minOccurs="0"/>
2203           </sequence>
2204        </complexType>
2205        <element name="GetComplete" type="anyURI"/>


2206   3.4.1.3.1 Element <IDPEntry>
2207   The <IDPEntry> element specifies a single identity provider trusted by the requester to authenticate the
2208   presenter. Its IDPEntryType complex type defines the following attributes:
2209   ProviderID [Required]
2210       The unique identifier of the identity provider. See Section 8.3.6 for a description of such identifiers.



103    saml-core-2.0-os                                                                                   15 March 2005
104    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 52 of 86


                                                                                                       AMEX 1014
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 295 of 472


2211   Name [Optional]
2212       A human-readable name for the identity provider.
2213   Loc [Optional]
2214       A URI reference representing the location of a profile-specific endpoint supporting the authentication
2215       request protocol. The binding to be used must be understood from the profile of use.
2216   The following schema fragment defines the <IDPEntry> element and its IDPEntryType complex type:
2217           <element name="IDPEntry" type="samlp:IDPEntryType"/>
2218           <complexType name="IDPEntryType">
2219              <attribute name="ProviderID" type="anyURI" use="required"/>
2220              <attribute name="Name" type="string" use="optional"/>
2221              <attribute name="Loc" type="anyURI" use="optional"/>
2222           </complexType>


2223   3.4.1.4 Processing Rules
2224   The <AuthnRequest> and <Response> exchange supports a variety of usage scenarios and is
2225   therefore typically profiled for use in a specific context in which this optionality is constrained and specific
2226   kinds of input and output are required or prohibited. The following processing rules apply as invariant
2227   behavior across any profile of this protocol exchange. All other processing rules associated with the
2228   underlying request and response messages MUST also be observed.
2229   The responder MUST ultimately reply to an <AuthnRequest> with a <Response> message containing
2230   one or more assertions that meet the specifications defined by the request, or with a <Response>
2231   message containing a <Status> describing the error that occurred. The responder MAY conduct
2232   additional message exchanges with the presenter as needed to initiate or complete the authentication
2233   process, subject to the nature of the protocol binding and the authentication mechanism. As described in
2234   the next section, this includes proxying the request by directing the presenter to another identity provider
2235   by issuing its own <AuthnRequest> message, so that the resulting assertion can be used to
2236   authenticate the presenter to the original responder, in effect using SAML as the authentication
2237   mechanism.
2238   If the responder is unable to authenticate the presenter or does not recognize the requested subject, or if
2239   prevented from providing an assertion by policies in effect at the identity provider (for example the
2240   intended subject has prohibited the identity provider from providing assertions to the relying party), then it
2241   MUST return a <Response> with an error <Status>, and MAY return a second-level <StatusCode> of
2242   urn:oasis:names:tc:SAML:2.0:status:AuthnFailed or
2243   urn:oasis:names:tc:SAML:2.0:status:UnknownPrincipal.
2244   If the <saml:Subject> element in the request is present, then the resulting assertions'
2245   <saml:Subject> MUST strongly match the request <saml:Subject>, as described in Section 3.3.4,
2246   except that the identifier MAY be in a different format if specified by <NameIDPolicy>. In such a case,
2247   the identifier's physical content MAY be different, but it MUST refer to the same principal.
2248   All of the content defined specifically within <AuthnRequest> is optional, although some may be required
2249   by certain profiles. In the absence of any specific content at all, the following behavior is implied:
2250       •    The assertion(s) returned MUST contain a <saml:Subject> element that represents the
2251            presenter. The identifier type and format are determined by the identity provider. At least one
2252            statement in at least one assertion MUST be a <saml:AuthnStatement> that describes the
2253            authentication performed by the responder or authentication service associated with it.
2254       •    The request presenter should, to the extent possible, be the only attesting entity able to satisfy the
2255            <saml:SubjectConfirmation> of the assertion(s). In the case of weaker confirmation
2256            methods, binding-specific or other mechanisms will be used to help satisfy this requirement.




105    saml-core-2.0-os                                                                                     15 March 2005
106    Copyright © OASIS Open 2005. All Rights Reserved.                                                     Page 53 of 86


                                                                                                        AMEX 1014
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 296 of 472


2257       •    The resulting assertion(s) MUST contain a <saml:AudienceRestriction> element
2258            referencing the requester as an acceptable relying party. Other audiences MAY be included as
2259            deemed appropriate by the identity provider.

2260   3.4.1.5 Proxying
2261   If an identity provider that receives an <AuthnRequest> has not yet authenticated the presenter or
2262   cannot directly authenticate the presenter, but believes that the presenter has already authenticated to
2263   another identity provider or a non-SAML equivalent, it may respond to the request by issuing a new
2264   <AuthnRequest> on its own behalf to be presented to the other identity provider, or a request in
2265   whatever non-SAML format the entity recognizes. The original identity provider is termed the proxying
2266   identity provider.
2267   Upon the successful return of a <Response> (or non-SAML equivalent) to the proxying provider, the
2268   enclosed assertion or non-SAML equivalent MAY be used to authenticate the presenter so that the
2269   proxying provider can issue an assertion of its own in response to the original <AuthnRequest>,
2270   completing the overall message exchange. Both the proxying and authenticating identity providers MAY
2271   include constraints on proxying activity in the messages and assertions they issue, as described in
2272   previous sections and below.
2273   The requester can influence proxy behavior by including a <Scoping> element where the provider sets a
2274   desired ProxyCount value and/or indicates a list of preferred identity providers which may be proxied by
2275   including an ordered <IDPList> of preferred providers.
2276   An identity provider can control secondary use of its assertions by proxying identity providers using a
2277   <ProxyRestriction> element in the assertions it issues.

2278   3.4.1.5.1 Proxying Processing Rules
2279   An identity provider MAY proxy an <AuthnRequest> if the <ProxyCount> attribute is omitted or is
2280   greater than zero. Whether it chooses to proxy or not is a matter of local policy. An identity provider MAY
2281   choose to proxy for a provider specified in the <IDPList>, if provided, but is not required to do so.
2282   An identity provider MUST NOT proxy a request where <ProxyCount> is set to zero. The identity
2283   provider MUST return an error <Status> containing a second-level <StatusCode> value of
2284   urn:oasis:names:tc:SAML:2.0:status:ProxyCountExceeded, unless it can directly
2285   authenticate the presenter.
2286   If it chooses to proxy to a SAML identity provider, when creating the new <AuthnRequest>, the proxying
2287   identity provider MUST include equivalent or stricter forms of all the information included in the original
2288   request (such as authentication context policy). Note, however, that the proxying provider is free to specify
2289   whatever <NameIDPolicy> it wishes to maximize the chances of a successful response.
2290   If the authenticating identity provider is not a SAML identity provider, then the proxying provider MUST
2291   have some other way to ensure that the elements governing user agent interaction (<IsPassive>, for
2292   example) will be honored by the authenticating provider.
2293   The new <AuthnRequest> MUST contain a <ProxyCount> attribute with a value of at most one less
2294   than the original value. If the original request does not contain a <ProxyCount> attribute, then the new
2295   request SHOULD contain a <ProxyCount> attribute.
2296   If an <IDPList> was specified in the original request, the new request MUST also contain an
2297   <IDPList>. The proxying identity provider MAY add additional identity providers to the end of the
2298   <IDPList>, but MUST NOT remove any from the list.




107    saml-core-2.0-os                                                                                15 March 2005
108    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 54 of 86


                                                                                                    AMEX 1014
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 297 of 472


2299   The authentication request and response are processed in normal fashion, in accordance with the rules
2300   given in this section and the profile of use. Once the presenter has authenticated to the proxying identity
2301   provider (in the case of SAML by delivering a <Response>), the following steps are followed:
2302       •    The proxying identity provider prepares a new assertion on its own behalf by copying in the
2303            relevant information from the original assertion or non-SAML equivalent.
2304       •    The new assertion's <saml:Subject> MUST contain an identifier that satisfies the original
2305            requester 's preferences, as defined by its <NameIDPolicy> element.
2306       •    The <saml:AuthnStatement> in the new assertion MUST include a <saml:AuthnContext>
2307            element containing a <saml:AuthenticatingAuthority> element referencing the identity
2308            provider to which the proxying identity provider referred the presenter. If the original assertion
2309            contains <saml:AuthnContext> information that includes one or more
2310            <saml:AuthenticatingAuthority> elements, those elements SHOULD be included in the
2311            new assertion, with the new element placed after them.
2312       •    If the authenticating identity provider is not a SAML provider, then the proxying identity provider
2313            MUST generate a unique identifier value for the authenticating provider. This value SHOULD be
2314            consistent over time across different requests. The value MUST not conflict with values used or
2315            generated by other SAML providers.
2316       •    Any other <saml:AuthnContext> information MAY be copied, translated, or omitted in
2317            accordance with the policies of the proxying identity provider, provided that the original
2318            requirements dictated by the requester are met.
2319   If, in the future, the identity provider is asked to authenticate the same presenter for a second requester,
2320   and this request is equally or less strict than the original request (as determined by the proxying identity
2321   provider), the identity provider MAY skip the creation of a new <AuthnRequest> to the authenticating
2322   identity provider and immediately issue another assertion (assuming the original assertion or non-SAML
2323   equivalent it received is still valid).


2324   3.5 Artifact Resolution Protocol
2325   The artifact resolution protocol provides a mechanism by which SAML protocol messages can be
2326   transported in a SAML binding by reference instead of by value. Both requests and responses can be
2327   obtained by reference using this specialized protocol. A message sender, instead of binding a message to
2328   a transport protocol, sends a small piece of data called an artifact using the binding. An artifact can take a
2329   variety of forms, but must support a means by which the receiver can determine who sent it. If the receiver
2330   wishes, it can then use this protocol in conjunction with a different (generally synchronous) SAML binding
2331   protocol to resolve the artifact into the original protocol message.
2332   The most common use for this mechanism is with bindings that cannot easily carry a message because of
2333   size constraints, or to enable a message to be communicated via a secure channel between the SAML
2334   requester and responder, avoiding the need for a signature.
2335   Depending on the characteristics of the underlying message being passed by reference, the artifact
2336   resolution protocol MAY require protections such as mutual authentication, integrity protection,
2337   confidentiality, etc. from the protocol binding used to resolve the artifact. In all cases, the artifact MUST
2338   exhibit a single-use semantic such that once it has been successfully resolved, it can no longer be used
2339   by any party.
2340   Regardless of the protocol message obtained, the result of resolving an artifact MUST be treated exactly
2341   as if the message so obtained had been sent originally in place of the artifact.




109    saml-core-2.0-os                                                                                   15 March 2005
110    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 55 of 86


                                                                                                       AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 298 of 472


2342   3.5.1 Element <ArtifactResolve>
2343   The <ArtifactResolve> message is used to request that a SAML protocol message be returned in an
2344   <ArtifactResponse> message by specifying an artifact that represents the SAML protocol message.
2345   The original transmission of the artifact is governed by the specific protocol binding that is being used; see
2346   [SAMLBind] for more information on the use of artifacts in bindings.
2347   The <ArtifactResolve> message SHOULD be signed or otherwise authenticated and integrity
2348   protected by the protocol binding used to deliver the message.
2349   This message has the complex type ArtifactResolveType, which extends RequestAbstractType and
2350   adds the following element:
2351   <Artifact> [Required]
2352       The artifact value that the requester received and now wishes to translate into the protocol message it
2353       represents. See [SAMLBind] for specific artifact format information.
2354   The following schema fragment defines the <ArtifactResolve> element and its ArtifactResolveType
2355   complex type:
2356        <element name="ArtifactResolve" type="samlp:ArtifactResolveType"/>
2357        <complexType name="ArtifactResolveType">
2358           <complexContent>
2359               <extension base="samlp:RequestAbstractType">
2360                  <sequence>
2361                      <element ref="samlp:Artifact"/>
2362                  </sequence>
2363               </extension>
2364           </complexContent>
2365        </complexType>
2366        <element name="Artifact" type="string"/>


2367   3.5.2 Element <ArtifactResponse>
2368   The recipient of an <ArtifactResolve> message MUST respond with an <ArtifactResponse>
2369   message element. This element is of complex type ArtifactResponseType, which extends
2370   StatusResponseType with a single optional wildcard element corresponding to the SAML protocol
2371   message being returned. This wrapped message element can be a request or a response.
2372   The <ArtifactResponse> message SHOULD be signed or otherwise authenticated and integrity
2373   protected by the protocol binding used to deliver the message.
2374   The following schema fragment defines the <ArtifactResponse> element and its
2375   ArtifactResponseType complex type:
2376        <element name="ArtifactResponse" type="samlp:ArtifactResponseType"/>
2377        <complexType name="ArtifactResponseType">
2378           <complexContent>
2379               <extension base="samlp:StatusResponseType">
2380                  <sequence>
2381                      <any namespace="##any" processContents="lax" minOccurs="0"/>
2382                  </sequence>
2383               </extension>
2384           </complexContent>
2385        </complexType>


2386   3.5.3 Processing Rules
2387   If the responder recognizes the artifact as valid, then it responds with the associated protocol message in
2388   an <ArtifactResponse> message element. Otherwise, it responds with an <ArtifactResponse>



111    saml-core-2.0-os                                                                                 15 March 2005
112    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 56 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 299 of 472


2389   element with no embedded message. In both cases, the <Status> element MUST include a
2390   <StatusCode> element with the code value urn:oasis:names:tc:SAML:2.0:status:Success. A
2391   response message with no embedded message inside it is termed an empty response in the remainder of
2392   this section.
2393   The responder MUST enforce a one-time-use property on the artifact by ensuring that any subsequent
2394   request with the same artifact by any requester results in an empty response as described above.
2395   Some SAML protocol messages, most particularly the <AuthnRequest> message in some profiles, MAY
2396   be intended for consumption by any party that receives it and can respond appropriately. In most other
2397   cases, however, a message is intended for a specific entity. In such cases, the artifact when issued MUST
2398   be associated with the intended recipient of the message that the artifact represents. If the artifact issuer
2399   receives an <ArtifactResolve> message from a requester that cannot authenticate itself as the
2400   original intended recipient, then the artifact issuer MUST return an empty response.
2401   The artifact issuer SHOULD enforce the shortest practical time limit on the usability of an artifact, such
2402   that an acceptable window of time (but no more) exists for the artifact receiver to obtain the artifact and
2403   return it in an <ArtifactResolve> message to the issuer.
2404   Note that the <ArtifactResponse> message's InResponseTo attribute MUST contain the value of
2405   the corresponding <ArtifactResolve> message's ID attribute, but the embedded protocol message
2406   will contain its own message identifier, and in the case of an embedded response, may contain a different
2407   InResponseTo value that corresponds to the original request message to which the embedded message
2408   is responding.
2409   All other processing rules associated with the underlying request and response messages MUST be
2410   observed.


2411   3.6 Name Identifier Management Protocol
2412   After establishing a name identifier for a principal, an identity provider wishing to change the value and/or
2413   format of the identifier that it will use when referring to the principal, or to indicate that a name identifier will
2414   no longer be used to refer to the principal, informs service providers of the change by sending them a
2415   <ManageNameIDRequest> message.
2416   A service provider also uses this message to register or change the SPProvidedID value to be included
2417   when the underlying name identifier is used to communicate with it, or to terminate the use of a name
2418   identifier between itself and the identity provider.
2419   Note that this protocol is typically not used with "transient" name identifiers, since their value is not
2420   intended to be managed on a long term basis.


2421   3.6.1 Element <ManageNameIDRequest>
2422   A provider sends a <ManageNameIDRequest> message to inform the recipient of a changed name
2423   identifier or to indicate the termination of the use of a name identifier.
2424   The <ManageNameIDRequest> message SHOULD be signed or otherwise authenticated and integrity
2425   protected by the protocol binding used to deliver the message.
2426   This message has the complex type ManageNameIDRequestType, which extends
2427   RequestAbstractType and adds the following elements:
2428   <saml:NameID> or <saml:EncryptedID> [Required]
2429       The name identifier and associated descriptive data (in plaintext or encrypted form) that specify the
2430       principal as currently recognized by the identity and service providers prior to this request. (For more
2431       information on these elements, see Section 2.2.)



113    saml-core-2.0-os                                                                                       15 March 2005
114    Copyright © OASIS Open 2005. All Rights Reserved.                                                       Page 57 of 86


                                                                                                           AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 300 of 472


2432   <NewID> or <NewEncryptedID> or <Terminate> [Required]
2433       The new identifier value (in plaintext or encrypted form) to be used when communicating with the
2434       requesting provider concerning this principal, or an indication that the use of the old identifier has
2435       been terminated. In the former case, if the requester is the service provider, the new identifier MUST
2436       appear in subsequent <NameID> elements in the SPProvidedID attribute. If the requester is the
2437       identity provider, the new value will appear in subsequent <NameID> elements as the element's
2438       content.
2439   The following schema fragment defines the <ManageNameIDRequest> element and its
2440   ManageNameIDRequestType complex type:
2441        <element name="ManageNameIDRequest" type="samlp:ManageNameIDRequestType"/>
2442        <complexType name="ManageNameIDRequestType">
2443           <complexContent>
2444               <extension base="samlp:RequestAbstractType">
2445                  <sequence>
2446                      <choice>
2447                         <element ref="saml:NameID"/>
2448                         <element ref="saml:EncryptedID"/>
2449                      </choice>
2450                      <choice>
2451                         <element ref="samlp:NewID"/>
2452                         <element ref="samlp:NewEncryptedID"/>
2453                         <element ref="samlp:Terminate"/>
2454                      </choice>
2455                  </sequence>
2456               </extension>
2457           </complexContent>
2458        </complexType>
2459        <element name="NewID" type="string"/>
2460        <element name="NewEncryptedID" type="saml:EncryptedElementType"/>
2461        <element name="Terminate" type="samlp:TerminateType"/>
2462        <complexType name="TerminateType"/>


2463   3.6.2 Element <ManageNameIDResponse>
2464   The recipient of a <ManageNameIDRequest> message MUST respond with a
2465   <ManageNameIDResponse> message, which is of type StatusResponseType with no additional
2466   content.
2467   The <ManageNameIDResponse> message SHOULD be signed or otherwise authenticated and integrity
2468   protected by the protocol binding used to deliver the message.
2469   The following schema fragment defines the <ManageNameIDResponse> element:
2470        <element name="ManageNameIDResponse" type="samlp:StatusResponseType"/>


2471   3.6.3 Processing Rules
2472   If the request includes a <saml:NameID> (or encrypted version) that the recipient does not recognize,
2473   the responding provider MUST respond with an error <Status> and MAY respond with a second-level
2474   <StatusCode> of urn:oasis:names:tc:SAML:2.0:status:UnknownPrincipal.
2475   If the <Terminate> element is included in the request, the requesting provider is indicating that (in the
2476   case of a service provider) it will no longer accept assertions from the identity provider or (in the case of
2477   an identity provider) it will no longer issue assertions to the service provider about the principal. The
2478   receiving provider can perform any maintenance with the knowledge that the relationship represented by
2479   the name identifier has been terminated. It can choose to invalidate the active session(s) of a principal for
2480   whom a relationship has been terminated.




115    saml-core-2.0-os                                                                                 15 March 2005
116    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 58 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 301 of 472


2481   If the service provider requests that its identifier for the principal be changed by including a <NewID> (or
2482   <NewEncryptedID>) element, the identity provider MUST include the element's content as the
2483   SPProvidedID when subsequently communicating to the service provider regarding this principal.
2484   If the identity provider requests that its identifier for the principal be changed by including a <NewID> (or
2485   <NewEncryptedID>) element, the service provider MUST use the element's content as the
2486   <saml:NameID> element content when subsequently communicating with the identity provider regarding
2487   this principal.
2488   Note that neither, either, or both of the original and new identifier MAY be encrypted (using the
2489   <EncryptedID> and <NewEncryptedID> elements).
2490   In any case, the <saml:NameID> content in the request and its associated SPProvidedID attribute
2491   MUST contain the most recent name identifier information established between the providers for the
2492   principal.
2493   In the case of an identifier with a Format of urn:oasis:names:tc:SAML:2.0:nameid-
2494   format:persistent, the NameQualifier attribute MUST contain the unique identifier of the identity
2495   provider that created the identifier. If the identifier was established between the identity provider and an
2496   affiliation group of which the service provider is a member, then the SPNameQualifier attribute MUST
2497   contain the unique identifier of the affiliation group. Otherwise, it MUST contain the unique identifier of the
2498   service provider. These attributes MAY be omitted if they would otherwise match the value of the
2499   containing protocol message's <Issuer> element, but this is NOT RECOMMENDED due to the
2500   opportunity for confusion.
2501   Changes to these identifiers may take a potentially significant amount of time to propagate through the
2502   systems at both the requester and the responder. Implementations might wish to allow each party to
2503   accept either identifier for some period of time following the successful completion of a name identifier
2504   change. Not doing so could result in the inability of the principal to access resources.
2505   All other processing rules associated with the underlying request and response messages MUST be
2506   observed.


2507   3.7 Single Logout Protocol
2508   The single logout protocol provides a message exchange protocol by which all sessions provided by a
2509   particular session authority are near-simultaneously terminated. The single logout protocol is used either
2510   when a principal logs out at a session participant or when the principal logs out directly at the
2511   session authority. This protocol may also be used to log out a principal due to a timeout. The reason for
2512   the logout event can be indicated through the Reason attribute.
2513
2514   The principal may have established authenticated sessions with both the session authority and individual
2515   session participants, based on assertions containing authentication statements supplied by the session
2516   authority.
2517
2518   When the principal invokes the single logout process at a session participant, the session participant
2519   MUST send a <LogoutRequest> message to the session authority that provided the assertion
2520   containing the authentication statement related to that session at the session participant.
2521
2522   When either the principal invokes a logout at the session authority, or a session participant sends a logout
2523   request to the session authority specifying that principal, the session authority SHOULD send a
2524   <LogoutRequest> message to each session participant to which it provided assertions containing
2525   authentication statements under its current session with the principal, with the exception of the session
2526   participant that sent the <LogoutRequest> message to the session authority. It SHOULD attempt to
2527   contact as many of these participants as it can using this protocol, terminate its own session with the
2528   principal, and finally return a <LogoutResponse> message to the requesting session participant, if any.




117    saml-core-2.0-os                                                                                    15 March 2005
118    Copyright © OASIS Open 2005. All Rights Reserved.                                                    Page 59 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 302 of 472


2529   3.7.1 Element <LogoutRequest>
2530   A session participant or session authority sends a <LogoutRequest> message to indicate that a session
2531   has been terminated.
2532   The <LogoutRequest> message SHOULD be signed or otherwise authenticated and integrity protected
2533   by the protocol binding used to deliver the message.
2534   This message has the complex type LogoutRequestType, which extends RequestAbstractType and
2535   adds the following elements and attributes:
2536   NotOnOrAfter [Optional]
2537       The time at which the request expires, after which the recipient may discard the message. The time
2538       value is encoded in UTC, as described in Section 1.3.3.
2539   Reason [Optional]
2540       An indication of the reason for the logout, in the form of a URI reference.
2541   <saml:BaseID> or <saml:NameID> or <saml:EncryptedID> [Required]
2542       The identifier and associated attributes (in plaintext or encrypted form) that specify the principal as
2543       currently recognized by the identity and service providers prior to this request. (For more information
2544       on this element, see Section 2.2.)
2545   <SessionIndex> [Optional]
2546       The identifier that indexes this session at the message recipient.
2547   The following schema fragment defines the <LogoutRequest> element and associated
2548   LogoutRequestType complex type:
2549        <element name="LogoutRequest" type="samlp:LogoutRequestType"/>
2550            <complexType name="LogoutRequestType">
2551                <complexContent>
2552                    <extension base="samlp:RequestAbstractType">
2553                         <sequence>
2554                             <choice>
2555                                 <element ref="saml:BaseID"/>
2556                                 <element ref="saml:NameID"/>
2557                                 <element ref="saml:EncryptedID"/>
2558                             </choice>
2559                             <element ref="samlp:SessionIndex" minOccurs="0"
2560        maxOccurs="unbounded"/>
2561                         </sequence>
2562                         <attribute name="Reason" type="string" use="optional"/>
2563                         <attribute name="NotOnOrAfter" type="dateTime"
2564        use="optional"/>
2565                    </extension>
2566                </complexContent>
2567            </complexType>
2568            <element name="SessionIndex" type="string"/>


2569   3.7.2 Element <LogoutResponse>
2570   The recipient of a <LogoutRequest> message MUST respond with a <LogoutResponse> message, of
2571   type StatusResponseType, with no additional content specified.
2572   The <LogoutResponse> message SHOULD be signed or otherwise authenticated and integrity
2573   protected by the protocol binding used to deliver the message.
2574   The following schema fragment defines the <LogoutResponse> element:




119    saml-core-2.0-os                                                                                15 March 2005
120    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 60 of 86


                                                                                                    AMEX 1014
               Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 303 of 472


2575          <element name="LogoutResponse" type="samlp:StatusResponseType"/>


2576   3.7.3 Processing Rules
2577   The message sender MAY use the Reason attribute to indicate the reason for sending the
2578   <LogoutRequest>. The following values are defined by this specification for use by all message
2579   senders; other values MAY be agreed on between participants:
2580   urn:oasis:names:tc:SAML:2.0:logout:user
2581          Specifies that the message is being sent because the principal wishes to terminate the indicated
2582          session.
2583   urn:oasis:names:tc:SAML:2.0:logout:admin
2584          Specifies that the message is being sent because an administrator wishes to terminate the indicated
2585          session for that principal.
2586   All other processing rules associated with the underlying request and response messages MUST be
2587   observed.
2588   Additional processing rules are provided in the following sections.

2589   3.7.3.1 Session Participant Rules
2590   When a session participant receives a <LogoutRequest> message, the session participant MUST
2591   authenticate the message. If the sender is the authority that provided an assertion containing an
2592   authentication statement linked to the principal's current session, the session participant MUST invalidate
2593   the principal's session(s) referred to by the <saml:BaseID>, <saml:NameID>, or
2594   <saml:EncryptedID> element, and any <SessionIndex> elements supplied in the message. If no
2595   <SessionIndex> elements are supplied, then all sessions associated with the principal MUST be
2596   invalidated.
2597
2598   The session participant MUST apply the logout request message to any assertion that meets the following
2599   conditions, even if the assertion arrives after the logout request:
2600      •     The subject of the assertion strongly matches the <saml:BaseID>, <saml:NameID>, or
2601            <saml:EncryptedID> element in the <LogoutRequest>, as defined in Section 3.3.4.
2602      •     The SessionIndex attribute of one of the assertion's authentication statements matches one of
2603            the <SessionIndex> elements specified in the logout request, or the logout request contains no
2604            <SessionIndex> elements.
2605      •     The assertion would otherwise be valid, based on the time conditions specified in the assertion itself
2606            (in particular, the value of any specified NotOnOrAfter attributes in conditions or subject
2607            confirmation data).
2608      •     The logout request has not yet expired (determined by examining the NotOnOrAfter attribute on
2609            the message).

2610              Note: This rule is intended to prevent a situation in which a session participant receives a
2611              logout request targeted at a single, or multiple, assertion(s) (as identified by the
2612              <SessionIndex> element(s)) before it receives the actual – and possibly still valid -
2613              assertion(s) targeted by the logout request. It should honor the logout request until the
2614              logout request itself may be discarded (the NotOnOrAfter value on the request has
2615              been exceeded) or the assertion targeted by the logout request has been received and
2616              has been handled appropriately.




121    saml-core-2.0-os                                                                                   15 March 2005
122    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 61 of 86


                                                                                                       AMEX 1014
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 304 of 472


2617   3.7.3.2 Session Authority Rules
2618   When a session authority receives a <LogoutRequest> message, the session authority MUST
2619   authenticate the sender. If the sender is a session participant to which the session authority provided an
2620   assertion containing an authentication statement for the current session, then the session authority
2621   SHOULD do the following in the specified order:
2622      • Send a <LogoutRequest> message to any session authority on behalf of whom the session
2623         authority proxied the principal's authentication, unless the second authority is the originator of the
2624         <LogoutRequest>.
2625      •    Send a <LogoutRequest> message to each session participant for which the session authority
2626           provided assertions in the current session, other than the originator of a current
2627           <LogoutRequest>.
2628      •    Terminate the principal's current session as specified by the <saml:BaseID>, <saml:NameID>,
2629           or <saml:EncryptedID> element, and any <SessionIndex> elements present in the logout
2630           request message.

2631   If the session authority successfully terminates the principal's session with respect to itself, then it MUST
2632   respond to the original requester, if any, with a <LogoutResponse> message containing a top-level
2633   status code of urn:oasis:names:tc:SAML:2.0:status:Success. If it cannot do so, then it MUST
2634   respond with a <LogoutResponse> message containing a top-level status code indicating the error.
2635   Thus, the top-level status indicates the state of the logout operation only with respect to the session
2636   authority itself.
2637   The session authority SHOULD attempt to contact each session participant using any applicable/usable
2638   protocol binding, even if one or more of these attempts fails or cannot be attempted (for example because
2639   the original request takes place using a protocol binding that does not enable the logout to be propagated
2640   to all participants).
2641   In the event that not all session participants successfully respond to these <LogoutRequest> messages
2642   (or if not all participants can be contacted), then the session authority MUST include in its
2643   <LogoutResponse> message a second-level status code of
2644   urn:oasis:names:tc:SAML:2.0:status:PartialLogout to indicate that not all other session
2645   participants successfully responded with confirmation of the logout.
2646   Note that a session authority MAY initiate a logout for reasons other than having received a
2647   <LogoutRequest> from a session participant – these include, but are not limited to:
2648      • If some timeout period was agreed out-of-band with an individual session participant, the session
2649        authority MAY send a <LogoutRequest> to that individual participant alone.
2650      • An agreed global timeout period has been exceeded.
2651      • The principal or some other trusted entity has requested logout of the principal directly at the session
2652        authority.
2653      • The session authority has determined that the principal's credentials may have been compromised.

2654   When constructing a logout request message, the session authority MUST set the value of the
2655   NotOnOrAfter attribute of the message to a time value, indicating an expiration time for the message,
2656   after which the logout request may be discarded by the recipient. This value SHOULD be set to a time
2657   value equal to or greater than the value of any NotOnOrAfter attribute specified in the assertion most
2658   recently issued as part of the targeted session (as indicated by the SessionIndex attribute on the logout
2659   request).
2660   In addition to the values specified in Section 3.6.3 for the Reason attribute, the following values are also
2661   available for use by the session authority only:
2662   urn:oasis:names:tc:SAML:2.0:logout:global-timeout



123    saml-core-2.0-os                                                                                  15 March 2005
124    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 62 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 305 of 472


2663            Specifies that the message is being sent because of the global session timeout interval period
2664            being exceeded.
2665   urn:oasis:names:tc:SAML:2.0:logout:sp-timeout
2666            Specifies that the message is being sent because a timeout interval period agreed between a
2667            participant and the session authority has been exceeded.


2668   3.8 Name Identifier Mapping Protocol
2669   When an entity that shares an identifier for a principal with an identity provider wishes to obtain a name
2670   identifier for the same principal in a particular format or federation namespace, it can send a request to
2671   the identity provider using this protocol.
2672   For example, a service provider that wishes to communicate with another service provider with whom it
2673   does not share an identifier for the principal can use an identity provider that shares an identifier for the
2674   principal with both service providers to map from its own identifier to a new identifier, generally encrypted,
2675   with which it can communicate with the second service provider.
2676   Regardless of the type of identifier involved, the mapped identifier SHOULD be encrypted into a
2677   <saml:EncryptedID> element unless a specific deployment dictates such protection is unnecessary.


2678   3.8.1 Element <NameIDMappingRequest>
2679   To request an alternate name identifier for a principal from an identity provider, a requester sends an
2680   <NameIDMappingRequest> message. This message has the complex type
2681   NameIDMappingRequestType, which extends RequestAbstractType and adds the following elements:
2682   <saml:BaseID> or <saml:NameID> or <saml:EncryptedID> [Required]
2683       The identifier and associated descriptive data that specify the principal as currently recognized by the
2684       requester and the responder. (For more information on this element, see Section 2.2.)
2685   <NameIDPolicy> [Required]
2686       The requirements regarding the format and optional name qualifier for the identifier to be returned.

2687   The message SHOULD be signed or otherwise authenticated and integrity protected by the protocol
2688   binding used to deliver the message.
2689   The following schema fragment defines the <NameIDMappingRequest> element and its
2690   NameIDMappingRequestType complex type:
2691        <element name="NameIDMappingRequest" type="samlp:NameIDMappingRequestType"/>
2692        <complexType name="NameIDMappingRequestType">
2693           <complexContent>
2694               <extension base="samlp:RequestAbstractType">
2695                  <sequence>
2696                      <choice>
2697                         <element ref="saml:BaseID"/>
2698                         <element ref="saml:NameID"/>
2699                         <element ref="saml:EncryptedID"/>
2700                      </choice>
2701                      <element ref="samlp:NameIDPolicy"/>
2702                  </sequence>
2703               </extension>
2704           </complexContent>
2705        </complexType>




125    saml-core-2.0-os                                                                                  15 March 2005
126    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 63 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 306 of 472


2706   3.8.2 Element <NameIDMappingResponse>
2707   The recipient of a <NameIDMappingRequest> message MUST respond with a
2708   <NameIDMappingResponse> message. This message has the complex type
2709   NameIDMappingResponseType, which extends StatusResponseType and adds the following element:
2710   <saml:NameID> or <saml:EncryptedID> [Required]
2711       The identifier and associated attributes that specify the principal in the manner requested, usually in
2712       encrypted form. (For more information on this element, see Section 2.2.)
2713   The message SHOULD be signed or otherwise authenticated and integrity protected by the protocol
2714   binding used to deliver the message.
2715   The following schema fragment defines the <NameIDMappingResponse> element and its
2716   NameIDMappingResponseType complex type:
2717        <element name="NameIDMappingResponse" type="samlp:NameIDMappingResponseType"/>
2718        <complexType name="NameIDMappingResponseType">
2719           <complexContent>
2720               <extension base="samlp:StatusResponseType">
2721                  <choice>
2722                      <element ref="saml:NameID"/>
2723                      <element ref="saml:EncryptedID"/>
2724                  </choice>
2725               </extension>
2726           </complexContent>
2727        </complexType>


2728   3.8.3 Processing Rules
2729   If the responder does not recognize the principal identified in the request, it MAY respond with an error
2730   <Status> containing a second-level <StatusCode> of
2731   urn:oasis:names:tc:SAML:2.0:status:UnknownPrincipal.
2732   At the responder's discretion, the
2733   urn:oasis:names:tc:SAML:2.0:status:InvalidNameIDPolicy status code MAY be returned to
2734   indicate an inability or unwillingness to supply an identifier in the requested format or namespace.
2735   All other processing rules associated with the underlying request and response messages MUST be
2736   observed.




127    saml-core-2.0-os                                                                                 15 March 2005
128    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 64 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 307 of 472



2737   4 SAML Versioning
2738   The SAML specification set is versioned in two independent ways. Each is discussed in the following
2739   sections, along with processing rules for detecting and handling version differences. Also included are
2740   guidelines on when and why specific version information is expected to change in future revisions of the
2741   specification.
2742   When version information is expressed as both a Major and Minor version, it is expressed in the form
2743   Major.Minor. The version number MajorB.MinorB is higher than the version number MajorA.MinorA if and
2744   only if:
2745   (MajorB > MajorA) OR ( ( MajorB = MajorA ) AND (MinorB > MinorA ))


2746   4.1 SAML Specification Set Version
2747   Each release of the SAML specification set will contain a major and minor version designation describing
2748   its relationship to earlier and later versions of the specification set. The version will be expressed in the
2749   content and filenames of published materials, including the specification set documents and XML schema
2750   documents. There are no normative processing rules surrounding specification set versioning, since it
2751   merely encompasses the collective release of normative specification documents which themselves
2752   contain processing rules.
2753   The overall size and scope of changes to the specification set documents will informally dictate whether a
2754   set of changes constitutes a major or minor revision. In general, if the specification set is backwards
2755   compatible with an earlier specification set (that is, valid older syntax, protocols, and semantics remain
2756   valid), then the new version will be a minor revision. Otherwise, the changes will constitute a major
2757   revision.


2758   4.1.1 Schema Version
2759   As a non-normative documentation mechanism, any XML schema documents published as part of the
2760   specification set will contain a version attribute on the <xs:schema> element whose value is in the
2761   form Major.Minor, reflecting the specification set version in which it has been published. Validating
2762   implementations MAY use the attribute as a means of distinguishing which version of a schema is being
2763   used to validate messages, or to support multiple versions of the same logical schema.


2764   4.1.2 SAML Assertion Version
2765   The SAML <Assertion> element contains an attribute for expressing the major and minor version of the
2766   assertion in a string of the form Major.Minor. Each version of the SAML specification set will be construed
2767   so as to document the syntax, semantics, and processing rules of the assertions of the same version.
2768   That is, specification set version 1.0 describes assertion version 1.0, and so on.
2769   There is explicitly NO relationship between the assertion version and the target XML namespace specified
2770   for the schema definitions for that assertion version.
2771   The following processing rules apply:
2772      • A SAML asserting party MUST NOT issue any assertion with an overall Major.Minor assertion
2773        version number not supported by the authority.
2774      • A SAML relying party MUST NOT process any assertion with a major assertion version number not
2775        supported by the relying party.
2776      • A SAML relying party MAY process or MAY reject an assertion whose minor assertion version
2777        number is higher than the minor assertion version number supported by the relying party. However,
2778        all assertions that share a major assertion version number MUST share the same general


129    saml-core-2.0-os                                                                                 15 March 2005
130    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 65 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 308 of 472


2779         processing rules and semantics, and MAY be treated in a uniform way by an implementation. For
2780         example, if a V1.1 assertion shares the syntax of a V1.0 assertion, an implementation MAY treat the
2781         assertion as a V1.0 assertion without ill effect. (See Section 4.2.1 for more information about the
2782         likely effects of schema evolution.)


2783   4.1.3 SAML Protocol Version
2784   The various SAML protocols' request and response elements contain an attribute for expressing the major
2785   and minor version of the request or response message using a string of the form Major.Minor. Each
2786   version of the SAML specification set will be construed so as to document the syntax, semantics, and
2787   processing rules of the protocol messages of the same version. That is, specification set version 1.0
2788   describes request and response version V1.0, and so on.
2789   There is explicitly NO relationship between the protocol version and the target XML namespace specified
2790   for the schema definitions for that protocol version.
2791   The version numbers used in SAML protocol request and response elements will match for any particular
2792   revision of the SAML specification set.

2793   4.1.3.1 Request Version
2794   The following processing rules apply to requests:
2795      • A SAML requester SHOULD issue requests with the highest request version supported by both the
2796        SAML requester and the SAML responder.
2797      • If the SAML requester does not know the capabilities of the SAML responder, then it SHOULD
2798        assume that the responder supports requests with the highest request version supported by the
2799        requester.
2800      • A SAML requester MUST NOT issue a request message with an overall Major.Minor request version
2801        number matching a response version number that the requester does not support.
2802      • A SAML responder MUST reject any request with a major request version number not supported by
2803        the responder.
2804      • A SAML responder MAY process or MAY reject any request whose minor request version number is
2805        higher than the highest supported request version that it supports. However, all requests that share
2806        a major request version number MUST share the same general processing rules and semantics,
2807        and MAY be treated in a uniform way by an implementation. That is, if a V1.1 request shares the
2808        syntax of a V1.0 request, a responder MAY treat the request message as a V1.0 request without ill
2809        effect. (See Section 4.2.1 for more information about the likely effects of schema evolution.)


2810   4.1.3.2 Response Version
2811   The following processing rules apply to responses:
2812      • A SAML responder MUST NOT issue a response message with a response version number higher
2813        than the request version number of the corresponding request message.
2814      • A SAML responder MUST NOT issue a response message with a major response version number
2815        lower than the major request version number of the corresponding request message except to
2816        report the error urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooHigh.
2817      • An error response resulting from incompatible SAML protocol versions MUST result in reporting a
2818        top-level <StatusCode> value of
2819        urn:oasis:names:tc:SAML:2.0:status:VersionMismatch, and MAY result in reporting
2820        one of the following second-level values:



131    saml-core-2.0-os                                                                             15 March 2005
132    Copyright © OASIS Open 2005. All Rights Reserved.                                             Page 66 of 86


                                                                                                 AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 309 of 472


2821         urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooHigh,
2822         urn:oasis:names:tc:SAML:2.0:status:RequestVersionTooLow, or
2823         urn:oasis:names:tc:SAML:2.0:status:RequestVersionDeprecated.


2824   4.1.3.3 Permissible Version Combinations
2825   Assertions of a particular major version appear only in response messages of the same major version, as
2826   permitted by the importation of the SAML assertion namespace into the SAML protocol schema. For
2827   example, a V1.1 assertion MAY appear in a V1.0 response message, and a V1.0 assertion in a V1.1
2828   response message, if the appropriate assertion schema is referenced during namespace importation. But
2829   a V1.0 assertion MUST NOT appear in a V2.0 response message because they are of different major
2830   versions.


2831   4.2 SAML Namespace Version
2832   XML schema documents published as part of the specification set contain one or more target
2833   namespaces into which the type, element, and attribute definitions are placed. Each namespace is distinct
2834   from the others, and represents, in shorthand, the structural and syntactic definitions that make up that
2835   part of the specification.
2836   The namespace URI references defined by the specification set will generally contain version information
2837   of the form Major.Minor somewhere in the URI. The major and minor version in the URI MUST correspond
2838   to the major and minor version of the specification set in which the namespace is first introduced and
2839   defined. This information is not typically consumed by an XML processor, which treats the namespace
2840   opaquely, but is intended to communicate the relationship between the specification set and the
2841   namespaces it defines. This pattern is also followed by the SAML-defined URI-based identifiers that are
2842   listed in Section 8.
2843   As a general rule, implementers can expect the namespaces and the associated schema definitions
2844   defined by a major revision of the specification set to remain valid and stable across minor revisions of the
2845   specification. New namespaces may be introduced, and when necessary, old namespaces replaced, but
2846   this is expected to be rare. In such cases, the older namespaces and their associated definitions should
2847   be expected to remain valid until a major specification set revision.


2848   4.2.1 Schema Evolution
2849   In general, maintaining namespace stability while adding or changing the content of a schema are
2850   competing goals. While certain design strategies can facilitate such changes, it is complex to predict how
2851   older implementations will react to any given change, making forward compatibility difficult to achieve.
2852   Nevertheless, the right to make such changes in minor revisions is reserved, in the interest of namespace
2853   stability. Except in special circumstances (for example, to correct major deficiencies or to fix errors),
2854   implementations should expect forward-compatible schema changes in minor revisions, allowing new
2855   messages to validate against older schemas.
2856   Implementations SHOULD expect and be prepared to deal with new extensions and message types in
2857   accordance with the processing rules laid out for those types. Minor revisions MAY introduce new types
2858   that leverage the extension facilities described in Section 7. Older implementations SHOULD reject such
2859   extensions gracefully when they are encountered in contexts that dictate mandatory semantics. Examples
2860   include new query, statement, or condition types.




133    saml-core-2.0-os                                                                                15 March 2005
134    Copyright © OASIS Open 2005. All Rights Reserved.                                                Page 67 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 310 of 472



2861   5 SAML and XML Signature Syntax and Processing
2862   SAML assertions and SAML protocol request and response messages may be signed, with the following
2863   benefits. An assertion signed by the asserting party supports assertion integrity, authentication of the
2864   asserting party to a SAML relying party, and, if the signature is based on the SAML authority’s public-
2865   private key pair, non-repudiation of origin. A SAML protocol request or response message signed by the
2866   message originator supports message integrity, authentication of message origin to a destination, and, if
2867   the signature is based on the originator's public-private key pair, non-repudiation of origin.
2868   A digital signature is not always required in SAML. For example, in some circumstances, signatures may
2869   be “inherited," such as when an unsigned assertion gains protection from a signature on the containing
2870   protocol response message. "Inherited" signatures should be used with care when the contained object
2871   (such as the assertion) is intended to have a non-transitory lifetime. The reason is that the entire context
2872   must be retained to allow validation, exposing the XML content and adding potentially unnecessary
2873   overhead. As another example, the SAML relying party or SAML requester may have obtained an
2874   assertion or protocol message from the SAML asserting party or SAML responder directly (with no
2875   intermediaries) through a secure channel, with the asserting party or SAML responder having
2876   authenticated to the relying party or SAML responder by some means other than a digital signature.
2877   Many different techniques are available for "direct" authentication and secure channel establishment
2878   between two parties. The list includes TLS/SSL (see [RFC 2246]/[SSL3]), HMAC, password-based
2879   mechanisms, and so on. In addition, the applicable security requirements depend on the communicating
2880   applications and the nature of the assertion or message transported. It is RECOMMENDED that, in all
2881   other contexts, digital signatures be used for assertions and request and response messages.
2882   Specifically:
2883      • A SAML assertion obtained by a SAML relying party from an entity other than the SAML asserting
2884        party SHOULD be signed by the SAML asserting party.
2885      • A SAML protocol message arriving at a destination from an entity other than the originating sender
2886        SHOULD be signed by the sender.
2887      • Profiles MAY specify alternative signature mechanisms such as S/MIME or signed Java objects that
2888        contain SAML documents. Caveats about retaining context and interoperability apply. XML
2889        Signatures are intended to be the primary SAML signature mechanism, but this specification
2890        attempts to ensure compatibility with profiles that may require other mechanisms.
2891      • Unless a profile specifies an alternative signature mechanism, any XML Digital Signatures MUST be
2892        enveloped.


2893   5.1 Signing Assertions
2894   All SAML assertions MAY be signed using XML Signature. This is reflected in the assertion schema as
2895   described in Section 2.


2896   5.2 Request/Response Signing
2897   All SAML protocol request and response messages MAY be signed using XML Signature. This is reflected
2898   in the schema as described in Section 3.


2899   5.3 Signature Inheritance
2900   A SAML assertion may be embedded within another SAML element, such as an enclosing <Assertion>
2901   or a request or response, which may be signed. When a SAML assertion does not contain a
2902   <ds:Signature> element, but is contained in an enclosing SAML element that contains a
2903   <ds:Signature> element, and the signature applies to the <Assertion> element and all its children,



135    saml-core-2.0-os                                                                                 15 March 2005
136    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 68 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 311 of 472


2904   then the assertion can be considered to inherit the signature from the enclosing element. The resulting
2905   interpretation should be equivalent to the case where the assertion itself was signed with the same key
2906   and signature options.
2907   Many SAML use cases involve SAML XML data enclosed within other protected data structures such as
2908   signed SOAP messages, S/MIME packages, and authenticated SSL connections. SAML profiles MAY
2909   define additional rules for interpreting SAML elements as inheriting signatures or other authentication
2910   information from the surrounding context, but no such inheritance should be inferred unless specifically
2911   identified by the profile.


2912   5.4 XML Signature Profile
2913   The XML Signature specification [XMLSig] calls out a general XML syntax for signing data with flexibility
2914   and many choices. This section details constraints on these facilities so that SAML processors do not
2915   have to deal with the full generality of XML Signature processing. This usage makes specific use of the
2916   xs:ID-typed attributes present on the root elements to which signatures can apply, specifically the ID
2917   attribute on <Assertion> and the various request and response elements. These attributes are
2918   collectively referred to in this section as the identifier attributes.
2919   Note that this profile only applies to the use of the <ds:Signature> elements found directly within SAML
2920   assertions, requests, and responses. Other profiles in which signatures appear elsewhere but apply to
2921   SAML content are free to define other approaches.


2922   5.4.1 Signing Formats and Algorithms
2923   XML Signature has three ways of relating a signature to a document: enveloping, enveloped, and
2924   detached.
2925   SAML assertions and protocols MUST use enveloped signatures when signing assertions and protocol
2926   messages. SAML processors SHOULD support the use of RSA signing and verification for public key
2927   operations in accordance with the algorithm identified by http://www.w3.org/2000/09/xmldsig#rsa-sha1.


2928   5.4.2 References
2929   SAML assertions and protocol messages MUST supply a value for the ID attribute on the root element of
2930   the assertion or protocol message being signed. The assertion’s or protocol message's root element may
2931   or may not be the root element of the actual XML document containing the signed assertion or protocol
2932   message (e.g., it might be contained within a SOAP envelope).
2933   Signatures MUST contain a single <ds:Reference> containing a same-document reference to the ID
2934   attribute value of the root element of the assertion or protocol message being signed. For example, if the
2935   ID attribute value is "foo", then the URI attribute in the <ds:Reference> element MUST be "#foo".


2936   5.4.3 Canonicalization Method
2937   SAML implementations SHOULD use Exclusive Canonicalization [Excl-C14N], with or without comments,
2938   both in the <ds:CanonicalizationMethod> element of <ds:SignedInfo>, and as a
2939   <ds:Transform> algorithm. Use of Exclusive Canonicalization ensures that signatures created over
2940   SAML messages embedded in an XML context can be verified independent of that context.


2941   5.4.4 Transforms
2942   Signatures in SAML messages SHOULD NOT contain transforms other than the enveloped signature
2943   transform (with the identifier http://www.w3.org/2000/09/xmldsig#enveloped-signature) or the exclusive



137    saml-core-2.0-os                                                                               15 March 2005
138    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 69 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 312 of 472


2944   canonicalization transforms (with the identifier http://www.w3.org/2001/10/xml-exc-c14n# or
2945   http://www.w3.org/2001/10/xml-exc-c14n#WithComments).
2946   Verifiers of signatures MAY reject signatures that contain other transform algorithms as invalid. If they do
2947   not, verifiers MUST ensure that no content of the SAML message is excluded from the signature. This can
2948   be accomplished by establishing out-of-band agreement as to what transforms are acceptable, or by
2949   applying the transforms manually to the content and reverifying the result as consisting of the same SAML
2950   message.


2951   5.4.5 KeyInfo
2952   XML Signature defines usage of the <ds:KeyInfo> element. SAML does not require the use of
2953   <ds:KeyInfo>, nor does it impose any restrictions on its use. Therefore, <ds:KeyInfo> MAY be
2954   absent.


2955   5.4.6 Example
2956   Following is an example of a signed response containing a signed assertion. Line breaks have been
2957   added for readability; the signatures are not valid and cannot be successfully verified.
2958        <Response
2959          IssueInstant="2003-04-17T00:46:02Z" Version="2.0"
2960          ID="_c7055387-af61-4fce-8b98-e2927324b306"
2961          xmlns="urn:oasis:names:tc:SAML:2.0:protocol"
2962          xmlns:saml="urn:oasis:names:tc:SAML:2.0:assertion">
2963           <saml:Issuer>https://www.opensaml.org/IDP"</saml:Issuer>
2964           <ds:Signature xmlns:ds="http://www.w3.org/2000/09/xmldsig#">
2965               <ds:SignedInfo>
2966                  <ds:CanonicalizationMethod
2967                      Algorithm="http://www.w3.org/2001/10/xml-exc-c14n#"/>
2968                  <ds:SignatureMethod
2969                      Algorithm="http://www.w3.org/2000/09/xmldsig#rsa-sha1"/>
2970                  <ds:Reference URI="#_c7055387-af61-4fce-8b98-e2927324b306">
2971                      <ds:Transforms>
2972                         <ds:Transform
2973                             Algorithm="http://www.w3.org/2000/09/xmldsig#enveloped-
2974        signature"/>
2975                         <ds:Transform
2976                             Algorithm="http://www.w3.org/2001/10/xml-exc-c14n#">
2977                             <InclusiveNamespaces PrefixList="#default saml ds xs xsi"
2978                                xmlns="http://www.w3.org/2001/10/xml-exc-c14n#"/>
2979                         </ds:Transform>
2980                      </ds:Transforms>
2981                      <ds:DigestMethod
2982                         Algorithm="http://www.w3.org/2000/09/xmldsig#sha1"/>
2983                      <ds:DigestValue>TCDVSuG6grhyHbzhQFWFzGrxIPE=</ds:DigestValue>
2984                  </ds:Reference>
2985               </ds:SignedInfo>
2986               <ds:SignatureValue>
2987                  x/GyPbzmFEe85pGD3c1aXG4Vspb9V9jGCjwcRCKrtwPS6vdVNCcY5rHaFPYWkf+5
2988                  EIYcPzx+pX1h43SmwviCqXRjRtMANWbHLhWAptaK1ywS7gFgsD01qjyen3CP+m3D
2989                  w6vKhaqledl0BYyrIzb4KkHO4ahNyBVXbJwqv5pUaE4=
2990               </ds:SignatureValue>
2991               <ds:KeyInfo>
2992                  <ds:X509Data>
2993                      <ds:X509Certificate>
2994                      MIICyjCCAjOgAwIBAgICAnUwDQYJKoZIhvcNAQEEBQAwgakxCzAJBgNVBAYTAlVT
2995                      MRIwEAYDVQQIEwlXaXNjb25zaW4xEDAOBgNVBAcTB01hZGlzb24xIDAeBgNVBAoT
2996                      F1VuaXZlcnNpdHkgb2YgV2lzY29uc2luMSswKQYDVQQLEyJEaXZpc2lvbiBvZiBJ
2997                      bmZvcm1hdGlvbiBUZWNobm9sb2d5MSUwIwYDVQQDExxIRVBLSSBTZXJ2ZXIgQ0Eg
2998                      LS0gMjAwMjA3MDFBMB4XDTAyMDcyNjA3Mjc1MVoXDTA2MDkwNDA3Mjc1MVowgYsx
2999                      CzAJBgNVBAYTAlVTMREwDwYDVQQIEwhNaWNoaWdhbjESMBAGA1UEBxMJQW5uIEFy




139    saml-core-2.0-os                                                                               15 March 2005
140    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 70 of 86


                                                                                                   AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 313 of 472


3000                      Ym9yMQ4wDAYDVQQKEwVVQ0FJRDEcMBoGA1UEAxMTc2hpYjEuaW50ZXJuZXQyLmVk
3001                      dTEnMCUGCSqGSIb3DQEJARYYcm9vdEBzaGliMS5pbnRlcm5ldDIuZWR1MIGfMA0G
3002                      CSqGSIb3DQEBAQUAA4GNADCBiQKBgQDZSAb2sxvhAXnXVIVTx8vuRay+x50z7GJj
3003                      IHRYQgIv6IqaGG04eTcyVMhoekE0b45QgvBIaOAPSZBl13R6+KYiE7x4XAWIrCP+
3004                      c2MZVeXeTgV3Yz+USLg2Y1on+Jh4HxwkPFmZBctyXiUr6DxF8rvoP9W7O27rhRjE
3005                      pmqOIfGTWQIDAQABox0wGzAMBgNVHRMBAf8EAjAAMAsGA1UdDwQEAwIFoDANBgkq
3006                      hkiG9w0BAQQFAAOBgQBfDqEW+OI3jqBQHIBzhujN/PizdN7s/z4D5d3pptWDJf2n
3007                      qgi7lFV6MDkhmTvTqBtjmNk3No7v/dnP6Hr7wHxvCCRwubnmIfZ6QZAv2FU78pLX
3008                      8I3bsbmRAUg4UP9hH6ABVq4KQKMknxu1xQxLhpR1ylGPdiowMNTrEG8cCx3w/w==
3009                      </ds:X509Certificate>
3010                  </ds:X509Data>
3011               </ds:KeyInfo>
3012           </ds:Signature>
3013           <Status>
3014               <StatusCode Value="urn:oasis:names:tc:SAML:2.0:status:Success"/>
3015           </Status>
3016           <Assertion ID="_a75adf55-01d7-40cc-929f-dbd8372ebdfc"
3017               IssueInstant="2003-04-17T00:46:02Z" Version="2.0"
3018               xmlns="urn:oasis:names:tc:SAML:2.0:assertion">
3019               <Issuer>https://www.opensaml.org/IDP</Issuer>
3020               <ds:Signature xmlns:ds="http://www.w3.org/2000/09/xmldsig#">
3021                  <ds:SignedInfo>
3022                      <ds:CanonicalizationMethod
3023                         Algorithm="http://www.w3.org/2001/10/xml-exc-c14n#"/>
3024                      <ds:SignatureMethod
3025                         Algorithm="http://www.w3.org/2000/09/xmldsig#rsa-sha1"/>
3026                      <ds:Reference URI="#_a75adf55-01d7-40cc-929f-dbd8372ebdfc">
3027                         <ds:Transforms>
3028                             <ds:Transform
3029                                Algorithm="http://www.w3.org/2000/09/xmldsig#enveloped-
3030        signature"/>
3031                             <ds:Transform
3032                                Algorithm="http://www.w3.org/2001/10/xml-exc-c14n#">
3033                                <InclusiveNamespaces
3034                                    PrefixList="#default saml ds xs xsi"
3035                                    xmlns="http://www.w3.org/2001/10/xml-exc-c14n#"/>
3036                             </ds:Transform>
3037                         </ds:Transforms>
3038                         <ds:DigestMethod
3039                             Algorithm="http://www.w3.org/2000/09/xmldsig#sha1"/>
3040                         <ds:DigestValue>Kclet6XcaOgOWXM4gty6/UNdviI=</ds:DigestValue>
3041                      </ds:Reference>
3042                  </ds:SignedInfo>
3043                  <ds:SignatureValue>
3044                      hq4zk+ZknjggCQgZm7ea8fI79gJEsRy3E8LHDpYXWQIgZpkJN9CMLG8ENR4Nrw+n
3045                      7iyzixBvKXX8P53BTCT4VghPBWhFYSt9tHWu/AtJfOTh6qaAsNdeCyG86jmtp3TD
3046                      MwuL/cBUj2OtBZOQMFn7jQ9YB7klIz3RqVL+wNmeWI4=
3047                  </ds:SignatureValue>
3048                  <ds:KeyInfo>
3049                      <ds:X509Data>
3050                         <ds:X509Certificate>
3051                      MIICyjCCAjOgAwIBAgICAnUwDQYJKoZIhvcNAQEEBQAwgakxCzAJBgNVBAYTAlVT
3052                      MRIwEAYDVQQIEwlXaXNjb25zaW4xEDAOBgNVBAcTB01hZGlzb24xIDAeBgNVBAoT
3053                      F1VuaXZlcnNpdHkgb2YgV2lzY29uc2luMSswKQYDVQQLEyJEaXZpc2lvbiBvZiBJ
3054                      bmZvcm1hdGlvbiBUZWNobm9sb2d5MSUwIwYDVQQDExxIRVBLSSBTZXJ2ZXIgQ0Eg
3055                      LS0gMjAwMjA3MDFBMB4XDTAyMDcyNjA3Mjc1MVoXDTA2MDkwNDA3Mjc1MVowgYsx
3056                      CzAJBgNVBAYTAlVTMREwDwYDVQQIEwhNaWNoaWdhbjESMBAGA1UEBxMJQW5uIEFy
3057                      Ym9yMQ4wDAYDVQQKEwVVQ0FJRDEcMBoGA1UEAxMTc2hpYjEuaW50ZXJuZXQyLmVk
3058                      dTEnMCUGCSqGSIb3DQEJARYYcm9vdEBzaGliMS5pbnRlcm5ldDIuZWR1MIGfMA0G
3059                      CSqGSIb3DQEBAQUAA4GNADCBiQKBgQDZSAb2sxvhAXnXVIVTx8vuRay+x50z7GJj
3060                      IHRYQgIv6IqaGG04eTcyVMhoekE0b45QgvBIaOAPSZBl13R6+KYiE7x4XAWIrCP+
3061                      c2MZVeXeTgV3Yz+USLg2Y1on+Jh4HxwkPFmZBctyXiUr6DxF8rvoP9W7O27rhRjE
3062                      pmqOIfGTWQIDAQABox0wGzAMBgNVHRMBAf8EAjAAMAsGA1UdDwQEAwIFoDANBgkq
3063                      hkiG9w0BAQQFAAOBgQBfDqEW+OI3jqBQHIBzhujN/PizdN7s/z4D5d3pptWDJf2n
3064                      qgi7lFV6MDkhmTvTqBtjmNk3No7v/dnP6Hr7wHxvCCRwubnmIfZ6QZAv2FU78pLX
3065                      8I3bsbmRAUg4UP9hH6ABVq4KQKMknxu1xQxLhpR1ylGPdiowMNTrEG8cCx3w/w==



141    saml-core-2.0-os                                                              15 March 2005
142    Copyright © OASIS Open 2005. All Rights Reserved.                              Page 71 of 86


                                                                                  AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 314 of 472


3066                         </ds:X509Certificate>
3067                      </ds:X509Data>
3068                  </ds:KeyInfo>
3069               </ds:Signature>
3070               <Subject>
3071                  <NameID
3072                      Format="urn:oasis:names:tc:SAML:1.1:nameid-format:emailAddress">
3073                      scott@example.org
3074                  </NameID>
3075                  <SubjectConfirmation
3076                      Method="urn:oasis:names:tc:SAML:2.0:cm:bearer"/>
3077               </Subject>
3078               <Conditions NotBefore="2003-04-17T00:46:02Z"
3079                      NotOnOrAfter="2003-04-17T00:51:02Z">
3080                  <AudienceRestriction>
3081                      <Audience>http://www.opensaml.org/SP</Audience>
3082                  </AudienceRestriction>
3083               </Conditions>
3084               <AuthnStatement AuthnInstant="2003-04-17T00:46:00Z">
3085                  <AuthnContext>
3086                      <AuthnContextClassRef>
3087                         urn:oasis:names:tc:SAML:2.0:ac:classes:Password
3088                      </AuthnContextClassRef>
3089                  </AuthnContext>
3090               </AuthnStatement>
3091           </Assertion>
3092        </Response>




143    saml-core-2.0-os                                                              15 March 2005
144    Copyright © OASIS Open 2005. All Rights Reserved.                              Page 72 of 86


                                                                                  AMEX 1014
              Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 315 of 472



3093   6 SAML and XML Encryption Syntax and Processing
3094   Encryption is used as the means to implement confidentiality. The most common motives for
3095   confidentiality are to protect the personal privacy of individuals or to protect organizational secrets for
3096   competitive advantage or similar reasons. Confidentiality may also be required to ensure the effectiveness
3097   of some other security mechanism. For example, a secret password or key may be encrypted.
3098   Several ways of using encryption to confidentially protect all or part of a SAML assertion are provided.
3099     • Communications confidentiality may be provided by mechanisms associated with a particular
3100        binding or profile. For example, the SOAP Binding [SAMLBind] supports the use of SSL/TLS (see
3101        [RFC 2246]/[SSL3]) or SOAP Message Security mechanisms for confidentiality.
3102      •    A <SubjectConfirmation> secret can be protected through the use of the <ds:KeyInfo>
3103           element within <SubjectConfirmationData>, which permits keys or other secrets to be
3104           encrypted.
3105      •    An entire <Assertion> element may be encrypted, as described in Section 2.3.4.
3106      •    The <BaseID> or <NameID> element may be encrypted, as described in Section 2.2.4.
3107      •    An <Attribute> element may be encrypted, as described in Section 2.7.3.2.


3108   6.1 General Considerations
3109   Encryption of the <Assertion>, <BaseID>, <NameID> and <Attribute> elements is provided by use
3110   of XML Encryption [XMLEnc]. Encrypted data and optionally one or more encrypted keys MUST replace
3111   the plaintext information in the same location within the XML instance. The <EncryptedData> element's
3112   Type attribute SHOULD be used and, if it is present, MUST have the value
3113   http://www.w3.org/2001/04/xmlenc#Element.
3114   Any of the algorithms defined for use with XML Encryption MAY be used to perform the encryption. The
3115   SAML schema is defined so that the inclusion of the encrypted data yields a valid instance.


3116   6.2 Combining Signatures and Encryption
3117   Use of XML Encryption and XML Signature MAY be combined. When an assertion is to be signed and
3118   encrypted, the following rules apply. A relying party MUST perform signature validation and decryption in
3119   the reverse order that signing and encryption were performed.
3120      •    When a signed <Assertion> element is encrypted, the signature MUST first be calculated and
3121           placed within the <Assertion> element before the element is encrypted.
3122      •    When a <BaseID>, <NameID>, or <Attribute> element is encrypted, the encryption MUST be
3123           performed first and then the signature calculated over the assertion or message containing the
3124           encrypted element.




145    saml-core-2.0-os                                                                               15 March 2005
146    Copyright © OASIS Open 2005. All Rights Reserved.                                               Page 73 of 86


                                                                                                  AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 316 of 472



3125   7 SAML Extensibility
3126   SAML supports extensibility in a number of ways, including extending the assertion and protocol schemas.
3127   An example of an application that extends SAML assertions is the Liberty Protocols and Schema
3128   Specification [LibertyProt]. The following sections explain the extensibility features with SAML assertions
3129   and protocols.
3130   See the SAML Profiles specification [SAMLProf] for information on how to define new profiles, which can
3131   be combined with extensions to put the SAML framework to new uses.


3132   7.1 Schema Extension
3133   Note that elements in the SAML schemas are blocked from substitution, which means that no SAML
3134   elements can serve as the head element of a substitution group. However, SAML types are not defined as
3135   final, so that all SAML types MAY be extended and restricted. As a practical matter, this means that
3136   extensions are typically defined only as types rather than elements, and are included in SAML instances
3137   by means of an xsi:type attribute.
3138   The following sections discuss only elements and types that have been specifically designed to support
3139   extensibility.


3140   7.1.1 Assertion Schema Extension
3141   The SAML assertion schema (see [SAML-XSD]) is designed to permit separate processing of the
3142   assertion package and the statements it contains, if the extension mechanism is used for either part.
3143   The following elements are intended specifically for use as extension points in an extension schema; their
3144   types are set to abstract, and are thus usable only as the base of a derived type:
3145       • <BaseID> and BaseIDAbstractType
3146       • <Condition> and ConditionAbstractType
3147       • <Statement> and StatementAbstractType

3148   •   The following constructs that are directly usable as part of SAML are particularly interesting targets for
3149       extension:
3150       • <AuthnStatement> and AuthnStatementType
3151       • <AttributeStatement> and AttributeStatementType
3152       • <AuthzDecisionStatement> and AuthzDecisionStatementType
3153       • <AudienceRestriction> and AudienceRestrictionType
3154       • <ProxyRestriction> and ProxyRestrictionType
3155       • <OneTimeUse> and OneTimeUseType


3156   7.1.2 Protocol Schema Extension
3157   The following SAML protocol elements are intended specifically for use as extension points in an
3158   extension schema; their types are set to abstract, and are thus usable only as the base of a derived
3159   type:
3160       • <Request> and RequestAbstractType
3161       • <SubjectQuery> and SubjectQueryAbstractType



147    saml-core-2.0-os                                                                                 15 March 2005
148    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 74 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 317 of 472


3162   The following constructs that are directly usable as part of SAML are particularly interesting targets for
3163   extension:
3164      • <AuthnQuery> and AuthnQueryType
3165      • <AuthzDecisionQuery> and AuthzDecisionQueryType
3166      • <AttributeQuery> and AttributeQueryType
3167      • StatusResponseType


3168   7.2 Schema Wildcard Extension Points
3169   The SAML schemas use wildcard constructs in some locations to allow the use of elements and attributes
3170   from arbitrary namespaces, which serves as a built-in extension point without requiring an extension
3171   schema.


3172   7.2.1 Assertion Extension Points
3173   The following constructs in the assertion schema allow constructs from arbitrary namespaces within them:
3174      • <SubjectConfirmationData>: Uses xs:anyType, which allows any sub-elements and
3175        attributes.
3176      • <AuthnContextDecl>: Uses xs:anyType, which allows any sub-elements and attributes.
3177      • <AttributeValue>: Uses xs:anyType, which allows any sub-elements and attributes.
3178      • <Advice> and AdviceType: In addition to SAML-native elements, allows elements from other
3179        namespaces with lax schema validation processing.

3180   The following constructs in the assertion schema allow arbitrary global attributes:
3181      • <Attribute> and AttributeType


3182   7.2.2 Protocol Extension Points
3183   The following constructs in the protocol schema allow constructs from arbitrary namespaces within them:
3184      • <Extensions> and ExtensionsType: Allows elements from other namespaces with lax schema
3185        validation processing.
3186      • <StatusDetail> and StatusDetailType: Allows elements from other namespaces with lax
3187        schema validation processing.
3188      • <ArtifactResponse> and ArtifactResponseType: Allows elements from any namespaces with
3189        lax schema validation processing. (It is specifically intended to carry a SAML request or response
3190        message element, however.)


3191   7.3 Identifier Extension
3192   SAML uses URI-based identifiers for a number of purposes, such as status codes and name identifier
3193   formats, and defines some identifiers that MAY be used for these purposes; most are listed in Section 8.
3194   However, it is always possible to define additional URI-based identifiers for these purposes. It is
3195   RECOMMENDED that these additional identifiers be defined in a formal profile of use. In no case should
3196   the meaning of a given URI used as such an identifier significantly change, or be used to mean two
3197   different things.




149    saml-core-2.0-os                                                                                  15 March 2005
150    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 75 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 318 of 472



3198   8 SAML-Defined Identifiers
3199   The following sections define URI-based identifiers for common resource access actions, subject name
3200   identifier formats, and attribute name formats.
3201   Where possible an existing URN is used to specify a protocol. In the case of IETF protocols, the URN of
3202   the most current RFC that specifies the protocol is used. URI references created specifically for SAML
3203   have one of the following stems, according to the specification set version in which they were first
3204   introduced:
3205        urn:oasis:names:tc:SAML:1.0:
3206        urn:oasis:names:tc:SAML:1.1:
3207        urn:oasis:names:tc:SAML:2.0:


3208   8.1 Action Namespace Identifiers
3209   The following identifiers MAY be used in the Namespace attribute of the <Action> element to refer to
3210   common sets of actions to perform on resources.


3211   8.1.1 Read/Write/Execute/Delete/Control
3212   URI: urn:oasis:names:tc:SAML:1.0:action:rwedc
3213   Defined actions:
3214       Read Write Execute Delete Control
3215   These actions are interpreted as follows:
3216   Read
3217       The subject may read the resource.
3218   Write
3219       The subject may modify the resource.
3220   Execute
3221       The subject may execute the resource.
3222   Delete
3223       The subject may delete the resource.
3224   Control
3225       The subject may specify the access control policy for the resource.


3226   8.1.2 Read/Write/Execute/Delete/Control with Negation
3227   URI: urn:oasis:names:tc:SAML:1.0:action:rwedc-negation
3228   Defined actions:
3229       Read Write Execute Delete Control ~Read ~Write ~Execute ~Delete ~Control
3230   The actions specified in Section 8.1.1 are interpreted in the same manner described there. Actions
3231   prefixed with a tilde (~) are negated permissions and are used to affirmatively specify that the stated
3232   permission is denied. Thus a subject described as being authorized to perform the action ~Read is
3233   affirmatively denied read permission.



151    saml-core-2.0-os                                                                                 15 March 2005
152    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 76 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 319 of 472


3234   A SAML authority MUST NOT authorize both an action and its negated form.


3235   8.1.3 Get/Head/Put/Post
3236   URI: urn:oasis:names:tc:SAML:1.0:action:ghpp
3237   Defined actions:
3238            GET HEAD PUT POST
3239   These actions bind to the corresponding HTTP operations. For example a subject authorized to perform
3240   the GET action on a resource is authorized to retrieve it.
3241   The GET and HEAD actions loosely correspond to the conventional read permission and the PUT and POST
3242   actions to the write permission. The correspondence is not exact however since an HTTP GET operation
3243   may cause data to be modified and a POST operation may cause modification to a resource other than
3244   the one specified in the request. For this reason a separate Action URI reference specifier is provided.


3245   8.1.4 UNIX File Permissions
3246   URI: urn:oasis:names:tc:SAML:1.0:action:unix
3247   The defined actions are the set of UNIX file access permissions expressed in the numeric (octal) notation.
3248   The action string is a four-digit numeric code:
3249            extended user group world
3250   Where the extended access permission has the value
3251            +2 if sgid is set
3252            +4 if suid is set
3253   The user group and world access permissions have the value
3254            +1 if execute permission is granted
3255            +2 if write permission is granted
3256            +4 if read permission is granted
3257   For example, 0754 denotes the UNIX file access permission: user read, write, and execute; group read
3258   and execute; and world read.


3259   8.2 Attribute Name Format Identifiers
3260   The following identifiers MAY be used in the NameFormat attribute defined on the AttributeType complex
3261   type to refer to the classification of the attribute name for purposes of interpreting the name.


3262   8.2.1 Unspecified
3263   URI: urn:oasis:names:tc:SAML:2.0:attrname-format:unspecified
3264   The interpretation of the attribute name is left to individual implementations.




153    saml-core-2.0-os                                                                              15 March 2005
154    Copyright © OASIS Open 2005. All Rights Reserved.                                              Page 77 of 86


                                                                                                  AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 320 of 472


3265   8.2.2 URI Reference
3266   URI: urn:oasis:names:tc:SAML:2.0:attrname-format:uri
3267   The attribute name follows the convention for URI references [RFC 2396], for example as used in XACML
3268   [XACML] attribute identifiers. The interpretation of the URI content or naming scheme is application-
3269   specific. See [SAMLProf] for attribute profiles that make use of this identifier.


3270   8.2.3 Basic
3271   URI: urn:oasis:names:tc:SAML:2.0:attrname-format:basic
3272   The class of strings acceptable as the attribute name MUST be drawn from the set of values belonging to
3273   the primitive type xs:Name as defined in [Schema2] Section 3.3.6. See [SAMLProf] for attribute profiles
3274   that make use of this identifier.


3275   8.3 Name Identifier Format Identifiers
3276   The following identifiers MAY be used in the Format attribute of the <NameID>, <NameIDPolicy>, or
3277   <Issuer> elements (see Section 2.2) to refer to common formats for the content of the elements and the
3278   associated processing rules, if any.

3279            Note: Several identifiers that were deprecated in SAML V1.1 have been removed for
3280            SAML V2.0.


3281   8.3.1 Unspecified
3282   URI: urn:oasis:names:tc:SAML:1.1:nameid-format:unspecified
3283   The interpretation of the content of the element is left to individual implementations.


3284   8.3.2 Email Address
3285   URI: urn:oasis:names:tc:SAML:1.1:nameid-format:emailAddress
3286   Indicates that the content of the element is in the form of an email address, specifically "addr-spec" as
3287   defined in IETF RFC 2822 [RFC 2822] Section 3.4.1. An addr-spec has the form local-part@domain. Note
3288   that an addr-spec has no phrase (such as a common name) before it, has no comment (text surrounded
3289   in parentheses) after it, and is not surrounded by "<" and ">".


3290   8.3.3 X.509 Subject Name
3291   URI: urn:oasis:names:tc:SAML:1.1:nameid-format:X509SubjectName
3292   Indicates that the content of the element is in the form specified for the contents of the
3293   <ds:X509SubjectName> element in the XML Signature Recommendation [XMLSig]. Implementors
3294   should note that the XML Signature specification specifies encoding rules for X.509 subject names that
3295   differ from the rules given in IETF RFC 2253 [RFC 2253].


3296   8.3.4 Windows Domain Qualified Name
3297   URI: urn:oasis:names:tc:SAML:1.1:nameid-format:WindowsDomainQualifiedName




155    saml-core-2.0-os                                                                             15 March 2005
156    Copyright © OASIS Open 2005. All Rights Reserved.                                             Page 78 of 86


                                                                                                 AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 321 of 472


3298   Indicates that the content of the element is a Windows domain qualified name. A Windows domain
3299   qualified user name is a string of the form "DomainName\UserName". The domain name and "\" separator
3300   MAY be omitted.


3301   8.3.5 Kerberos Principal Name
3302   URI: urn:oasis:names:tc:SAML:2.0:nameid-format:kerberos
3303   Indicates that the content of the element is in the form of a Kerberos principal name using the format
3304   name[/instance]@REALM. The syntax, format and characters allowed for the name, instance, and
3305   realm are described in IETF RFC 1510 [RFC 1510].


3306   8.3.6 Entity Identifier
3307   URI: urn:oasis:names:tc:SAML:2.0:nameid-format:entity
3308   Indicates that the content of the element is the identifier of an entity that provides SAML-based services
3309   (such as a SAML authority, requester, or responder) or is a participant in SAML profiles (such as a service
3310   provider supporting the browser SSO profile). Such an identifier can be used in the <Issuer> element to
3311   identify the issuer of a SAML request, response, or assertion, or within the <NameID> element to make
3312   assertions about system entities that can issue SAML requests, responses, and assertions. It can also be
3313   used in other elements and attributes whose purpose is to identify a system entity in various protocol
3314   exchanges.
3315   The syntax of such an identifier is a URI of not more than 1024 characters in length. It is
3316   RECOMMENDED that a system entity use a URL containing its own domain name to identify itself.
3317   The NameQualifier, SPNameQualifier, and SPProvidedID attributes MUST be omitted.


3318   8.3.7 Persistent Identifier
3319   URI: urn:oasis:names:tc:SAML:2.0:nameid-format:persistent
3320   Indicates that the content of the element is a persistent opaque identifier for a principal that is specific to
3321   an identity provider and a service provider or affiliation of service providers. Persistent name identifiers
3322   generated by identity providers MUST be constructed using pseudo-random values that have no
3323   discernible correspondence with the subject's actual identifier (for example, username). The intent is to
3324   create a non-public, pair-wise pseudonym to prevent the discovery of the subject's identity or activities.
3325   Persistent name identifier values MUST NOT exceed a length of 256 characters.
3326   The element's NameQualifier attribute, if present, MUST contain the unique identifier of the identity
3327   provider that generated the identifier (see Section 8.3.6). It MAY be omitted if the value can be derived
3328   from the context of the message containing the element, such as the issuer of a protocol message or an
3329   assertion containing the identifier in its subject. Note that a different system entity might later issue its own
3330   protocol message or assertion containing the identifier; the NameQualifier attribute does not change in
3331   this case, but MUST continue to identify the entity that originally created the identifier (and MUST NOT be
3332   omitted in such a case).
3333   The element's SPNameQualifier attribute, if present, MUST contain the unique identifier of the service
3334   provider or affiliation of providers for whom the identifier was generated (see Section 8.3.6). It MAY be
3335   omitted if the element is contained in a message intended only for consumption directly by the service
3336   provider, and the value would be the unique identifier of that service provider.
3337   The element's SPProvidedID attribute MUST contain the alternative identifier of the principal most
3338   recently set by the service provider or affiliation, if any (see Section 3.6). If no such identifier has been
3339   established, then the attribute MUST be omitted.




157    saml-core-2.0-os                                                                                     15 March 2005
158    Copyright © OASIS Open 2005. All Rights Reserved.                                                     Page 79 of 86


                                                                                                        AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 322 of 472


3340   Persistent identifiers are intended as a privacy protection mechanism; as such they MUST NOT be shared
3341   in clear text with providers other than the providers that have established the shared identifier.
3342   Furthermore, they MUST NOT appear in log files or similar locations without appropriate controls and
3343   protections. Deployments without such requirements are free to use other kinds of identifiers in their
3344   SAML exchanges, but MUST NOT overload this format with persistent but non-opaque values
3345   Note also that while persistent identifiers are typically used to reflect an account linking relationship
3346   between a pair of providers, a service provider is not obligated to recognize or make use of the long term
3347   nature of the persistent identifier or establish such a link. Such a "one-sided" relationship is not discernibly
3348   different and does not affect the behavior of the identity provider or any processing rules specific to
3349   persistent identifiers in the protocols defined in this specification.
3350   Finally, note that the NameQualifier and SPNameQualifier attributes indicate directionality of
3351   creation, but not of use. If a persistent identifier is created by a particular identity provider, the
3352   NameQualifier attribute value is permanently established at that time. If a service provider that receives
3353   such an identifier takes on the role of an identity provider and issues its own assertion containing that
3354   identifier, the NameQualifier attribute value does not change (and would of course not be omitted). It
3355   might alternatively choose to create its own persistent identifier to represent the principal and link the two
3356   values. This is a deployment decision.


3357   8.3.8 Transient Identifier
3358   URI: urn:oasis:names:tc:SAML:2.0:nameid-format:transient
3359   Indicates that the content of the element is an identifier with transient semantics and SHOULD be treated
3360   as an opaque and temporary value by the relying party. Transient identifier values MUST be generated in
3361   accordance with the rules for SAML identifiers (see Section 1.3.4), and MUST NOT exceed a length of
3362   256 characters.

3363   The NameQualifier and SPNameQualifier attributes MAY be used to signify that the identifier
3364   represents a transient and temporary pair-wise identifier. In such a case, they MAY be omitted in
3365   accordance with the rules specified in Section 8.3.7.


3366   8.4 Consent Identifiers
3367   The following identifiers MAY be used in the Consent attribute defined on the RequestAbstractType and
3368   StatusResponseType complex types to communicate whether a principal gave consent, and under what
3369   conditions, for the message.


3370   8.4.1 Unspecified
3371   URI: urn:oasis:names:tc:SAML:2.0:consent:unspecified
3372   No claim as to principal consent is being made.


3373   8.4.2 Obtained
3374   URI: urn:oasis:names:tc:SAML:2.0:consent:obtained
3375   Indicates that a principal’s consent has been obtained by the issuer of the message.


3376   8.4.3 Prior
3377   URI: urn:oasis:names:tc:SAML:2.0:consent:prior



159    saml-core-2.0-os                                                                                   15 March 2005
160    Copyright © OASIS Open 2005. All Rights Reserved.                                                   Page 80 of 86


                                                                                                       AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 323 of 472


3378   Indicates that a principal’s consent has been obtained by the issuer of the message at some point prior to
3379   the action that initiated the message.


3380   8.4.4 Implicit
3381   URI: urn:oasis:names:tc:SAML:2.0:consent:current-implicit
3382   Indicates that a principal’s consent has been implicitly obtained by the issuer of the message during the
3383   action that initiated the message, as part of a broader indication of consent. Implicit consent is typically
3384   more proximal to the action in time and presentation than prior consent, such as part of a session of
3385   activities.


3386   8.4.5 Explicit
3387   URI: urn:oasis:names:tc:SAML:2.0:consent:current-explicit
3388   Indicates that a principal’s consent has been explicitly obtained by the issuer of the message during the
3389   action that initiated the message.


3390   8.4.6 Unavailable
3391   URI: urn:oasis:names:tc:SAML:2.0:consent:unavailable
3392   Indicates that the issuer of the message did not obtain consent.


3393   8.4.7 Inapplicable
3394   URI: urn:oasis:names:tc:SAML:2.0:consent:inapplicable
3395   Indicates that the issuer of the message does not believe that they need to obtain or report consent.




161    saml-core-2.0-os                                                                                  15 March 2005
162    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 81 of 86


                                                                                                      AMEX 1014
             Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 324 of 472



3396   9 References
3397   The following works are cited in the body of this specification.


3398   9.1 Normative References
3399       [Excl-C14N]             J. Boyer et al. Exclusive XML Canonicalization Version 1.0. World Wide Web
3400                               Consortium, July 2002. See http://www.w3.org/TR/xml-exc-c14n/.
3401       [Schema1]               H. S. Thompson et al. XML Schema Part 1: Structures. World Wide Web
3402                               Consortium Recommendation, May 2001. See http://www.w3.org/TR/xmlschema-
3403                               1/. Note that this specification normatively references [Schema2], listed below.
3404       [Schema2]               P. V. Biron et al. XML Schema Part 2: Datatypes. World Wide Web Consortium
3405                               Recommendation, May 2001. See http://www.w3.org/TR/xmlschema-2/.
3406       [XML]                   T. Bray, et al. Extensible Markup Language (XML) 1.0 (Second Edition). World
3407                               Wide Web Consortium, October 2000. See http://www.w3.org/TR/REC-xml.
3408       [XMLEnc]                D. Eastlake et al. XML Encryption Syntax and Processing. World Wide Web
3409                               Consortium. See http://www.w3.org/TR/2002/REC-xmlenc-core-20021210/. Note
3410                               that this specification normatively references [XMLEnc-XSD], listed below.
3411       [XMLEnc-XSD]            XML Encryption Schema. World Wide Web Consortium. See
3412                               http://www.w3.org/TR/2002/REC-xmlenc-core-20021210/xenc-schema.xsd.
3413       [XMLNS]                 T. Bray et al. Namespaces in XML. World Wide Web Consortium, January 1999.
3414                               See http://www.w3.org/TR/REC-xml-names.
3415       [XMLSig]                D. Eastlake et al. XML-Signature Syntax and Processing. World Wide Web
3416                               Consortium, February 2002. See http://www.w3.org/TR/xmldsig-core/. Note that
3417                               this specification normatively references [XMLSig-XSD], listed below.
3418       [XMLSig-XSD]            XML Signature Schema. World Wide Web Consortium. See
3419                               http://www.w3.org/TR/2000/CR-xmldsig-core-20001031/xmldsig-core-
3420                               schema.xsd.

3421   9.2 Non-Normative References
3422       [LibertyProt]           J. Beatty et al. Liberty Protocols and Schema Specification Version 1.1. Liberty
3423                               Alliance Project, January 2003. See
3424                               http://www.projectliberty.org/specs/archive/v1_1/liberty-architecture-protocols-
3425                               schema-v1.1.pdf.
3426       [RFC 1510]              J. Kohl, C. Neuman. The Kerberos Network Authentication Requestor (V5). IETF
3427                               RFC 1510, September 1993. See http://www.ietf.org/rfc/rfc1510.txt.
3428       [RFC 2119]              S. Bradner. Key words for use in RFCs to Indicate Requirement Levels. IETF
3429                               RFC 2119, March 1997. See http://www.ietf.org/rfc/rfc2119.txt.
3430       [RFC 2246]              T. Dierks, C. Allen. The TLS Protocol Version 1.0. IETF RFC 2246, January 1999.
3431                               See http://www.ietf.org/rfc/rfc2246.txt.
3432       [RFC 2253]              M. Wahl et al. Lightweight Directory Access Protocol (v3): UTF-8 String
3433                               Representation of Distinguished Names. IETF RFC 2253, December 1997. See
3434                               http://www.ietf.org/rfc/rfc2253.txt.
3435       [RFC 2396]              T. Berners-Lee et al. Uniform Resource Identifiers (URI): Generic Syntax. IETF
3436                               RFC 2396, August, 1998. See http://www.ietf.org/rfc/rfc2396.txt.
3437       [RFC 2822]              P. Resnick. Internet Message Format. IETF RFC 2822, April 2001. See
3438                               http://www.ietf.org/rfc/rfc2822.txt.




163    saml-core-2.0-os                                                                                  15 March 2005
164    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 82 of 86


                                                                                                      AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 325 of 472


3439       [RFC 3075]              D. Eastlake, J. Reagle, D. Solo. XML-Signature Syntax and Processing. IETF
3440                               RFC 3075, March 2001. See http://www.ietf.org/rfc/rfc3075.txt.
3441       [RFC 3513]              R. Hinden, S.Deering, Internet Protocol Version 6 (IPv6) Addressing Architecture.
3442                               IETF RFC 3513, April 2003. See http://www.ietf.org/rfc/rfc3513.txt.
3443       [SAMLAuthnCxt]          J. Kemp et al. Authentication Context for the OASIS Security Assertion Markup
3444                               Language (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-authn-
3445                               context-2.0-os. See http://www.oasis-open.org/committees/security/.
3446       [SAMLBind]              S. Cantor et al. Bindings for the OASIS Security Assertion Markup Language
3447                               (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-bindings-2.0-os.
3448                               See http://www.oasis-open.org/committees/security/.
3449       [SAMLConform]           P. Mishra et al. Conformance Requirements for the OASIS Security Assertion
3450                               Markup Language (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-
3451                               conformance-2.0-os. http://www.oasis-open.org/committees/security/.
3452       [SAMLGloss]             J. Hodges et al. Glossary for the OASIS Security Assertion Markup Language
3453                               (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-glossary-2.0-os.
3454                               See http://www.oasis-open.org/committees/security/.
3455       [SAMLMeta]              S. Cantor et al. Metadata for the OASIS Security Assertion Markup Language
3456                               (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-metadata-2.0-os.
3457                               See http://www.oasis-open.org/committees/security/.
3458       [SAMLP-XSD]             S. Cantor et al. SAML protocols schema. OASIS SSTC, March 2005. Document
3459                               ID saml-schema-protocol-2.0. See http://www.oasis-
3460                               open.org/committees/security/.
3461       [SAMLProf]              S. Cantor et al. Profiles for the OASIS Security Assertion Markup Language
3462                               (SAML) V2.0. OASIS SSTC, March 2005. Document ID saml-profiles-2.0-os. See
3463                               http://www.oasis-open.org/committees/security/.
3464       [SAMLSecure]            F. Hirsch et al. Security and Privacy Considerations for the OASIS Security
3465                               Assertion Markup Language (SAML) V2.0. OASIS SSTC, March 2005. Document
3466                               ID saml-sec-consider-2.0-os. See http://www.oasis-
3467                               open.org/committees/security/.
3468       [SAMLTechOvw]           J. Hughes et al. SAML Technical Overview. OASIS, February 2005. Document ID
3469                               sstc-saml-tech-overview-2.0-draft-03. See http://www.oasis-
3470                               open.org/committees/security/.
3471       [SAML-XSD]              S. Cantor et al., SAML assertions schema. OASIS SSTC, March 2005. Document
3472                               ID saml-schema-assertion-2.0. See http://www.oasis-
3473                               open.org/committees/security/.
3474       [SSL3]                  A. Frier et al. The SSL 3.0 Protocol. Netscape Communications Corp, November
3475                               1996.
3476       [UNICODE-C]             M. Davis, M. J. Dürst. Unicode Normalization Forms. UNICODE Consortium,
3477                               March 2001. See http://www.unicode.org/unicode/reports/tr15/tr15-21.html.
3478       [W3C-CHAR]              M. J. Dürst. Requirements for String Identity Matching and String Indexing. World
3479                               Wide Web Consortium, July 1998. See http://www.w3.org/TR/WD-charreq.
3480       [W3C-CharMod]           M. J. Dürst. Character Model for the World Wide Web 1.0: Normalization. World
3481                               Wide Web Consortium, February 2004. See http://www.w3.org/TR/charmod-
3482                               norm/.
3483       [XACML]                 eXtensible Access Control Markup Language (XACML), product of the OASIS
3484                               XACML TC. See http://www.oasis-open.org/committees/xacml.
3485       [XML-ID]                J. Marsh et al. xml:id Version 1.0, World Wide Web Consortium, April 2004. See
3486                               http://www.w3.org/TR/xml-id/.




165    saml-core-2.0-os                                                                                 15 March 2005
166    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 83 of 86


                                                                                                     AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 326 of 472



3487   Appendix A. Acknowledgments
3488   The editors would like to acknowledge the contributions of the OASIS Security Services Technical
3489   Committee, whose voting members at the time of publication were:
3490       •   Conor Cahill, AOL
3491       •   John Hughes, Atos Origin
3492       •   Hal Lockhart, BEA Systems
3493       •   Mike Beach, Boeing
3494       •   Rebekah Metz, Booz Allen Hamilton
3495       •   Rick Randall, Booz Allen Hamilton
3496       •   Ronald Jacobson, Computer Associates
3497       •   Gavenraj Sodhi, Computer Associates
3498       •   Thomas Wisniewski, Entrust
3499       •   Carolina Canales-Valenzuela, Ericsson
3500       •   Dana Kaufman, Forum Systems
3501       •   Irving Reid, Hewlett-Packard
3502       •   Guy Denton, IBM
3503       •   Heather Hinton, IBM
3504       •   Maryann Hondo, IBM
3505       •   Michael McIntosh, IBM
3506       •   Anthony Nadalin, IBM
3507       •   Nick Ragouzis, Individual
3508       •   Scott Cantor, Internet2
3509       •   Bob Morgan, Internet2
3510       •   Peter Davis, Neustar
3511       •   Jeff Hodges, Neustar
3512       •   Frederick Hirsch, Nokia
3513       •   Senthil Sengodan, Nokia
3514       •   Abbie Barbir, Nortel Networks
3515       •   Scott Kiester, Novell
3516       •   Cameron Morris, Novell
3517       •   Paul Madsen, NTT
3518       •   Steve Anderson, OpenNetwork
3519       •   Ari Kermaier, Oracle
3520       •   Vamsi Motukuru, Oracle
3521       •   Darren Platt, Ping Identity
3522       •   Prateek Mishra, Principal Identity
3523       •   Jim Lien, RSA Security
3524       •   John Linn, RSA Security
3525       •   Rob Philpott, RSA Security
3526       •   Dipak Chopra, SAP
3527       •   Jahan Moreh, Sigaba
3528       •   Bhavna Bhatnagar, Sun Microsystems



167    saml-core-2.0-os                                                                            15 March 2005
168    Copyright © OASIS Open 2005. All Rights Reserved.                                            Page 84 of 86


                                                                                                AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 327 of 472


3529       •   Eve Maler, Sun Microsystems
3530       •   Ronald Monzillo, Sun Microsystems
3531       •   Emily Xu, Sun Microsystems
3532       •   Greg Whitehead, Trustgenix
3533
3534   The editors also would like to acknowledge the following former SSTC members for their contributions to
3535   this or previous versions of the OASIS Security Assertions Markup Language Standard:
3536       •   Stephen Farrell, Baltimore Technologies
3537       •   David Orchard, BEA Systems
3538       •   Krishna Sankar, Cisco Systems
3539       •   Zahid Ahmed, CommerceOne
3540       •   Tim Alsop, CyberSafe Limited
3541       •   Carlisle Adams, Entrust
3542       •   Tim Moses, Entrust
3543       •   Nigel Edwards, Hewlett-Packard
3544       •   Joe Pato, Hewlett-Packard
3545       •   Bob Blakley, IBM
3546       •   Marlena Erdos, IBM
3547       •   Marc Chanliau, Netegrity
3548       •   Chris McLaren, Netegrity
3549       •   Lynne Rosenthal, NIST
3550       •   Mark Skall, NIST
3551       •   Charles Knouse, Oblix
3552       •   Simon Godik, Overxeer
3553       •   Charles Norwood, SAIC
3554       •   Evan Prodromou, Securant
3555       •   Robert Griffin, RSA Security (former editor)
3556       •   Sai Allarvarpu, Sun Microsystems
3557       •   Gary Ellison, Sun Microsystems
3558       •   Chris Ferris, Sun Microsystems
3559       •   Mike Myers, Traceroute Security
3560       •   Phillip Hallam-Baker, VeriSign (former editor)
3561       •   James Vanderbeek, Vodafone
3562       •   Mark O’Neill, Vordel
3563       •   Tony Palmer, Vordel
3564
3565   Finally, the editors wish to acknowledge the following people for their contributions of material used as
3566   input to the OASIS Security Assertions Markup Language specifications:
3567       • Thomas Gross, IBM
3568       • Birgit Pfitzmann, IBM




169    saml-core-2.0-os                                                                                 15 March 2005
170    Copyright © OASIS Open 2005. All Rights Reserved.                                                 Page 85 of 86


                                                                                                    AMEX 1014
            Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 328 of 472



3569   Appendix B. Notices
3570   OASIS takes no position regarding the validity or scope of any intellectual property or other rights that
3571   might be claimed to pertain to the implementation or use of the technology described in this document or
3572   the extent to which any license under such rights might or might not be available; neither does it represent
3573   that it has made any effort to identify any such rights. Information on OASIS's procedures with respect to
3574   rights in OASIS specifications can be found at the OASIS website. Copies of claims of rights made
3575   available for publication and any assurances of licenses to be made available, or the result of an attempt
3576   made to obtain a general license or permission for the use of such proprietary rights by implementors or
3577   users of this specification, can be obtained from the OASIS Executive Director.
3578   OASIS invites any interested party to bring to its attention any copyrights, patents or patent applications, or
3579   other proprietary rights which may cover technology that may be required to implement this specification.
3580   Please address the information to the OASIS Executive Director.
3581   Copyright © OASIS Open 2005. All Rights Reserved.
3582   This document and translations of it may be copied and furnished to others, and derivative works that
3583   comment on or otherwise explain it or assist in its implementation may be prepared, copied, published and
3584   distributed, in whole or in part, without restriction of any kind, provided that the above copyright notice and
3585   this paragraph are included on all such copies and derivative works. However, this document itself may
3586   not be modified in any way, such as by removing the copyright notice or references to OASIS, except as
3587   needed for the purpose of developing OASIS specifications, in which case the procedures for copyrights
3588   defined in the OASIS Intellectual Property Rights document must be followed, or as required to translate it
3589   into languages other than English.
3590   The limited permissions granted above are perpetual and will not be revoked by OASIS or its successors
3591   or assigns.
3592   This document and the information contained herein is provided on an “AS IS” basis and OASIS
3593   DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO ANY
3594   WARRANTY THAT THE USE OF THE INFORMATION HEREIN WILL NOT INFRINGE ANY RIGHTS OR
3595   ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.




171    saml-core-2.0-os                                                                                  15 March 2005
172    Copyright © OASIS Open 2005. All Rights Reserved.                                                  Page 86 of 86


                                                                                                      AMEX 1014
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 329 of 472




           EXHIBIT 11
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 330 of 472




                                                           AMEX 1008
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 331 of 472




                                                           AMEX 1008
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 332 of 472




                                                           AMEX 1008
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 333 of 472




                                                           AMEX 1008
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 334 of 472




           EXHIBIT 12
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 335
                                                       Page   of 28
                                                            1 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 336
                                                       Page   of 28
                                                            2 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 337
                                                       Page   of 28
                                                            3 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 338
                                                       Page   of 28
                                                            4 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 339
                                                       Page   of 28
                                                            5 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 340
                                                       Page   of 28
                                                            6 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 341
                                                       Page   of 28
                                                            7 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 342
                                                       Page   of 28
                                                            8 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                         Document158Filed  03/04/21
                                       Filed 09/08/18Page 343
                                                       Page   of 28
                                                            9 of 472
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page344
                                                            10 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page345
                                                            11 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page346
                                                            12 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page347
                                                            13 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page348
                                                            14 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page349
                                                            15 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page350
                                                            16 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page351
                                                            17 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page352
                                                            18 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page353
                                                            19 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page354
                                                            20 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page355
                                                            21 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page356
                                                            22 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page357
                                                            23 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page358
                                                            24 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page359
                                                            25 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page360
                                                            26 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page361
                                                            27 of
                                                               of 472
                                                                  28
Case
 Case2:21-cv-01050-MAK
      1:16-cv-09691-JGK Document
                        Document 158 Filed
                                       Filed03/04/21
                                             09/08/18 Page
                                                       Page362
                                                            28 of
                                                               of 472
                                                                  28
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 363 of 472




           EXHIBIT 13
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 364 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 365 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 366 of 472




           EXHIBIT 14
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 367 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 368 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 369 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 370 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 371 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 372 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 373 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 374 of 472




           EXHIBIT 15
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 375 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 376 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 377 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 378 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 379 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 380 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 381 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 382 of 472




           EXHIBIT 16
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 383 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 384 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 385 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 386 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 387 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 388 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 389 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 390 of 472




           EXHIBIT 17
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 391 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 392 of 472




           EXHIBIT 18
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 393 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 394 of 472




           EXHIBIT 19
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 395 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 396 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 397 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 398 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 399 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 400 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 401 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 402 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 403 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 404 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 405 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 406 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 407 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 408 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 409 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 410 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 411 of 472




           EXHIBIT 20
        Case
         Case2:21-cv-01050-MAK
              1:19-cv-02810-VEC Document
                                 Document155Filed  03/04/21
                                               Filed 04/24/20Page 412
                                                               Page   of 19
                                                                    1 of 472

                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 4/24/2020
 -------------------------------------------------------------- X
 WILLIAM GRECIA,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 BANK OF NEW YORK MELLON                                        :
 CORPORATION,                                                   :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- :
 WILLIAM GRECIA,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :    19-CV-2810 (VEC)
 CITIBANK, N.A.,                                                :    19-CV-2811 (VEC)
                                                                :    19-CV-2812 (VEC)
                                              Defendant. :           19-CV-2813 (VEC)
 -------------------------------------------------------------- :    19-CV-3278 (VEC)
 WILLIAM GRECIA,                                                :
                                                                :   AMENDED OPINION
                                              Plaintiff,        :     AND ORDER
                                                                :
                            -against-                           :
                                                                :
 MORGAN STANLEY SMITH BARNEY LLC, :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- :
 WILLIAM GRECIA,                                                :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :
                                                                :
 TIAA, FSB d/b/a TIAA Bank,                                     :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- :
           Case
            Case2:21-cv-01050-MAK
                 1:19-cv-02810-VEC Document
                                    Document155Filed  03/04/21
                                                  Filed 04/24/20Page 413
                                                                  Page   of 19
                                                                       2 of 472




    -------------------------------------------------------------- :
    WILLIAM GRECIA,                                                :
                                                                   :
                                                 Plaintiff,        :
                                                                   :
                               -against-                           :
                                                                   :
    SAMSUNG ELECTRONICS AMERICA, INC., :
                                                                   :
                                                 Defendant. :
    -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

           The above-captioned cases all involve claims of patent infringement. Plaintiff William

Grecia is the inventor of U.S. Patent No. 8,887,308 (the “’308 Patent”), which relates to digital

rights management (“DRM”). Technologies within DRM control and limit user access to digital

content. According to Grecia, prior art DRM systems could not authorize access to licensed

content across multiple devices, such as a phone, tablet, and computer, but, instead, tethered

access rights to a particular device. Grecia’s patent includes one claim (“Claim 1”) that teaches a

method for transforming a user’s access request into an authorization object that facilitates

access across different devices. Each Defendant—four national banks and Samsung Electronics

America, Inc.—offers similar online financial applications that Grecia alleges directly infringe

upon his patent.

           Defendants have moved to dismiss the respective complaints for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). They argue, inter alia, that Claim 1 is patent-

ineligible under 35 U.S.C. § 101 and Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014).

Because the Court agrees, the motions to dismiss are GRANTED. 1




1
           This Amended Opinion supersedes the Court’s Opinion dated March 13, 2020.

                                                            2
         Case
          Case2:21-cv-01050-MAK
               1:19-cv-02810-VEC Document
                                  Document155Filed  03/04/21
                                                Filed 04/24/20Page 414
                                                                Page   of 19
                                                                     3 of 472




                                                BACKGROUND 2

         The ’308 Patent is titled “Digital Cloud Access (PDMAS Part III)” and teaches a DRM

solution for accessing licensed content across multiple devices. DRM refers to access control

technologies that prevent undesirable or illegal use of digital media content, such as internet-

delivered music and video files. Am. Compl. Ex. A (hereinafter, “Spec.”) at 1:29–34. The

patent’s innovation is to “brand” digital content—i.e. write information to the content’s

metadata—with information about the user’s identity and right to access that content. Id. at 3:1–

8, 4:3–10. The branded information travels with the digital content so that a user can access the

content from different devices. The ’308 Patent concludes with one claim teaching “a process

for transforming a user access request for cloud digital content into a computer readable

authorization object.” Id. at 14:31–33.

         On September 8, 2018, Judge Sullivan construed several of Claim 1’s terms. 3 Am.

Compl. ¶ 7 (citing Order, Grecia v. MasterCard Int’l Inc., No. 15-CV-9059 (S.D.N.Y. Sept. 8,




2
          On this motion to dismiss, the Court accepts all factual allegations in the pleadings as true and draws all
reasonable inferences in the light most favorable to Plaintiff. See Gibbons v. Malone, 703 F.3d 595, 599 (2d Cir.
2013). The Court may also “consider any written instrument attached to the complaint, statements or documents
incorporated into the complaint by reference, legally required public disclosure documents filed with the [Securities
and Exchange Commission], and documents possessed by or known to the plaintiff upon which it relied in bringing
the suit.” Tongue v. Sanofi, 816 F.3d 199, 209 (2d Cir. 2016) (quoting ATSI Commc’ns, Inc. v. Shaar Fund,
Ltd., 493 F.3d 87, 98 (2d Cir. 2007)).

          The parties have submitted five separate sets of pleadings for each case. These pleadings are identical in all
material respects. For purposes of this Opinion, the Court refers to the pleadings filed in the first-listed captioned
case, Grecia v. Bank of N.Y. Mellon Corp., as representative of the rest. The Court uses the following abbreviations:
Amended Complaint (Dkt. 37) as “Am. Compl.”; Defendant’s Memorandum of Law in Support of Its Motion to
Dismiss the Amended Complaint (Dkt. 40) as “Mem. of Law Supp. Mot.”; Opposition to Motion to Dismiss by
Plaintiff William Grecia (Dkt. 41) as “Pl.’s Opp.”; Defendant’s Reply in Support of Its Motion to Dismiss the
Amended Complaint (Dkt. 42) as “Reply.”

3
         Judge Sullivan did not rule on any of the issues presented here.

                                                            3
        Case
         Case2:21-cv-01050-MAK
              1:19-cv-02810-VEC Document
                                 Document155Filed  03/04/21
                                               Filed 04/24/20Page 415
                                                               Page   of 19
                                                                    4 of 472




2018), Dkt. 89 (hereinafter, “MasterCard”)). In the discussion below, this Court further

elaborates the steps of Claim 1 and incorporates Judge Sullivan’s constructions into those steps.

        Grecia has filed five nearly identical lawsuits against Bank of New York Mellon,

Citibank, Morgan Stanley, and TIAA Bank (collectively, the “Banks”) and Samsung Electronics

America (“Samsung”). Grecia alleges that Claim 1 is directed to patentable subject matter under

Section 101. Id. ¶ 11. He recites the United States Patent and Trademark Office’s examination

of Patent ’308 and three decisions denying petitions for inter partes review, in which the patent

was challenged on Section 102 and 103 grounds. See id. ¶¶ 12–16 & Exs. B–E. Grecia then

alleges that Defendants’ various finance and payment applications directly infringe upon the

patented Claim 1.

        The Banks’ payment applications, in particular, interface with another application, Zelle,

to allow users to send and receive money without having to store or process a payee’s bank

account information. Id. ¶ 17 & Ex. F. The Banks’ applications do so by first authenticating a

user’s email address or telephone number and then connecting with Zelle. Id. ¶¶ 20–21. The

applications then request and receive query data from Zelle. Id. ¶ 22. Finally, the applications

create and process “a computer readable authorization object” to process financial transactions.

Id. ¶ 23.

        Samsung’s application, Samsung Pay, similarly “transform[s] . . . a user’s credit card

account number into a payment token that may be used to make purchases,” according to Grecia.

Am. Compl. (19-CV-3278, Dkt. 27) ¶ 17. When a user downloads the Samsung Pay application

and seeks to use it to make a purchase, he or she must enter a credit card account number that is

used to verify permission to make purchases. Id. ¶ 18. The application then authenticates the

user’s credit card number and connects with a “Samsung Token Requestor,” from which it


                                                 4
             Case
              Case2:21-cv-01050-MAK
                   1:19-cv-02810-VEC Document
                                      Document155Filed  03/04/21
                                                    Filed 04/24/20Page 416
                                                                    Page   of 19
                                                                         5 of 472




   requests and receives a “tokenized card number.” Id. ¶¶ 19–21. As a last step, it writes that

   number to the data store on the user’s device and cross-references it during any subsequent

   requests to make a purchase using Samsung Pay. Id. ¶ 22.

                                                 DISCUSSION

 I.          Standard of Review

             To survive a motion to dismiss under Rule 12(b)(6), “a complaint must allege sufficient

      facts, taken as true, to state a plausible claim for relief.” Johnson v. Priceline.com, Inc., 711 F.3d

   271, 275 (2d Cir. 2013) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007)). “[A]

   complaint does not need to contain detailed or elaborate factual allegations, but only allegations

   sufficient to raise an entitlement to relief above the speculative level.” Keiler v. Harlequin

   Enters., Ltd., 751 F.3d 64, 70 (2d Cir. 2014) (citation omitted). The Court accepts all factual

   allegations in the complaint as true and draws all reasonable inferences in the light most

   favorable to the plaintiff. See Gibbons v. Malone, 703 F.3d 595, 599 (2d Cir. 2013). The Court,

   is not, however, “bound to accept as true a legal conclusion couched as a factual allegation.”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 555).

II.          The Motions to Dismiss Are Not Premature

             As a threshold matter, Grecia argues that the motions to dismiss are not ripe for

   resolution because the parties disagree whether the Court must first hold another claim-

   construction proceeding. See Pl.’s Opp. at 1. Grecia’s position has no merit. It is settled law

   that “[s]ubject matter eligibility under § 101 may be determined at the Rule 12(b)(6) stage of a

   case.” ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759, 765 (Fed. Cir. 2019) (citing Aatrix

   Software, Inc. v. Green Shades Software, Inc., 882 F.3d 1121, 1125 (Fed. Cir. 2018)). Although

   it is error for a district court to decide subject-matter eligibility before addressing a claim


                                                         5
              Case
               Case2:21-cv-01050-MAK
                    1:19-cv-02810-VEC Document
                                       Document155Filed  03/04/21
                                                     Filed 04/24/20Page 417
                                                                     Page   of 19
                                                                          6 of 472




       construction dispute, the mere existence of such a dispute is not reason to deny a motion to

       dismiss. See MyMail, Ltd. v. ooVoo, LLC, 934 F.3d 1373, 1380 (Fed. Cir. 2019) (citing Aatrix,

       882 F.3d at 1125). A district court has at least two other options. It may adopt “the non-moving

       party’s constructions” or otherwise “resolve the disputes to whatever extent is needed to conduct

       the § 101 analysis, which may well be less than a full, formal claim construction.” Aatrix, 882

       F.3d at 1125.

              Here, the Court accepts Grecia’s proposed constructions. Although there is a dispute

       whether additional claim construction proceedings are necessary (i.e., whether this Court should

       rely solely upon the prior constructions in MasterCard, see Proposed Case Management Plan

       (19-CV-2813, Dkt. 22-1) at 4), the parties do not dispute the meaning of the claim’s particular

       terms, let alone dispute terms that bear on whether the claim is directed to patent-eligible subject

    matter. See MyMail, 934 at 1380 (holding that the district court erred by ruling on a Rule 12(c)

    motion where the parties disputed the construction of a term and the district court did not adopt

    the non-moving party’s construction). Because the Court adopts Grecia’s alleged constructions,

    there are “no factual allegations that, taken as true, prevent resolving the eligibility question as a

    matter of law.” Aatrix, 882 F.3d at 1125. The Court now proceeds to resolve that question.

III.          The ’308 Patent Is Directed to Abstract Subject Matter

              The Supreme Court has set out a two-step inquiry to determine whether a patent claims

    an abstract idea. See Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216 (2014); Mayo

    Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 72–73 (2012). First, the court must

    determine whether the claim at issue is directed to an abstract idea. Alice, 566 U.S. at 217. If so,

   the court must determine whether the claim nonetheless “contains an inventive concept sufficient




                                                         6
       Case
        Case2:21-cv-01050-MAK
             1:19-cv-02810-VEC Document
                                Document155Filed  03/04/21
                                              Filed 04/24/20Page 418
                                                              Page   of 19
                                                                   7 of 472




to transform the claimed abstract idea into a patent-eligible application.” Id. at 221 (quotation

omitted).

       At step one, courts “look at the focus of the claimed advance over the prior art to

determine if the claim’s character as a whole is directed to excluded subject matter.”

Chamberlain Grp., Inc. v. Techtronic Indus. Co., 935 F.3d 1341, 1346 (Fed. Cir. 2019) (quoting

Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016)). “In cases

involving software innovations, this inquiry often turns on whether the claims focus on ‘the

specific asserted improvement in computer capabilities or, instead, on a process that qualifies as

an abstract idea for which computers are invoked merely as a tool.’” Ancora Techs., Inc. v. HTC

Am., Inc., 908 F.3d 1343, 1347 (Fed. Cir. 2018), as amended (Nov. 20, 2018) (quoting Finjan,

Inc. v. Blue Coat System, Inc., 879 F.3d 1299, 1303 (Fed. Cir. 2018)). Thus, a claimed method

involving software is patent eligible if it describes a specific improvement over prior art to

computer functionality or recites a means particular to computers that solves a problem in an

existing technological process. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed.

Cir. 2016); Koninklijke KPN N.V. v. Gemalto M2M GmbH, 942 F.3d 1143, 1149–50 (Fed. Cir.

2019). By contrast, a claim is directed to an abstract idea if it does “not claim a particular way of

programming or designing the software to [accomplish the claimed functionality], but instead

merely claim[s] the resulting systems.” Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1241 (Fed.

Cir. 2016). A claim is also directed to an abstract idea if it is “not directed to a specific

improvement in the way computers operate.” Id.

       At step two, courts search for an inventive concept in the claim. An inventive concept is

“some element or combination of elements sufficient to ensure that the claim in practice amounts

to ‘significantly more’ than a patent on an ineligible concept.” DDR Holdings, LLC v.


                                                   7
       Case
        Case2:21-cv-01050-MAK
             1:19-cv-02810-VEC Document
                                Document155Filed  03/04/21
                                              Filed 04/24/20Page 419
                                                              Page   of 19
                                                                   8 of 472




Hotels.com, L.P., 773 F.3d 1245, 1255 (Fed. Cir. 2014) (quoting Alice, 537 U.S. at 218). The

court “consider[s] the elements of each claim both individually and as an ordered combination to

determine whether the additional elements transform the nature of the claim into a patent-eligible

application.” Alice, 537 U.S. at 217 (quotation omitted). When a claim is directed to an abstract

idea, it must include “additional features to ensure that the claim is more than a drafting effort

designed to monopolize the abstract idea.” Id. at 221 (quotation omitted). The claim must

“involve more than performance of well-understood, routine, and conventional activities

previously known to the industry.” Aatrix, 882 F.3d at 1128 (quotation omitted). A claim that

contains an inventive concept survives an eligibility challenge under Rule 12(b)(6). Id. at 1126–

27.

       Under both steps of Alice/Mayo, Claim 1 of Patent ’308 fails.

       A.      Step One

       The Court finds that Claim 1 is directed to the abstract idea of storing information about

permission and identity for processing access requests. It does not teach how to use those two

generic pieces of data to process access requests. Nor does it teach any improvement in

computer functionality resulting from its method. Instead, Claim 1 risks covering any computer-

implemented means of processing an access request by storing information reflecting (i) a user’s

permission to access digital content and (ii) the user’s identity.

       The ’308 Patent’s specification itself suggests that Claim 1 is directed to an abstract

solution for a general problem. According to the specification, prior art DRM technologies have

tied authorization to access content to a particular device by writing the device’s ID to the

content’s metadata. Spec. at 2:2–9. To validate access rights, those technologies cross-reference

metadata to a clearinghouse according to pre-set rules. Id. Thus, they “rely on content providers


                                                   8
        Case
         Case2:21-cv-01050-MAK
              1:19-cv-02810-VEC Document
                                 Document155Filed  03/04/21
                                               Filed 04/24/20Page 420
                                                               Page   of 19
                                                                    9 of 472




to maintain computer servers to receive and send session authorization keys to client computers

with an Internet connection.” Id. at 2:55–57. Consequently, those DRM measures “do not offer

a way to provide unlimited interoperability between different machines.” Id. at 3:1–3. The ’308

Patent asserts that “a solution is needed to give consumers the unlimited interoperability between

devices and ‘fair use’ sharing partners for an infinite time frame while protecting commercial

digital media from unlicensed distribution to sustain long-term return of investments.” Id. at

3:3–8. It then purports to provide that solution: “[a]n object of the present invention is to provide

unlimited interoperability of digital media between unlimited machines with management of

end-user access to the digital media.” Id. at 3:12–14. Although identifying a problem is a start,

the specification does not offer a concrete and tangible means for solving the identified problem

beyond reciting generic steps, components, and data, evincing an attempt to preempt most, if not

all, solutions for interoperability.

        Notwithstanding the specification, the Court must give ultimate weight to the method

taught in Claim 1. See ChargePoint, 920 F.3d at 766 (the specification, although “helpful in

illuminating what a claim is directed to . . . must always yield to the claim language in

identifying that focus”); see also Alice, 573 U.S. at 216 (“the concern that drives” the judicial

exceptions to patentability is “one of preemption”).

        Claim 1 instructs a six-step “process for transforming a user access request for cloud

digital content into a computer readable authorization object.” Id. 14:31-33.

        First, an apparatus with a database receives a request to access “cloud digital content.” 4

Am. Compl. ¶ 7. The apparatus also receives a write request from a user that includes a



4
       As determined in Mastercard, “cloud digital content” is just “data capable of being processed by a
computer.” Mastercard at 11.

                                                         9
        Case
        Case2:21-cv-01050-MAK
             1:19-cv-02810-VEC Document
                               Document 155 Filed 03/04/21
                                              Filed 04/24/20 Page
                                                              Page421
                                                                   10 of
                                                                      of 472
                                                                         19



verification token (step a). The verification token is “data that represents permission to access

digital media or cloud digital content.” Id. (quoting MasterCard at 15). The apparatus then

authenticates the user’s token via a token database (step b).

         Next, the apparatus connects through an Application Programmable Interface (“API”) to

a second apparatus, comprised of a database and a verified web service (step c). To make that

connection, the first apparatus provides a credential that the web service recognizes as

permission to exchange data. 5 The first apparatus requests and receives query data from the

second apparatus that includes an identifier (steps d and e). Finally, the first apparatus writes the

verification data and identifier to its data store, which it can subsequently recognize as access

rights to cloud digital content (step f).

         Claim 1 reads in full as follows:

         a) receiving an access request for cloud digital content through an apparatus in
         process with at least one CPU, the access request being a write request to a data
         store, wherein the data store is at least one of: a memory connected to the at least
         one CPU; a storage connected to the at least one CPU; and a database connected to
         the at least one CPU through the Internet; wherein the access request further
         comprises verification data provided by at least one user, wherein the verification
         data is recognized by the apparatus as a verification token; then

         b) authenticating the verification token of (a) using a database recognized by the
         apparatus of (a) as a verification token database; then

         c) establishing an API communication between the apparatus of (a) and a database
         apparatus, the database apparatus being a different database from the verification
         token database of (b) wherein the API is related to a verified web service, wherein
         the verified web service is a part of the database apparatus, wherein establishing
         the API communication requires a credential assigned to the apparatus of (a),
         wherein the apparatus assigned credential is recognized as a permission to conduct
         a data exchange session between the apparatus of (a) and the database apparatus to
         complete the verification process, wherein the data exchange session is also capable



5
       A verified web service means “a web service that is used to authenticate the identity of a user or device.”
Am. Compl. ¶ 7 (quoting Mastercard at 12).

                                                          10
        Case
        Case2:21-cv-01050-MAK
             1:19-cv-02810-VEC Document
                               Document 155 Filed 03/04/21
                                              Filed 04/24/20 Page
                                                              Page422
                                                                   11 of
                                                                      of 472
                                                                         19



         of an exchange of query data, wherein the query data comprises at least one verified
         web service account identifier; then

         d) requesting the query data, from the apparatus of (a), from the API
         communication data exchange session of (c), wherein the query data request is a
         request for the at least one verified web service identifier; then

         e) receiving the query data requested in (d) from the API communication data
         exchange session of (c); and

         f) creating a computer readable authorization object by writing into the data store
         of (a) at least one of: the received verification data of (a); and the received query
         data of (e); wherein the created computer readable authorization object is
         recognized by the apparatus of (a) as user access rights associated to the cloud
         digital content, wherein the computer readable authorization object is processed by
         the apparatus of (a) using a cross-referencing action during subsequent user access
         requests to determine one or more of a user access permission for the cloud digital
         content.

Spec. at 14:34–15:14.

         To discern Claim 1’s focus, it is useful “to compare claims at issue to those claims

already found to be directed to an abstract idea in previous cases.” Enfish, 822 F.3d at 1334.

Although Claim 1 claims an improved result—interoperable access to digital content across

devices—it does not teach a “specific way to improve the functionality of a computer.”

Koninklijke, 942 F.3d at 1152. Claim 1’s method amounts to storing proof of permission and

proof of identity to a data store, full stop. It teaches that an apparatus, App 1, receives a request

to access digital content, which includes the user’s permission to access that content. App 1 then

authenticates that the user has authority to access the data and requests proof of the user’s

identity from App 2. The method concludes when App 1 writes both pieces of information to its

database for cross-reference during subsequent sessions. 6 Claim 1 provides no technical



6
         Grecia summarizes Claim 1 similarly, albeit with slightly more specific language that he asserts limits his
claim: “The ’308 patent’s solution—fully disclosed and taught in claim 1—is to write both the user’s permission to
access the digital content and the user’s membership account information into a data store to be cross referenced


                                                          11
        Case
        Case2:21-cv-01050-MAK
             1:19-cv-02810-VEC Document
                               Document 155 Filed 03/04/21
                                              Filed 04/24/20 Page
                                                              Page423
                                                                   12 of
                                                                      of 472
                                                                         19



explanation for how to enable interoperable access beyond storing and referencing two generic

types of information. The computer components serve as a mere “conduit.” In re TLI Commc’ns

LLC Patent Litig., 823 F.3d 607, 612 (Fed. Cir. 2016).

        The differences between the eligible and ineligible patent claims in Data Engine

Technologies LLC v. Google LLC are instructive. 906 F.3d 999 (Fed. Cir. 2018). The Data

Engine patent identified a problem with computer spreadsheets—they “provided little or no tools

for creating and managing [what-if] scenarios” to test the extremes of assumptions in a

spreadsheet model. Id. at 1005 (quotation omitted). One of the patent’s claims recited “specific

steps detailing the method of navigating through spreadsheet pages within a three-dimensional

spreadsheet environment using notebook tabs.” Id. at 1008. That claim required displaying a

row of spreadsheet page identifiers in the form of notebook tabs along one side of the first

spreadsheet page. Id. It also required “at least one user-settable identifying character to label the

notebook tab” and described “navigating through the various spreadsheet pages through selection

of the notebook tabs.” Id. The Federal Circuit found that “the notebook tabs are specific

structures within the three-dimensional spreadsheet environment that allow a user to avoid the

burdensome task of navigating through spreadsheets in separate windows using arbitrary

commands.” Id. at 1011. Consequently, the court held that the claim was not directed to an

abstract idea but rather to “a specific method for navigating through three-dimensional electronic

spreadsheets.” Id. at 1008.



upon subsequent access requests.” Pl.’s Opp. at 3 (emphasis added). Defendants dispute that Grecia’s
characterization accurately reflects Claim 1, as Claim 1 does not include the concept of storing “membership
account information.” See Reply at 2–3. Neither party is correct. Contrary to Defendants’ position, the claim
language references the concept of a “verified web service,” which Judge Sullivan construed as “a web service that
is used to authenticate the identity of a user or device.” Am. Compl. ¶ 7 (quoting Mastercard at 12). But that
concept is still far more generic than Grecia’s characterization. This dispute, however, is largely academic.
Whether the Court construes the term as either party defines it does not affect the Court’s decision.

                                                         12
        Case
        Case2:21-cv-01050-MAK
             1:19-cv-02810-VEC Document
                               Document 155 Filed 03/04/21
                                              Filed 04/24/20 Page
                                                              Page424
                                                                   13 of
                                                                      of 472
                                                                         19



        Another claim in the Data Engine patent, by contrast, contained only generic recitations

of a method that runs on a computer; not “the specific implementation of a notebook tab

interface.” Id. at 1012. The claim was comprised of four steps, including: “partitioning [a]

plurality of cells into a plurality of two-dimensional cell matrices so that each of the two-

dimensional cell matrices can be presented to a user as a spreadsheet page”; “associating each of

the cell matrices with a user-settable page identifier”; “creating in a first cell of a first page at

least one formula referencing a second cell of a second page said formula including the user-

settable page identifier for the second page”; and “storing said first and second pages of the

plurality of cell matrices such that they appear to the user as being stored within a single file.”

Id. at 1011–12. The claim was “not limited to the specific technical solution and improvement in

electronic spreadsheet functionality” that made the other claim eligible. Id. at 1012. Instead, it

covered “any means for identifying electronic spreadsheet pages.” Id.

        Claim 1 is far more similar to the ineligible Data Engine claim than the eligible claim.

Like the ineligible claim, Claim 1 is not limited to a specific technical solution in digital rights

management. It covers any means for validating a user’s access rights using two generic pieces

of information. The sine qua non of Claim 1 is two types of information—proof of permission

and proof of identity—being stored in a generic data store. And unlike the eligible claim in Data

Engine (a comparison on which Grecia relies), Claim 1 does not recite any particular

improvements in computer technology. To the contrary, Claim 1 shuns any reference to specific

computer components, objects, or processes, leaning instead on abstractions like “receiving,”

“authenticating,” “data store,” “verification token,” “authorization object,” “CPU,” “API,” and

“data exchange session.”




                                                    13
         Case
         Case2:21-cv-01050-MAK
              1:19-cv-02810-VEC Document
                                Document 155 Filed 03/04/21
                                               Filed 04/24/20 Page
                                                               Page425
                                                                    14 of
                                                                       of 472
                                                                          19



         Patent ’308’s specification does little to rein in the broad preemption proposed by Claim

1. For one, the specification is results-oriented and does not “suggest that the invention involved

overcoming some sort of technical difficulty.” 7 ChargePoint, 920 F.3d at 768. According to the

specification, “the present invention teaches a more personal system of digital rights

management which employs electronic ID, as part of a web service membership, to manage

access rights across a plurality of devices.” Spec. at 1:24–27. And “[a]n object of the present

invention is to provide unlimited interoperability of digital media between unlimited machines

with management of end-user access to the digital media.” Spec. at 3:12–14. But the

specification does not describe how to implement interoperable access with specific computer

components. Although the specification outlines several examples instantiating the method of

Claim 1, those examples contain only generic computer parts that carry out routine steps

(receiving, authenticating, establishing a communication, requesting, and creating). Claim 1 thus

“fails to provide any technical details for the tangible components, but instead predominately

describes the [method] in purely functional terms.” TLI Commc’ns, 823 F.3d at 612.

         Defendants press an analogy to a hall monitor and hall pass which, although not

dispositive, 8 illustrates Claim 1’s shortcomings. See Mem. of Law Supp. Mot. at 3–4, 8. A

related analogy that is somewhat closer would be a military police officer (“MP”) dealing with

authorization to access a secure military base. The following table summarizes that analogy:




7
         Grecia, in his opposition brief, also articulates a solution-oriented focus for Claim 1, reinforcing the Court’s
conclusion: “Claim 1 is directed to the solution of free, safe access to cloud digital content, requiring that the user’s
membership and permission to access the digital content be written to a cloud-based data store.” Pl.’s Opp. at 16.

8
           In Data Engine, the Federal Circuit reversed the district court for using a real-world analogy to a notebook
to find that a patent was directed to an abstract idea. 906 F.3d at 1011. The aptness of an analogy might be telling,
but “[i]t is not enough . . . to merely trace the invention to some real-world analogy. That question is reserved for §§
102 and 103.” Id.

                                                            14
          Case
          Case2:21-cv-01050-MAK
               1:19-cv-02810-VEC Document
                                 Document 155 Filed 03/04/21
                                                Filed 04/24/20 Page
                                                                Page426
                                                                     15 of
                                                                        of 472
                                                                           19



                        Claim 1                                                  Analogy
    (a) an apparatus receives a request to access           An MP at the gate of a secure military facility
    digital content; the request includes a                 receives a request from a soldier to enter the
    verification token provided by a user.                  facility; the soldier shows a military ID.
    (b) the apparatus authenticates the verification        The MP authenticates the ID.
    token.
    (c) the apparatus establishes an API                    The MP calls an operator at headquarters.
    communication with a second apparatus.
    (d) the apparatus requests query data                   The MP requests information from the
    including a verified web service account                operator whether the soldier has orders for
    identifier through the communication session.           that facility.
    (e) the apparatus receives the query data.              The MP receives confirmation from the
                                                            operator that the soldier has been ordered to
                                                            that facility and provides an authorization
                                                            number corresponding to the order.
    (f) the apparatus creates an authorization              The MP writes into a log the soldier’s name
    object by writing the verification token and            from his ID and his authorization number
    identification.                                         from the operator.

What this analogy demonstrates is that humans can implement the exact process Claim 1

describes without any reference to or reliance upon computers. 9 Claim 1’s limitation is nothing

more than an abstract and conventional idea applied to computers.

          Even assuming the specification is “full of technical details” referencing computer

components, the claim it leads to does not require such details. ChargePoint, 920 F.3d at 769.

Like the patent in ChargePoint, Patent ’308 is not “intended to improve those particular

components,” and nor does Grecia “view[] the combination of those components as [his]

invention.” 920 F.3d at 772. Grecia had the idea of storing authorization tokens in a database

for cross-device access and retrieval, but Patent ’308 goes no further than that. Similarly, in




9
          The Court notes that that the hall pass analogy proposed by Defendants was not 100% applicable because it
assumed that the student is both the user and the second apparatus and because a hall pass does not typically
represent repeat access. The Court’s analogy is closer because the MP must communicate both with the soldier, to
get his ID, and with an operator, to confirm that the soldier has orders to report to that facility. Moreover, in the
Court’s analogy, the MP’s log book can be used to allow repeated access to the facility. In short, contrary to
Grecia’s argument, Claim 1 has absolute parallels in the pre-DRM age. See Pl.’s Opp. at 19.

                                                          15
       Case
       Case2:21-cv-01050-MAK
            1:19-cv-02810-VEC Document
                              Document 155 Filed 03/04/21
                                             Filed 04/24/20 Page
                                                             Page427
                                                                  16 of
                                                                     of 472
                                                                        19



Ultramercial, the claims merely recited the abstract idea of “offering media content in exchange

for viewing an advertisement,” along with “routine additional steps such as updating an activity

log, requiring a request from the consumer to view the ad, restrictions on public access, and use

of the Internet.” Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014); see

also SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018) (finding that the

claims “fit into the familiar class of claims that do not focus on an improvement in computers as

tools, but on certain independently abstract ideas that use computers as tools” (quoting Elec.

Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).

       The claim here is also similar to the claims held to be ineligible in Uniloc USA, Inc. v.

Amazon.com, Inc., 243 S. Supp. 3d 797 (E.D. Tex. 2017), aff’d, 733 F. App’x 1026 (Fed. Cir.

2018). The claims in that case were a system and method for managing and implementing a

time-adjustable license that controlled access to digital content. Id. at 800. The claims recited

steps such as “receiving a request for authorization to use the digital product on a given device”

and “verifying that a license data associated with the digital product is valid.” Id. at 801

(emphasis added). The Uniloc court found that the claims were not directed to specific

improvements in the functioning of a computer. Id. at 804. The claims were instead directed to

the abstract idea of time-adjustable licenses and applied that idea to computers for controlling

access to licensed software. Id. at 804. Similarly, Claim 1 uses generic computer components to

control access to digital content through a series of functionally-oriented steps employing

conventional computer components. See also Joao Bock Transaction Sys., LLC v. Jack Henry &

Assocs., Inc., 76 F. Supp. 3d 513, 522 (D. Del. 2014), aff’d, 803 F.3d 667 (Fed. Cir. 2015)

(finding that claims merely applied “a conventional business practice utilized by bankers or

financial institutions” to computers).


                                                  16
       Case
       Case2:21-cv-01050-MAK
            1:19-cv-02810-VEC Document
                              Document 155 Filed 03/04/21
                                             Filed 04/24/20 Page
                                                             Page428
                                                                  17 of
                                                                     of 472
                                                                        19



       Grecia relies heavily on the prosecution history during which patent examiners rejected

three challenges to the ’308 patent under 35 U.S.C. §§ 102 and 103. But “it [is not] enough for

subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art,

passing muster under 35 U.S.C. §§ 102 and 103.” SAP, 898 F.3d at 1163. Grecia’s reliance on

the prosecution history betrays that he could not identify a single case with comparable patent

claims found eligible under Section 101.

       The improvements over prior art in the cases on which Grecia relies involved specific

improvements to a computer’s functionality involving particular components. The claim upheld

in Ancora taught, for example, storing the record of a license for downloaded software in the

BIOS memory, rather than other memory. 908 F.3d at 1345. Likewise, the claims in Visual

Memory LLC v. NVIDIA Corp., 867 F.3d 1253 (Fed. Cir. 2017), were “directed to a

technological improvement: an enhanced computer memory system.” Id. at 1259-60. Those

claims focused on a “‘specific asserted improvement in computer capabilities’—the use of

programmable operational characteristics that are configurable based on the type of processor—

instead of ‘on a process that qualifies as an “abstract idea” for which computers are invoked

merely as a tool.’” Id. (quoting Enfish, 822 F.3d at 1336). And, similarly, in DDR Holdings,

“the claimed solution [was] necessarily rooted in computer technology in order to overcome a

problem specifically arising in the realm of computer networks.” 773 F.3d at 1257; see also

Koninklijke, 942 F.3d at 1153 (holding that claims were eligible because they recited how a data

permutation “is used (i.e., modifying the permutation applied to different data blocks), and this

specific implementation is a key insight to enabling prior art error detection systems to catch

previously undetectable systematic errors”).




                                                  17
         Case
         Case2:21-cv-01050-MAK
              1:19-cv-02810-VEC Document
                                Document 155 Filed 03/04/21
                                               Filed 04/24/20 Page
                                                               Page429
                                                                    18 of
                                                                       of 472
                                                                          19



         In short, the claims in the cases upon which Grecia relies “were patent-eligible because

they were directed to improvements in the way computers and networks carry out their basic

functions.” SAP, 898 F.3d at 1168 (citations omitted). The combination of Claim 1’s steps, by

contrast, recites an abstraction with no concrete form.

         B.       Step Two

         Proceeding to Alice/Mayo step two, the Court finds that the ’308 Patent does not contain

an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible

application. The technological components or processes invoked in Claim 1 are not integral to

the method’s applications. Claim 1’s reference to an “authorization object,” for example, is just

a “‘computer aided limitation’ to a claim covering an abstract concept,” that, “without more, is

insufficient to render the claim patent eligible.” Dealertrack, Inc. v. Huber, 674 F.3d 1315, 1333

(Fed. Cir. 2012) (quoting SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir.

2010)). As the MP-access-to-a-secure-facility analogy illustrates, creating the “authorization

object” is nothing more than writing down information about permission and identity. 10

         Grecia is not able to identify an inventive concept apart from the abstract idea to which

Claim 1 is directed. According to Grecia, Claim 1’s inventive concept is “writing the verified

web service account identifier into the data store.” Pl.’s Opp. at 19–20 (citing Am. Compl. ¶¶ 6–

7, 11–27). That concept does not qualify as inventive for one fatal reason: it is no different from

Claim 1’s ineligible concept of storing information about permission and identity for processing

access requests. See BSG Tech LLC v. Buyseasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018)




10
         Claim 1’s invocation of the “cloud” and the “Internet” also does not supply an inventive concept. Merely
appealing to the Internet as a channel for the claimed method does not save a patent from ineligibility at the second
step of Alice. See Ultramercial, 772 F.3d at 715 (“Adding routine additional steps . . . and use of the Internet does
not transform an otherwise abstract idea into patent-eligible subject matter.”).

                                                           18
         Case
         Case2:21-cv-01050-MAK
              1:19-cv-02810-VEC Document
                                Document 155 Filed 03/04/21
                                               Filed 04/24/20 Page
                                                               Page430
                                                                    19 of
                                                                       of 472
                                                                          19



(“It has been clear since Alice that a claimed invention’s use of the ineligible concept to which it

is directed cannot supply the inventive concept that renders the invention ‘significantly more’

than that ineligible concept.”). Grecia effectively concedes that the “only possible inventive

concept in [Claim 1] is the abstract idea itself,” ChargePoint, 920 F.3d at 775, when he argues

that step two of the analysis is “unnecessary [and] redundant because Claim 1’s solution is also

the ‘inventive concept’ required to pass step two.” Pl.’s Opp. at 16. Grecia thus conflates Claim

1’s solution—the abstract idea of storing information about permission and identity for

processing access requests—with its purported inventive concept. 11

                                                 CONCLUSION

         For the foregoing reasons, Defendants’ motions are GRANTED. Grecia’s complaints are

dismissed with prejudice without leave to amend.

         The Clerk of Court is respectfully directed to close all captioned cases and open motions.



                                                                _________________________________
Date: April 24, 2020                                                  VALERIE CAPRONI
      New York, New York                                            United States District Judge




11
         Because the ’308 Patent’s claim is ineligible, these cases must be dismissed. Accordingly, the Court does
not address Defendants’ alternative argument that Grecia has not alleged that their applications perform all the steps
of Grecia’s claimed method. See Mem. of Law Supp. Mot. at 17.

                                                           19
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 431 of 472




           EXHIBIT 21
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 432 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 433 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 434 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 435 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 436 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 437 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 438 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 439 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 440 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 441 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 442 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 443 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 444 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 445 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 446 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 447 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 448 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 449 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 450 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 451 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 452 of 472
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 453 of 472




           EXHIBIT 22
Case
 Case2:21-cv-01050-MAK
       1:16-cv-09691-JGK Document
                          Document1 60Filed 03/04/21
                                         Filed 09/22/18Page 4541 of
                                                         Page    of 472
                                                                    3
Case
 Case2:21-cv-01050-MAK
       1:16-cv-09691-JGK Document
                          Document1 60Filed 03/04/21
                                         Filed 09/22/18Page 4552 of
                                                         Page    of 472
                                                                    3
Case
 Case2:21-cv-01050-MAK
       1:16-cv-09691-JGK Document
                          Document1 60Filed 03/04/21
                                         Filed 09/22/18Page 4563 of
                                                         Page    of 472
                                                                    3
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 457 of 472




           EXHIBIT 23
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           1 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        458 of 472




             NOTE: This disposition is nonprecedential.


        United States Court of Appeals
            for the Federal Circuit
                      ______________________

                       WILLIAM GRECIA,
                        Plaintiff-Appellant

                                 v.

          SAMSUNG ELECTRONICS AMERICA, INC.,
                    Defendant-Appellee
                  ______________________

                            2019-1019
                      ______________________

         Appeal from the United States District Court for the
      Southern District of New York in No. 1:16-cv-09691-RJS,
      Judge Richard J. Sullivan.
                       ______________________

                     Decided: August 20, 2019
                     ______________________

         MATTHEW MICHAEL WAWRZYN, Wawrzyn & Jarvis LLC,
      Glenview, IL, argued for plaintiff-appellant.

         MICHAEL HAWES, Baker Botts, LLP, Houston, TX, ar-
      gued for defendant-appellee. Also represented by TIMOTHY
      S. DURST, Dallas, TX; JONATHAN DREW BRIT, NEIL P.
      SIROTA, New York, NY.
                      ______________________

          Before LOURIE, CHEN, and STOLL, Circuit Judges.
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           2 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        459 of 472




      2                    GRECIA v. SAMSUNG ELECTRONICS AMERICA




      CHEN, Circuit Judge.
          William Grecia asserted claims 21, 22, 24, 25, and 27–
      30 of U.S. Patent No. 8,533,860 (’860 patent) in a patent
      infringement suit against Samsung Electronics America,
      Inc. in Grecia v. Samsung Electronics America, Inc., No.
      16–cv–9691 (S.D.N.Y. Sept. 7, 2018). At claim construc-
      tion, the district court concluded that claim 21 invokes
      35 U.S.C. § 112, ¶ 6 and is indefinite under § 112, ¶ 2. 1 Be-
      cause claims 22, 24, 25, and 27–30 depend from claim 21,
      the district court ruled that those claims were likewise in-
      definite. For the reasons below, we affirm the district
      court’s decision that claim 21, and thus also dependent
      claims 22, 24, 25, and 27–30, are invalid as indefinite.
                              BACKGROUND
           The ’860 patent relates to digital rights management
      (DRM) technology, which the specification defines as “a ge-
      neric term for access control technologies used . . . to im-
      pose limitations on the usage of digital content across
      devices.” ’860 patent at col. 1, ll. 28–31. According to the
      specification, the implementation of traditional DRM sys-
      tems did not permit users to access their digital content on
      multiple devices or share their content with others. Id. at
      col. 2, l. 67 – col. 3, l. 7. For example, the specification ex-
      plains that traditional systems rely on content providers to
      maintain servers for receiving and sending authorization
      keys, but these content providers might discontinue the
      servers or go out of business, leaving consumers unable to
      access the digital content. Id. at col. 2, ll. 54–62. The
      ’860 patent purports to solve these problems by storing



          1   Paragraphs 2 and 6 of 35 U.S.C. § 112 were re-
      placed by § 112(b) and § 112(f) respectively when the AIA
      took effect. Because the application resulting in the ’860
      patent was filed before that date, we refer to the pre-AIA
      version of § 112.
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           3 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        460 of 472




      GRECIA v. SAMSUNG ELECTRONICS AMERICA                          3



      user authorization information in the digital content’s
      metadata (referred to as “branding” the metadata). Id. at
      col. 3, l. 52 – col. 4, l. 5. The ’860 patent explains that ac-
      cess rights to the digital content can then be granted by
      cross-referencing user information against what is stored
      in the metadata of that digital content. Id. at col. 13, ll. 32–
      66.
         Claim 21, which is the only claim at issue, is repro-
      duced below:
          21. A computer product comprising a memory, a
          CPU, a communications console and a non-transi-
          tory computer usable medium, the computer usable
          medium having an operating system stored
          therein, the computer product further comprising a
          customization module, the computer product au-
          thorizing access to digital content, wherein the dig-
          ital content is at least one of an application, a video,
          or a video game, wherein the digital content is at
          least one of encrypted or not encrypted, the com-
          puter product configured to perform the steps of:
          receiving a digital content access request from the
          communications console, the access request being
          a read or write request of metadata of the digital
          content, the metadata of the digital content being
          one or more of a database or storage in connection
          to the computer product, the request comprising a
          verification token corresponding to the digital con-
          tent, the verification token is handled by a user as
          a redeemable instrument, wherein the verification
          token comprises at least one of a purchase permis-
          sion, a rental permission, or a membership permis-
          sion, wherein the at least one of purchase
          permission, rental permission, or membership per-
          mission being represented by one or more of a tag,
          a letter, a number, a combination of letters and
          numbers, a successful payment, a rights token, a
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           4 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        461 of 472




      4                   GRECIA v. SAMSUNG ELECTRONICS AMERICA




          phrase, a name, a membership credential, an im-
          age, a logo, a service name, an authorization, a list,
          an interface button, a downloadable program, or
          the redeemable instrument;
          authenticating the verification token;
          establishing a connection with the communications
          console, wherein the communications console is a
          combination of a graphic user interface (GUI) and
          an Applications Programmable Interface (API)
          wherein the API is obtained from a verified web
          service, the web service capable of facilitating a two
          way data exchange session to complete a verifica-
          tion process wherein the data exchange session
          comprises at least one identification reference;
          requesting the at least one identification reference
          from the at least one communications console,
          wherein the identification reference comprises one
          or more of a verified web service account identifier,
          letter, number, rights token, e-mail, password, ac-
          cess time, serial number, address, manufacturer
          identification, checksum, operating system ver-
          sion, browser version, credential, cookie, or key, or
          ID;
          receiving the at least one identification reference
          from the communications console; and
          writing at least one of the verification token or the
          identification reference into the said metadata.
      ’860 patent at claim 21 (emphasis added).
          The computer product of claim 21 includes “a CPU, a
      communications console, and a non-transitory computer
      usable medium,” as well as a “customization module.”
      ’860 patent at claim 21. Claim 21 is otherwise silent with
      regards to the customization module, but the specification
      explains that the module “allows the user to customize the
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           5 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        462 of 472




      GRECIA v. SAMSUNG ELECTRONICS AMERICA                         5



      user access panel of the encrypted digital media.” Id. at
      col. 6, ll. 26–28. For example, the customization module
      “facilitates adding one or more of a banner, a logo, an im-
      age, an advertisement, a tag line, a header message and
      textual information to the user access panel of the en-
      crypted digital media.” Id. at col. 6, ll. 29–33.
           The district court found that the terms “customization
      module” and “computer product” in claim 21 each invoked
      § 112, ¶ 6, and were indefinite under § 112, ¶ 2. J.A. 19–
      24. The district court also found that the term “metadata”
      was indefinite under § 112, ¶ 2. J.A. 24–25. Grecia appeals
      the district court’s indefiniteness determinations, focusing
      its arguments solely on claim 21. This court has jurisdic-
      tion over this appeal under 28 U.S.C. § 1295(a)(1).
                               DISCUSSION
        A. The Claim Term “Customization Module” Invokes
                           § 112, ¶ 6
          We review the district court’s claim construction
      here de novo because it relied only on evidence intrinsic to
      the ’860 patent. See Teva Pharm. USA, Inc. v. Sandoz,
      Inc., ––– U.S. ––––, 135 S.Ct. 831, 841 (2015). To deter-
      mine whether § 112, ¶ 6 applies to a claim limitation, the
      essential inquiry is “whether the words of the claim are un-
      derstood by persons of ordinary skill in the art to have a
      sufficiently definite meaning as the name for structure.”
      Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348
      (Fed. Cir. 2015).      We have traditionally looked to
      whether the limitation uses the word “means.” If so, there
      is a rebuttable presumption that § 112, ¶ 6 applies; if not,
      there is a rebuttable presumption that the provision does
      not apply. Id. at 1348–49. Where, as here, a claim term
      lacks the word “means,” the presumption can be overcome
      and § 112, ¶ 6 will apply if the challenger demonstrates
      that the claim term fails to recite sufficiently definite struc-
      ture for performing the claimed function. Id. at 1349.
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           6 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        463 of 472




      6                   GRECIA v. SAMSUNG ELECTRONICS AMERICA




          As we have explained and the district court correctly
      noted, “‘[m]odule’ is a well-known nonce word that can op-
      erate as a substitute for ‘means.’” Williamson, 792 F.3d at
      1350. This is because “[t]he word ‘module’ does not provide
      any indication of structure because it sets forth the same
      black box recitation of structure . . . as if the term ‘means’
      had been used.” Id. Nor does the prefix “customization”
      impart structure, because it at best describes the module’s
      intended functionality.       And “customization module”
      stands alone in claim 21—there is nothing in the claim that
      describes the customization module, let alone imparts
      structure to the term.
          On appeal, Grecia devotes ten pages of his Appeal Brief
      to the heading “Claim 21’s ‘Computer Product’ or ‘Custom-
      ization Module’ Terms Do Not Invoke § 112, ¶ 6,” yet under
      that heading, never points to any language in claim 21 in
      support of the proposition that “customization module” is
      not a means-plus-function term. Appellant’s Opening Br.
      at 18–27. Grecia complains that the district court ignored
      the claim language and specification, but Grecia’s Appeal
      Brief hardly addresses the customization module. Instead,
      Grecia only refers in passing to dependent claims 23 and
      24. Grecia’s only argument on appeal appears to be that
      dependent claims 23 and 24 provide structure for claim 21.
           But the limitations of claims 23 and 24 are not recited
      in claim 21, and nothing in these dependent claims demon-
      strates that the “customization module” is a term com-
      monly understood by persons of skill to denote a specific
      algorithm or other structure. Moreover, each of these de-
      pendent claims attempts to further define the customiza-
      tion module by self-reference to its own “customization”
      function. See ’860 patent at claim 23 (“wherein the custom-
      ization module customizes the tag”) (emphases added); id.
      at claim 24 (“wherein the customization module customizes
      the user access panel”) (emphases added). These limita-
      tions are purely functional and fail to describe any struc-
      ture. Grecia appears to admit as much by concluding that
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           7 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        464 of 472




      GRECIA v. SAMSUNG ELECTRONICS AMERICA                        7



      the customization module “equips the computer product
      with the means to manipulate the ‘verification token’ to
      meet the user’s purpose.” Appellant’s Opening Br. at 21.
           In his Reply Brief, Grecia insists that claim 21 teaches
      how the customization module operates. But instead of cit-
      ing any language in claim 21 that explains how customiza-
      tion is performed, Grecia points again to the purely
      functional limitations of dependent claims 23 and 24 and
      also to portions of the specification that disclose only the
      results of customization. See ’860 patent at col. 6, ll. 26–33
      (“customization module 206 facilitates adding one or more
      of a banner, a logo, an image, an advertisement, a tag line,
      a header message and textual information to the user ac-
      cess panel of the encrypted digital media”); id. at Fig. 3 (de-
      picting a graphical user interface 301 with a particular
      message for the user). The only language that Grecia iden-
      tifies in claim 21 is the recitation of the “customization
      module” itself and the verification token as a type of per-
      mission with various representations. See ’965 patent at
      claim 21 (“wherein the at least one of purchase permission,
      rental permission, or membership permission being repre-
      sented by one or more of a tag, a letter, a number, a combi-
      nation of letters and numbers, a successful payment, a
      rights token, a phrase, a name, a membership credential,
      an image, a logo, a service name, an authorization, a list,
      an interface button, a downloadable program, or the re-
      deemable instrument”). Contrary to Grecia’s assertions,
      nothing in claim 21 explains how the customization module
      operates. At bottom, nothing in the claims or specification
      suggests that “customization module” would have been un-
      derstood by persons of skill in the art to have a sufficiently
      definite meaning as the name for structure.
          Unlike in Zeroclick, LLC v. Apple Inc., 891 F.3d 1003
      (Fed. Cir. 2018), where we held that a person of skill would
      recognize the claimed “program” and “user interface code”
      as “specific references to conventional graphical user inter-
      face programs or code,” id. at 1008, the “customization
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           8 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        465 of 472




      8                   GRECIA v. SAMSUNG ELECTRONICS AMERICA




      module” is a black box recitation untethered to any specific
      structure. Instead, like the “distributed learning control
      module” that we held to be a means-plus-function term in
      Williamson, the “customization module” is directed to the
      “module” nonce word, the prefix to the “module” word im-
      parts no structure, and the specification also fails to impart
      any structural significance to the term. See Williamson,
      792 F.3d at 1351.
          Grecia’s reliance on Apple Inc. v. Motorola, Inc., 757
      F.3d 1286 (Fed. Cir. 2014) is also misplaced. 2 As an initial
      matter, our decision in Apple that the term “heuristic”
      should not be construed as a means-plus-function claim
      was under a strong presumption against the application of
      means-plus-function in the absence of the word “means.”
      Id. at 1304. But that strong presumption was overruled in
      Williamson. Williamson, 792 F.3d at 1349. Moreover, in
      Apple, we noted that the “heuristic” term at issue had a
      “known meaning” with an explanation of how to achieve
      the output of the claimed “heuristic” based on specific rules
      such as the initial angle of finger contact with the screen,
      the number of fingers making contact, and the direction of
      movement of finger contact. Apple, 757 F.3d at 1300, 1303.
      But, as we have explained, nothing in the ’860 patent or
      claims suggests that “customization module” has a known
      meaning or describes how the customization module oper-
      ates.




          2   Grecia also misapplies our holding in Med. Instru-
      mentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205,
      (Fed. Cir. 2003) in support of his argument that the cus-
      tomization module is not a means-plus-function term. In
      Med. Instrumentation, there was no dispute that the limi-
      tation at issue was written in means-plus-function form
      and therefore we did not need to address the threshold
      question of whether § 112, ¶ 6 applies. Id. at 1210.
CaseCase: 19-1019   Document:
    2:21-cv-01050-MAK         45 1 Page:
                       Document           9 Filed: Page
                                    Filed 03/04/21 08/20/2019
                                                        466 of 472




      GRECIA v. SAMSUNG ELECTRONICS AMERICA                        9



          Because the term “customization module” does not de-
      scribe anything structural, the district court did not err in
      concluding that claim 21 is subject to 35 U.S.C. § 112, ¶ 6.
       B. The Specification Does Not Disclose Sufficient Struc-
            ture Corresponding to the Claimed Function
          Because the term “customization module” is a means-
      plus-function term, we must construe the term “to cover
      the corresponding structure, material, or acts described in
      the specification and equivalents thereof.” 35 U.S.C. § 112,
      ¶ 6. A disclosed structure is a “corresponding structure”
      only if the specification or prosecution history clearly links
      or associates that structure to the function recited in the
      claim. Williamson, 792 F.3d at 1352. For a computer-im-
      plemented means-plus-function term, the corresponding
      structure is typically the algorithm disclosed in the specifi-
      cation for performing the claimed function. Id.; Aristocrat
      Techs. Austl. Pty Ltd. v. Int’l Game Tech., 521 F.3d 1328,
      1333 (Fed. Cir. 2008).
          Here, the only claimed functionality of the term “cus-
      tomization module” in claim 21 arises from the prefix “cus-
      tomization.” But the specification fails to explain how such
      customization is performed. Instead, the specification only
      describes the results of customization, i.e., customizing a
      user access panel of encrypted digital media with infor-
      mation such as “a banner, a logo, an image, an advertise-
      ment, a tag line, a header message and textual
      information.” ’860 patent at col. 6, ll. 26–33; see also id. at
      claims 23–24. We have held that describing “the results of
      the operation of an unspecified algorithm” is not sufficient
      to transform the disclosure of a general-purpose computer
      into the disclosure of sufficient structure to satisfy § 112,
      ¶ 6. Aristocrat Techs., 521 F.3d at 1335 (Fed. Cir. 2008).
      Because the ’860 specification merely describes the results
      of customization without any algorithm for configuring the
      claimed module to obtain those results, we agree with the
      district court that the specification fails to disclose the
CaseCase: 19-1019   Document:
     2:21-cv-01050-MAK        45 1 Page:
                        Document    Filed 10   Filed:Page
                                          03/04/21   08/20/2019
                                                          467 of 472




      10                  GRECIA v. SAMSUNG ELECTRONICS AMERICA




      “corresponding structure” required under § 112, ¶ 6, thus
      rendering claim 21 indefinite under § 112, ¶ 2.
                              CONCLUSION
           We have considered Grecia’s remaining arguments and
      find them unpersuasive. For the reasons stated above, we
      affirm the district court’s conclusion that claim 21 is indef-
      inite because the “customization module” term of claim 21
      invokes § 112, ¶ 6 and the specification fails to disclose any
      structure corresponding to the claimed function. We there-
      fore need not reach the district court’s conclusions with re-
      gards to the “metadata” and “computer product” terms.
      Grecia makes no separate arguments for the asserted de-
      pendent claims, so we affirm the district court’s invalidity
      ruling as to those claims as well.
                              AFFIRMED
Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 468 of 472




           EXHIBIT 24
  Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 469 of 472

Trials@uspto.gov                                              Paper 13
Tel: 571-272-7822                          Entered: September 27, 2017



       UNITED STATES PATENT AND TRADEMARK OFFICE


        BEFORE THE PATENT TRIAL AND APPEAL BOARD


        MASTERCARD INTERNATIONAL INCORPORATED,
                       Petitioner,

                                    v.

                          WILLIAM GRECIA,
                            Patent Owner.


                         Cases IPR2017-00791
                          Patent 8,533,860 B1


Before JAMESON LEE, MICHAEL W. KIM, and
MICHELLE N. WORMMEESTER, Administrative Patent Judges.

KIM, Administrative Patent Judge.



                             JUDGMENT
                          37 C.F.R. § 42.73(b)
   Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 470 of 472

IPR2017-00791
Patent 8,533,860 B1

      On January 27, 2017, Mastercard International Incorporated,
(“Petitioner”) filed a Petition (Paper 2) requesting inter partes review of
claims 1–30 of U.S. Patent No. 8,533,860 B1 (Ex. 1001, “the ’860 patent”).
On July 5, 2017, we instituted trial in a Decision with respect to claims 1–8
and 11–20 of the ’860 patent. Paper 7, 49.
      On September 18, 2017, William Grecia (“Patent Owner”) contacted
the Board to request authorization to file a Motion to Request Adverse
Judgment (“Motion”) on all instituted claims 1–8 and 11–20. With the
request, Patent Owner also included the instant Motion. The Board grants
the request, and for the purposes of expediency, we enter sua sponte the
included Motion into the record, and consider the Motion at this time.
      Under 37 C.F.R. § 42.73(b)(2), a party may request judgment against
itself at any time during a proceeding, and cancellation or disclaimer of a
claim such that the party has no remaining claim in the trial is an action
construed to be a request for entry of adverse judgment. In the
circumstances of this case, the filing of a “motion” is not necessary. Patent
Owner simply could have filed a request for adverse judgment. The Motion
states “Patent Owner respectfully requests judgment against itself as to the
claims remaining in this proceeding and asks that the Board cancel claims 1–
8 and 11–20.” Motion 1–2. Accordingly, on these facts, we treat the
Motion as a request for adverse judgment.
      It is
      ORDERED that Patent Owner’s Motion is granted and the Motion is
entered into the record;
      FURTHER ORDERED that the request is granted and adverse
judgment is entered against Patent Owner;


                                       2
   Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 471 of 472

IPR2017-00791
Patent 8,533,860 B1

      FURTHER ORDERED that claims 1–8 and 11–20 of U.S. Patent No.
8,533,860 B1 be cancelled; and
      FURTHER ORDERED that the inter partes review captioned
IPR2017-00791 is terminated.




                                  3
  Case 2:21-cv-01050-MAK Document 1 Filed 03/04/21 Page 472 of 472

IPR2017-00791
Patent 8,533,860 B1

PETITIONER:

Joseph R. Lanser
Brian Michaelis
David A. Klein
Joseph Walker
SEYFARTH SHAW LLP
jlanser@seyfarth.com
bmichaelis@seyfarth.com
daklein@seyfarth.com
jmwalker@seyfarth.com

PATENT OWNER:

Isaac Rabicoff
RABICOFF LAW LLC
isaac@rabilaw.com




                                 4
